 

Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

SETTLEMENT AGREEMENT

 

 

 

 

 

 

 

 

 

 

- i -

 

 




 

--------------------------------------------------------------------------------

 

[gp4bsei5ru3g000001.jpg]

TABLE OF CONTENTS

 

SectionPage

 

 

 

 

I.

DEFINITIONS1

 

II.

SETTLEMENT BENEFITS 24

 

A.

Benefits Provided to Class Members 24

 

B.

Settlement Claim Form Submission and Review 33

 

III.

NOTICE TO THE CLASS 34

 

A.

Components of Class Notice 34

 

B.

Short Form Notice 35

 

C.

Summary Settlement Notice and Press Releases 35

 

D.

Settlement Website 36

 

E.

Long Form Notice 36

 

F.

Toll-Free Telephone Number 38

 

G.

Class Action Fairness Act Notice 38

 

H.

Duties of the Class Action Settlement Administrator 38

 

I.

Self-Identification 43

 

IV.

REQUESTS TO BECOME OPT-OUTS 43

 

V.

OBJECTIONS TO SETTLEMENT 45

 

VI.

RELEASES, WAIVERS, AND COVENANTS NOT TO SUE 46

 

A.

Class Members’ Release 46

 

B.

The GUC Trust’s and New GM’s Release of Plaintiffs’ Class Counsel,  Allocation
Counsel and Designated Counsel 52

 

 

C.

Release Between GUC Trust and New GM 53

 

VII.

MDL COURT JURISDICTION AND GUC TRUST ISSUES 60




 

--------------------------------------------------------------------------------

 

[gp4bsei5ru3g000002.jpg]

 

VIII.ATTORNEYS’ FEES AND EXPENSES AND INDIVIDUAL PLAINTIFF AWARDS 70

IX.WITHDRAWAL ORDER, PRELIMINARY APPROVAL ORDER, GUC TRUST APPROVAL ORDER, FINAL
ORDER, FINAL JUDGMENT AND

RELATED ORDERS 74

X.BEST EFFORTS TO EFFECTUATE THIS SETTLEMENT 78

XI.MODIFICATION OR TERMINATION OF THIS AGREEMENT 79

 

XII.

GENERAL MATTERS AND RESERVATIONS 85

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF EXHIBITS

 

 

 

Exhibit 1:

List of Economic Loss Actions in In re: General Motors Ignition Switch
Litigation, Case No. 14-MD-2543 (JMF).

 

 

Exhibit 2:Allocation Decision

Exhibit 3:GUC Trust Approval Order

Exhibit 4:GUC Trust Motion  

Exhibit 5:Long Form Notice

Exhibit 6:Preliminary Approval Order

 

Exhibit 7:Qualified Settlement Fund Trust Agreement

 

Exhibit 8:Release Agreement

 

Exhibit 9:Settlement Claim Form

 

Exhibit 10:Settlement Claim Review Protocol

 

Exhibit 11:Short Form Notice

 

Exhibit 12:Summary Settlement Notice

 

Exhibit 13:Withdrawal Order

 

Exhibit 14:Declaration of the Class Action Settlement Administrator

 

Exhibit 15:Notice Pursuant to the Class Action Fairness Act, 28 U.S.C. §1715

 

Exhibit 16:Initial Press Release

 

Exhibit 17:Reminder Press Release

 

 

- iv -

 

 

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, without any admission or concession by Plaintiffs or Plaintiffs’
Class Counsel of any lack of merit to their allegations and claims, and without
any admission or concession by New GM and/or the GUC Trust of any liability or
wrongdoing or lack of merit in their defenses, in consideration of the mutual
covenants and terms contained herein, Plaintiffs, Plaintiffs’ Class Counsel, New
GM, and the GUC Trust agree as follows:

I.DEFINITIONS

 

As used in this Agreement (as defined below) and its attached exhibits, which
exhibits are an integral part of this Agreement and are incorporated by
reference in their entirety, the following terms have the following meanings,
unless this Agreement specifically provides otherwise:

1.“AAT” means the Motors Liquidation Company Avoidance Action Trust established
pursuant to the Old GM Plan and its assets, together with the AAT Administrator
and the AAT Monitor.

2.“AAT Administrator” means Wilmington Trust Company, solely in its capacity as
trust administrator and trustee of the Motors Liquidation Company Avoidance
Action Trust pursuant to the Fourth Amended and Restated Motors Liquidation
Company Avoidance Trust Agreement.

3.“AAT Monitor” means Arthur J. Gonzalez, solely in his capacity as trust
monitor for the Motors Liquidation Company Avoidance Action Trust.

4.“Action” or “Actions” means (a) all economic loss claims relating to the
Recalls, whether asserted as class, mass, or individual actions, however
denominated, that are consolidated for pretrial proceedings in the MDL Court in
In re: General Motors Ignition Switch Litigation, Case No. 14-MD-2543 (JMF)
(“MDL 2543”), including those listed in Exhibit 1 hereto and all economic loss
claims relating to the Recalls filed in the past, present or future in any
federal or state court or other tribunal, and (b) all economic loss claims,
whether asserted as class, mass, or

 



- 1 -

 



--------------------------------------------------------------------------------

 

individual claims, including all Late Claims Motions and all Proposed Proofs of
Claims involving alleged economic loss, however denominated, filed or asserted
in the Bankruptcy Case. For purposes of clarification, Actions does not include
any action in the MDL or the Bankruptcy Case to the extent the litigant is
seeking recovery for personal injury and/or wrongful death but does include
economic loss claims asserted by any such litigant.

5.“Adjustment Shares” has the meaning set forth in Section 3.2(c) of the Sale
Agreement.

6.“Agreement” or “Settlement” means this Settlement Agreement and the exhibits
attached hereto or incorporated herein, which are an integral part of this
Agreement, including any subsequent amendments and any exhibits to such
amendments.

7.“Allocation Counsel” means the following counsel who have been appointed by
Plaintiffs’ Class Counsel to serve as separate counsel for and representing each
Subclass for the purposes of advocating allocation of the Net Common Fund across
the Subclasses: Marc Seltzer of Susman Godfrey LLP (Subclass 1), Kevin Dean of
Motley Rice LLC (Subclass 2), Matthew Weinshall of Podhurst Orseck, P.A.
(Subclass 3), Steven Davis of Boies Schiller Flexner LLP (Subclass 4), and John
Tangren of DiCello Levitt Gutzler (Subclass 5). Mr. Seltzer was appointed by the
MDL Court to the Executive Committee in MDL 2543 pursuant to Order No. 8 (Docket
No. 249), and the other Allocation Counsel are each respectively law firm
partners of individual counsel appointed by the MDL Court to the Executive
Committee pursuant to Order No. 8. Mr. Dean is a partner with Joe Rice of Motley
Rice LLC; Mr. Weinshall is a partner with Peter Prieto of Podhurst Orseck, P.A.;
Mr. Davis is a partner with David Boies of Boies Schiller Flexner LLP; and Mr.
Tangren is a partner with Adam Levitt of DiCello Levitt Gutzler.   The
Allocation

 



- 2 -

 



--------------------------------------------------------------------------------

 

Decision, attached hereto as Exhibit 2, was decided by the Court-Appointed
Economic Loss Mediator.

8.“Attorneys’ Fees and Expenses” means such funds as may be awarded by the MDL
Court and that shall not, under any circumstances, exceed Thirty Four Million
Five Hundred Thousand U.S. Dollars ($34,500,000.00) to compensate any and all
attorneys who represent any Person asserting economic loss claims pertaining to
the Actions, as described in Section VIII of this Agreement.

9.“Bankruptcy Case” means the chapter 11 case pending in the Bankruptcy Court
captioned In re Motors Liquidation Company, et al., f/k/a General Motors Corp.,
et al., Case No. 09-50026 (MG).

10.“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York.

11.“Claims Estimate Order” has the meaning set forth in Section 3.2(c) of the
Sale Agreement.

12.“Class” means, for settlement purposes only, all Persons who, at any time as
of or before the Recall Announcement Date of the Recall(s) applicable to the
Subject Vehicle, own(ed), purchase(d), and/or lease(d) a Subject Vehicle in any
of the fifty States, the District of Columbia, Puerto Rico, Guam, the U.S.
Virgin Islands, and all other United States territories and/or possessions. The
Class is comprised of five Subclasses as follows (the “Subclasses”), and a Class
Member who own(ed), purchase(d), and/or lease(d) more than one Subject Vehicle
is included within different Subclasses listed below and shall be a member of
each applicable Subclass:

 

a.

Subclass 1: The Delta Ignition Switch Subclass, comprised of those Class Members
who own(ed), purchase(d), and/or lease(d) a Subject Vehicle

 

 



- 3 -

 



--------------------------------------------------------------------------------

 

subject to NHTSA Recall No. 14v047. Proposed Subclass 1 Counsel is Marc Seltzer
of Susman Godfrey LLP.

 

b.

Subclass 2: The Key Rotation Subclass, comprised of those Class Members who
own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to NHTSA Recall
Nos. 14v355, 14v394, and 14v400. Proposed Subclass 2 Counsel are Joe Rice and
Kevin Dean of Motley Rice LLC.

 

 

c.

Subclass 3: The Camaro Knee-Key Subclass, comprised of those Class Members who
own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to NHTSA Recall
No. 14v346. Proposed Subclass 3 Counsel are Peter Prieto and Matthew Weinshall
of Podhurst Orseck, P.A..

 

 

d.

Subclass 4: The Electronic Power Steering Subclass, comprised of those Class
Members who own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to
NHTSA Recall No. 14v153. Proposed Subclass 4 Counsel are David Boies and Steven
Davis of Boies Schiller Flexner LLP.

 

 

e.

Subclass 5: The Side Airbag Subclass, comprised of those Class Members who
own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to NHTSA Recall
No. 14v118. Proposed Subclass 5 Counsel are Adam Levitt and John Tangren of
DiCello Levitt Gutzler.

 

Excluded from the Class are: (a) the MDL Court and the Bankruptcy Court and each
of their personnel and the judicial officers presiding over the Actions and
members of their immediate family and staffs; (b) authorized GM dealers who
executed a dealer agreement with New GM or Old GM; (c) daily rental fleet
purchasers, owners and lessees (including all registrants of a Subject Vehicle
identified as “rental” in the IHS Markit / Polk vehicle registration data
provided by New

 



- 4 -

 



--------------------------------------------------------------------------------

 

GM to the Class Action Settlement Administrator); (d) governmental or
quasi-governmental bodies, political subdivisions, and any agency or
instrumentality thereof (including all registrants of a Subject Vehicle
designated as “governmental” in the IHS Markit / Polk vehicle registration data
provided by New GM to the Class Action Settlement Administrator); (e) each
Person who did not own, purchase, and/or lease a Subject Vehicle until after the
Recall Announcement Date applicable to that Subject Vehicle; (f) all counsel
(and their law firms) representing Plaintiffs in the Actions, including
Plaintiffs’ Class Counsel, Allocation Counsel, Designated Counsel, and members
of their immediate family; (g) all Persons who released claims relating to the
Actions against all of the GUC Trust, Old GM and New GM concerning a Subject
Vehicle, including without limitation all Persons who signed a consumer release
and received a payment from the Arizona Attorney General pursuant to the Consent
Decree entered on March 8, 2018 by the Superior Court of the State of Arizona in
the matter of Arizona v. General Motors LLC, No. CV 2014-014090 (Maricopa
County, Ariz.), all Persons who signed a GM Ignition Compensation Claims
Resolution Facility Release of All Claims and received payment from Claims
Administrator Kenneth Feinberg, and Persons who signed and notarized a release
to settle a lawsuit or unfiled claims with New GM pertaining to a motor vehicle
accident involving the Subject Vehicle in which the release released claims
relating to the Actions against all of the GUC Trust, Old GM and New GM
concerning the Subject Vehicle; and (h) all Persons who are Opt-Outs.

13.“Class Action Settlement Administrator” means the third-party agent who must
be agreed to by New GM and Plaintiffs’ Class Counsel as a condition precedent to
appointment by the MDL Court, and then who shall be approved by and appointed by
the MDL Court to implement the Class Notice, the Settlement Claims Process,
receiving and maintaining requests of Class Members to become an Opt-Out and
other aspects of settlement administration to implement the

 



- 5 -

 



--------------------------------------------------------------------------------

 

requirements of this Agreement as set forth in a joint retention agreement and
as further described below. New GM and Plaintiffs’ Class Counsel agree that
Jennifer M. Keough of JND Legal Administration shall serve as Class Action
Settlement Administrator, subject to approval by the MDL Court.

 

14.

“Class Member” means a member of the Class.

 

15.“Class Members’ Release” means the release, waiver, and covenant not to sue
set forth in Section VI.A of this Agreement and in the Final Order and Final
Judgment.

 

16.

“Class Notice” means the notice program described in Section III.

 

 

17.

“Common Fund” means the Qualified Settlement Fund described in Section II.A.

 

18.“Court-Appointed Economic Loss Settlement Mediator” means Layn R. Phillips,
both a former United States Attorney and a former United States District Judge,
who the MDL Court appointed as economic loss mediator pursuant to Order No. 132
entered on September 11, 2017 (Docket No. 292).

19.“Designated Counsel” means Brown Rudnick LLP and Stutzman, Bromberg, Esserman
& Plifka.

20.“Excess Distribution” means the distribution in the amount of Three Hundred
Million U.S. Dollars ($300,000,000.00) to be paid by the GUC Trust to the
Unitholders as set forth in Paragraph 144 of this Agreement.

21.“Excess Distribution Date” means the earlier to occur of (i) the GUC Trust
Approval Order Effective Date, and (ii) the date on which the GUC Trust makes
the Excess Distribution.

 



- 6 -

 



--------------------------------------------------------------------------------

 

22.“Fairness Hearing” means the hearing to be held pursuant to Fed. R. Civ. P.
23(e) for the purposes of the MDL Court determining whether to approve this
Agreement as fair, reasonable, and adequate and to approve and enter the Final
Order and Final Judgment.

23.“5ACC” means the Fifth Amended Consolidated Complaint filed in In re: General
Motors Ignition Switch, Case No. 14-MD-2543 (JMF) on September 8, 2017.

24.“Final Effective Date” means the latest date on which the Final Order and
Final Judgment approving this Agreement becomes final. For purposes of this
Agreement:

 

a.

if no appeal has been taken from the Final Order and/or Final Judgment in the
MDL Court, then “Final Effective Date” means the date on which the time to
appeal therefrom has expired; or

 

 

b.

if any appeal has been taken from the Final Order and/or Final Judgment in the
MDL Court, then “Final Effective Date” means the date on which all appeals
therefrom, including petitions for rehearing or re-argument, petitions for
rehearing en banc and petitions for certiorari or any other form of review, have
been finally disposed of in a manner that affirms the Final Order or Final
Judgment in all respects; or

 

 

c.

if Plaintiffs’ Class Counsel, New GM, and the GUC Trust all agree in writing,
then the “Final Effective Date” can occur on any other agreed date.

 

25.“Final Judgment” means the MDL Court’s final judgment as described in Section
IX of this Agreement.

26.“Final Order” means the MDL Court’s order approving the Settlement and this
Agreement, as described in Section IX of this Agreement.

 



- 7 -

 



--------------------------------------------------------------------------------

 

27.“GUC Trust” means the Motors Liquidation Company GUC Trust established
pursuant to the Old GM Plan.

28.“GUC Trust Administrator” means Wilmington Trust Company, solely in its
capacity as GUC Trust Administrator and Trustee of the GUC Trust pursuant to the
GUC Trust Agreement.

29.“GUC Trust Agreement” means that certain Second Amended and Restated Motors
Liquidation Company GUC Trust Agreement, dated as of July 30, 2015, as such
agreement may be amended, restated, or supplemented from time to time, and
including all exhibits, schedules and addenda thereto.

30.“GUC Trust Approval Order” means the order to be entered by the Bankruptcy
Court approving the GUC Trust Motion, as described in Paragraph 141 of this
Agreement, which is to be substantially in the form attached hereto as Exhibit
3.

31.“GUC Trust Approval Order Effective Date” shall be the date on which the GUC
Trust Approval Order becomes a final order. For purposes of this Agreement, the
GUC Trust Approval Order shall be considered a final order at such time that:

 

a.

if no appeal has been taken from the GUC Trust Approval Order, “GUC Trust
Approval Order Effective Date” means the date on which the time to appeal
therefrom has expired;

 

 

b.

if any appeal has been taken from the GUC Trust Approval Order, “GUC Trust
Approval Order Effective Date” means the date on which all appeals therefrom,
including petitions for rehearing or re-argument, petitions for rehearing en
banc and petitions for certiorari or any other form of review,

 

 



- 8 -

 



--------------------------------------------------------------------------------

 

have been finally disposed of in a manner that affirms the GUC Trust Approval
Order in all respects; or

 

c.

any other date if agreed upon in writing by all of Plaintiffs’ Class Counsel,
New GM and the GUC Trust.

 

 

32.

“GUC Trust Counsel” means McDermott Will & Emery LLP.

 

33.“GUC Trust Excess Distribution Motion” means the motion filed in the
Bankruptcy Court by the GUC Trust dated July 8, 2019 [ECF No. 14552], seeking
Bankruptcy Court approval to distribute Three Hundred Twenty Million Eight
Hundred and Eighty Thousand Six Hundred and Thirty Nine U.S. Dollars
($320,880,639.00) to the GUC Trust’s existing Unitholders.

34.“GUC Trust Monitor” means FTI Consulting, Inc., solely in its capacity as
trust monitor of the GUC Trust pursuant to GUC Trust Agreement.

35.“GUC Trust Motion” means a motion, in a form agreed to by the GUC Trust, New
GM, and Plaintiffs’ Class Counsel, and which is to be substantially in the form
attached hereto as Exhibit 4, filed by the GUC Trust in the Bankruptcy Case
seeking, inter alia, an order of the Bankruptcy Court, pursuant to Bankruptcy
Code sections 105(a), 363, and 1142 and Bankruptcy Rule 9019, (i) approving the
GUC Trust Administrator’s Actions, (ii) approving the Settlement Agreement and
the Release Agreement, and (iii) authorizing the reallocation of GUC Trust
Assets, including, without limitation, findings by the Bankruptcy Court that (a)
the GUC Trust’s execution, delivery and performance of the Settlement Agreement
and the Release Agreement are approved, (b) the Excess Distribution by the GUC
Trust to the Unitholders is authorized, (c) the GUC Trust’s granting of the
releases and covenants not to sue incorporated in the Settlement Agreement and
in the Release Agreement (the “GUC Trust Release” and the “New GM Release”) are
approved, and (d) the reallocation of Fifty Million U.S. Dollars
($50,000,000.00) in “GUC

 



- 9 -

 



--------------------------------------------------------------------------------

 

Trust Assets” (as the term is defined in the GUC Trust Agreement) to fund the
GUC Trust’s payment of (1) Two Million U.S. Dollars ($2,000,000.00) in
Settlement Implementation Expenses (as defined in Paragraph 80) if and only if
the Bankruptcy Court enters the GUC Trust Approval Order and the MDL Court
enters the Withdrawal Order and the Preliminary Approval Order and

(2) Forty-Eight Million U.S. Dollars ($48,000,000.00) into the Common Fund
within 30 days of the Final Effective Date.

36.“GUC Trust Released Parties” or “GUC Trust Released Party” means the GUC
Trust, the GUC Trust Administrator, the GUC Trust Monitor, and any and all of
each of their past, present, and future officers, directors, agents, employees,
servants, associates, spouses, representatives, subsidiaries, affiliated
companies, parent companies, joint-ventures and joint- venturers, partnerships
and partners, members, stockholders, shareholders, bondholders, Unitholders,
beneficiaries, trustees, insurers, reinsurers, divisions, agents, attorneys,
administrators, advisors, predecessors, successors, heirs, and assigns. The
Parties expressly acknowledge that each of the foregoing is included as a GUC
Trust Released Party even though not identified by name herein. The terms “GUC
Trust Released Parties” or “GUC Trust Released Party” do not include the AAT, or
any Person entitled to distribution from the AAT (solely in their capacity as an
AAT beneficiary).

37.“Late Claims Motions” means, collectively, those motions filed in the
Bankruptcy Case by or on behalf of Plaintiffs and Class Members seeking
authority to file late proofs of claim, including, without limitation, the
motions set forth at Bankruptcy Court docket ECF Nos. 13806, 13811, 13818, and
14280.

 



- 10 -

 



--------------------------------------------------------------------------------

 

38.“Letter Regarding Adjustment Shares” means that certain letter regarding the
Adjustment Shares dated September 23, 2011 by, among others, New GM, Old GM and
the GUC Trust.

39.“Long Form Notice” means the Long Form Notice substantially in the form
attached hereto as Exhibit 5.

40.“MDL Court” means the United States District Court for the Southern District
of New York.

41.“Net Common Fund” means the funds remaining in the Common Fund after
subtracting payments for all Settlement Implementation Expenses (as defined in
Paragraph 80 below), as well as, if there is a Final Effective Date, after
subtracting payments for any Plaintiff Incentive Awards (as defined in Paragraph
81 below).

 

42.

“New GM” means General Motors LLC.

 

 

43.

“New GM’s Counsel” means Kirkland & Ellis LLP.

 

 

44.

“New GM Released Parties” or “New GM Released Party” means:

 

 

a.

General Motors Company, General Motors LLC, General Motors Holdings LLC, Vehicle
Acquisition Holdings, LLC, and NGMCO, Inc.;

 

 

b.

Any and all Persons, including dealerships, involved in the design,
manufacture,  assembly, testing, sale, repair, marketing, advertising,
inspection, maintenance, recall, or distribution of a Subject Vehicle;

 

 

c.

Any and all suppliers of materials, components, and/or services used in the
manufacture of a Subject Vehicle; and

 

 

d.

Any and all past, present, and future officers, directors, agents, employees,
servants,   associates,   spouses,   representatives,   subsidiaries,  
affiliated

 

 



- 11 -

 



--------------------------------------------------------------------------------

 

companies, parent companies, joint-ventures and joint-venturers, partnerships
and partners, members, stockholders, shareholders, bondholders, Unitholders,
beneficiaries, trustees, insurers, reinsurers, dealers, suppliers, vendors,
advertisers, service providers, distributors and sub-distributors, divisions,
agents, attorneys, administrators, advisors, predecessors, successors, heirs,
and assigns of any person, company, or entity identified in subparagraphs a.-c.
of this Paragraph.

 

e.

The Parties expressly acknowledge that each of the foregoing is included as a
New GM Released Party even though not identified by name herein.

 

 

45.

“Old GM” means Motors Liquidation Company f/k/a General Motors Corporation.

 

46.“Old GM Bankruptcy Estates” means the Debtors’ (as defined in the Old GM
Plan) estates created upon the commencement of the Bankruptcy Case, including,
without limitation, all property, rights, defenses and claims included therein.

47.“Old GM Plan” means the Debtors’ Second Amended Joint Chapter 11 Plan, dated
March 18, 2011, and as confirmed by the Bankruptcy Court on March 29, 2011.

48.“Opt-Outs” means all Persons within the definition of the Class who have
submitted timely requests for exclusion in conformity with the procedural and
substantive requirements of this Agreement, and all applicable orders of the MDL
Court prior to the Opt-Out Deadline, and who thereafter do not revoke such
request for exclusion prior to entry of the Final Judgment.

49.“Opt-Out Deadline” means the date the MDL Court orders as the deadline for
Persons to request becoming an Opt-Out, which date the Parties shall propose
will be 175 days after the date on which the MDL Court enters the Preliminary
Approval Order.

 



- 12 -

 



--------------------------------------------------------------------------------

 

50.“Participating Unitholders” means certain unaffiliated holders in excess of
65% of the beneficial units of the GUC Trust, as of the date of this Agreement,
represented by Akin Gump Strauss Hauer & Feld LLP.

51.“Parties” means Plaintiffs, New GM, and the GUC Trust, collectively, as each
of those terms is defined in this Agreement.

52.“Person” or “Persons” means an individual, corporation, business, company,
firm, partnership, association, proprietorship, trust, governmental or
quasi-governmental body or political subdivision or any agency or
instrumentality thereof, or any other entity or organization.

53.“Plaintiffs” means Valeria Glenn, Gerald Smith, Marion Smoke, Camille Burns,
Joe Glover, Nettleton Auto Sales, Inc., Grace Belford, Barbara Hill, Ray
Wieters, Patricia Barker, Chimen Basseri, Michael Benton, Sylvia Benton,
Kimberly Brown, Kellie Cereceres, Crystal Hardin, Yvonne James-Bivins, Javier
Malaga, Winifred Mattos, Santiago Orosco, David Padilla, Esperanza Ramirez,
William Rukeyeser, Michelle Thomas, Trina Bruche, John Marvin Brutche, Jr.,
Margaret Lesnansky, Yvonne Elaine Rodriguez, Annet Tivin, Nathan Terry, Wandell
Littles Beazer, Stacey Bowens, Robert Deleo, Celeste Deleo, Michael Pesce, Lisa
Teicher, Tracey Perillo, LaTonia Tucker, Joni Ferden-Precht, Debra Forbes, Kim
Genovese, Rhonda Haskins, Maria E. Santiago, Harvey Sobelman, Verlena Walker,
Neysa Williams, Rochelle Bankhead, Carla Cartwright, Dale Dowdy, Jennifer Dunn,
Towana Ferguson, Jenny Mathis, Billy Mosley, Clifford Turner, Barry Wilborn,
Dennis Walther, Patricia Backus, Susan Benner, Debra Cole, Charlene Kapraun,
Keith Nathan, Patrick Painter, Cliff Redmon, Lane Blackwell, Jr., Martha Cesco,
Heather Holleman, Valerie Mortz Rogers, Cheryl Reed, Karen Rodman, Heidi Wood,
Alphonso Wright, James Dooley, Lyle Wirtles, Carl Bosch, Evelyn Bosch, Phyllis
Hartzell, Philip Zivnuska, Elizabeth Stewart, Dawn Talbot, Frances Ann Fagans,
Lori Green, Raymond Naquin, Lisa West,

 



- 13 -

 



--------------------------------------------------------------------------------

 

Debra Quinn, Harry Albert, Marc Koppleman, Madelaine Koppelman, Melody Lombardo,
Jerrod Pinkett, Robert Wyman, Debra Companion, Colin Elliott, Richard Leger,
Susan Viens, Brittany Vining, Sheree Anderson, Marquetta Chestnut, Diana
Cnossen, Rafael Lanis, Sophia Marks, David Price, Brian Semrau, Jacqueline
Smith, Bryan Wallace, Franklin Wloch, Anna Allshouse, David Cleland, Janelle
Davis, William Hill, Christine Leonzal, Cynthia Shatek, Jennifer Sullivan, Larry
Haynes, Frances Howard, Elizabeth D. Johnson, Ashley Murray, Youloundra Smith,
Linda Wright, Brad Akers, Deloris Hamilton, Cynthia Hawkins, Kenneth Robinson,
Ronald Robinson, Mario Stefano, Christopher Tinen, Patrice Witherspoon, Laurie
Holzwarth, Susan Rangel, Bonnie Hensley, Sandra Horton, Wayne Wittenberg,
Crystal Mellen, Michael Amezquita, Heather Francis, Anthony Juraitis, Gene
Reagan, Steven Sileo, Javier Delacruz, Lorraine De Vargas, Arteca Heckard,
Bernadette Romero, Irene Torres, Renate Glyttov, Sandra Levine, Nicole Mason,
Donna Quagliana, Michael Rooney, William Ross, Richelle Draper, Gwen Moore,
Leland Tilson, Jolene Mulske, Lisa Axelrod, Gail Bainbridge, Tracie Edwards,
Georgianna Parisi, Peggy Robinson, Bradley Siefke, Steven M. Steidle, Bonnie
Taylor, William Troiano, Reggie Welch, Carleta Burton, Deneise Burton, Debra
Cummings, Jerrile Gordon, Paulette Hand, Jennifer Reeder, Bruce Wright, Denise
Wright, William Bernick, Shelton Glass, Janice Bagley, Raymond Berg, Shawn
Doucette, Shirley Gilbert, George Mathis, Paul Pollastro, David Schumacher, Greg
Theobald, Mary Dias, Garrett Mancieri, Annette Hopkins, Frances James, Cassandra
Legrand, Kimberly Mayfield, Edith Williams, Norma Lee Holmes, Catherine Senkle,
Helen A. Brown, Alexis Byrd, Felisha Johnson, Sharon Newsome, Louise Tindell,
Silas Walton, Gareebah Al- ghamdi, Dawn Bacon, Dawn Fuller, Michael Graciano,
Shenyesa Henry, Keisha Hunter, Lisa McClellan, Lisa Simmons, Malinda Stafford,
Alexis Crockett, Blair Tomlinson, Paul Jenks,

 



- 14 -

 



--------------------------------------------------------------------------------

 

Reynaldo Spellman, Michael Garcia, Tony Hiller, Stephanie Renee Carden, Melinda
Graley, Nancy Bellow, Thomas Linder, Les Rouse, and Christy Smith.

54.“Plaintiffs’ Class Counsel” means counsel for Plaintiffs in the Actions, who
are: Steve W. Berman, of Hagens Berman Sobol Shapiro LLP, and Elizabeth J.
Cabraser of Lieff Cabraser Heimann & Bernstein, LLP.

55.“Preliminary Approval Order” means the order to be entered by the MDL Court
preliminarily approving the Settlement as described in Section IX of this
Agreement and which is to be substantially in the form attached hereto as
Exhibit 6.

56.“Proposed Proofs of Claim” mean the proposed class claims attached as
exhibits to the Late Claims Motions, as well as any other proofs of claim that
Plaintiffs or Class Members assert, or seek to assert, in connection with the
Late Claims Motions.

57.“Qualified Settlement Fund Administrator and Trustee” means the Person who
must be agreed to by and among New GM, the GUC Trust and Plaintiffs’ Class
Counsel, and who shall be approved by and appointed by the MDL Court to serve as
administrator and trustee to open and administer the Common Fund (and Net Common
Fund) as a trust structured and operated in a manner so that it qualifies as a
“qualified settlement fund” under section 468B of the Internal Revenue Code (the
“Code”) and Treasury Regulation § l.468B-1 (“Qualified Settlement Fund”)
consistent with the terms of the Qualified Settlement Fund trust agreement,
attached hereto as Exhibit 7 (the “Qualified Settlement Fund Trust Agreement”),
executed by New GM, the GUC Trust and Plaintiffs’ Class Counsel, upon entry of
the Preliminary Approval Order by the MDL Court which, among other things, shall
approve establishment of the Common Fund as a Qualified Settlement Fund Trust.
New GM, the GUC Trust and Plaintiffs’ Class Counsel agree that Flora

 



- 15 -

 



--------------------------------------------------------------------------------

 

Bian of JND Legal Administration shall serve as Qualified Settlement Fund
Administrator and Trustee.

58.“Recalls” means the following seven motor vehicle recalls conducted by New GM
in 2014 as described by National Highway Transportation Safety Administration
(“NHTSA”) recall number: NHTSA Recall No. 14v047 (Delta Ignition Switch), NHTSA
Recall No. 14v355 (Impala Key Rotation), NHTSA Recall No. 14v394 (Cadillac
CTS/SRX Key Rotation), NHTSA Recall No. 14v400 (Malibu Key Rotation), NHTSA
Recall No. 14v346 (Knee-to-Key Camaro), NHTSA Recall No. 14v118 (Side Airbag),
and NHTSA Recall No. 14v153 (Electronic Power Steering).

59.“Recall Announcement Date” means the last day of the month in which New GM
notified NHTSA in 2014 that it was including the Subject Vehicle in one of the
Recalls. For a Subject Vehicle subject to more than one of the Recalls, the
Recall Announcement Date shall be the last day of the month of such notice by
New GM to NHTSA for whichever Recall came later in time.

60.“Release Agreement” means the Release Agreement by and between New GM and the
GUC Trust attached hereto as Exhibit 8, which shall become effective on the
Excess Distribution Date.

 

61.

“Released Parties” or “Released Party” means:

 

 

a.

General Motors Company, General Motors LLC, General Motors Holdings LLC, Vehicle
Acquisition Holdings, LLC, and NGMCO, Inc.;

 

 

b.

Any and all Persons, including dealerships, involved in the design, manufacture,
assembly, testing, sale, repair, marketing, advertising, inspection,
maintenance, recall, or distribution of a Subject Vehicle;

 

 



- 16 -

 



--------------------------------------------------------------------------------

 

 

c.

Any and all suppliers of materials, components, and/or services used in the
manufacture of a Subject Vehicle;

 

 

d.

General Motors Corporation, Motors Liquidation Company, the GUC Trust Monitor,
the GUC Trust Administrator, the GUC Trust, or any other trust established by
the Old GM Plan to hold or pay liabilities of Old GM; provided, however, that
notwithstanding any other provision of this

 

Agreement, (i) the AAT shall not constitute a Released Party and the Releasing
Parties and New GM shall not release the AAT from any rights, claims or causes
of action that the Releasing Parties or New GM have or may assert against the
AAT, and (ii) the Releasing Parties and New GM shall not, and shall not be
deemed to, release Old GM or the Old GM Bankruptcy Estates from any Actions or
claims solely to the extent that such Actions or claims are asserted only
against, or recoverable only from, the AAT, and provided that, for the avoidance
of doubt, such Actions or claims may not be asserted against, or recoverable
from, the GUC Trust, the assets of the GUC Trust, or any Unitholder, solely in
their capacity as a Unitholder of the GUC Trust; and

 

e.

Any and all past, present, and future officers, directors, agents, employees,
servants, associates, spouses, representatives, subsidiaries, affiliated
companies, parent companies, joint-ventures and joint-venturers, partnerships
and partners, members, stockholders, shareholders, bondholders, Unitholders,
beneficiaries, trustees, insurers, reinsurers, dealers, suppliers, vendors,
advertisers, service providers, distributors and

 

 



- 17 -

 



--------------------------------------------------------------------------------

 

sub-distributors, divisions, agents, attorneys, administrators, advisors,
predecessors, successors, heirs, and assigns of any person, company, or entity
identified in subparagraphs a.-d. of this Paragraph.

 

f.

The Parties expressly acknowledge that each of the foregoing is included as a
Released Party even though not identified by name herein.

 

62.“Releasing Parties” or “Releasing Party” means the Class, Plaintiffs, and
each Class Member, on behalf of themselves and their heirs, beneficiaries,
estates, executors, administrators, representatives, agents, counsel, insurers,
reinsurers, subsidiaries, corporate parents, predecessors, successors,
indemnitors, subrogees, assigns, and any legal, juridical, or natural person or
entity who may claim by, through, under, or on behalf of them.

63.“Sale Agreement” means that certain Amended and Restated Master Sale and
Purchase Agreement, dated as of July 5, 2009, by and among General Motors
Corporation, certain of its affiliates, and NGMCO, Inc., and approved by the
Bankruptcy Court on July 5, 2009, as amended, restated, or supplemented from
time to time, and including all exhibits, schedules and addenda thereto.

64.“Settlement Claim” means the claim of a Class Member or the Class Member’s
representative submitted on a Settlement Claim Form as provided in this
Agreement.

65.“Settlement Claim Form” means the document, in substantially the same form as
Exhibit 9 attached to this Agreement, to be completed by a Class Member in order
to make a Settlement Claim pursuant to this Settlement.

66.“Settlement Claim Period” means the time period in which Class Members may
submit a Settlement Claim Form for review to the Class Action Settlement
Administrator. The Settlement Claim Period shall begin on the date the
Preliminary Approval Order is entered and

 



- 18 -

 



--------------------------------------------------------------------------------

 

end 90 days after the Final Effective Date. The Settlement Claim Period shall be
specified in the Summary Settlement Notice, Short Form Notice, Long Form Notice,
and on the Settlement website.

67.“Settlement Claim Process” means the process for submitting and reviewing
Settlement Claims described in this Agreement and in the Settlement Claim Review
Protocol, attached hereto as Exhibit 10.

68.“Settlement Claimant” means a Class Member who has submitted a Settlement
Claim.

69.“Short Form Notice” means the Short Form Notice substantially in the form as
attached hereto as Exhibit 11.

70.“Subject Vehicles” means the GM vehicles subject to the Recalls as defined by
the VINs provided by New GM to the Class Action Settlement Administrator and
which are comprised of the following GM vehicles:

 

a.

“Production Part Recall 14v047 Vehicles,” which are those 2005-2007 Chevrolet
Cobalt vehicles not also subject to Recall 14v153, those 2004- 2007 Saturn Ion
vehicles not also subject to Recall 14v153, 2006-2007 Chevrolet HHR vehicles,
those 2007 Pontiac G5 vehicles not also subject to Recall 14v153, some 2005-2006
Pontiac Pursuit vehicles imported into the United States not also subject to
Recall 14v153, 2007 Saturn Sky vehicles, 2003 Saturn Ion vehicles, and 2006-2007
Pontiac Solstice vehicles. The Recall Announcement Date for the Production Part
Recall 14v047 Vehicles is February 28, 2014.

 

 



- 19 -

 



--------------------------------------------------------------------------------

 

 

b.

“Production Part Recall 14v047 Vehicles also subject to Recall 14v153,” which
are those 2005-2007 Chevrolet Cobalt vehicles subject to both Recalls, those
2007 Pontiac G5 vehicles subject to both Recalls, some 2004- 2007 Saturn Ion
vehicles, and some 2005-2006 Pontiac Pursuit vehicles imported into the United
States subject to both Recalls. The Recall Announcement Date for the Production
Part Recall 14v047 Vehicles also subject to Recall 14v153 is March 31, 2014.

 

 

c.

“Service Part Recall 14v047 Vehicles,” which are those 2008-2010 Chevrolet
Cobalt vehicles not also subject to Recall 14v153, 2008 and 2011 Chevrolet HHR
vehicles, those 2009-2010 Chevrolet HHR vehicles not also subject to Recall
14v153, those 2008-2010 Pontiac G5 vehicles imported into the United States not
also subject to Recall 14v153, 2008-2010 Saturn Sky vehicles, and 2008-2010
Pontiac Solstice vehicles. The Recall Announcement Date for these Service Part
Recall 14v047 Vehicles is March 31, 2014. Additionally, for 105 vehicles of
various other makes, models and model years as identified by VINs provided by
New GM for such Subject Vehicles to the Class Action Settlement Administrator,
the Recall Announcement Date is August 31, 2014.

 

 

d.

“Service Part Recall 14v047 Vehicles also subject to Recall 14v153,” which are
those 2008-2010 Chevrolet Cobalt vehicles subject to both Recalls, those
2009-2010 Chevrolet HHR vehicles subject to both Recalls, and those 2008-2010
Pontiac G5 vehicles imported into the United States subject to

 

 



- 20 -

 



--------------------------------------------------------------------------------

 

both Recalls. The Recall Announcement Date for the Service Part Recall 14v047
Vehicles also subject to Recall 14v153 is March 31, 2014.

 

e.

“Recall 14v346 Vehicles,” which are 2010-2014 Chevrolet Camaro vehicles. The
Recall Announcement Date for the Recall 14v346 Vehicles is June 30, 2014.

 

 

f.

“Recall 14v355 Vehicles,” which are 2005-2009 Buick Lacrosse vehicles, 2000 and
2006-2013 Chevrolet Impala vehicles, 2014 Chevrolet Impala Limited vehicles,
2000-2005 Cadillac Deville vehicles, 2006-2011 Cadillac DTS vehicles, 2006-2011
Buick Lucerne vehicles, 2006-2007 Chevrolet Monte Carlo vehicles, 2005-2009
Buick Allure vehicles, 2004 Buick Regal vehicles, 2002-2009 Cadillac Commercial
Chassis vehicles, and 2000-2011 Cadillac Professional Chassis vehicles. The
Recall Announcement Date for the Recall 14v355 Vehicles is June 30, 2014.

 

 

g.

“Recall 14v394 Vehicles,” which are those 2003-2014 Cadillac CTS vehicles as
identified by VINs provided by New GM for such Subject Vehicles to the Class
Action Settlement Administrator, and those 2004- 2006 Cadillac SRX as identified
in the list of VINs provided by New GM for such Subject Vehicles to the Class
Action Settlement Administrator, and 2004-2007 Cadillac CTS-V vehicles. The
Recall Announcement Date for the Recall 14v394 Vehicles is July 31, 2014, except
that the Recall Announcement Date is August 31, 2014 for 2012-2014 Cadillac CTS
vehicles and those 2011 Cadillac CTS vehicles as identified in the list of

 

 



- 21 -

 



--------------------------------------------------------------------------------

 

VINs provided by New GM for such Subject Vehicles to the Class Action Settlement
Administrator.

 

h.

“Recall 14v400 Vehicles,” which are 1997-2003 Chevrolet Malibu vehicles,
2000-2005 Chevrolet Impala vehicles, 2000-2005 Chevrolet Monte Carlo vehicles,
2004-2005 Chevrolet Classic vehicles, 1999-2004 Oldsmobile Alero vehicles,
1998-2002 Oldsmobile Intrigue vehicles, 1999- 2005 Pontiac Grand Am vehicles,
and 2004-2008 Pontiac Grand Prix vehicles. The Recall Announcement Date for the
Recall 14v400 Vehicles is July 31, 2014.

 

 

i.

“Recall 14v118 Vehicles,” which are those 2008-2009 Buick Enclave vehicles as
identified in the list of VINs for such Subject Vehicles provided by New GM to
the Class Action Settlement Administrator, 2010-2013 Buick Enclave vehicles,
those 2009 Chevrolet Traverse vehicles as identified in the list of VINs for
such Subject Vehicles provided by New GM to the Class Action Settlement
Administrator, 2010-2013 Chevrolet Traverse vehicles, those 2008-2009 GMC Acadia
vehicles as identified in the list of VINs for such Subject Vehicles provided by
New GM to the Class Action Settlement Administrator, 2010-2013 GMC Acadia
vehicles, and 2008-2010 Saturn Outlook vehicles. The Recall Announcement Date
for the Recall 14v118 Vehicles is March 31, 2014.

 

 

j.

“Recall 14v153 Only Vehicles,” which are those 2004-2006 and 2008-2009 Chevrolet
Malibu vehicles as identified in the list of VINs for such Subject Vehicles  
provided   by   New   GM   to   the   Class   Action   Settlement

 

 



- 22 -

 



--------------------------------------------------------------------------------

 

Administrator, the 2004-2005 Chevrolet Malibu Maxx, some 2006 Chevrolet Malibu
Maxx vehicles as identified in the list of VINs for such Subject Vehicles
provided by New GM to the Class Action Settlement Administrator, 2005 Pontiac G6
vehicles, those 2006 and 2008-2009 Pontiac G6 vehicles as identified in the list
of VINs for such Subject Vehicles provided by New GM to the Class Action
Settlement Administrator, those 2008-2009 Saturn Aura vehicles as identified in
the list of VINs for such Subject Vehicles provided by New GM to the Class
Action Settlement Administrator, those 2005-2006 Pontiac G4 vehicles imported
into the United States, and those 2006 Pontiac G5 Pursuit vehicles imported into
the United States. The Recall Announcement Date for the Recall 14v153 Only
Vehicles is March 31, 2014.

71.“Summary Settlement Notice” means the publication notice which is to be
substantially in the form as attached hereto as Exhibit 12.

72.“Unitholders” means any former, current, or future holder of Units (as
defined in the GUC Trust Agreement) issued by the GUC Trust.

73.“Vehicle Identification Number” or “VIN” means the definition of the term
“VIN” as set forth in the Code of Federal Regulations which is as follows: the
“series of Arabic numbers and Roman letters that is assigned to a motor vehicle
for identification purposes.” 49 C.F.R. § 565.12(r) (2020).

74.“Withdrawal Order” means the order to be entered by the MDL Court partially
withdrawing the reference as described in Paragraph 140 of this Agreement, and,
which is to be substantially in the form attached hereto as Exhibit 13.

 



- 23 -

 



--------------------------------------------------------------------------------

 

75.Other capitalized terms used in this Agreement but not defined in this
Section I shall have the meanings ascribed to them elsewhere in this Agreement.

76.The terms “he or she,” “his or her,” and  “their” include “it” or “its” where
applicable.

 

II.

SETTLEMENT BENEFITS

 

 

A.

Benefits Provided to Class Members

 

77.In consideration for the dismissal of the Actions with prejudice, as provided
for and agreed to in this Agreement, and for the full and complete Class
Members’ Release, the GUC Trust Approval Order, the Final Order and Final
Judgment and other terms and conditions provided below, New GM and the GUC Trust
agree to provide the value to the Class set forth in this Section II.

78.Establishing the Common Fund as a Qualified Settlement Fund – The Parties
shall move the MDL Court to establish and create, as part of the Preliminary
Approval Order, the Common Fund as a Qualified Settlement Fund. All payments to
be made by New GM and the GUC Trust pursuant to this Section II.A shall be made
by wire transfer into the Common Fund, which shall be as warranted, established
and controlled consistent with and pursuant to the Qualified Settlement Fund
Trust Agreement attached hereto as Exhibit 7. The Qualified Settlement Fund
Administrator and Trustee shall invest the payments in short-term United States
Agency or Treasury Securities (or a mutual fund invested solely in such
instruments), or in a fully United States Government-insured account, and shall
collect and reinvest any and all interest accrued thereon. All (i) taxes on the
income of the Common Fund and (ii) expenses and costs incurred to pay the taxes
owed by the Common Fund (including, without limitation, expenses of tax
attorneys and accountants) (collectively, “Taxes”) shall be timely paid out of
the Common Fund without prior order of the MDL Court. The Parties agree that the
Qualified Settlement Fund

 



- 24 -

 



--------------------------------------------------------------------------------

 

Administrator and Trustee shall be responsible for filing tax returns for the
Common Fund and for paying from the Common Fund any Taxes owed with respect to
the Common Fund. The Parties all agree that such Taxes shall be Settlement
Implementation Expenses as defined in Paragraph 80 below.

79.The Qualified Settlement Fund Administrator and Trustee – The Qualified
Settlement Fund Trust Agreement shall be executed by the Qualified Settlement
Fund Administrator and Trustee, Plaintiffs’ Class Counsel, New GM and the GUC
Trust and shall, among other things, (i) establish a maximum amount to be paid
to the Qualified Settlement Fund Administrator and Trustee in costs, fees and
expenses in the period before the Final Effective Date and then in the period
after the Final Effective Date through to the end of implementation of the
Settlement and a time table for such payments, (ii) provide that all costs,
fees, and expenses owed to the Qualified Settlement Fund Administrator and
Trustee and all taxes owed by the Common Fund shall be paid exclusively out the
Common Fund and shall be Settlement Implementation Expenses as that term is
defined in Paragraph 80, (iii) set forth further detail regarding the duties and
responsibilities of the Qualified Settlement Fund Administrator and Trustee, and
(iv) require that the Qualified Settlement Fund Administrator and Trustee
perform all duties consistent with the terms of this Settlement. The Qualified
Settlement Fund Administrator and Trustee shall provide data and reports, the
time frame and content of which are to be specified by each of Plaintiffs’ Class
Counsel, New GM, New GM’s Counsel, the GUC Trust and the GUC Trust’s Counsel
sufficient to allow each of them to verify and audit that the Qualified
Settlement Fund Administrator and Trustee is performing their duties consistent
with the terms of the Qualified Settlement Fund Trust Agreement attached hereto
as Exhibit 7 and the terms of this Settlement. If the Qualified Settlement Fund
Administrator and Trustee makes a material misrepresentation to,

 



- 25 -

 



--------------------------------------------------------------------------------

 

or conceals material information from, Plaintiffs’ Class Counsel, the GUC Trust,
the GUC Trust’s Counsel, New GM or New GM’s Counsel, engages in any fraudulent
conduct, fails to comply with the terms of the Settlement Agreement and/or the
Qualified Settlement Fund Trust Agreement, and/or fails to perform adequately on
behalf of the Class, New GM and/or the GUC Trust, then a Party shall have the
right to demand that the Qualified Settlement Fund Administrator and Trustee
immediately be replaced in addition to any other appropriate relief, which may
include, but not be limited to, terminating the Qualified Settlement Fund Trust
Agreement, ceasing future payments to the Qualified Settlement Fund
Administrator and Trustee and/or seeking reimbursement of fees already paid to
the Qualified Settlement Fund Administrator and Trustee. Under such
circumstances, the other Parties shall not unreasonably withhold consent to
remove the Qualified Settlement Fund Administrator and Trustee, but this event
shall occur only after the Parties have attempted to resolve any disputes
regarding the retention or dismissal of the Qualified Settlement Fund
Administrator and Trustee in good faith, and, if they are unable to do so, after
the matter has been referred to the MDL Court for resolution. New GM and the GUC
Trust, as well as their respective counsel, shall have no liability to each
other, the Class, Plaintiffs’ Class Counsel, Proposed Subclass 1 Counsel,
Proposed Subclass 2 Counsel, Proposed Subclass 3 Counsel, Proposed Subclass 4
Counsel, Proposed Subclass 5 Counsel, Allocation Counsel, Designated Counsel,
the Class Action Settlement Administrator or the Qualified Settlement Fund
Administrator and Trustee for any actions, errors, or omissions of the Qualified
Settlement Fund Administrator and Trustee. Plaintiffs’ Class Counsel, Proposed
Subclass 1, Counsel, Proposed Subclass 2 Counsel, Proposed Subclass 3 Counsel,
Proposed Subclass 4 Counsel, Proposed Subclass 5 Counsel, and Designated Counsel
shall have no liability to each other, New GM, the GUC Trust, the Class Action
Settlement Administrator or the Qualified Settlement Fund

 



- 26 -

 



--------------------------------------------------------------------------------

 

Administrator and Trustee for any actions, errors, or omissions of the Qualified
Settlement Fund Administrator and Trustee.

80.Payments for Settlement Implementation Expenses into and from the Common Fund
– All costs of Class Notice and of other costs of Settlement administration,
including, but not limited to, purchase of vehicle registration data from a
third party aggregator for use in implementation of the Settlement, costs for
mailings by the Class Action Settlement Administrator staff, the fee for the
Class Action Settlement Administrator and its staff, the fee for the Qualified
Settlement Fund Administrator and Trustee, and the fee for the Court-Appointed
Economic Loss Settlement Mediator and his staff to conduct the Allocation
Counsel mediation and prepare the Allocation Decision (collectively, the
“Settlement Implementation Expenses”) shall be paid from the Common Fund. All
Settlement Implementation Expenses incurred prior to the Final Effective Date
must be agreed to in writing by all of Plaintiffs’ Class Counsel, New GM and the
GUC Trust. All Settlement Implementation Expenses incurred on or after the Final
Effective Date must be agreed to in writing by Plaintiffs’ Class Counsel and New
GM.

 

a.

If and only if the Bankruptcy Court enters the GUC Trust Approval Order and the
MDL Court enters the Withdrawal Order and the Preliminary Approval Order, within
30 days of the later of the last of the foregoing Orders to be entered and the
Excess Distribution Date, New GM agrees to deposit Eight Million Eight Hundred
Thousand U.S. Dollars ($8,800,000.00) into the Common Fund and the GUC Trust
agrees to deposit Two Million U.S. Dollars ($2,000,000.00) into the Common Fund,
and these shall be the total amounts that New GM and the GUC Trust respectively
deposit into the Common Fund unless and until there is a Final

 

 



- 27 -

 



--------------------------------------------------------------------------------

 

Effective Date. Unless and until there is a Final Effective Date, these funds
shall be used by the Qualified Settlement Fund Administrator and Trustee only to
pay for Settlement Implementation Expenses with any remainder, including
interest, disbursed pro rata from the Net Common Fund to New GM and the GUC
Trust in the event this Agreement is terminated. Upon the Final Effective Date,
any portion of these funds remaining after payment of all Settlement
Implementation Expenses shall be disbursed by the Qualified Settlement Fund
Administrator and Trustee and Class Action Settlement Administrator to Class
Members pursuant to the Settlement Claim Review Protocol and Allocation Decision
and shall become non- reversionary to New GM and the GUC Trust. If there is no
Final Effective Date, the total amount paid by New GM in consideration of this
Settlement shall not under any circumstances exceed Eight Million Eight Hundred
Thousand U.S. Dollars ($8,800,000.00), and the total amount paid by the GUC
Trust shall not under any circumstances exceed Two Million U.S. Dollars
($2,000,000.00).

 

b.

Plaintiffs’ Class Counsel agree that they shall pay into the Common Fund all
costs for Settlement Implementation Expenses in excess of Ten Million Eight
Hundred Thousand U.S. Dollars ($10,800,000.00) that are incurred and due to be
paid prior to the Final Effective Date, and Plaintiffs’ Class Counsel shall be
reimbursed for such payments from the Common Fund by the Qualified Settlement
Fund Administrator and Trustee if and only if there

 

 



- 28 -

 



--------------------------------------------------------------------------------

 

is a Final Effective Date such that the GUC Trust and New GM make the additional
Cash Payments specified in Paragraph 81 below.

81.Payments by The GUC Trust and New GM Into the Common Fund After the Final
Effective Date, and Settlement Payments from the Net Common Fund to Settlement
Claimants – Within 30 days of the Final Effective Date, New GM shall, subject to
the terms and conditions herein, deposit into the Common Fund the sum of Sixty
One Million Two Hundred Thousand U.S. Dollars ($61,200,000.00), and the GUC
Trust, subject to the terms and conditions herein, shall deposit into the Common
Fund the sum of Forty Eight Million U.S. Dollars ($48,000,000.00). These
deposits, which shall be in addition to the deposits made by New GM and the GUC
Trust pursuant to Paragraph 80 above, shall be non-reversionary to New GM and
the GUC Trust.

 

a

If the AAT makes a payment to resolve claims asserted by Plaintiffs, the Class
and/or New GM against, or recoverable from, the AAT (such payment by the AAT,
the “AAT Contribution Amount”), New GM, Plaintiffs’ Class Counsel and Plaintiffs
agree that, in consideration for New GM’s payments to the Common Fund, fifty
percent (50%) of any AAT Contribution Amount shall be paid, or otherwise
credited, to New GM. If the AAT Contribution Amount is paid before the date on
which New GM has deposited Sixty One Million Two Hundred Thousand U.S. Dollars
($61,200,000.00) into the Common Fund pursuant to this Paragraph 81, then (i)
the entire AAT Contribution Amount shall be deposited into the Common Fund, and
shall be non-reversionary to the AAT, and (ii) New GM’s obligation to deposit
Sixty One Million Two Hundred Thousand U.S. Dollars ($61,200,000.00)

 

 



- 29 -

 



--------------------------------------------------------------------------------

 

into the Common Fund shall be reduced in an amount equal to fifty percent (50%)
of the AAT Contribution Amount. If the AAT Contribution Amount is paid on or
after the date on which New GM has deposited Sixty One Million Two Hundred
Thousand U.S. Dollars ($61,200,000.00) into the Common Fund pursuant to this
Paragraph 80, then fifty percent (50%) of any AAT Contribution Amount shall be
paid directly to New GM.

 

b

New GM and the GUC Trust have no obligation under this Settlement to deposit
into the Common Fund, and shall not deposit into the Common Fund, any payments
of any kind other than the cash payment amounts expressly referenced in
Paragraph 80 and this Paragraph 81. If the Final Order and Final Judgment
approving this Agreement do not become final for any reason, New GM and the GUC
Trust shall not make any payment of any amount into the Common Fund other than
their respective cash payments identified in Paragraph 80. If there is a Final
Effective Date, New GM and the GUC Trust shall make their respective cash
payments identified in this Paragraph 81, and the total amount paid by New GM
into the Common Fund, including payment for Settlement Implementation Expenses,
any individual incentive/service awards to Plaintiffs awarded by the MDL Court
in addition to the settlement payment amounts they receive for their Settlement
Claims and which Plaintiffs’ Class Counsel will propose be in the amount of Two
Thousand U.S. Dollars ($2,000.00) for each Plaintiff who was deposed and One
Thousand U.S. Dollars ($1,000.00) for all other Plaintiffs (such amounts, the
“Plaintiff Incentive Awards”), and

 

 



- 30 -

 



--------------------------------------------------------------------------------

 

for Net Common Fund allocations to Settlement Claimants, shall not under any
circumstances exceed Seventy Million U.S. Dollars ($70,000,000.00), and the
total amount paid by the GUC Trust into the Common Fund, including payment for
Settlement Implementation Expenses, any Plaintiff Incentive Awards, and for Net
Common Fund allocations to Settlement Claimants, shall not under any
circumstances exceed Fifty Million U.S. Dollars ($50,000,000.00). Thus, the
maximum amount to be paid by New GM in consideration of this Settlement, which
is to be paid only if there is a Final Effective Date and all other terms and
conditions of this Settlement are satisfied, shall be Seventy Million U.S.
Dollars ($70,000,000.00) into the Common Fund and Thirty Four Million Five
Hundred Thousand U.S. Dollars ($34,500,000.00) for Attorneys’ Fees and Expenses
(as described in Section VIII below), and the maximum amount to be paid by the
GUC Trust in consideration of this Settlement, which is to be paid only if there
is a Final Effective Date and all other terms and conditions of this Settlement
are satisfied, shall be Fifty Million U.S. Dollars ($50,000,000.00) into the
Common Fund.

 

c

After advocacy by Allocation Counsel, the Court-Appointed Economic Loss Mediator
has issued his Allocation Decision for allocating the Net Common Fund among the
Subclasses. The Allocation Decision is attached hereto as Exhibit 2. If
eligible, a Settlement Claimant will receive a settlement payment pursuant to
the Settlement Claim Review Protocol and the Allocation Decision to be disbursed
from the Net Common Fund by the

 

 



- 31 -

 



--------------------------------------------------------------------------------

 

Qualified Settlement Fund Administrator and Trustee after the amount is finally
determined by the Class Action Settlement Fund Administrator.

82.Condition to Settlement Payment for Those Who Have Not Received Repairs under
a Recall – No Class Member who is a current owner, purchaser or lessee of a
Subject Vehicle shall receive a settlement payment of any kind under this
Settlement unless and until the applicable Recall repair(s) have been performed
on the Class Member’s Subject Vehicle by an authorized GM dealer. New GM
maintains data identifying the VIN for each Subject Vehicle for which applicable
Recall repair(s) have not been performed, and New GM’s data shall be
determinative of whether the applicable Recall repair(s) have been performed for
each Subject Vehicle. A Settlement Claimant who is informed by the Class Action
Settlement Administrator that such Person is listed in vehicle registration data
as the current owner, purchaser or lessee of a Subject Vehicle for which
applicable Recall repair(s) have not been performed, may receive a settlement
payment prior to and regardless of performance of the Recall repair(s) if New GM
agrees that the Settlement Claimant has provided to the Class Action Settlement
Administrator sufficient documentation to establish that such Settlement
Claimant is no longer in the possession, custody, or control of the Subject
Vehicle (with such documentation due no later than 30 days after the Class
Action Settlement Administrator issues a notice of the open Recall repair(s) to
such Settlement Claimant). Sufficient documentation shall include a declaration
signed under penalty of perjury when other documentation is no longer available
with sufficient detail regarding the facts as to how and when the Subject
Vehicle left such Settlement Claimant’s possession, custody or control and
attestation by such Person that documentation of the transfer of the vehicle
from such Person’s possession, custody or control is no longer available. For
each Subject Vehicle identified by New GM as not having the applicable Recall
repair(s) yet performed, a Settlement

 



- 32 -

 



--------------------------------------------------------------------------------

 

Claimant who is the current owner, purchaser or lessee of a Subject Vehicle must
submit no later than 30 days after the Class Action Settlement Administrator
issues a notice of the open Recall repair(s) to such Person the documentation or
a declaration acceptable to the Class Action Settlement Administrator (and to
New GM who shall retain a right to audit) as sufficient to establish that the
Recall repair(s) were performed on the Subject Vehicle by an authorized New GM
dealer in order to be eligible to receive a settlement payment from the Common
Fund. New GM shall coordinate with the Class Action Settlement Administrator on
the above-stated steps for all Subject Vehicles, including for Subject Vehicles
manufactured and sold before the formation of New GM. The GUC Trust shall not be
required to perform the above stated steps for any Subject Vehicle for which a
Settlement Claim is asserted, irrespective of whether the Subject Vehicle was
sold before or after the formation of New GM.

 

B.

Settlement Claim Form Submission and Review

 

 

83.In order to become a Settlement Claimant eligible for a settlement payment
pursuant to Section II.A, Class Members must submit a timely Settlement Claim
pursuant to the Settlement Claim Process during the Settlement Claim Period, and
the Class Action Settlement Administrator shall review and evaluate the
Settlement Claim. A Settlement Claim submitted after the Settlement Claim Period
concludes will be rejected by the Class Action Settlement Administrator as
untimely, and cannot qualify for a settlement payment. The Class Action
Settlement Administrator shall receive, evaluate and administer Settlement
Claims pursuant to the terms of the Settlement Claim Review Protocol, which is
attached hereto as Exhibit 10.

84.The Settlement Claim Form shall be in substantially the same form as Exhibit
9 attached to this Agreement. The Settlement Claim Form will be available on the
Settlement website. The Settlement Claim Form shall advise the Class Member that
the Class Action Settlement Administrator has the right to request verification
of eligibility, including verification

 



- 33 -

 



--------------------------------------------------------------------------------

 

of the purchase, ownership, lease or resale of Subject Vehicles. If the
Settlement Claimant does not timely comply and/or is unable to timely produce
documents to substantiate and/or verify the information on the Settlement Claim
Form or the Settlement Claim is otherwise not approved for any reason set forth
in the Settlement Claim Review Protocol, the Settlement Claim shall be
disqualified. The decision of the Class Action Settlement Administrator whether
a Settlement Claimant is eligible to receive a settlement payment pursuant to
the Settlement Claim Review Protocol and the Allocation Decision, and the amount
of the settlement payment to be paid to a Settlement Claimant, shall be final
and binding on the Settlement Claimant and all Parties; there shall be no right
of appeal to the MDL Court or to any other court for Settlement Claimants or for
any other Person of any such decision by the Class Action Settlement
Administrator.

85.The Class Action Settlement Administrator shall not begin to review and
evaluate Settlement Claims for eligibility until after the occurrence of the
Final Effective Date, and no Settlement Claims shall be paid unless and until
New GM and the GUC Trust make the payments into the Common Fund referenced in
Paragraph 81. Settlement Claims approved by the Class Action Settlement
Administrator shall be paid from the Net Common Fund by the Qualified Settlement
Fund Administrator and Trustee in accordance with the final determinations made
by the Class Action Settlement Administrator pursuant to the Settlement Claim
Review Protocol and the Allocation Decision and in accordance with the terms of
this Settlement and the Qualified Settlement Fund Trust Agreement. The Class
Action Settlement Administrator shall use their best efforts to complete the
Settlement Claim Process within 180 days of the Final Effective Date.

 

III.

NOTICE TO THE CLASS

 

 

A.

Components of Class Notice

 

 

86.Class Notice will be accomplished through a combination of the Short Form
Notice, Summary Settlement Notice, notice through the Settlement website, Long
Form Notice, and other

 



- 34 -

 



--------------------------------------------------------------------------------

 

applicable notice, each of which is described below, as specified in the
Preliminary Approval Order, the Declaration of the Class Action Settlement
Administrator (attached hereto as Exhibit 14), and this Agreement and in order
to comply with all applicable laws, including but not limited to, Fed. R. Civ.
P. 23, the Due Process Clause of the United States Constitution, and any other
applicable statute, law or rule.

 

B.

Short Form Notice

 

 

87.If and only if the Bankruptcy Court enters the GUC Trust Approval Order, the
MDL Court enters the Withdrawal Order and the Preliminary Approval Order, and
the Excess Distribution Date has occurred, as soon thereafter as practicable,
the Class Action Settlement Administrator shall send the Short Form Notice,
substantially in the form attached hereto as Exhibit 11, by U.S. Mail, proper
postage prepaid, to the Class Members as identified by vehicle registration data
to be purchased by the Class Action Settlement Administrator and after utilizing
a service for updating addresses. The Short Form Notice shall inform potential
Class Members how to obtain the Long Form Notice via the Settlement website, via
regular mail or via a toll-free telephone number, pursuant to Sections III.B,
III.D, III.E and III.F, below. In addition, the Class Action Settlement
Administrator shall: (a) re-mail promptly any Short Form Notices returned by the
United States Postal Service with a forwarding address; and (b) by itself or
using one or more address research firms, as soon as practicable following
receipt of any returned Short Form Notices that do not include a forwarding
address, research such returned mail for better addresses and promptly mail
copies of the applicable notice to any better addresses so found.

 

C.

Summary Settlement Notice and Press Releases

 

88.If and only if the Bankruptcy Court enters the GUC Trust Approval Order, the
MDL Court enters the Withdrawal Order and the Preliminary Approval Order, and
the Excess Distribution Date has occurred, as soon thereafter as practicable,
the Class Action Settlement

 



- 35 -

 



--------------------------------------------------------------------------------

 

Administrator shall (i) cause the publication of the Summary Settlement Notice
in substantially the form agreed upon by the Parties and attached hereto as
Exhibit 12, and (ii) cause the dissemination of an Initial Press Release as
described in the Declaration of the Class Action Settlement Administrator in
substantially the form agreed upon by the Parties and attached hereto as Exhibit
16 and of a Reminder Press Release in substantially the form agreed upon by the
Parties and attached hereto as Exhibit 17 shortly before the Settlement Claim
Period deadline.

 

D.

Settlement Website

 

 

89.If and only if the Bankruptcy Court enters the GUC Trust Approval Order, the
MDL Court enters the Withdrawal Order and the Preliminary Approval Order, and
the Excess Distribution Date has occurred, as soon thereafter as practicable,
the Class Action Settlement Administrator shall establish a Settlement website
that will inform Class Members of the terms of this Agreement, their rights,
dates and deadlines and related information the content of which shall be
subject to the written approval of the Parties. The Parties shall agree upon the
website domain name, and the website shall include, in .pdf format, content
agreed upon by the Parties and/or required by the MDL Court.

 

E.

Long Form Notice

 

90.Contents of Long Form Notice – The Long Form Notice shall be in a form
substantially similar to the document attached to this Agreement as Exhibit 5
and shall advise Class Members of the following:

 

a.

General Terms: The Long Form Notice shall contain a plain and concise

 

description of the nature of the Actions, the history of the litigation of the
claims, the preliminary certification of the Class (including its Subclasses)
for settlement purposes, and the proposed Settlement, including information on
the identity of Class Members, how the proposed Settlement would

 



- 36 -

 



--------------------------------------------------------------------------------

 

provide benefits to the Class and Class Members, what claims are released under
the proposed Settlement and other relevant terms and conditions, including that
upon the Final Effective Date the payments by New GM and the GUC Trust into the
Common Fund specified in Paragraphs 80 and 81 above shall be non-reversionary
and shall be disbursed from the Net Common Fund pursuant to the Settlement Claim
Review Protocol and the Allocation Decision after deductions for all Settlement
Implementation Expenses and any Plaintiff Incentive Awards.

 

b.

Opt-Out Rights: The Long Form Notice shall inform Class Members that

 

they have the right to become an Opt-Out. The Long Form Notice shall provide the
deadlines and procedures for exercising this right.

 

c.

Objection to Settlement:The Long Form Notice shall inform Class

 

Members of their right to object to the proposed Settlement and appear at the
Fairness Hearing in support of that objection. The Long Form Notice shall
provide the deadlines and procedures for exercising this right.

 

d.

Attorneys’ Fees and Expenses: The Long Form Notice shall inform Class

 

Members about the amounts being sought by Plaintiffs’ Class Counsel as
Attorneys’ Fees and Expenses which shall not exceed Thirty Four Million Five
Hundred Thousand U.S. Dollars ($34,500,000.00) (such amount, the “Maximum
Attorneys’ Fees and Expenses Amount”), and shall explain that New GM will pay
the Attorneys’ Fees and Expenses awarded by the MDL Court up to the Maximum
Attorneys’ Fees and Expenses Amount but that

 



- 37 -

 



--------------------------------------------------------------------------------

 

in no event shall New GM pay any Attorneys’ Fees and Expenses in excess of the
Maximum Attorneys’ Fees and Expenses Amount.

91.Settlement Claim Form – The Long Form Notice and Settlement website shall
include the Settlement Claim Form, which shall be in a form substantially
similar to the document attached to this Agreement as Exhibit 9, and which shall
inform the Class Member that he, she or it must fully complete and timely return
the Settlement Claim Form within the Settlement Claim Period to be eligible to
obtain a payment pursuant to this Agreement.

92.Dissemination of Long Form Notice – The Long Form Notice shall be available
on the Settlement website. The Class Action Settlement Administrator shall send
via first-class mail the Long Form Notice to those Persons who request it in
writing or through the toll-free telephone number.

 

F.

Toll-Free Telephone Number

 

93.The Class Action Settlement Administrator shall establish a dedicated
toll-free telephone number with an interactive voice recording that will provide
Settlement-related information to Class Members, and the ability to request and
receive the Long Form Notice and the Settlement Claim Form be sent by mail.

 

G.

Class Action Fairness Act Notice

 

94.New GM shall send to each appropriate State and Federal official on behalf of
itself and the GUC Trust the materials specified in 28 U.S.C. §1715 and
otherwise comply with its terms. The identities of such officials and the
content of the submission, which is mutually agreeable to New GM and the GUC
Trust, shall be substantially in the form attached hereto as Exhibit 15.

 

H.

Duties of the Class Action Settlement Administrator

 

95.Plaintiffs’ Class Counsel, the GUC Trust and New GM shall execute a joint
retention agreement with the Class Action Settlement Administrator which shall,
among other

 



- 38 -

 



--------------------------------------------------------------------------------

 

things, (i) establish a maximum amount to be paid to the Class Action Settlement
Administrator in costs, fees and expenses in the period before the Final
Effective Date and then in the period after the Final Effective Date through to
the end of implementation of the Settlement and a time table for such payments,
(ii) provide that all costs, fees, and expenses owed to the Class Action
Settlement Administrator shall be paid exclusively out of the Common Fund and
shall be Settlement Implementation Expenses as that term is defined in Paragraph
80, (iii) set forth further detail regarding the duties and responsibilities of
the Class Action Settlement Administrator, and

(iv) require that the Class Action Settlement Administrator perform all duties
consistent with the terms of this Settlement.

96.The Class Action Settlement Administrator shall be responsible for, without
limitation, the following duties prior to the Final Effective Date: (a)
providing the completed Declaration of the Class Action Settlement Administrator
in support of the Preliminary Approval Order attached hereto as Exhibit 14; (b)
printing, mailing or arranging for the mailing of the Short Form Notice; (c)
processing returned mail not delivered to Class Members; (d) attempting to
obtain updated address information for any Short Form Notice returned without a
forwarding address; (e) making any additional mailings required under the terms
of this Agreement; (f) arranging for for publication of the Summary Settlement
Notice and dissemination of the Initial Press Release and Reminder Press Release
as described in the Declaration of the Class Action Settlement Administrator;
(g) responding to requests for the Long Form Notice; (h) receiving and
maintaining on behalf of the MDL Court any Class Member correspondence regarding
requests to become an Opt-Out; (i) forwarding written inquiries to Plaintiffs’
Class Counsel, New GM or the GUC Trust, or their designees; (j) establishing a
post-office box for the receipt of any correspondence; (k) responding to
requests from Plaintiffs’ Class Counsel, New GM’s Counsel,

 



- 39 -

 



--------------------------------------------------------------------------------

 

and the GUC Trust’s Counsel; (l) establishing a website and toll-free telephone
number with message capabilities to which Class Members may refer for
information about the Actions and the Settlement and staff to respond as
appropriate to messages; (m) providing the Parties with copies of requests by
Persons seeking to become an Opt-Out on a weekly basis, categorized by Subject
Vehicle; (n) notifying the Parties of the total number of requests to become an
Opt-Out on a weekly basis; (o) otherwise consulting on Class Notice and
implementing and/or assisting with the dissemination of the notice of the
Settlement as requested by the Parties; and (p) all other tasks agreed to in
writing by the Parties and the Class Action Settlement Administrator.

97.Also prior to the Final Effective Date, the Class Action Settlement
Administrator shall be responsible for, without limitation, initiating the
Settlement Claim Process pursuant to the Settlement Claim Review Protocol and
related administrative activities by posting the Settlement Claim Form on the
website and accepting but not processing or evaluating Settlement Claim Forms.

98.The Class Action Settlement Administrator and the Parties shall promptly
after receipt of any requests to become an Opt-Out, objections, and/or related
correspondence provide copies of such requests and/or related correspondence to
each other.

99.Not later than 30 days before the date of the Fairness Hearing, the Class
Action Settlement Administrator shall file with the MDL Court, under seal, a
list of those Persons who seek to become Opt-Outs, as well as a Declaration
outlining the scope, method, and results of the Class Notice program.

100.After the Final Effective Date, the Class Action Settlement Administrator
shall be responsible for, without limitation, evaluating each Settlement Claim
Form filed to determine if the Person filing the Settlement Claim Form is a
Class Member and eligible for a settlement

 



- 40 -

 



--------------------------------------------------------------------------------

 

payment pursuant to the terms of this Settlement, the Settlement Claim Review
Protocol and the Allocation Decision, and coordinating with the Qualified
Settlement Fund Administrator and Trustee to ensure that all Settlement Claims
approved for payment by the Class Action Settlement Administrator shall be paid
out of the Net Common Fund consistent with the terms of this Settlement, the
Settlement Claim Review Protocol and the Allocation Decision. This work shall
include (a) implementing the Settlement Claim Review Protocol attached as
Exhibit 10; (b) checking VINs supplied on Settlement Claim Forms against those
supplied by New GM to verify that a Settlement Claimant’s vehicle is a Subject
Vehicle; (c) checking the Settlement Claim Forms against the vehicle
registration data to verify that the Settlement Claimant was the owner or lessee
of the Subject Vehicle on or before the Recall Announcement Date; (d) checking
the “rental” and “governmental” flags in the IHS Markit / Polk vehicle
registration data provided by New GM to the Class Action Settlement
Administrator and other pertinent data and documents to ensure the Person
submitting the Settlement Claim Form is not excluded from the Class; (e)
following up with Persons who submit Settlement Claim Forms as necessary to
obtain additional information and documentation that may be required to verify
Class Membership and eligibility for a settlement payment pursuant to the
Settlement Claim Review Protocol and the Allocation Decision; (f) ensuring that
no Class Member who is a current owner or lessee receives a settlement payment
of any kind unless and until the applicable Recall repair(s) have been performed
on the Class Member’s Subject Vehicle by an authorized GM dealer pursuant to the
process set forth in Paragraph 82; and (g) fulfilling any escheatment
obligations that may arise.

101.The Class Action Settlement Administrator shall provide data and reports,
the time frame and content of which are to be specified by each of Plaintiffs’
Class Counsel, New GM, New GM’s Counsel, the GUC Trust and the GUC Trust’s
Counsel sufficient to allow each of them

 



- 41 -

 



--------------------------------------------------------------------------------

 

to verify and audit that the Class Action Settlement Administrator is performing
his or her duties consistent with the terms of this Settlement and the joint
retention agreement.

102.If the Class Action Settlement Administrator makes a material
misrepresentation to, or conceals material information from, Plaintiffs’ Class
Counsel, New GM, New GM’s Counsel, the GUC Trust or the GUC Trust’s Counsel,
engages in any fraudulent conduct, fails to comply with the terms of the
Settlement Agreement and/or the joint retention agreement, and/or fails to
perform adequately on behalf of the Class, New GM and/or the GUC Trust, then a
Party shall have the right to demand that the Class Action Settlement
Administrator immediately be replaced in addition to any other appropriate
relief, which may include, but not be limited to, terminating the Class Action
Settlement Administrator, ceasing future payments to the Class Action Settlement
Administrator and/or seeking reimbursement of fees already paid to the Class
Action Settlement Administrator. Under such circumstances, the other Parties
shall not unreasonably withhold consent to remove the Class Action Settlement
Administrator, but this event shall occur only after the Parties have attempted
to resolve any disputes regarding the retention or dismissal of the Class Action
Settlement Administrator in good faith, and, if they are unable to do so, after
the matter has been referred to the MDL Court for resolution. New GM and the GUC
Trust, as well as their respective counsel, shall have no liability to each
other, the Class, Plaintiffs’ Class Counsel, Proposed Subclass 1 Counsel,
Proposed Subclass 2 Counsel, Proposed Subclass 3 Counsel, Proposed Subclass 4
Counsel, Proposed Subclass 5 Counsel, Allocation Counsel, Designated Counsel,
the Class Action Settlement Administrator or the Qualified Settlement Fund
Administrator and Trustee for any actions, errors, or omissions of the Class
Action Settlement Administrator. Plaintiffs’ Class Counsel, Proposed Subclass 1
Counsel, Proposed Subclass 2 Counsel, Proposed Subclass 3 Counsel, Proposed
Subclass 4 Counsel,

 



- 42 -

 



--------------------------------------------------------------------------------

 

Proposed Subclass 5 Counsel, Allocation Counsel and Designated Counsel shall
have no liability to each other, New GM, the GUC Trust, the Class Action
Settlement Administrator or the Qualified Settlement Fund Administrator and
Trustee for any actions, errors, or omissions of the Class Action Settlement
Administrator.

 

I.

Self-Identification

 

 

103.Because current owners, purchasers and lessees are required to have the
Recall repair performed on their Subject Vehicle prior to receiving any
settlement payment under the Settlement, and because the vehicle registration
records to be provided by third party data aggregator(s) may not be fully
accurate in all respects and may not identify every Class Member eligible to
receive a payment under the Agreement, Class Members must complete and file a
Settlement Claim Form (using the Settlement Claim Form attached as Exhibit 9)
and provide necessary documentation identified in the Settlement Claim Form by
the established deadline indicating that they wish to and are eligible to
receive a payment pursuant to Section II.A.

 

IV.

REQUESTS TO BECOME OPT-OUTS

 

104.Any potential Class Member who wishes to become an Opt-Out must mail a
written, hand-signed request to become an Opt-Out to the Class Action Settlement
Administrator at the address provided in the Long Form Notice, postmarked by the
Opt-Out Deadline specifying that such Person wants to become an Opt-Out, the
dates of ownership or lease of the Subject Vehicle, the make, model, model year,
and VIN of the Subject Vehicle, the Person’s current address, the Person’s
address at the time of ownership or lease of the Subject Vehicle, and otherwise
complying with the terms stated in the Long Form Notice and Preliminary Approval
Order. The Class Action Settlement Administrator shall provide to Plaintiffs’
Class Counsel, New GM’s Counsel, and the GUC Trust’s counsel a weekly list of
the Opt-Outs categorized by Subject Vehicle. A list reflecting all requests to
become an Opt-Out shall be filed with the MDL Court by

 



- 43 -

 



--------------------------------------------------------------------------------

 

the Class Action Settlement Administrator no later than 30 days before the
Fairness Hearing. If a potential Class Member files a request to become an
Opt-Out, such Person may not file an objection to the Settlement under Section
V. Potential Class Members who exercise the right to opt-out must do so for all
claims that the Potential Class Member possesses against the GUC Trust, Old GM,
or New GM.

105.Any potential Class Member who has submitted a timely and valid request to
become an Opt-Out may revoke such request by filing written notice of such
revocation with the Court at any time prior to entry of the Final Judgment.

106.Any potential Class Member who does not file a timely written request to
become an Opt-Out as provided in Section IV shall be bound by all subsequent
proceedings, orders and judgments, including, but not limited to, the Class
Members’ Release as set forth in Section VI.A below, the Final Order and the
Final Judgment, even if such Class Member has litigation pending or subsequently
initiates or attempts to initiate litigation against any Released Party relating
to the claims and transactions released under this Settlement.

107.The Parties have agreed to a confidential number of Opt-Outs, and will
provide this number to the MDL Court in a document to be kept under seal by the
MDL Court pursuant to the Parties’ joint request until the Final Effective Date.
If the number of Opt-Outs is greater than the number agreed to by the Parties,
then New GM and the GUC Trust shall independently have the absolute unilateral
right (but not the obligation) to terminate the Settlement. The number agreed to
by the Parties shall be confidential and known only to New GM, Plaintiffs’ Class
Counsel and the GUC Trust, and the Parties shall file a document identifying
this agreed-upon number under seal with the MDL Court. If either New GM or the
GUC Trust decides to terminate the Settlement

 



- 44 -

 



--------------------------------------------------------------------------------

 

pursuant to this provision, such Party must notify Plaintiffs’ Class Counsel of
such termination no later than 5 days before the Fairness Hearing.

 

V.

OBJECTIONS TO SETTLEMENT

 

108.Any Class Member who has not filed a timely written request to become an
Opt- Out and who wishes to object to the fairness, reasonableness, or adequacy
of this Settlement, to the award of Attorneys’ Fees and Expenses, or the
Plaintiff Incentive Awards, must deliver to Plaintiffs’ Class Counsel, New GM’s
Counsel, and the GUC Trust’s Counsel, each as identified in the Class Notice,
and file with the MDL Court, on a date ordered by the MDL Court, a written
statement of the Class Member’s objections. Any such objection shall include the
specific reason(s) for the objection, including any legal support the Class
Member wishes to bring to the MDL Court’s attention, any evidence or other
information the Class Member wishes to introduce in support of the objection,
and a statement of whether the Class Member intends to appear and argue at the
Fairness Hearing. Class Members may do so either on their own or through an
attorney retained at their own expense. The objection must include proof that
the Person is a Class Member, including, the Person’s dates of ownership or
lease of the Subject Vehicle, the make, model, model year and the VINs of the
Subject Vehicle(s) to which the objection applies, the Person’s current address,
and the Person’s address at the time of ownership or lease of the Subject
Vehicle.

109.Any Class Member who files and serves a written objection, as described in
this Section V, may appear at the Fairness Hearing, either in person or through
personal counsel hired at the Class Member’s expense, to speak in support of
such objection. Class Members or their attorneys who intend to make an
appearance at the Fairness Hearing must deliver a notice of intention to appear
to Plaintiffs’ Class Counsel, New GM’s Counsel, and the GUC Trust’s Counsel,
each as identified in the Class Notice, and file said notice with the MDL Court
on a date ordered by the MDL Court.

 



- 45 -

 



--------------------------------------------------------------------------------

 

110.Any Class Member who fails to comply with the provisions of this Section V
shall waive and forfeit any and all rights such Class Member may have to appear
separately and/or to object to the Settlement, and shall be bound by all the
terms of this Agreement and by all proceedings, orders and judgments, including,
but not limited to, the Class Members’ Release, the Final Order, and the Final
Judgment.

111.Any Class Member who objects to the Settlement shall be entitled to all of
the benefits of the Settlement if this Agreement and the terms contained herein
are approved, as long as the objecting Class Member complies with all
requirements of this Agreement applicable to Class Members, including the timely
submission of Settlement Claim Forms and other requirements herein.

 

VI.

RELEASES, WAIVERS, AND COVENANTS NOT TO SUE.

 

 

112.

The Parties agree to the following releases, waivers, and covenants not to sue.

 

 

A.

Class Members’ Release

 

113.In consideration for the Settlement, effective automatically upon the Final
Effective Date, the Releasing Parties fully, finally and forever release,
relinquish, acquit, waive, discharge with prejudice, covenant not to sue, and
hold harmless the Released Parties from any and all claims, demands, suits,
arbitrations, mediations, petitions, liabilities, causes of action, rights, and
damages of any kind and/or type (including, but not limited to, compensatory,
benefit-of-the- bargain, diminished value, lost time, lost earnings,
out-of-pocket, injunctive or other equitable relief, exemplary, punitive,
penalties, liens, expert and/or attorneys’ fees or by multipliers), whether
past, present, or future, mature or not yet mature, existing now or arising in
the future, whether or not concealed or hidden, developed or undeveloped,
foreseen or unforeseen, known or unknown, suspected or unsuspected, contingent
or non-contingent, derivative or direct, asserted or un-asserted, liquidated or
un-liquidated, whether or not such claims were or could have been raised

 



- 46 -

 



--------------------------------------------------------------------------------

 

or asserted in the Actions, whether based on federal, state or local law,
statute, ordinance, regulation, code, contract, common law, consumer fraud,
unfair business practices, fraudulent concealment, unjust enrichment, gross
negligence, recklessness, willful misconduct, violation of the federal Racketeer
Influenced and Corrupt Organizations Act or any similar state law, or any other
source or theory, which any of the Releasing Parties had, now has or have, or
hereafter can, shall or may have, or could assert directly or indirectly in any
forum against the Released Parties, in each case arising out of, due to,
resulting from, connected with, or involving or relating in any way to, directly
or indirectly, the subject matter of the Actions, the Recalls, or that are, or
could have been, defined, alleged or described in the 5ACC, the Late Claims
Motions, or in the Proposed Proofs of Claims, including, but not limited to,
those relating to the design, manufacturing, advertising, testing, marketing,
functionality, servicing, sale, lease or resale of the Subject Vehicles,
provided, however, that notwithstanding any other provision of this Agreement,
the

Class Members’ Release does not include, and the Releasing Parties expressly
preserve, any and all Actions or claims they had, have, or may in the future
assert, against (i) the AAT, and (ii) Old GM and the Old GM Bankruptcy Estates
solely to the extent that any Actions or claims asserted against Old GM and/or
the Old GM Bankruptcy Estates seek a recovery or distribution only from the AAT
and no other entity, and provided that, for the avoidance of doubt, no Releasing
Party

shall be entitled to assert an Action or claim against the GUC Trust, the assets
of the GUC Trust, or any Unitholder, solely in their capacity as a Unitholder of
the GUC Trust, and the Releasing Parties expressly waive any and all rights to
recover from, or receive a distribution from, the GUC Trust.

 



- 47 -

 



--------------------------------------------------------------------------------

 

114.Notwithstanding the foregoing, Releasing Parties are not releasing claims
for personal injury, wrongful death or actual physical property damage arising
from an accident involving a Subject Vehicle.

115.The Class, Plaintiffs, and Class Members expressly agree that the Class
Members’ Release, the Final Order, and the Final Judgment is, will be, and may
be raised as a complete defense to, and shall preclude any action or proceeding
encompassed by, this Class Members’ Release without regard to whether any
Plaintiff or Class Member submits a Settlement Claim, has a Settlement Claim
rejected by the Class Action Settlement Administrator, or receives any payment
pursuant to this Settlement.

116.The Releasing Parties shall not now or hereafter institute, maintain,
prosecute, assert, and/or cooperate in the institution, commencement, filing, or
prosecution of any suit, action, and/or proceeding, against the Released
Parties, either directly or indirectly, on their own behalf, on behalf of a
class or on behalf of any other Person with respect to the claims, causes of
action and/or any other matters released through the Class Members’ Release.

117.If a Releasing Party commences, files, initiates, or institutes any new
legal action or other proceeding against a Released Party for any claims, causes
of action, and/or any other matters released through the Class Members’ Release
in any federal or state court, arbitral tribunal, or administrative or other
forum, (1) such legal action or proceeding shall be dismissed with prejudice at
the cost of the respective Releasing Party and respective Class Member, and (2)
the Released Party shall be entitled to recover any and all reasonable related
costs and expenses (including attorneys’ fees) from that respective Releasing
Party and respective Class Member arising as a result of that Releasing Party’s
breach of their obligations under the Agreement and

 



- 48 -

 



--------------------------------------------------------------------------------

 

the Class Members’ Release, provided that, the Released Party provides written
notice to the

 

Releasing Party and Class Member of their alleged breach and an opportunity to
cure the breach.

 

118.In connection with this Agreement, the Class, Plaintiffs, and Class Members
acknowledge that they may hereafter discover claims presently unknown or
unsuspected, or facts in addition to or different from those that they now know
or believe to be true concerning the subject matter of the Actions and/or the
Class Members’ Release herein. Nevertheless, the intention of Plaintiffs’ Class
Counsel and Plaintiffs in entering into this Agreement on behalf of the
Releasing Parties is that the Releasing Parties shall fully, finally and forever
settle, release, discharge with prejudice, covenant not to sue, and hold
harmless the Released Parties from any and all claims, demands, suits,
arbitrations, mediations, petitions, liabilities, causes of action, rights and
damages of any kind and/or type relating thereto which exist, hereafter may
exist, or might have existed (whether or not previously or currently asserted in
any action or proceeding), with respect to the subject matter of the Actions,
the Recalls, or that are, or could have been, defined, alleged or described in
the 5ACC, the Late Claims Motions, or in the Proposed Proofs of Claims, as more
fully described in Paragraph 113, except as stated in Paragraph 114.

119.The Releasing Parties expressly waive, relinquish, release with prejudice,
and covenant not to exercise, and shall be deemed to have waived, relinquished,
released with prejudice, and covenanted not to exercise, any and all rights
and/or claims that they may have under any law, codal law, statute, regulation,
adjudication, quasi-adjudication, decision, administrative decision, common law
principle, or any other theory or source, that would otherwise limit the effect
of the Class Members’ Release, including but not limited to any law that might
limit a release to those claims or matters actually known or suspected to exist
at the time of execution of the release. Without limiting the foregoing
sentence, Plaintiffs and Class Members

 



- 49 -

 



--------------------------------------------------------------------------------

 

expressly understand and acknowledge that all Releasing Parties will be deemed
by the Final Order and Final Judgment to acknowledge, waive, relinquish, release
with prejudice, and covenant not to exercise the benefits of Section 1542 of the
Civil Code of the State of California, which provides that:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

The Releasing Parties expressly waive, relinquish, release with prejudice, and
covenant not to exercise any and all rights and benefits that they may have
under, or that may be conferred upon them by, the provisions of Section 1542 of
the California Civil Code, or any other law of any state, jurisdiction, or
territory that is similar, comparable or equivalent to Section 1542.

120.Plaintiffs and the Class Members represent and warrant that they are the
sole and exclusive owners of all claims that they personally are releasing under
this Agreement. Plaintiffs further acknowledge that they have not assigned,
pledged, or in any manner whatsoever, sold, transferred, assigned, subrogated,
or encumbered, whether through insurance, indemnification, or otherwise, any
right, title, interest or claim arising out of or in any way whatsoever
pertaining to the Actions or the claims, causes of action, and/or any other
matters released through the Class Members’ Release, including without
limitation, any claim for benefits, proceeds or value under the Actions, and
that Plaintiffs are not aware of any insurers, indemnitors, subrogees, or anyone
other than themselves claiming any interest, in whole or in part, in the Actions
or the claims, causes of action, and/or any other matters released through the
Class Members’ Release or in any benefits, proceeds or values under the Actions.
Class Members submitting a Settlement Claim Form shall represent and warrant
therein that they are the sole and exclusive owner of all claims that they

 



- 50 -

 



--------------------------------------------------------------------------------

 

personally are releasing under the Settlement and that they have not assigned,
pledged, or in any manner whatsoever, sold, transferred, assigned, subrogated,
or encumbered, whether through insurance, indemnification, or otherwise, any
right, title, interest or claim arising out of or in any way whatsoever
pertaining to the Actions or the claims, causes of action, and/or any other
matters released through the Class Members’ Release, including without
limitation, any claim for benefits, proceeds or value under the Actions, and
that such Class Member(s) are not aware of anyone other than themselves claiming
any interest, in whole or in part, in the Actions or the claims, causes of
action, and/or any other matters released through the Class Members’ Release or
in any benefits, proceeds or values under the Actions.

121.Without in any way limiting its scope, and, except to the extent otherwise
specified in this Agreement, the Class Members’ Release includes by example and
without limitation, a release of Released Parties by the Releasing Parties from
any and all claims for attorneys’ fees, costs, expert fees, or consultant fees,
interest, or litigation fees, costs or any other fees, costs, and/or
disbursements incurred by any attorneys, Plaintiffs’ Class Counsel, Allocation
Counsel, Designated Counsel, Plaintiffs, or Class Members who claim to have
assisted in conferring the benefits under this Settlement upon the Class.

122.Any and all benefits paid and/or provided by New GM and the GUC Trust
pursuant to this Agreement are in full, complete, and total satisfaction of all
claims demands, suits, arbitrations, mediations, petitions, liabilities, causes
of action, rights, and damages described in Paragraph 113, except and subject to
the proviso at the end of Paragraph 113 with respect to any claims the Releasing
Parties may have against, or that are recoverable from, the AAT. Such benefits
are sufficient and adequate consideration for each and every term of the Class
Members’

 



- 51 -

 



--------------------------------------------------------------------------------

 

Release,  and the Class Members’ Release shall be irrevocably binding upon the
Class, all Plaintiffs, Releasing Parties, and each and every Class Members who
does not opt out of the Class.

123.The Class Members’ Release shall be effective with respect to all Releasing
Parties, including Class Members who do not opt out, regardless of whether the
Class Member submits a Settlement Claim, has a Settlement Claim rejected by the
Class Action Settlement Administrator, or receives any payment under this
Agreement.

124.Plaintiffs’ Class Counsel acknowledge that they have conducted sufficient
independent investigation and discovery to enter into this Agreement and that
they execute this Agreement with authorization from Plaintiffs freely,
voluntarily, and without being pressured or influenced by, or relying upon any
statements, representations, promises, or inducements made by the Released
Parties or any person or entity representing the Released Parties, other than as
expressly set forth in this Agreement.

125.Nothing in the Class Members’ Release shall preclude any action to enforce
the terms of the Agreement, including participation in any of the processes
detailed herein, or claims arising out of, based upon, relating to, concerning,
or in connection with the interpretation or enforcement of the terms of the
Settlement. Nothing in the Final Order and Final Judgment shall bar any action
by any of the Parties to enforce or effectuate the terms of this Agreement, the
Final Order, and the Final Judgment.

126.Plaintiffs, by and through Plaintiffs’ Class Counsel, and Plaintiffs’ Class
Counsel hereby agree and acknowledge that the provisions of this Class Members’
Release together constitute an essential and material term of the Agreement. The
Final Order and Final Judgment will include this Class Members’ Release and
reflect the terms set forth in this Section VI.A.

 

B.

The GUC Trust’s and New GM’s Release of Plaintiffs’ Class Counsel, Allocation
Counsel and Designated Counsel

 

 



- 52 -

 



--------------------------------------------------------------------------------

 

127.In consideration for the Settlement, effective automatically upon the Final
Effective Date, New GM and the GUC Trust and their respective past or present
officers, directors, trustees, employees, agents, attorneys, predecessors,
successors, affiliates, subsidiaries, divisions, and assigns shall be deemed to
have, and by operation of the Final Approval Order shall have, released
Plaintiffs’ Class Counsel, Allocation Counsel, Designated Counsel, and each
current and former Plaintiff from any and all causes of action that were or
could have been asserted pertaining solely to the conduct in filing, prosecuting
and litigating, or in settling, the Actions.

 

C.

Release Between GUC Trust and New GM1

 

128.Effective automatically as of the Excess Distribution Date, and regardless
of whether this Settlement Agreement receives preliminary approval or final
approval by the MDL Court or whether there is a Final Effective Date, the GUC
Trust, on behalf of itself, as well as, to the fullest extent permitted under
the Old GM Plan and applicable law, the Old GM Bankruptcy Estates (but
excluding, for the avoidance of doubt, the Motors Liquidation Company Avoidance
Action Trust, the MLC Asbestos PI Trust, and the Environmental Response Trust),
and each of their past, present, and future Unitholders, administrators,
monitors, representatives, agents, counsel, trustees, insurers, reinsurers,
subsidiaries, corporate parents, predecessors, successors, indemnitors,
subrogees, assigns, and any natural, legal or juridical person or entity
asserting any claim on behalf of or in respect of the GUC Trust (collectively,
the “GUC Trust Releasing Parties”), fully, finally and forever releases,
relinquishes, acquits, waives, discharges with prejudice, covenants not to sue,
and holds harmless the New GM Released Parties, from any and all claims,
demands, suits, arbitrations, mediations, petitions, liabilities, causes of
action, rights, and damages of any nature whatsoever (including, but not limited
to, compensatory, benefit-of-

 

 

1The release provisions contained in this Section VI.C (i.e., Paragraphs
128-138) are also set forth in the Release Agreement, attached hereto as Exhibit
8, and which shall become effective on the Excess Distribution Date.

 



- 53 -

 



--------------------------------------------------------------------------------

 

the-bargain, diminished value, lost time, lost earnings, out-of-pocket,
injunctive or other equitable relief, exemplary, punitive, penalties, liens,
expert and/or attorneys’ fees or by multipliers), whether past, present, or
future, mature or not yet mature, existing now or arising in the future, whether
or not concealed or hidden, developed or undeveloped, foreseen or unforeseen,
known or unknown, suspected or unsuspected, contingent or non-contingent,
derivative or direct, asserted or un-asserted, liquidated or unliquidated,
whether or not such claims were or could have been raised or asserted, and
whether based on federal, state or local law, statute, ordinance, regulation,
code, contract, common law, consumer fraud, unfair business practices,
fraudulent concealment, unjust enrichment, gross negligence, recklessness,
willful misconduct, violation of the federal Racketeer Influenced and Corrupt
Organizations Act or any similar state law, or any other source or theory, which
any of the GUC Trust Releasing Parties had, now has or have, or hereafter can,
shall or may have, or could assert directly or indirectly in any forum against
the New GM Released Parties, in each case arising out of, due to, resulting
from, connected with, or involving or relating in any way to, directly or
indirectly, the subject matter of the Actions, the Recalls, the Subject
Vehicles, the Bankruptcy Case, the Sale Agreement, the Adjustment Shares, the
Letter Regarding Adjustment Shares, the Old GM Plan, or the GUC Trust Agreement
(the “GUC Trust Release”). For the avoidance of doubt, the GUC Trust Release
includes, but is not limited to, any and all claims that would directly or
indirectly require New GM to issue any Adjustment Shares, regardless of (i) the
aggregate amount of allowed general unsecured claims, whether estimated or
otherwise determined, asserted or allowed in any Court, including the Bankruptcy
Court, and (ii) any provision to the contrary in the Sale Agreement, the Letter
Regarding Adjustment Shares, the GUC Trust Agreement, the Old GM Plan, or any
other agreement.

 



- 54 -

 



--------------------------------------------------------------------------------

 

129.Effective automatically as of the Excess Distribution Date, and regardless
of whether this Settlement Agreement receives preliminary approval or final
approval by the MDL Court or whether there is a Final Effective Date, New GM, on
behalf of itself, as well as its past, present, and future representatives,
agents, counsel, trustees, insurers, reinsurers, subsidiaries, corporate
parents, predecessors, successors, indemnitors, subrogees, assigns, and any
natural, legal or juridical person or entity asserting any claim on behalf of
New GM (collectively, the “New GM Releasing Parties”), fully, finally and
forever releases, relinquishes, acquits, waives, discharges with prejudice,
covenants not to sue, and holds harmless the GUC Trust Released Parties, from
any and all claims, demands, suits, arbitrations, mediations, petitions,
liabilities, causes of action, rights, and damages of any nature whatsoever
(including, but not limited to, compensatory, benefit- of-the-bargain,
diminished value, lost time, lost earnings, out-of-pocket, injunctive or other
equitable relief, exemplary, punitive, penalties, liens, expert and/or
attorneys’ fees or by multipliers), whether past, present, or future, mature or
not yet mature, existing now or arising in the future, whether or not concealed
or hidden, developed or undeveloped, foreseen or unforeseen, known or unknown,
suspected or unsuspected, contingent or non-contingent, derivative or direct,
asserted or un-asserted, liquidated or unliquidated, whether or not such claims
were or could have been raised or asserted, and whether based on federal, state
or local law, statute, ordinance, regulation, code, contract, common law,
consumer fraud, unfair business practices, fraudulent concealment, unjust
enrichment, gross negligence, recklessness, willful misconduct, violation of the
federal Racketeer Influenced and Corrupt Organizations Act or any similar state
law, or any other source or theory, which any of the New GM Releasing Parties
had, now has or have, or hereafter can, shall or may have, or could assert
directly or indirectly in any forum against the GUC Trust Released Parties, in
each case arising out of, due to, resulting from, connected with, or

 



- 55 -

 



--------------------------------------------------------------------------------

 

involving or relating in any way to, directly or indirectly, the subject matter
of the Actions, the Recalls, the Subject Vehicles, the Bankruptcy Case, the Sale
Agreement, the Adjustment Shares, the Letter Regarding Adjustment Shares, the
Old GM Plan, or the GUC Trust Agreement (the “New GM Release”) provided,
however, that notwithstanding any other provision of this Agreement, the New GM
Release does not include, and New GM expressly preserves, any and all Actions or
claims it had, has, or may in the future assert, against (i) the AAT, and (ii)
Old GM and the Old GM Bankruptcy Estates solely to the extent that any Actions
or claims asserted against Old GM seek a recovery or distribution only from the
AAT and no other entity, and provided that, for the avoidance of doubt, New GM
shall not be entitled to assert an Action or claim against the GUC Trust, the
assets of the GUC Trust, or any Unitholder, solely in their capacity as a
Unitholder of the GUC Trust, and New GM expressly waives any and all rights to
recover from, or receive a distribution from, the GUC Trust. For the avoidance
of doubt, the New GM Release includes, but is not limited to, any and all claims
for reimbursement, contribution, indemnity, or subrogation arising from New GM’s
settlement of personal injury and wrongful death claims asserted in the
Bankruptcy Case.

130.The GUC Trust Releasing Parties and the New GM Releasing Parties expressly
agree that the GUC Trust Release, the New GM Release, and the GUC Trust Approval
Order are, shall be, and may be raised as a complete defense to, and shall
preclude any action or proceeding encompassed by, the GUC Trust Release or the
New GM Release.

131.The GUC Trust Releasing Parties shall not now or hereafter institute,
maintain, prosecute, assert, and/or cooperate in the institution, commencement,
filing, or prosecution of any suit, action, and/or proceeding, against the New
GM Released Parties, either directly or indirectly, on their own behalf, on
behalf of a class or on behalf of any other person or entity with respect to

 



- 56 -

 



--------------------------------------------------------------------------------

 

the claims, causes of action and/or any other matters released through this
Agreement. The New GM Releasing Parties shall not now or hereafter institute,
maintain, prosecute, assert, and/or cooperate in the institution, commencement,
filing, or prosecution of any suit, action, and/or proceeding, against the GUC
Trust Released Parties, either directly or indirectly, on their own behalf, on
behalf of a class or on behalf of any other person or entity with respect to the
claims, causes of action and/or any other matters released through this
Agreement.

132.If a GUC Trust Releasing Party commences, files, initiates, or institutes
any new legal action or other proceeding against a New GM Released Party for any
claim released in the GUC Trust Release in any federal or state court, arbitral
tribunal, or administrative or other forum,

(1) such legal action or proceeding shall be dismissed with prejudice at the
respective GUC Trust Releasing Party’s cost, and (2) the respective New GM
Released Party shall be entitled to recover any and all reasonable related costs
and expenses (including attorneys’ fees) from that respective GUC Trust
Releasing Party arising as a result of that GUC Trust Releasing Party’s breach
of their obligations under the Agreement and the GUC Trust Release, provided
that, the New GM Released

Party provides written notice to the GUC Trust Releasing Party of their alleged
breach and an opportunity to cure the breach. If a New GM Releasing Party
commences, files, initiates, or institutes any new legal action or other
proceeding against a GUC Trust Released Party for any claim released in the New
GM Release in any federal or state court, arbitral tribunal, or administrative
or other forum, (1) such legal action or proceeding shall be dismissed with
prejudice at the respective New GM Releasing Party’s cost, and (2) the
respective GUC Trust Released Party shall be entitled to recover any and all
reasonable related costs and expenses (including attorneys’ fees) from that
respective New GM Releasing Party arising as a result of that New GM Releasing
Party’s breach of their obligations under the Agreement and the New GM Release,
provided that,

 



- 57 -

 



--------------------------------------------------------------------------------

 

the GUC Trust Released Party provides written notice to the New GM Releasing
Party of their alleged breach and an opportunity to cure the breach.

133.In connection with this Agreement, the GUC Trust Releasing Parties and New
GM Releasing Parties acknowledge that they may hereafter discover claims
presently unknown or unsuspected, or facts in addition to or different from
those that they now know or believe to be true concerning the subject matter of
the Bankruptcy Case, the Actions, and/or the GUC Trust Release or the New GM
Release. Nevertheless, it is the intention of the GUC Trust and New GM in
executing this Agreement on behalf of the GUC Trust Releasing Parties and the
New GM Releasing Parties, respectively, to fully, finally and forever settle,
release, discharge with prejudice, covenant not to sue, and hold harmless all
such matters, and all claims relating thereto which exist, hereafter may exist,
or might have existed (whether or not previously or currently asserted in any
action or proceeding) with respect to the Actions, the Recalls, the Subject
Vehicles, the Bankruptcy Case, the Sale Agreement, the Adjustment Shares, the
Letter Regarding Adjustment Shares, the Old GM Plan, or the GUC Trust Agreement.

134.The GUC Trust Releasing Parties and the New GM Releasing Parties expressly
waive, relinquish, release with prejudice, and covenant not to exercise, and
shall be deemed to have waived, relinquished, released with prejudice, and
covenanted not to exercise, any and all rights and/or claims that they may have
under any law, codal law, statute, regulation, adjudication, quasi-adjudication,
decision, administrative decision, common law principle, or any other theory or
source, that would otherwise limit the effect of the GUC Trust Release or the
New GM Release, including but not limited to any law that might limit a release
to those claims or matters actually known or suspected to exist at the time of
execution of the release. Without limiting the foregoing sentence, the GUC Trust
Releasing Parties and the New GM Releasing Parties expressly

 



- 58 -

 



--------------------------------------------------------------------------------

 

understand and acknowledge that they will be deemed by the GUC Trust Approval
Order to acknowledge, waive, relinquish, release with prejudice, and covenant
not to exercise the benefits of Section 1542 of the Civil Code of the State of
California, which provides that:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

The GUC Trust Releasing Parties and the New GM Releasing Parties expressly
waive, relinquish, release with prejudice, and covenant not to exercise any and
all rights and benefits that they may have under, or that may be conferred upon
them by, the provisions of Section 1542 of the California Civil Code, or any
other law of any state, jurisdiction, or territory that is similar, comparable
or equivalent to Section 1542.

135.The GUC Trust and New GM represent and warrant on behalf of the GUC Trust
Releasing Parties and New GM Releasing Parties, respectively, that such parties
are the sole and exclusive owners of all claims that they personally are
releasing under this Agreement. The GUC Trust and New GM further acknowledge on
behalf of the GUC Trust Releasing Parties and New GM Releasing Parties,
respectively, that such parties have not assigned, pledged, or in any manner
whatsoever, sold, transferred, assigned, subrogated, or encumbered any right,
title, interest or claim arising out of or in any way whatsoever, whether
through insurance, indemnification, or otherwise, pertaining to the Actions, the
Subject Vehicles, the Bankruptcy Case, the Sale Agreement, the Adjustment
Shares, the Letter Regarding Adjustment Shares, the Old GM Plan, or the GUC
Trust Agreement, including without limitation, any claim for benefits, proceeds
or value, and that the GUC Trust and New GM are not aware of any insurers,
indemnitors, subrogees, or anyone other

 



- 59 -

 



--------------------------------------------------------------------------------

 

than themselves claiming any such interest, in whole or in part, or in any
benefits, proceeds or values.

136.Without in any way limiting its scope, and, except to the extent otherwise
specified in this Agreement, the GUC Trust Release and the New GM Release each
includes, by example and without limitation, any and all claims for attorneys’
fees, costs, expert fees, or consultant fees, interest, or litigation fees,
costs or any other fees, costs, and/or disbursements incurred by any attorneys
of any GUC Trust Releasing Party or any New GM Releasing Party.

137.The GUC Trust and New GM acknowledge that they each have conducted
sufficient independent investigation and discovery to enter into this Agreement
and that they each execute this Agreement freely, voluntarily, and without being
pressured or influenced by, or relying on any statements, representations,
promises, or inducements, other than as set forth in this Agreement.

138.The GUC Trust Release and the New GM Release each shall be effective as of
the Excess Distribution Date, and each shall remain binding, effective and
enforceable regardless of the entry of the Final Order, entry of the Final
Judgment, the termination of this Agreement, or the occurrence of the Final
Effective Date.

 

VII.

MDL COURT JURISDICTION AND GUC TRUST ISSUES

 

139.One Settlement Approved by the MDL Court – There shall be only one
Settlement in which Releasing Parties release all released claims against New
GM, Old GM, the GUC Trust, and the other Released Parties, including a release
of all economic loss claims filed, or that could have been filed, in MDL 2543
and in the Bankruptcy Case. Notwithstanding any other provision of this
Agreement, the Settlement shall not effect a release of claims against Old GM or
the Old GM Bankruptcy Estates to the extent, and only to the extent, that such
claims are asserted against, or are recoverable from, the AAT.

 



- 60 -

 



--------------------------------------------------------------------------------

 

140.Entry of Withdrawal Order, Exclusive MDL Court Jurisdiction, and Ongoing
Bankruptcy Court Jurisdiction — The Parties shall jointly request, in connection
with seeking entry of the Preliminary Approval Order, entry of the Withdrawal
Order by the MDL Court. Entry of the Withdrawal Order shall be a condition
precedent to entry of the Preliminary Approval Order and entry of the Final
Order. The MDL Court, as will be set forth in the Final Order and the Final
Judgment, and consistent with the Withdrawal Order, shall have and retain
continuing, sole and exclusive jurisdiction over the Parties, the Class, Class
Members for purposes of administering and enforcing this Settlement, including
(a) all issues relating to the scope, application and/or operation of the Class
Members’ Release, including jurisdiction over each Class Member, (b) over the
administration and enforcement of this Agreement and distribution of its
benefits to Class Members, and (c) any dispute arising as to the action or
election of any Party under Section XI, Paragraph 195, or any other provision
regarding the enforceability or illegality of any provisions of this Agreement;
provided, however, that the Bankruptcy Court shall have and retain jurisdiction

over the GUC Trust Motion, the GUC Trust Approval Order and the GUC Trust Excess
Distribution Motion, and all other matters pending in the Bankruptcy Case for
which the reference has not been withdrawn to the MDL Court, including, without
limitation, matters relating to (i) personal injury or wrongful death claims in
the Bankruptcy Case relating to the Subject Vehicles,

(ii) claims and Actions asserted against the AAT, Old GM or the Old GM
Bankruptcy Estates to the extent such claims or Actions are recoverable solely
against the AAT or its assets, and/or (iii) individual claims or motions, if
any, in the Bankruptcy Case filed by a Person who would have been a Class Member
who becomes an Opt-Out. Any disputes or controversies arising out of or related
to the administration or enforcement of the Agreement and the Class Members’
Release shall be made by motion to the MDL Court. In addition, the Parties, the
Class, and each Class

 



- 61 -

 



--------------------------------------------------------------------------------

 

Member are deemed to have submitted irrevocably to the exclusive jurisdiction of
the MDL Court for any suit, action, proceeding or dispute arising out of or
relating to this Agreement. The terms of the Agreement shall be incorporated
into the Final Order and the Final Judgment of the MDL Court dismissing with
prejudice all matters covered by the Class Members’ Release, which shall allow
that Final Order and Final Judgment to serve as an enforceable injunction by the
MDL Court for purposes of the MDL Court’s continuing jurisdiction related to
this Agreement.

141.GUC Trust Motion and GUC Trust Approval Order – The GUC Trust shall file the
GUC Trust Motion in the Bankruptcy Court before, or in conjunction with, the
Parties’ request for entry of the Preliminary Approval Order. Entry of the GUC
Trust Approval Order shall be a condition precedent to entry of the Preliminary
Approval Order. Occurrence of the GUC Trust Approval Order Effective Date shall
be a condition precedent to the entry of the Final Order, unless waived in
writing by both New GM and the GUC Trust. All relief provided pursuant to the
GUC Trust Approval Order concerning the Excess Distribution, the GUC Trust
Release, the New GM Release and the Release Agreement shall be effective as of
the Excess Distribution Date, and shall remain binding, effective, and
enforceable regardless of whether the Preliminary Approval Order is entered, the
Final Order is entered, the Final Judgment is entered, the Final Effective Date
occurs, or the Settlement or this Agreement is thereafter terminated. The
provisions of the GUC Trust Approval Order concerning the GUC Trust Release, the
New GM Release, the Excess Distribution and the Release Agreement are
non-severable and mutually dependent, and no provision of the GUC Trust Approval
Order shall be withdrawn, rescinded, reversed, vacated, or modified without the
written consent of New GM and the GUC Trust.

 

142.

Preserved Actions Concerning the AAT

 



- 62 -

 



--------------------------------------------------------------------------------

 

 

a.

Notwithstanding any other provision of this Agreement to the contrary, the
Parties acknowledge that the Releasing Parties and New GM desire to preserve
their claims and Actions, if any, against or recoverable from the AAT. As a
consequence, and notwithstanding the withdrawal of the Late Claims Motions as
set forth in Paragraph 142(b) or the settlement of the Proposed Proofs of Claims
as against the GUC Trust as set forth in Paragraph 143, the Proposed Proofs of
Claims shall be unaffected as against the AAT, Old GM and the Old GM Bankruptcy
Estates solely to the extent such Proposed Proofs of Claim are asserted only
against or recoverable only from, if at all, the AAT, and provided for the
avoidance of doubt such Proposed Proofs of Claim may not be asserted against, or
recoverable from, the GUC Trust, the assets of the GUC Trust, or any Unitholder,
solely in their capacity as a Unitholder of the GUC Trust. The Parties
contemplate and agree that the AAT shall have standing to, or otherwise may,
assert any and all objections and defenses to the allowance and estimation of
the Proposed Proofs of Claims. Likewise, the Releasing Parties and New GM
reserve their rights to contest or object to any provisions of the Plan, GUC
Trust Agreement, or trust agreement governing the AAT that may impair their
rights to recovery from the AAT.

 

 

b.

Effective immediately upon the Final Effective Date, and pursuant to that
certain Order Disallowing Certain Late Filed Claims entered on February 8, 2012
in the Bankruptcy Case [ECF No. 11394], (i) the GUC Trust consents (and
otherwise does not object) to the filing of the Proposed Proofs

 

 



- 63 -

 



--------------------------------------------------------------------------------

 

of Claim on behalf of the Class in the Bankruptcy Case, and (ii) the Late Claims
Motions shall be deemed withdrawn as moot solely with respect to the Class;
provided, however, that notwithstanding the GUC Trust’s

consent to the filing of the Proposed Proofs of Claims on behalf of the Class,

 

(1)the Proposed Proofs of Claims shall solely be recoverable, if at all, from
the AAT and shall not be recoverable, directly or indirectly, from the GUC Trust
or its assets, including directly or indirectly, from the Adjustment Shares and
(2) the GUC Trust does not consent to the late filing of claims by any Person
who is an Opt-Out and, notwithstanding any other provision of this Agreement,
the GUC Trust preserves any and all defenses to any claim asserted by an
Opt-Out, including, without limitation, to the timeliness of any such claim.

 

c.

If the Class or New GM asserts an Action on or after the Final Effective Date
against (i) the AAT or (ii) Old GM or the Old GM Bankruptcy Estates solely to
the extent necessary to preserve an Action recoverable from the AAT and provided
that such Action shall not assert any claim against the GUC Trust or seek any
recovery or distribution, directly or indirectly, from the GUC Trust or the
property of the GUC Trust, the GUC Trust (1) waives any objection it may have to
the AAT objecting to, settling, allowing, requesting an estimation of, or
otherwise resolving any Action, whether on a class or individual basis, for
which the claimant has released the GUC Trust, and (2) agrees that it will not
take any position in the Bankruptcy Court or other court of competent
jurisdiction that would impair any rights

 

 



- 64 -

 



--------------------------------------------------------------------------------

 

of the Class or New GM to recover from the AAT; provided, however, that

 

no such Action shall entitle the Class or New GM to assert claims against the
GUC Trust, any Unitholder, solely in their capacity as a Unitholder of the GUC
Trust, or to receive any distribution from the GUC Trust.

 

d.

Although the Parties believe that no Barred Claims (as defined below) exist, for
the avoidance of doubt and protection of the GUC Trust Released Parties, the New
GM Released Parties, and Plaintiffs, the Final Order and the Final Judgment
shall contain provisions barring any party in interest in the Bankruptcy Case,
any party in interest in the MDL, or any other Person from asserting or
attempting to assert claims against or impose liability on any of the GUC Trust
Released Parties, the New GM Released Parties and/or Plaintiffs for any matter
arising out of, in connection with, or related to the Agreement, the Actions
and/or the Proposed Proofs of Claims (“Barred Claims”).

 

143.Resolution of Actions Against GUC Trust in the Bankruptcy Case – Pursuant to
the Final Order and the Final Judgment, on the Final Effective Date, all Actions
pending in the Bankruptcy Case, solely to the extent such Actions seek a
recovery from the GUC Trust shall be deemed automatically and conclusively
settled pursuant to the terms of this Agreement and the GUC Trust shall not
have, nor incur, directly or indirectly, any further liability, cost or expense
in connection with the Actions, Proposed Proofs of Claims and/or any effort of
New GM, Plaintiffs or any Class Member to recover against the AAT. On the Final
Effective Date, solely to allow the Plaintiffs and New GM to proceed against the
AAT, the Proposed Proofs of Claims shall be filed pursuant to Paragraph 142(b)
hereof, and shall be recorded as Disputed General Unsecured Claims

 



- 65 -

 



--------------------------------------------------------------------------------

 

on any register of claims maintained in the Bankruptcy Case or any GUC Trust
Report (as defined in the GUC Trust Agreement) prepared by the GUC Trust
Administrator after the Final Effective Date; provided, however, that
notwithstanding any provision to the contrary in this Agreement, (i)

the Proposed Proofs of Claims or any Actions asserted thereby, shall not entitle
the Class, or any Releasing Party, Plaintiff or Class Member, to any recovery or
distributions, directly or indirectly, from the GUC Trust, the property of the
GUC Trust, or any Unitholder (in their capacity as such),

(ii) the Class, Plaintiffs, and Releasing Parties expressly waive any and all
rights to recovery from, or to receive a distribution from, directly or
indirectly, the GUC Trust, the property of the GUC Trust, or any Unitholder (in
their capacity as such), (iii) the GUC Trust shall not have any obligation to
defend, object to, or otherwise respond to the Proposed Proofs of Claims, the
Actions asserted thereby, or any motion related to claims or Actions against, or
recoverable from, the AAT,

(iv) the Parties agree that the GUC Trust shall have no obligation to reserve
for the Proposed Proofs of Claims, provided that such agreement shall not affect
in any way the GUC Trust’s obligations under this Agreement to fund the Common
Fund, (v) any claims register or GUC Trust Report (as defined in the GUC Trust
Agreement) that includes Proposed Proofs of Claims shall reflect that the Class,
Plaintiffs, and Releasing Parties have expressly waived any and all rights to
recovery from the GUC Trust pursuant to this Agreement, (vi) the Parties agree
that, as regards the Proposed Proofs of Claims, no provisions of the GUC Trust
Agreement relating to the Disputed General Unsecured Claims with respect to the
Proposed Proofs of Claims shall apply to the GUC Trust after the Final Effective
Date has occurred and the GUC Trust has recorded the proposed Proofs of Claims
on the claims register, and (vii) the Parties agree that neither (a) the
inclusion of the Proposed Proofs of Claims on any claims register or GUC Trust
Report (as defined in the GUC Trust Agreement), or (b) the prosecution of the
Proposed Proofs of Claims solely with respect to

 



- 66 -

 



--------------------------------------------------------------------------------

 

the AAT shall prohibit the GUC Trust from terminating, dissolving or winding-up.
In the event the Actions are resolved against the AAT prior to the Final
Effective Date, this Paragraph 143 shall be of no force and effect, and the GUC
Trust shall not be obligated to record the Proposed Proofs of Claims on its
claims register.

144.Excess Distribution – Immediately upon the Excess Distribution Date, the GUC
Trust shall be authorized to make the Excess Distribution as set forth in the
GUC Trust Excess Distribution Motion in the reduced aggregate amount of Three
Hundred Million U.S. Dollars ($300,000,000.00), pursuant to the terms of the GUC
Trust Agreement; provided, that, such Excess

Distribution will not be made to any Plaintiffs or Class Members except to the
extent that any Plaintiff or Class Member is the registered or beneficial
holders of GUC Trust Units as of the applicable record date of such Excess
Distribution.

145.Further Distributions by the GUC Trust – Upon entry of the Final Order by
the MDL Court, the GUC Trust may make one or more additional distributions of
GUC Trust Assets, which distributions shall not be opposed by Plaintiffs,
Plaintiffs’ Class Counsel, Designated Counsel, any Class Member, or New GM,
provided, that, notwithstanding any such distribution,

the GUC Trust must reserve Forty-Eight Million U.S. Dollars ($48,000,000.00)
(assuming it has already advanced Two Million U.S Dollars ($2,000,000.00)
pursuant to Paragraph 80) to satisfy its obligations under this Agreement to
fund the Common Fund.

146.Covenant by the GUC Trust Not to Seek a Claims Estimate Order or the
Issuance of Adjustment Shares2 – The GUC Trust covenants, represents, and agrees
that, effective immediately and automatically upon the Excess Distribution Date,
it will not seek, at any

 

 

 

 

2

The provisions contained in this Paragraph 146, as well as those provisions
contained in Paragraphs 147 and 148 in this Section VII are also set forth in
the Release Agreement, attached hereto as Exhibit 8, and which shall become
effective on the Excess Distribution Date.

 

 



- 67 -

 



--------------------------------------------------------------------------------

 

time, a Claims Estimate Order in the Bankruptcy Court, or in any other court of
competent jurisdiction, or otherwise seek any order that would, whether directly
or indirectly, require New GM to issue any Adjustment Shares, regardless of (i)
the aggregate amount of allowed general unsecured claims, whether estimated or
otherwise determined, asserted or allowed in any court, including the Bankruptcy
Court, and (ii) any provision to the contrary in the Sale Agreement, the GUC
Trust Agreement, the Letter Regarding Adjustment Shares, the Old GM Plan or any
other agreement. Notwithstanding this provision, or any other provision of this
Agreement, nothing herein shall adversely affect the rights of the Releasing
Parties to pursue the Proposed Proofs of Claims against Old GM or the Old GM
Bankruptcy Estates, provided that the Releasing Parties may only recover on
account of such Proposed Proofs of Claims from the AAT, and, provided further,
that nothing contained herein shall prevent the Releasing Parties from
requesting that the Bankruptcy Court estimate the allowed amount of claims by
the Releasing Parties that are recoverable solely from the AAT pursuant to
Section 502(c) of the Bankruptcy Code.

147.Remaining GUC Trust Matters in the Bankruptcy Court – Effective immediately
and automatically upon the Excess Distribution Date, the GUC Trust shall be
solely responsible for resolving any claims filed or otherwise asserted against
the GUC Trust in the Bankruptcy Case, including but not limited to (i) any
personal injury or wrongful death claims that are currently pending in the
Bankruptcy Case or that may be filed in the future against the GUC Trust, (ii)
any claims that are not released pursuant to the Agreement, including but not
limited to any claims based on vehicles not covered by this Agreement or (iii)
any claims asserted by Class Members that become Opt-Outs and thereafter attempt
to pursue individual claims against the GUC Trust. For the avoidance of doubt,
(a) the GUC Trust shall not be liable for claims asserted against New GM, and
(b) in the event a Person asserts, initiates or continues a claim against the

 



- 68 -

 



--------------------------------------------------------------------------------

 

GUC Trust and New GM, the GUC Trust will be responsible for resolving the claim
against the GUC Trust and New GM will be responsible for resolving the claim
against New GM.

148.Covenants To Seek Future Releases – The GUC Trust and New GM covenant,
represent, and agree that, effective upon the Excess Distribution Date:

 

a.

If the GUC Trust settles, compromises, consents to, or otherwise voluntarily
resolves any claim asserted by any Person against the GUC Trust or the Old GM
Bankruptcy Estates (a “GUC Trust Claim Settlement”), the GUC Trust shall, in
connection with the GUC Trust Claim Settlement, use good faith efforts to obtain
from such person or entity a complete waiver and release of all claims that
person or entity may have against the New GM Released Parties that are related
to the claims being released in the GUC Trust Claim Settlement.

 

 

b.

If New GM settles, compromises, consents to, or otherwise voluntarily resolves
any claim asserted by any Person against New GM in the MDL Court (a “New GM
Claim Settlement”), New GM shall, in connection with the New GM Claim
Settlement, use good faith efforts to obtain from such person or entity a
complete waiver and release of all claims that person or entity may have against
the GUC Trust Released Parties that are related to the claims being released in
the New GM Claim Settlement.

 

 

c.

For purposes of this Paragraph 146, New GM and the GUC Trust agree that “good
faith efforts” (i) do require that each party, after agreeing to the economic
terms of a GUC Trust Claim Settlement or New GM Claim Settlement, request from
the counterparty a release of the New GM

 

 



- 69 -

 



--------------------------------------------------------------------------------

 

Released Parties or GUC Trust Released Parties, as applicable, but (ii) do not
require any party to agree to different economic terms of a GUC Trust Claim
Settlement or New GM Claim Settlement if necessary to obtain the release of the
New GM Released Parties or GUC Trust Released Parties, as applicable.

 

VIII.

ATTORNEYS’ FEES AND EXPENSES AND INDIVIDUAL PLAINTIFF AWARDS

 

 

149.After agreeing to the principal terms set forth in this Agreement,
Plaintiffs’ Class Counsel and New GM’s Counsel negotiated, under the supervision
and direction of the Court- Appointed Economic Loss Mediator, the amount of
Attorneys’ Fees and Expenses that, following application to the MDL Court and
subject to MDL Court approval, would be paid as the entire award of fees and
costs to Plaintiffs’ counsel. The attorneys’ fees and expenses negotiations were
conducted through the Court-Appointed Economic Loss Mediator, with neither
Plaintiffs’ Class Counsel nor New GM’s counsel having any direct negotiations
between or among themselves. As a result of those negotiations, Plaintiffs’
Class Counsel agree to make on behalf of all counsel seeking Attorneys’ Fees and
Expenses, and New GM agrees not to oppose, an application for an award of
Attorneys’ Fees and Expenses in the Actions in the amount of Thirty Four Million
Five Hundred Thousand U.S. Dollars ($34,500,000.00) (such amount, as defined in
Paragraph 90.d, the “Maximum Attorneys’ Fees and Expenses Amount”). This award
by the MDL Court of Attorneys’ Fees and Expenses, which shall not exceed the
Maximum Attorneys’ Fees and Expenses Amount, shall be the sole compensation paid
by New GM for all attorneys who represent any Person asserting economic loss
claims pertaining to the Actions. In no event and under no circumstances shall
New GM pay any amount in Attorneys’ Fees and Expenses greater than the Maximum
Attorneys’ Fees and Expenses Amount. If the MDL Court awards less than Thirty
Four Million

 



- 70 -

 



--------------------------------------------------------------------------------

 

Five Hundred Thousand U.S. Dollars ($34,500,000.00), then New GM shall pay only
the lesser amount awarded by the MDL Court. If the Final Order and Final
Judgment approving this Agreement do not become final for any reason, New GM
shall not pay any amount in Attorneys’ Fees and Expenses. For the avoidance of
doubt, the GUC Trust has not agreed to pay, and shall not pay, any amount in
Attorneys’ Fees and Expenses.

150.The Class, Plaintiffs, Plaintiffs’ Class Counsel and Plaintiffs’ counsel
agree and covenant that, regardless of any orders, judgments, decisions, awards,
or any other basis, they shall not claim, seek, attempt to recover, accept,
execute on, or collect on any Attorneys’ Fees and Expenses in excess of the
Maximum Attorneys’ Fees and Expenses Amount.

151.Not later than 30 days after the later of the Final Effective Date or the
expiration of any appeal period or the resolution of any and all appeals
relating to the Attorneys’ Fees and Expenses award, New GM shall pay to
Plaintiffs’ Class Counsel the entire amount in Attorneys’ Fees and Expenses
awarded by the MDL Court (as may be modified on appeal), but which amount shall
not exceed the Maximum Attorneys’ Fees and Expenses Amount. The Attorneys’ Fees
and Expenses awarded by the MDL Court and payable to Plaintiffs’ Class Counsel
shall not be paid from the payments into the Common Fund by New GM and the GUC
Trust provided for in Paragraphs 80 and 81 above. For the avoidance of doubt,
the GUC Trust shall have no responsibility to make any payment to Plaintiffs’
Class Counsel, Allocation Counsel, Designated Counsel or any other counsel
arguing that it has conferred a benefit upon Plaintiffs, the Class, or any Class
Member. New GM shall have no responsibility to make any payment to Plaintiffs’
Class Counsel, Allocation Counsel, Designated Counsel or any other counsel
arguing that it has conferred a benefit upon Plaintiffs, the Class, or any Class
Member other than the amount in

 



- 71 -

 



--------------------------------------------------------------------------------

 

Attorneys’ Fees and Expenses awarded by the MDL Court, which amount shall not
exceed Thirty Four Million Five Hundred Thousand U.S. Dollars ($34,500,000.00).

152.The Attorneys’ Fees and Expenses paid by New GM as provided for in this
Agreement shall be allocated by Plaintiffs’ Class Counsel among other
plaintiffs’ counsel who seek a portion of the Attorneys’ Fees and Expenses in a
manner that Plaintiffs’ Class Counsel in good faith believes reflects the
contributions of such plaintiffs’ counsel to the prosecution and settlement of
the claims against New GM and the GUC Trust in the Actions. The allocation among
plaintiffs’ counsel shall be approved by the MDL Court, and Plaintiffs’ Class
Counsel shall distribute the Attorneys’ Fees and Expenses as directed by the MDL
Court. Neither New GM, the GUC Trust, nor any of the Released Parties shall have
any responsibility, obligation or liability of any kind whatsoever with respect
to how the Attorneys’ Fees and Expenses are allocated and distributed; such
allocation and distribution is the sole province of Plaintiffs’ Class Counsel to
recommend, and the MDL Court to decide.

153.The proceedings for the MDL Court to determine the amount of Attorneys’ Fees
and Expenses to award to plaintiffs’ counsel and the MDL Court’s award of any
Attorneys’ Fees and Expenses are to be considered by the MDL Court separately
from the MDL Court’s consideration of the fairness, reasonableness, and adequacy
of the Settlement. The Attorneys’ Fees and Expenses awarded shall be set forth
in a fee and expense award separate from the Final Order and the Final Judgment
so that any appeal of one shall not constitute an appeal of the other. Any order
or proceedings relating to the Attorneys’ Fees and Expenses application, or any
appeal from any order related thereto, or reversal or modification thereof, will
not operate to terminate or cancel this Agreement, or affect or delay the Final
Effective Date, except that in no event and under no circumstances shall New GM
pay any amount in Attorneys’ Fees and Expenses greater

 



- 72 -

 



--------------------------------------------------------------------------------

 

than the Maximum Attorneys’ Fees and Expenses Amount and in no event and under
no circumstances shall New GM pay any amount in Attorneys’ Fees and Expenses
unless and until there is a Final Effective Date.

154.Plaintiffs’ Class Counsel may petition the MDL Court for Plaintiff Incentive
Awards for some or all Plaintiffs for their time in connection with the Actions
and/or in connection with seeking preliminary approval of the Settlement
pursuant to Federal Rule of Civil Procedure

23.The purpose of such Plaintiff Incentive Awards shall be to compensate such
Plaintiffs for efforts undertaken by them on behalf of the Class. Neither New GM
nor the GUC Trust shall have any responsibility to make any payment to
Plaintiffs for any such Plaintiff Incentive Awards. Rather, any such Plaintiff
Incentive Awards made to Plaintiffs must be awarded by the MDL Court and shall
be paid by the Qualified Settlement Fund Administrator and Trustee out of the
Common Fund from the payments by New GM and the GUC Trust to be made pursuant to
Paragraph 81, as approved and directed by the MDL Court, within the later of 30
days of the Final Effective Date or the expiration of any appeal period or the
resolution of any and all appeals relating to the Plaintiff Incentive Awards.

155.New GM shall not be liable for, or obligated to pay, any fees, expenses,
costs, or disbursements to any person or entity, either directly or indirectly,
in connection with the Actions or the Agreement, other than as set forth in
Section II.A and this Section VIII.

156.The GUC Trust shall not be liable for, or obligated to pay, any fees,
expenses, costs, or disbursements to any person or entity, either directly or
indirectly, in connection with the Actions or the Agreement, other than as set
forth in Section II.A.

 



- 73 -

 



--------------------------------------------------------------------------------

 

IX.WITHDRAWAL ORDER, PRELIMINARY APPROVAL ORDER, GUC TRUST APPROVAL ORDER, FINAL
ORDER, FINAL JUDGMENT AND RELATED ORDERS

 

157.The Parties shall seek and undertake all reasonable, good faith efforts,
subject to the conditions precedent set forth in this Agreement, to obtain (i)
from the MDL Court, the Withdrawal Order, the Preliminary Approval Order, the
Final Order and the Final Judgment and

(ii) from the Bankruptcy Court, the GUC Trust Approval Order.

 

158.The Parties shall file a notice of a joint hearing before the MDL Court,
solely with respect to the Withdrawal Order and the Preliminary Approval Order,
and the Bankruptcy Court, solely with respect to the GUC Trust Approval Order,
with such joint hearing to be held no earlier than 21 days after the Parties’
file motions in support of the Withdrawal Order, the Preliminary Approval Order
and the GUC Trust Approval Order. Notice of the joint hearing shall be provided
pursuant to Bankruptcy Rule 2002 and given to, among other parties, creditors of
Old GM, beneficiaries of the GUC Trust, the United States trustee, and any other
entity as the Bankruptcy Court may direct.

159.The Parties shall seek and undertake all reasonable good faith efforts to
obtain from the MDL Court, subject to the conditions precedent set forth herein,
a Preliminary Approval Order in a form substantially similar to Exhibit 6. The
Preliminary Approval Order shall, among other things:

 

a.

Preliminarily certify a nationwide settlement-only Class, with the Subclasses,
approve Plaintiffs as class representatives and appoint Plaintiffs’ Class
Counsel as counsel for the settlement-only Class, pursuant to Fed. R. Civ. P.
23;

 

 

b.

Preliminarily approve the Settlement;

 



- 74 -

 



--------------------------------------------------------------------------------

 

 

c.

Require the dissemination of the Class Notice and the taking of all necessary
and appropriate steps to accomplish this task;

 

 

d.

Determine that the Class Notice complies with all legal requirements, including,
but not limited to, the Due Process Clause of the United States Constitution;

 

 

e.

Schedule a date and time for a Fairness Hearing to determine whether the
Settlement should be finally approved by the MDL Court;

 

 

f.

Require Class Members who wish to exclude themselves to submit an appropriate
and timely hand-signed written request to become an Opt-Out as directed in this
Agreement and Long Form Notice, and that a failure to do so shall bind those
Class Members who remain in the Class;

 

 

g.

Require Class Members who wish to object to this Agreement to submit a written
statement as directed in this Agreement and Long Form Notice, and so indicate if
they shall appear in person at the Fairness Hearing;

 

 

h.

Require attorneys representing Class Members, at the Class Members’ expense, to
file a notice of appearance as directed in this Agreement and Long Form Notice;

 

 

i.

Identify the Plaintiff Incentive Awards, if any, that will be paid from the
Common Fund to some or all Plaintiffs if there is a Final Effective Date;

 

 

j.

Issue a preliminary injunction of any and all challenges or other litigation by
any Person, including Plaintiffs, all potential Class Members, and any parties
in the Bankruptcy Case arising out of, in connection with, or related

 

 



- 75 -

 



--------------------------------------------------------------------------------

 

to the Agreement other than the litigation in the MDL Court concerning final
approval of this Settlement;

 

k.

Issue a stay of all Actions and a preliminary injunction enjoining potential
Class Members, pending the MDL Court’s determination of whether the Settlement
should be given final approval, from litigating, pursuing, making, or proceeding
with any economic loss claims arising out of, in connection with, or related to
the Recalls or any vehicle subject to the Recalls;

 

 

l.

Establish the Common Fund as a Qualified Settlement Fund Trust;

 

 

m.

Appoint the Class Action Settlement Administrator;

 

 

n.

Authorize the Parties to take all necessary and appropriate steps to establish
the means necessary to implement the Agreement; and

 

 

o.

Issue any and all other related orders to effectuate the preliminary approval of
the Agreement.

 

160.At or subsequent to the Fairness Hearing, the Parties shall seek and
undertake all reasonable good faith efforts to obtain from the MDL Court a Final
Judgment and a Final Order in substantially similar form and content to the
proposed Final Order and the proposed Final Judgment to which the Parties shall
agree in writing and jointly submit to the MDL Court. The Final Order and the
Final Judgment shall, among other things:

 

a.

Find that the MDL Court has personal jurisdiction over all Plaintiffs, the Class
and all Class Members, that the MDL Court has subject matter jurisdiction over
the claims asserted in the 5ACC and the Actions, and that venue is proper;

 

 



- 76 -

 



--------------------------------------------------------------------------------

 

 

b.

Finally approve the Agreement and Settlement, pursuant to Fed. R. Civ. P.

 

23;

 

 

c.

Finally certify the Class for settlement purposes only;

 

 

d.

Find that the Class Notice and the notice dissemination methodology complied
with all laws, including, but not limited to, the Due Process Clause of the
United States Constitution;

 

 

e.

Subject to Paragraphs 141 and 142 of this Agreement, dismiss the Actions,
including the Actions listed on Exhibit 1 with prejudice and without costs
(except as provided for herein as to costs);

 

 

f.

Incorporate the Class Members’ Release set forth in the Agreement and make the
Class Members’ Release effective as of the date of the Final Order and Final
Judgment;

 

 

g.

Issue a permanent injunction, including permanently enjoining any and all
claims, demands, suits, arbitrations, mediations, petitions, liabilities, causes
of actions, rights, and damages of any kind and/or type included in the Class
Members’ Release;

 

 

h.

Authorize the Parties to implement the terms of the Agreement;

 

 

i.

Expressly incorporate the terms of this Agreement and expressly provide that the
MDL Court retains continuing and exclusive jurisdiction over the Parties, the
Class Members, this Agreement, the Actions pending before the MDL Court, and the
Final Order and the Final Judgment (i) to administer and enforce the Agreement,
(ii) for all matters relating to the Settlement and

 

 



- 77 -

 



--------------------------------------------------------------------------------

 

the Actions pending before the MDL Court, and (iii) for any other necessary
purpose; and

 

j.

Issue related Orders to effectuate the final approval of the Agreement and its
implementation.

 

 

X.

BEST EFFORTS TO EFFECTUATE THIS SETTLEMENT

 

161.The Parties each agree to recommend approval of this Agreement and the
Settlement by the MDL Court and, as applicable, by the Bankruptcy Court. They
agree to undertake their best efforts, including all steps and efforts
contemplated by this Agreement and any other steps and efforts that may
reasonably be necessary and appropriate or merely appropriate to obtain the MDL
Court’s approval of this Settlement, and to the extent applicable, the
Bankruptcy Court’s approval of this Settlement, and to carry out the terms of
this Agreement, provided that this will not limit any express rights to
terminate this Settlement that any Party may have.

162.The Parties agree that the MDL Court’s authority to enforce this Agreement
includes, but is not limited to, awarding monetary and/or injunctive relief and
discretion to impose specific performance, sanctions or penalties including
imposition of any sanction up to and including contempt of court, pursuant to 28
U.S.C. § 636(e) against any Party that breaches or defaults on its obligations
under this Agreement. The Parties agree that the terms of this Agreement satisfy
the requirements for injunctive relief and specific performance.

163.In the event that any Party to this Agreement finds it necessary to bring an
action or proceeding against another Party to this Agreement as a result of a
breach or default hereunder or to enforce the terms and conditions hereof, the
prevailing party in such action or proceedings shall be paid all its reasonable
attorneys’ fees, costs and necessary disbursements incurred in connection with
such action.

 



- 78 -

 



--------------------------------------------------------------------------------

 

 

XI.

MODIFICATION OR TERMINATION OF THIS AGREEMENT

 

164.The terms and provisions of this Agreement may be amended, modified, or
expanded by written agreement of the Parties and, if necessary, approval of (i)
the MDL Court and

(ii) if the GUC Trust Approval Order has been entered and the amendment or
modification materially affects relief provided in the GUC Trust Approval Order,
the Bankruptcy Court; provided, however, that after entry of the Final Order and
Final Judgment, the Parties may by

written agreement effect such amendments, modifications, or expansions of this
Agreement and its implementing documents (including all exhibits hereto) without
further notice to the Class or approval by the MDL Court or the Bankruptcy Court
if such changes are consistent with the MDL Court’s Final Order and Final
Judgment and do not limit the rights of Class Members under this Agreement. The
Parties agree that, in the event Plaintiffs’ Class Counsel and New GM reach an
agreement to resolve the Actions with respect to the AAT, this Agreement may be
amended and modified to include AAT as a party, subject to approval by the MDL
Court.

 

165.This Agreement shall terminate at the discretion of either New GM, the GUC
Trust or the Plaintiffs, through Plaintiffs’ Class Counsel, if: (1) the
Bankruptcy Court does not enter the GUC Trust Approval Order by June 1, 2020;
(2) the GUC Trust Approval Order is stayed pending an appeal and such stay is
not lifted by July 1, 2020; (3) the MDL Court does not enter the Preliminary
Approval Order by June 1, 2020; (4) the Bankruptcy Court declines to enter the
GUC Trust Approval Order in substantially the form attached as Exhibit 3, or the
GUC Trust Approval Order is withdrawn, rescinded, reversed, vacated, or modified
(in a manner such that the order is not substantially in the form attached
hereto as Exhibit 3); (5) the MDL Court declines to enter the Preliminary
Approval Order in substantially the form attached hereto as Exhibit 6, or the
Preliminary Approval Order is withdrawn, rescinded, reversed, vacated, or
modified (in a manner

 



- 79 -

 



--------------------------------------------------------------------------------

 

such that the order is not substantially in the form attached hereto as Exhibit
6); (6) the MDL Court does not enter the Final Judgment and the Final Order in
substantially the form agreed to by the Parties in writing and submitted by them
to the MDL Court as the proposed Final Judgment and the proposed Final Order;
and/or (7) the Final Judgment and Final Order are withdrawn, rescinded,
reversed, vacated, or modified on appeal (in a manner such the Final Judgment
and/or the Final Order are not substantially the form agreed to the Parties in
writing and submitted by them to the MDL Court as the proposed Final Judgment
and the proposed Final Order). Additionally, this Agreement shall terminate at
the discretion of New GM if there is an MDL Court award (or an award as modified
on appeal) of Attorneys’ Fees and Expenses greater than the Maximum Attorneys’
Fees and Expenses Amount (as defined above in Paragraph 90.d). However,
notwithstanding any provision to the contrary in this Agreement, no Party may
terminate this Agreement solely because (1) the Bankruptcy Court refuses to
enter the GUC Trust Approval Order and/or the MDL Court refuses to enter the
Preliminary Approval Order, the Final Judgment and/or the Final Order in
substantially similar form(s) and content to the proposed order(s) attached to
this Agreement (or, for the Final Judgment and the Final Order, in substantially
similar form(s) and content to proposed order(s) to be jointly submitted by the
Parties to the MDL Court) solely because of provisions in any such order(s)
regarding (i) the preservation of claims against, or recoverable from, the AAT
in the Bankruptcy Case, or (ii) the amount or payment of any Plaintiff Incentive
Awards to any Plaintiffs, or (2) the GUC Trust Approval Order has been modified
by the Bankruptcy Court and/or the Preliminary Approval Order, the Final
Judgment and/or the Final Order have been modified from the form(s) and content
of the respective proposed order(s) attached to this Agreement (or, for the
Final Judgment and the Final Order, from the form(s) and content to the proposed
order(s) to be jointly submitted by the Parties to the MDL Court) solely to

 



- 80 -

 



--------------------------------------------------------------------------------

 

amend, revise or delete provisions regarding (i) the preservation of claims
against, or recoverable from, the AAT in the Bankruptcy Case, or (ii) the amount
or payment of any Plaintiff Incentive Awards to any Plaintiffs, or (3) the
Bankruptcy Court conditions its entry of the GUC Trust Approval Order and/or the
MDL Court conditions its entry of the Preliminary Approval Order, the Final
Judgment or the Final Order upon the Parties making modifications to this
Agreement that relate solely to (i) the preservation of claims against, or
recoverable from, the AAT in the Bankruptcy Case, or (ii) the amount or payment
of any Plaintiff Incentive Awards to any Plaintiffs,. The terminating party must
exercise the option to withdraw from and terminate this Agreement, as provided
in this Section XI, by a signed writing served on the other Parties no later
than 20 days after receiving notice of the event prompting the termination. Upon
termination of this Agreement, the Parties will be returned to their positions
status quo ante; provided, however, that if this

Agreement is terminated after the Excess Distribution Date, the relief provided
in the GUC Trust Approval Order concerning the Excess Distribution, the GUC
Trust Release, the New GM Release and the Release Agreement shall remain
binding, effective, and enforceable notwithstanding such termination.

166.In the event that, at any time after entry of the Final Order, the Class
Members’ Release or any portion or provision thereof, shall for any reason be
held in whole or in part to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision, or portion thereof, if New GM, in its sole discretion, or the
GUC Trust, in its sole discretion, both elect in writing to proceed as if such
invalid, illegal, or unenforceable provision, or portion thereof, had never been
included in this Agreement. Alternatively, in these circumstances, New GM or the
GUC Trust may elect in writing that the entire Agreement be rendered null and
void consistent with the terms described in this Section XI;

 



- 81 -

 



--------------------------------------------------------------------------------

 

provided, however, that if this Agreement is rendered null and void pursuant to
this Paragraph 166

 

after entry of the Final Order, the relief provided in the GUC Trust Approval
Order concerning the Excess Distribution, the GUC Trust Release, the New GM
Release and the Release Agreement shall remain binding, effective, and
enforceable notwithstanding such termination or any other provision of this
Agreement.

167.If an option to terminate this Agreement arises under this Section XI, (a)
neither New GM, the GUC Trust, nor Plaintiffs are required for any reason or
under any circumstance to exercise that option and (b) any exercise of that
option by any Party shall be in good faith.

168.If, but only if, this Agreement is terminated pursuant to this Section XI,
then, subject to the proviso at the end of this Paragraph 168:

 

a.

This Agreement shall be null and void and shall have no force or effect, and no
Party to this Agreement shall be bound by any of its terms, except for the terms
of Section XI herein;

 

 

b.

The Parties will petition the MDL Court to have any stay orders entered pursuant
to this Agreement lifted;

 

 

c.

All of its provisions, and all negotiations, statements, and proceedings
relating to it shall be without prejudice to the rights of New GM, the GUC
Trust, Plaintiffs or any Class Member, all of whom shall be restored to their
respective legal positions existing immediately before the execution of this
Agreement, except that the Parties shall cooperate in requesting that the MDL
Court set a new scheduling order such that no Party’s substantive or procedural
rights are prejudiced by the settlement negotiations and proceedings;

 

 



- 82 -

 



--------------------------------------------------------------------------------

 

 

d.

The Released Parties expressly and affirmatively reserve all defenses,
arguments, and motions as to all claims that have been or might later be
asserted in the Actions, including, without limitation, the argument that the
Actions may not be litigated as a class action and any and all defenses to the
Late Claims Motions in the Bankruptcy Case;

 

 

e.

Plaintiffs and all other Class Members, on behalf of themselves and their heirs,
assigns, executors, administrators, predecessors, and successors, expressly and
affirmatively reserve and do not waive all motions as to, and arguments in
support of, all claims, causes of actions or remedies that have been or might
later be asserted in the Actions including, without limitation, any argument
concerning class certification, and treble or other damages;

 

 

f.

New GM, the GUC Trust, and the other Released Parties expressly and
affirmatively reserve and do not waive all motions and positions as to, and
arguments in support of, all defenses to the causes of action or remedies that
have been sought or might be later asserted in the Actions, including without
limitation, any argument or position opposing class certification, liability or
damages;

 

 

g.

Neither this Agreement, the fact of its having been made, nor the negotiations
leading to it, nor any discovery or action taken by a Party or Class Member
pursuant to this Agreement shall be admissible or entered into evidence for any
purpose whatsoever;

 

 

h.

The Parties agree they will jointly seek and include in the proposed Final Order
a ruling that, in the event the Settlement is terminated pursuant to

 

 



- 83 -

 



--------------------------------------------------------------------------------

 

Section XI of the Agreement, all order(s) and/or judgment(s) entered relating to
this Settlement shall be deemed vacated and without any force or effect
(including, if applicable, but not limited to the Preliminary Approval Order,
the Final Order and the Final Judgment), except that the Excess Distribution,
the GUC Trust Release, the New GM Release and the Release Agreement as set forth
in the GUC Trust Approval Order shall remain binding, effective and enforceable;

 

i.

All Settlement Implementation Expenses incurred in connection with the
Settlement up to the date of termination will be paid from funds paid into the
Common Fund pursuant to the terms and conditions set forth in Paragraphs 80 and
81 above with any remainder of the funds paid into the Common Fund by New GM and
the GUC Trust remitted to them pro rata by the Qualified Settlement Fund
Administrator and Trustee pursuant to the terms of Paragraph 81 above; and

 

 

j.

The Parties will petition promptly the MDL Court to refer back to the Bankruptcy
Court all matters for which the reference had been withdrawn to the MDL Court,
and upon the reference to the Bankruptcy Court being reinstated, promptly shall
request a scheduling order in the Bankruptcy Court regarding the Late Claims
Motions;

 

provided, however, that if this Agreement is terminated for any reason after the
Excess Distribution

 

Date, the relief provided in the GUC Trust Approval Order concerning the Excess
Distribution, the GUC Trust Release, the New GM Release and the Release
Agreement shall remain binding,

 



- 84 -

 



--------------------------------------------------------------------------------

 

effective, and enforceable notwithstanding such termination or any other
provision of this Agreement.

 

XII.

GENERAL MATTERS AND RESERVATIONS

 

169.New GM has denied and continues to deny each and all of the claims and
contentions alleged in the Actions, and has denied and continues to deny that it
has committed any violation of law or engaged in any wrongful act that was
alleged, or that could have been alleged, in the Actions. New GM believes that
it has valid and complete defenses to the claims asserted against it in the
Actions and denies that it committed any violations of law, engaged in any
unlawful act or conduct, or that there is any basis for liability for any of the
claims that have been, are, or might have been alleged in the Actions. New GM
further believes that no class could be certified or maintained for litigation
or for trial. Nonetheless, New GM has concluded that it is desirable that the
Actions be fully and finally settled upon the terms and conditions set forth in
this Agreement, as do the GUC Trust and Plaintiffs. The GUC Trust has denied and
continues to deny each and all of the claims and contentions alleged in the Late
Claims Motions and any Proposed Proofs of Claim filed concerning the Subject
Vehicles, and has denied and continues to deny that it or Old GM has committed
any violation of law or engaged in any wrongful act that was alleged, or that
could have been alleged, in the Late Claims Motions or the Proposed Proofs of
Claim. The GUC Trust believes that it has valid and complete defenses to the
claims asserted against it in the Late Claims Motions and the Proposed Proofs of
Claim and denies that it or Old GM committed any violations of law, engaged in
any unlawful act or conduct, or that there is any basis for liability for any of
the claims that have been, are, or might have been alleged in the Late Claims
Motions and the Proposed Proofs of Claim. The GUC Trust further believes that no
class could be certified or maintained for litigation or for trial. Nonetheless,
the GUC Trust has concluded that it is desirable that the Late Claims Motions
and the Proposed Proofs of Claim be fully and finally

 



- 85 -

 



--------------------------------------------------------------------------------

 

settled as against the GUC Trust (but not with respect to the AAT) upon the
terms and conditions set forth in this Agreement, as do the New GM and
Plaintiffs.

170.If the Final Effective Date does not occur, or if the Settlement is
terminated pursuant to Section XI above, then the Settlement Agreement, and the
certification of the Class (and Subclasses) provided for herein, will be vacated
and the Actions shall proceed as though the Class (and Subclasses) had never
been certified, without prejudice to any Party’s position on the issue of class
certification or any other issue. Certification of the Class (and Subclasses) is
also without prejudice to any position asserted by any Party in any other
proceeding, case or action, as to which all their rights are specifically
preserved.

171.This Settlement Agreement, including but not limited to its exhibits,
whether or not it shall become final, and any and all negotiations, documents
and discussions associated with it, is not and shall not be deemed or construed
to be an admission, adjudication or evidence of any violation of any statute or
law or of any liability or wrongdoing by the Released Parties or of the truth of
any of the claims or allegations alleged in the Actions, the Late Claims Motions
or the Proposed Proofs of Claim, or the incurrence of any damage, loss or injury
by any Person. In the event that the Settlement does not become final or is
terminated in accordance with the terms hereof, then this Agreement, including
its exhibits, and any and all negotiations, documents and discussions associated
with it and the releases set forth herein, shall be without prejudice to the
rights of any Party and shall not be offered or received in evidence in any
proceeding. Further, this Agreement, the Final Order and the Final Judgment are
not and shall not be deemed or construed to be an admission, adjudication or
evidence of any lack of merit of any of the claims or defenses asserted in the
Actions, the Late Claims Motion or the Proposed Proofs of Claim. The Parties
agree that this Agreement, including its exhibits, the Final Order and the Final
Judgment,

 



- 86 -

 



--------------------------------------------------------------------------------

 

whether or not it shall become final, and any and all negotiations, documents
and discussions associated with it, (a) shall not be deemed or construed to be
an admission or evidence of any violation of any statute or law or of any
liability or wrongdoing by any Released Party, or of the truth of any of the
claims or defenses, or the incurrence of any damage, loss or injury by any
Person, or of any lack of merit of any of the claims asserted in the Actions,
the Late Claims Motions or the Proposed Proofs of Claim, or that any class could
be certified or maintained for litigation or trial, and (b) shall not be
discoverable or used directly or indirectly, in any way, whether in the Actions,
the MDL Court, or in the Bankruptcy Court or any other action or proceeding of
any nature, whether by the Class or Opt Outs, except if warranted by existing
law in connection with a dispute under this Agreement or an action in which this
Agreement is asserted as a defense. Nor shall this Agreement serve as precedent
in any manner, because the Agreement is based on the specific facts of this
matter and is for settlement purposes only.

172.The occurrence of the Final Effective Date shall be contingent upon each of
the following:

 

a.

Entry by the Bankruptcy Court of the GUC Trust Approval Order;

 

 

b.

The occurrence of the GUC Trust Approval Order Effective Date, unless such
condition is waived in writing by the GUC Trust and New GM;

 

 

c.

Entry by the MDL Court of the Withdrawal Order and the Preliminary Approval
Order;

 

 

d.

Entry by the MDL Court of the Final Order and the Final Judgment approving the
Settlement, from which the time to appeal has expired or which has remained
unmodified after any appeal(s) have fully concluded; and

 

 



- 87 -

 



--------------------------------------------------------------------------------

 

 

e.

Any other conditions stated in this Agreement.

 

173.The Parties and their counsel agree to keep the existence and contents of
this Agreement confidential until the date on which the Motion for Preliminary
Approval is filed; provided, however, that this Section shall not prevent New GM
and the GUC Trust from disclosing such information, prior to the date on which
the Motion for Preliminary Approval is filed, to state and federal agencies,
independent accountants, actuaries, advisors, financial analysts, insurers or
attorneys or if required by law or regulation. Nor shall the Parties and their
counsel be prevented from disclosing such information to persons or entities
(such as experts, courts, co-counsel, and/or administrators) to whom the Parties
agree in writing disclosure must be made in order to effectuate the terms and
conditions of this Agreement.

174.New GM’s execution of this Agreement shall not be construed to release – and
New GM expressly does not intend to release – any claim New GM may have or make
against any insurer for any cost or expense incurred in connection with this
Settlement, including, without limitation, for attorneys’ fees and costs.

175.The GUC Trust’s execution of this Agreement shall not be construed to
release – and the GUC Trust expressly does not intend to release – any claim the
GUC Trust may have or make against any insurer for any cost or expense incurred
in connection with this Settlement, including, without limitation, for
attorneys’ fees and costs.

176.Plaintiffs’ Class Counsel represent that: (1) they are authorized by the
Plaintiffs to enter into this Agreement with respect to the claims in these
Actions; and (2) they are seeking to protect the interests of the Class.

177.Plaintiffs’ Class Counsel further represent that the Plaintiffs: (1) have
agreed to serve as representatives of the Class and Subclasses proposed to be
certified herein; (2) are willing,

 



- 88 -

 



--------------------------------------------------------------------------------

 

able, and ready to perform all of the duties and obligations of representatives
of the Class, including, but not limited to, being involved in discovery and
fact finding; (3) have authorized Plaintiffs’ Class Counsel to execute this
Agreement on their behalf; and (4) shall remain and serve as representatives of
the Class and Subclasses until the terms of this Agreement are effectuated, this
Agreement is terminated in accordance with its terms, or the MDL Court at any
time determines that said Plaintiffs cannot represent the Class.

178.The Parties acknowledge and agree that no opinion concerning the tax
consequences of the proposed Settlement to Class Members is given or will be
given by the Parties, nor are any representations or warranties in this regard
made by virtue of this Agreement. Each Class Member’s tax obligations, and the
determination thereof, are the sole responsibility of the Class Member, and it
is understood that the tax consequences may vary depending on the particular
circumstances of each individual Class Member.

179.New GM represents and warrants that the individual executing this Agreement
is authorized to enter into this Agreement on its behalf.

180.The GUC Trust represents and warrants that the individual executing this
Agreement is authorized to enter into this Agreement on its behalf, and that the
GUC Trust has obtained all necessary approvals and consents required under the
GUC Trust Agreement to enter into this Agreement, including the consent of the
GUC Trust Monitor. The GUC Trust further represents and warrants that its entry
into this Agreement is supported by the Participating Unitholders.

181.This Agreement, complete with its exhibits, sets forth the sole and entire
agreement among the Parties with respect to its subject matter, and it may not
be altered, amended, or modified except by written instrument executed by
Plaintiffs’ Class Counsel, New GM’s Counsel

 



- 89 -

 



--------------------------------------------------------------------------------

 

on behalf of New GM, and GUC Trust Counsel on behalf of the GUC Trust. The
Parties expressly acknowledge that no other agreements, arrangements, or
understandings not expressed in this Agreement exist among or between them, and
that in deciding to enter into this Agreement, they rely solely upon their
judgment and knowledge. This Agreement supersedes any prior agreements,
understandings, or undertakings (written or oral) by and between the Parties
regarding the subject matter of this Agreement.

182.This Agreement and any amendments thereto shall be governed by and
interpreted according to the law of the State of New York notwithstanding its
conflicts of law provisions.

183.Any disagreement and/or action to enforce this Agreement shall be commenced
and maintained only in the MDL Court.

184.Whenever this Agreement requires or contemplates that one of the Parties
shall or may give notice to the other, notice shall be provided by e-mail and/or
next-day (excluding Saturdays, Sundays and Federal Holidays) express delivery
service as follows:

 

a.

If to New GM, then to:

 

Richard C. Godfrey & Wendy Bloom Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Tel. 312-862-2391 and 312-862-2343

 

 

b.

If to Plaintiffs, then to:

 

 

Steve W. Berman

Hagens Berman Sobol Shapiro LLP 1301 Second Ave.

Suite 2000

Seattle, WA 98101

Tel. 206-623-7292

 

 

and



Elizabeth J. Cabraser

Lieff Cabraser Heimann & Bernstein, LLP Embarcadero Center West

275 Battery Street, 29th Floor San Francisco, CA 94111 Tel. 415-956-1000

 



- 90 -

 



--------------------------------------------------------------------------------

 

 

c.

If to the GUC Trust, then to:

 

Kristin Going

McDermott Will & Emery LLP 340 Madison Avenue

New York, New York 10173-1922 Tel. 212-547-5429

 

185.All time periods set forth herein shall be computed in calendar days unless
otherwise expressly provided. In computing any period of time prescribed or
allowed by this Agreement or by order of the MDL Court, the day of the act,
event, or default from which the designated period of time begins to run shall
not be included. The last day of the period so computed shall be included,
unless it is a Saturday, a Sunday or a Federal Holiday, or, when the act to be
done is the filing of a paper in court, a day on which weather or other
conditions have made the office of the clerk of the court inaccessible, in which
event the period shall run until the end of the next day that is not one of the
aforementioned days. As used in this Section XI “Federal Holiday” includes New
Year’s Day, Birthday of Martin Luther King, Jr., Presidents’ Day, Memorial Day,
Independence Day, Labor Day, Columbus Day, Veterans Day, Patriot’s Day,
Thanksgiving Day, Christmas Day, and any other day appointed as a holiday by the
President, the Congress of the United States or the Chief Judge or the Clerk of
the United States District Court for the Southern District of New York.

186.The Parties reserve the right, subject to the MDL Court’s approval, to agree
in writing to any reasonable extensions of time that might be necessary to carry
out any of the provisions of this Agreement.

187.The Class, Plaintiffs, Plaintiffs’ Class Counsel, New GM, New GM’s Counsel,
the GUC Trust, and GUC Trust Counsel shall not be deemed to be the drafter of
this Agreement or of any particular provision, nor shall they argue that any
particular provision should be construed

 



- 91 -

 



--------------------------------------------------------------------------------

 

against its drafter. All Parties agree that this Agreement was drafted by
counsel for the Parties during extensive arm’s-length negotiations. No parol or
other evidence may be offered to explain, construe, contradict, or clarify its
terms, the intent of the Parties or their counsel, or the circumstances under
which this Agreement was made or executed.

188.The Parties expressly acknowledge and agree that this Agreement and its
exhibits, along with all related drafts, motions, pleadings, conversations,
negotiations, and correspondence, constitute an offer of compromise and a
compromise within the meaning of Federal Rule of Evidence 408 and any equivalent
rule of evidence in any state. In no event shall this Agreement, any of its
provisions or any negotiations, statements or court proceedings relating to its
provisions in any way be construed as, offered as, received as, used as, or
deemed to be evidence of any kind in the Actions, any other action, or in any
judicial, administrative, regulatory or other proceeding, except in a proceeding
to enforce this Agreement or the rights of the Parties or their counsel. Without
limiting the foregoing, neither this Agreement nor any related negotiations,
statements, or court proceedings shall be construed as, offered as, received as,
used as or deemed to be evidence or an admission or concession of any liability
or wrongdoing whatsoever on the part of any person or entity, including, but not
limited to, the Released Parties, Plaintiffs, or the Class or as a waiver by the
Released Parties, Plaintiffs or the Class of any applicable privileges, claims
or defenses.

189.Plaintiffs expressly affirm that the allegations contained in the 5ACC were
made in good faith, but consider it desirable for the Actions to be settled and
dismissed because of the substantial benefits that the proposed Settlement will
provide to Class Members.

 



- 92 -

 



--------------------------------------------------------------------------------

 

190.The Parties, their successors and assigns, and their counsel undertake to
implement the terms of this Agreement in good faith, and to use good faith in
resolving any disputes that may arise in the implementation of the terms of this
Agreement.

191.The waiver by one Party of any breach of this Agreement by another Party
shall not be deemed a waiver of any prior or subsequent breach of this
Agreement.

192.If one Party to this Agreement considers another Party to be in breach of
its obligations under this Agreement, that Party must provide the breaching
Party with written notice of the alleged breach and provide a reasonable
opportunity to cure the breach before taking any action to enforce any rights
under this Agreement.

193.The Parties, their successors and assigns, and their counsel agree to
cooperate fully with one another in seeking MDL Court approval of this Agreement
and Bankruptcy Court approval of the GUC Trust Motion, and to use their best
efforts to effect the prompt consummation of this Agreement and the proposed
Settlement.

194.This Agreement may be signed electronically or by hand and may be signed in
counterparts, each of which shall constitute a duplicate of the original.

195.In the event any one or more of the provisions contained in this Agreement
(besides the Class Members’ Release, which is addressed in Paragraph 166) shall
for any reason be held to be invalid, illegal, or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provision if New GM, the GUC Trust and Plaintiffs’ Class Counsel, on behalf of
Plaintiffs and Class Members, mutually agree in writing to proceed as if such
invalid, illegal, or unenforceable provision had never been included in this
Agreement; provided, however,

that invalidity, illegality or unenforceability of any provision of this
Agreement shall not affect or limit the enforceability of any provision of the
GUC Trust Approval Order which shall remain in

 



- 93 -

 



--------------------------------------------------------------------------------

 

full force and effect beginning on and continuing after the Excess Distribution
Date. Any agreement to proceed without regard to an invalid, illegal, or
unenforceable provision shall be reviewed and approved by the MDL Court before
it becomes effective.

 

 

 

-- THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK --

 

 



- 94 -

 



--------------------------------------------------------------------------------

 

 

 

 

 

[gp4bsei5ru3g000003.jpg]

This Settlement Agreement is agreed to on the date indicated below.

 

APPROVED AND AGREED TO BY PLAINTIFFS’ CLASS COUNSEL AS AUTHORIZED BY PLAINTIFFS

 

 

 

 

BY

STEVE W. BERMAN

HAGENS BERMAN SOBOL SHAPIRO LLP



DATE: March 27, 20

 

 

- 95 -

 

 

 

--------------------------------------------------------------------------------

 

 

 

[gp4bsei5ru3g000004.jpg]

This Settlement Agreement is agreed to on the date indicated below.

 

APPROVED AND AGREED TO BY PLAINTIFFS’ CLASS COUNSEL AS AUTHORIZED BY PLAINTIFFS

 

 

 

 

BY

ELIZABETH J. CABRASER

 

LIEFF CABRASER HEIMANN & BERNSTEIN, LLP



DATE: March 27, 2020

 



- 96 -

 



--------------------------------------------------------------------------------

 

[gp4bsei5ru3g000005.jpg]

 

This Settlement Agreement is agreed to on the date indicated below.

 

 

 

APPROVED AND AGREED TO BY GENERAL MOTORS LLC

 

 

 

 

BY_

CRAIG GLIDDEN

EXECUTIVE VICE PRESIDENT AND GENERAL COUNSEL, GENERAL MOTORS LLC

 

 

 

DATE: March _27_, 2020

 



- 97 -

 



--------------------------------------------------------------------------------

 

 

 

 

[gp4bsei5ru3g000006.jpg]

 

This Settlement Agreement is agreed to on the date indicated below.

 

 

APPROVED AND AGREED TO AS TO FORM

 

 

BY NEW GM"S COUNSEL

 

 

 

 

BY RICHARD C. GODFREY

RICHARD C. GODFREY

IRKLAND & ELLIS LLP

 

 

 

 

DATE: March 27, 2020

 

 

 

- 98 -

 



 

 

--------------------------------------------------------------------------------

 

 

[gp4bsei5ru3g000007.jpg]

 

This Settlement Agreement is agreed to on the date indicated below.

 

 

 

 

 

APPROVED AND AGREED TO BY WILMINGTON TRUST COMPANY, AS TRUST ADMINISTRATOR AND
TRUSTEE OF THE GUC TRUST

 

 

 

 

 

BYDAYID A. VANASKEY, JR.
DAYID A. VANASKEY, JR.

VICE PRESIDENT

 

 

DATE: March 27, 2020

 

 

 

- 99 -

 

 

 

--------------------------------------------------------------------------------

 

 

 

[gp4bsei5ru3g000008.jpg]

This Settlement Agreement is agreed to on the date indicated below.

 

 

 

 

 

WILMINGTON TRUST NATIONAL ASSOCIATION APPROVED AND AGREED TO AS TO FORM

BY GUC TRUST COUNSEL

 

 

 

BY

KRISTIN K. GOING

 

MCDERMOTT WILL & EMERY LLP



DATE: March



27, 2020

 

 

 

 

 

- 100 -

 

 

--------------------------------------------------------------------------------

 

Exhibit 1:

 

List of Economic Loss Actions in

In re: General Motors Ignition Switch Litigation

Case No. 14-MD-2543 (JMF)

 

 

--------------------------------------------------------------------------------

 

Economic Loss Actions in In re: GM Ignition Switch Litig., 14-MD-2543 (JMF)

 

 

 

Fifth Amended Consolidated Complaint, MDL 2543 Docket No. 4838 (filed
11/27/2017) Alers v. General Motors LLC, No. 15-CV-0179

Andrews v. General Motors LLC, No. 14-CV-5351

 

Arnold, et al. v. General Motors LLC, et al., No. 14-CV-5325 Ashbridge v.
General Motors LLC, et al., No. 14-CV-4781 Ashworth, et al. v. General Motors
LLC, No. 14-CV-4804 Balls, et al. v. General Motors LLC, No. 14-CV-4691 Bedford
Auto v. General Motors LLC, No. 14-CV-5356

Belt v. General Motors LLC, et al, No. 14-CV-8883 Bender v. General Motors LLC,
No. 14-CV-4768 Benton, et al. v. General Motors LLC, No. 14-CV-4268 Biggs v.
General Motors LLC, et al., No. 14-CV-5358 Bledsoe, et al. v. General Motors
LLC, No. 14-CV-7631 Brandt, et al. v. General Motors LLC, No. 14-CV-4340 Brown,
et al. v. General Motors LLC, No. 14-CV-4715

Burton, et al. v. General Motors LLC, et al., No. 14-CV-4771 Camlan, Inc., et
al. v. General Motors LLC, No. 14-CV-4741 Childre, et al. v. General Motors LLC,
et al., No. 14-CV-5332 Coleman, et al. v. General Motors LLC, No. 14-CV-4731
Corbett, et al. v. General Motors LLC, No. 14-CV-5754

Cox, et al. v. General Motors LLC, et al., No. 14-CV-4701 Darby, et al. v.
General Motors LLC, et al., No. 14-CV-4692 Deighan, et al. v. General Motors
LLC, et al., No. 14-CV-4858 DeLuco v. General Motors LLC, No. 14-CV-2713

 

 

--------------------------------------------------------------------------------

 

Economic Loss Actions in In re: GM Ignition Switch Litig., 14-MD-2543 (JMF)

 

 

DePalma, et al. v. General Motors LLC, et al., No. 14-CV-5501 DeSutter, et al.
v. General Motors LLC, No. 14-CV-4685 Detton, et al. v. General Motors LLC, et
al., No. 14-CV-4784 Deushane, et al. v. General Motors LLC, et al., No.
14-CV-4732 Dinco, et al. v. General Motors LLC, No. 14-CV-4727

Duarte v. General Motors LLC, et al., No. 14-CV-4667 Edwards, et al. v. General
Motors LLC, et al., No. 14-CV-4684 Elliott, et al. v. General Motors LLC, et
al., No. 14-CV-8382 Elliott, et al. v. General Motors LLC, et al., No.
14-CV-5323 Emerson, et al. v. General Motors LLC, et al., No. 14-CV-4650
Espineira v. General Motors LLC, et. al., No. 14-CV-4637 Favro, et al. v.
General Motors LLC, et al., No. 14-CV-4752 Forbes, et al. v. General Motors LLC,
No. 14-CV-4798

Foster, et al. v. General Motors LLC, et al., No. 14-CV-4775 Fugate v. General
Motors LLC, No. 14-CV-4714 Gebremariam, et al. v. General Motors LLC, No.
14-CV-5340 Groman v. General Motors LLC, No. 14-CV-2458

Grumet, et al. v. General Motors LLC, No. 14-CV-4690 Harris, et al. v. General
Motors LLC et al., No. 14-CV-4672 Henry, et al. v. General Motors LLC, et al.,
No. 14-CV-4811 Heuler, et al. v. General Motors LLC, No. 14-CV-4345

Higginbotham, et al. v. General Motors LLC, et al., No. 14-CV-4759 Holliday, et
al. v. General Motors LLC, et al., No. 14-CV-5506 Hurst, et al. v. General
Motors Co., No. 14-CV-4707

Ibanez, et al. v. General Motors LLC, No. 14-CV-5880

 



2

 



--------------------------------------------------------------------------------

 

Economic Loss Actions in In re: GM Ignition Switch Litig., 14-MD-2543 (JMF)

 

 

Jawad v. General Motors LLC, No. 14-CV-4348 Johnson, et al. v. General Motors
LLC, No. 14-CV-5347 Jones v. General Motors LLC, No. 14-CV-5850

Jones v. General Motors LLC, No. 14-CV-4350  Kandziora v. General Motors LLC, et
al., No. 14-CV-8386

Kelley, et al. v. General Motors Co., et al., No. 14-CV-4272 Kluessendorf, et
al. v. General Motors LLC, et al., No. 14-CV-5035 Knetzke, et al. v. General
Motors LLC, et al., No. 14-CV-4641 Kosovec, et al. v. General Motors LLC, et
al., No. 14-CV-6830 Krause v. General Motors LLC, No. 14-CV-7977

Lannon, et al. v. General Motors LLC, et al., No. 14-CV-4676 LaReine, et al. v.
General Motors LLC, et al., No. 14-CV-4717 Letterio, et al. v. General Motors
LLC, et al., No. 14-CV-4857 Leval, et al. v. General Motors LLC, No. 14-CV-4802

Levine v. General Motors LLC, No. 14-CV-4661

 

Lewis, et al. v. General Motors LLC, et al., No. 14-CV-4720 Maciel, et al. v.
General Motors LLC, No. 14-CV-4339 Malaga et al. v. General Motors LLC, No.
14-CV-4738 Markle, et al. v. General Motors LLC, et al., No. 14-CV-4662

Mazzocchi, et al. v. General Motors LLC, et al., No. 14-CV-2714 McCarthy v.
General Motors LLC, et al., No. 14-CV-4758 McConnell, et al. v. General Motors
LLC, No. 14-CV-4270 Mullins v. General Motors LLC, No. 14-CV-8885

Nava, et al. v. General Motors LLC, et al., No. 14-CV-4754

 

Nettleton Auto Sales Inc., et al. v. General Motors LLC, et al., No. 14-CV-4760

 



3

 



--------------------------------------------------------------------------------

 

Economic Loss Actions in In re: GM Ignition Switch Litig., 14-MD-2543 (JMF)

 

 

Phaneuf, et al. v. General Motors LLC, No. 14-CV-3298 Phillip, et al. v. General
Motors LLC, No. 14-CV-4630 Ponce, et al. v. General Motors LLC, et al., No.
14-CV-4265 Powell v. General Motors LLC, No. 14-CV-4778

Ramirez, et al. v. General Motors LLC, et al., No. 14-CV-4267 Ratzlaff, et al.
v. General Motors LLC, No. 14-CV-4346 Roach, et al. v. General Motors LLC, et
al., No. 14-CV-4810

Robinson, et al. v. General Motors LLC, et al., No. 14-CV-4699 Rollins, et al.
v. General Motors LLC, et al., No. 14-CV-7242 Ross, et al. v. General Motors
LLC, et al., No. 14-CV-4756 Roush, et al. v. General Motors LLC, et al., No.
14-CV-4704 Ruff, et al. v. General Motors LLC, et al., No. 14-CV-4764 Rukeyser,
et al. v. General Motors LLC, No. 14-CV-5715

Saclo et al. v. General Motors LLC, et al., No. 14-CV-4751 Salazar, III, et al.
v. General Motors LLC, et al., No. 14-CV-4859 Salerno, et al. v. General Motors
LLC, et al., No. 14-CV-4799 Santiago, et al. v. General Motors LLC, No.
14-CV-4632

Satele, et al. v. General Motors LLC, No. 14-CV-4273 Sauer, et al. v. General
Motors, et al., No. 14-CV-5752 Sesay, et al. v. General Motors LLC, et al., No.
14-CV-6018 Shollenberger v. General Motors LLC, No. 14-CV-4338 Silvas, et al. v.
General Motors LLC, No. 14-CV-4342

Skillman, et al. v. General Motors LLC, et al., No. 14-CV-3326 Smith, et al. v.
General Motors LLC, et al., No. 14-CV-5338 Spangler, et al. v. General Motors
LLC, No. 14-CV-4755

 



4

 



--------------------------------------------------------------------------------

 

Economic Loss Actions in In re: GM Ignition Switch Litig., 14-MD-2543 (JMF)

 

 

Stafford, et al. v. General Motors LLC, No. 14-CV-4808

 

Stafford-Chapman, et al. v. General Motors LLC, et al., No. 14-CV-5345 Stevenson
v. General Motors LLC, No. 14-CV-5137

Taylor Deushane, et al. v. General Motors LLC, No. 14-CV-4732 Turpyn, et al. v.
General Motors LLC, et al., No. 14-CV-5328 Villa, et al. v. General Motors LLC,
et al., No. 14-CV-4801 Williams, et al. v. General Motors LLC, et al. No.
14-CV-7979 Witherspoon, et al. v. General Motors LLC, et al., No. 14-CV-4702
Woodward, et al. v. General Motors LLC, et al., No. 14-CV-4226 Yagman v. General
Motors Company, et al., No. 14-CV-9058

 



5

 



--------------------------------------------------------------------------------

 

Exhibit 2:

 

Allocation Decision

 

 

--------------------------------------------------------------------------------

 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK

 

 

 

IN RE:

 

GENERAL MOTORS LLC IGNITION SWITCH LITIGATION



No. 14-MD-2543 (JMF)

 

 

 

This Document Relates to:

 

ALL ECONOMIC LOSS CLASS ACTIONS

 

 

 

 

ALLOCATION DECISION OF LAYN R. PHILLIPS

 

 

--------------------------------------------------------------------------------

 

I.INTRODUCTION

 

1.The underlying “Actions” in this case are generally comprised of (a) all
economic loss claims, whether asserted as class, mass, or individual actions,
however denominated, that are consolidated for pretrial proceedings in the
United States District Court for the District of New York in In re: General
Motors Ignition Switch, Case No. 14-MD-2543 (JMF) (the “MDL Court”), and (b) all
economic loss claims, whether asserted as class, mass, or individual claims,
including all Late Claim Motions and all Proposed Proofs of Claim involving
alleged economic loss, however denominated, filed or asserted in the Bankruptcy
Code Chapter 11 case pending in the United States Bankruptcy Court for the
Southern District of New York captioned In re Motors Liquidation Company, et
al., f/k/a General Motors Corp., et al., Case No. 09-50026 (MG) (the “Bankruptcy
Court”) (collectively referred to as “the Actions’).

2.In Order No. 132 issued on September 11, 2017 (Docket No. 292), the MDL Court
appointed the undersigned as mediator for the Actions, and the undersigned has
overseen the mediation efforts in the economic loss cases since that time.

3.After numerous mediation sessions, the parties have reached agreement in
principle on certain key terms to resolve the Actions on a Class-wide basis (the
“Proposed Settlement”). The parties are working to reach a final agreement and
execute a master Settlement Agreement.1

 

4.

The Proposed Settlement will provide, among other things, monetary benefits to

 

the Proposed Class Members. In order to receive a monetary payment, Class
Members will be required to file claims. Steve W. Berman of Hagens Berman Sobol
Shapiro LLP and Elizabeth J. Cabraser of Lieff Cabraser Heimann & Bernstein,
LLP, who are “Plaintiffs’ Class Counsel,” are

 

1 All terms not defined herein have been defined in the Settlement Agreement.

 



-1-

 



--------------------------------------------------------------------------------

 

expected to propose a Plan of Allocation under which a “Base Payment Amount”
will be calculated by dividing the number of qualified claims submitted by Class
Members into the Net Common Fund.

5.Plaintiffs’ Class Counsel have requested that I oversee an allocation
proceeding in which (a) counsel representing each proposed Subclass (“Allocation
Counsel”) present evidence relating to the strength of the claims for the
Subclass that he represents (the “Allocation Proceeding”), and (b) I decide,
based on the relative strengths of the claims for each Subclass, whether the
Base Payment Amount should be adjusted by Subclass (the “Allocation Decision”).

6.Plaintiffs’ Class Counsel requested that members of the Executive Committee
volunteer to serve as Allocation Counsel for the Subclasses, and members of the
following Executive Committee firms volunteered to do so: Marc Seltzer of Susman
Godfrey LLP (Subclass 1), Kevin Dean of Motley Rice LLC (Subclass 2), Matthew
Weinshall of Podhurst Orseck, P.A. (Subclass 3), Steven Davis of Boies Schiller
Flexner LLP (Subclass 4), and John Tangren of DiCello Levitt Gutzler (Subclass
5).

7.An Allocation Proceeding was held on February 21, 2020, at which Allocation
Counsel submitted written and oral arguments seeking to demonstrate the strength
of each Subclasses’ claims in the Actions. At my request, Allocation Counsel
made follow-up submissions on February 24, 2020. I have considered all of these
arguments and evidence in rendering the Allocation Decision below.

 

II.

THE PROPOSED CLASS AND SUBCLASSES

 

8.The Settlement Class is expected to be defined generally as “all Persons who,
at any time as of or before the Recall Announcement Date of the Recall(s)
applicable to the Subject Vehicle, own(ed), purchase(d), and/or lease(d) a
Subject Vehicle in any of the fifty States, the

 



-2-

 



--------------------------------------------------------------------------------

 

District of Columbia, Puerto Rico, Guam, the U.S. Virgin Islands, and all other
United States territories and/or possessions.” “Recall Announcement Date” and
the “Subject Vehicles” are defined in the Settlement Agreement.

 

9.

The Class is divided into five proposed Subclasses defined as follows:

 

Subclass 1: The Delta Ignition Switch Subclass, comprised of those Class

 

Members who own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to
NHTSA Recall No. 14v047. The representatives of Subclass 1 are Valeria Glenn,
Marion Smoke, Grace Belford, Barbara Hill, Ray Wieters, Camille Burns, Chimen
Basseri, Michael Benton, Sylvia Benton, Kimberly Brown, Crystal Hardin, Javier
Malaga, Winifred Mattos, William Rukeyeser, Yvonne Elaine Rodriguez, Annet
Tivin, Nathan Terry, Michael Pesce, LaTonia Tucker, Neysa Williams, Jennifer
Dunn, Barry Wilborn, Patricia Backus, Susan Benner, Heather Holleman, Alphonso
Wright, James Dooley, Philip Zivnuska, Dawn Talbot, Lisa West, Debra Quinn,
Robert Wyman, Colin Elliott, Richard Leger, Sheree Anderson, Rafael Lanis, Anna
Allshouse, Janelle Davis, William Hill, Elizabeth

D. Johnson, Linda Wright, Kenneth Robinson, Laurie Holzwarth, Susan Rangel,
Sandra Horton, Wayne Wittenberg, Michael Amezquita, Steven Sileo, Javier
Delacruz, Bernadette Romero, Donna Quagliana, Michael Rooney, William Ross,
Leland Tilson, Jolene Mulske, Bonnie Taylor, Jerrile Gordon, Paulette Hand,
William Bernick, Janice Bagley, Shawn Doucette, Shirley Gilbert, George Mathis,
Paul Pollastro, Mary Dias, Garrett Mancieri, Frances James, Norma Lee Holmes,
Helen A. Brown, Silas Walton, Michael Graciano, Keisha Hunter, Alexis Crockett,
Blair Tomlinson, Melinda Graley, and Nancy Bellow.

 



-3-

 



--------------------------------------------------------------------------------

 

Subclass 2: The Key Rotation Subclass, comprised of those Class

 

Members who own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to
NHTSA Recall Nos. 14v355, 14v394, and 14v400. The representatives of Subclass 2
are Gerald Smith, Joe Glover, Yvonne James-Bivins, Michelle Thomas, Trina
Bruche, John Marvin Brutche, Jr., Wandell Littles Beazer, Stacey Bowens, Debra
Forbes, Rhonda Haskins, Verlena Walker, Jenny Mathis, Debra Cole, Charlene
Kapraun, Keith Nathan, Martha Cesco, Cheryl Reed, Lyle Wirtles, Lori Green,
Raymond Naquin, Jerrod Pinkett, Brittany Vining, Sophia Marks, David Price,
Brian Semrau, Franklin Wloch, Christine Leonzal, Larry Haynes, Youloundra Smith,
Deloris Hamilton, Ronald Robinson, Heather Francis, Arteca Heckard, Irene
Torres, Gwen Moore, Lisa Axelrod, Tracie Edwards, Georgianna Parisi, Bradley
Siefke, Steven M. Steidle, William Troiano, Carleta Burton, Shelton Glass,
Annette Hopkins, Cassandra Legrand, Kimberly Mayfield, Gareebah Al-ghamdi, Dawn
Bacon, Dawn Fuller, and Malinda Stafford.

Subclass 3: The Camaro Knee-Key Subclass, comprised of those Class

 

Members who own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to
NHTSA Recall No. 14v346. The representatives of Subclass 3 are Santiago Orosco,
Harvey Sobelman, Billy Mosley, Cliff Redmon, Valerie Mortz Rogers, Harry Albert,
Ashley Murray, Mario Stefano, Debra Cummings, Bruce Wright, Denise Wright, and
Sharon Newsome.

Subclass 4: The Power Steering Subclass, comprised of those Class

 

Members who own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to
NHTSA Recall No. 14v153. The representatives of Subclass 4 are Celeste Deleo,

 



-4-

 



--------------------------------------------------------------------------------

 

Dale Dowdy, Lane Blackwell, Jr., Melody Lombardo, Susan Viens, Reggie Welch,
Felisha Johnson, and Reynaldo Spellman.

Subclass 5: The Side Airbag Subclass, comprised of those Class Members

 

who own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to NHTSA
Recall No. 14v118. The representatives of Subclass 5 are Kellie Cereceres,
Margaret Lesnansky, Joni Ferden-Precht, Rochelle Bankhead, Towana Ferguson,
Heidi Wood, Carl Bosch, Evelyn Bosch, Bryan Wallace, Jennifer Sullivan,
Christopher Tinen, Bonnie Hensley, Richelle Draper, Gail Bainbridge, Raymond
Berg, David Schumacher, Greg Theobald, Alexis Byrd, Paul Jenks, and Christy
Smith.

 

III.

FINDINGS

 

10.Having aided the parties in reaching the Proposed Settlement, I have now been
asked by Plaintiffs’ Class Counsel to oversee an Allocation Proceeding and
determine how to distribute the Net Common Fund among the five proposed
Subclasses that comprise the Proposed Settlement Class.

11.The Plan of Allocation proposed by Plaintiffs’ Class Counsel first requires
the calculation of a pro rata “Base Payment Amount” determined by dividing the
number of qualified claims submitted by Settlement Class Members into the Net
Common Fund.

12.The Base Payment Amount to be distributed pro rata among the qualified claims
in each Subclass will then be increased or decreased based upon my determination
to increase the distribution to one or more Subclasses.

13.In arriving at the Allocation Decision, I have relied on the following: the
detailed 64-page Economic Loss Plaintiffs’ Offer of Proof dated July 20, 2019
presenting the Plaintiffs’

 



-5-

 



--------------------------------------------------------------------------------

 

best evidence, based on a detailed review of all discovery in this matter,
supporting liability claims on behalf of each proposed Subclass; the Deferred
Prosecution Agreement of September 16, 2015 with its attached Statement of Facts
(the “DPA” and “DPA Statement of Facts,” respectively). These documents provide
me with admissions by GM and a Statement of Facts vetted by the U.S. Attorney’s
Office for the Southern District of New York. I have also reviewed the May 16,
2014 Consent Order that GM entered into with the National Highway Traffic Safety
Administration (“NHTSA Consent Order”) and the letters submitted by New GM to
NHTSA pursuant to 49 C.F.R. § 573.6 on March 17, 2014, April 14, 2014 and June
19, 2014, explaining from New GM’s perspective the events leading up to the
Recalls (the “573 Letters”). Finally, I have received written and oral
presentations from Allocation Counsel for each Subclass, including arguments as
to how the Subclasses compare with respect to the strength of their liability
cases.

14.I am not making any findings about the likely outcome of a trial on the
merits, but rather evaluating the relative strengths of the liability claims of
each of the Subclasses.

15.I am relying on the information detailed above and the knowledge I gained as
Court Mediator during six in-person mediation sessions, numerous phone
conferences and review of multiple written submissions. I have not independently
reviewed the more than 700 depositions taken in these cases or the more than 20
million pages of documents produced. Such a process would have been virtually
impossible to complete in a realistic time frame.

16.In their presentations to me, Allocation Counsel for all five subclasses
argue that they overpaid for their GM vehicles because they purchased/leased
vehicles with safety defects.

17.In order to succeed at a trial, each Subclass would have to prove, among
other things, (1) liability and (2) economic injury.

 



-6-

 



--------------------------------------------------------------------------------

 

18.With respect to economic injury, on August 6, 2019 the Court held that
Plaintiff’s proof, including its expert testimony, was insufficient to establish
benefit of the bargain damages. Given the Court’s rejection of the proof and
experts relied on by Plaintiffs to establish damages, and the fact that the most
recent damage studies submitted by Mr. Boedeker on behalf of Plaintiffs suggest
there is no material difference in damages from Subclass to Subclass, I am
focusing my analysis on the relative likelihood of establishing liability rather
than attempting to differentiate among the Subclasses on the basis of relative
damages.

19.Based upon my review I have concluded that (i) Subclass 1 has a materially
better case on liability than any of the other Subclasses and is therefore
entitled to a 2X multiplier, and

(ii) that Subclass 2’s case is less robust than Subclass 1’s but superior to
those of Subclasses 3, 4 and 5 and, therefore, Subclass 2 is entitled to a 1.5X
multiplier. I have concluded that Subclasses 3, 4, and 5 are not entitled to a
multiplier and should all be treated similarly. All three of the Subclasses have
weaker liability cases than Subclasses 1 and 2 and I find no distinction among
them sufficient to warrant disparate treatment.

20.The conclusion that Subclass 1 is entitled to a 2X multiplier is based
primarily on the fact that New GM entered into the DPA, pursuant to which New GM
admitted that with respect to vehicles owned or leased by the members of
Subclass 1, “GM knowingly manufactured and sold several models of vehicles
equipped with the Defective Switch.” DPA Statement of Facts ¶ 115. New GM agreed
that it would not “make any statement, in litigation or otherwise, contradicting
the Statement of Facts . . . .” DPA Letter Agreement ¶ 13.

21.Because of the DPA, it is clear that Subclass 1 has the strongest liability
case. In addition, in the NHTSA Consent Order GM acknowledged there was a
violation of “the Safety

 



-7-

 



--------------------------------------------------------------------------------

 

Act by failing to provide notice to NHTSA on the safety-related defect that is
the subject of Recall No. 14v047 . . . .”

22.Subclasses 2 and 3 have argued vigorously that in many ways they are
similarly situated to Subclass 1, but I nevertheless conclude that their
positions are far weaker than Subclass 1’s. Most importantly, neither can take
direct advantage of the DPA Statement of Facts which never refers to the
vehicles subject to the Subclass 2 or 3 Recalls. Subclass 2, however, has made a
credible case that using the evidence developed with respect to Subclass 1, it
can piece together a liability case that is stronger than that of any Subclass
other than Subclass 1.

23.Specifically, Subclass 2 argues, based on documents and deposition testimony,
that because of: (1) the similarity between the ignition switches in the
Subclass 1 and Subclass 2 vehicles, and (2) Old GM’s and New GM’s cross-platform
knowledge, Old GM and New GM “knowingly sold” the 14v355, 14v394 and 14v400
vehicles “with defective ignition switches.” Without commenting on the outcome
of a trial, I conclude that the likelihood of success for Subclass 2 is lower
than that of Subclass 1, but higher than that of all other Subclasses. I have
therefore concluded that Subclass 2 is entitled to a 1.5X multiplier.

24.Subclass 3 is faced with a more difficult liability case than Subclass 2
because the allegedly defective ignition switch in vehicles owned and leased by
Subclass 3 members cannot be said to be identical or nearly identical to the
Subclass 1 ignition switch which is covered in the DPA.

25.The different phrasing of the Offer of Proof with respect to the Subclasses
makes this clear. For Subclass 2 the Offer of Proof argues that given
“cross-platform knowledge” Old GM “had knowledge” of the defect in 2002 “and
otherwise knew about this defect and its dangerous consequences no later than
2007.” ¶54.

 



-8-

 



--------------------------------------------------------------------------------

 

26.In contrast to the liability case Subclasses 1 and 2 can present, the case
for Subclass 3 is weaker, requiring argument by analogy and multi-step
evidentiary links to attempt to bring itself within the umbrella of the DPA. In
addition, Subclasses 3, 4 and 5 face a difficult path to establishing Old and
New GM’s contemporaneous knowledge of the respective defects, having to depend
primarily on post-sale customer complaints rather than the DPA.

27.Thus, with respect to Subclass 3, the Offer of Proof argues that New GM’s
knowledge is evidenced by the facts that between 2010 when the vehicles were
first sold, and 2014, there were three known accidents, eight vehicle owner
questionnaires, three lawsuits, one warranty claim and 14 field reports
received. ¶79. The Offer of Proof then argues that Old GM’s knowledge in 2002
concerning the Delta Ignition Switch “should have triggered an investigative
response across platforms given the platforms common parts .…” Id. at 84. New GM
states that the issue was first identified internally in 2014 “during GM
evaluations of 2014 GM current production vehicles for knee to key clearance.”
June 19, 2014, 573 Letter at 1.

28.Similarly, the Offer of Proof with respect to Subclass 4 states that there
were “common defects in the electric power steering systems” and focuses on
post-sale customer complaints and warranty claims. That contention leaves open
the issue as to whether there was sufficient data to put Old GM and New GM on
notice of the defect. New GM notes that beginning in 2004 Old GM remediated the
problem, first when supplier Delphi replaced the supplier it was using to
manufacturer the torque sensors identified as contributing to the issue, and
thereafter when Old GM announced a Customer Satisfaction program that addressed
the issue and led NHTSA to close an Engineering Analysis investigation.
Attachment B to April 14, 2014, 573 Letter.

 



-9-

 



--------------------------------------------------------------------------------

 

29.Finally, as to Subclass 5, the Side Airbag Subclass, there is no similarity
to or overlap with Subclass 1 and the proof as to Old GM’s or New GM’s knowledge
of the defect as detailed in Plaintiffs’ Offer of Proof is weaker than that
available to Subclasses 1 and 2.

30.It would be impossible to create a perfect or even near perfect allocation
among and within the Subclasses. The evidence is complex, technical and nuanced,
and New GM and the GUC Trust would undoubtedly contest liability vigorously. The
time and expense of five separate Subclass trials on the merits and a
potentially complex and costly claims processing system would eat up a
significant amount of the settlement fund and delay distribution by at least a
year and probably far longer. I believe that the Allocation Decision detailed
above represents a fair, equitable and reasonable distribution among the
Subclasses.

 

IV.

ALLOCATION SUMMARY

 

Based on the foregoing findings, I conclude that the Base Payment Amount should
be adjusted (or not) as follows for each Subclass:

 

Subclass No.

Subclass Name

Base Payment Amount Adjustment

1

Delta Ignition Switch Subclass

2X

2

Key Rotation Subclass

1.5X

3

Camaro Knee-Key Subclass

No Adjustment

4

Power Steering Subclass

No Adjustment

5

Side Airbag Subclass

No Adjustment

 

[gp4bsei5ru3g000009.jpg]

 

 

 



-10-

 



--------------------------------------------------------------------------------

 

Exhibit 3:

 

GUC Trust Approval Order

 

 

--------------------------------------------------------------------------------

 

UNITED STATE BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK

 

 

 

In re:

 

MOTORS LIQUIDATION COMPANY, et al.,

f/k/a General Motors Corp., et al.

 

Debtors.

 

Chapter 11

 

Case. No. 09-50026 (MG)

 

(Jointly Administered)

 

 

 

ORDER (I) APPROVING THE GUC TRUST ADMINISTRATOR’S ACTIONS; (II) APPROVING THE
SETTLEMENT AGREEMENT AND THE RELEASE AGREEMENT PURSUANT TO FEDERAL RULE OF
BANKRUPTCY PROCEDURE 9019; AND (III) AUTHORIZING

THE REALLOCATION OF GUC TRUST ASSETS

 

Upon the motion (the “Motion”) of the Motors Liquidation Company GUC Trust (the
“GUC

 

Trust”) pursuant to Bankruptcy Code sections 105(a), 363, and 1142 and
Bankruptcy Rule 9019

 

for approval of the settlement agreement (the “Settlement Agreement”) dated as
of March 26, 2020,

 

entered into among the GUC Trust, New GM,1 and the Plaintiffs and Plaintiffs’
Class Counsel (each a “Party,” and collectively, the “Parties”) and the Release
Agreement (attached as Exhibit 8

to the Settlement Agreement) among the GUC Trust and New GM (the “Release
Agreement”)

 

dated as of March 26, 2020; and the Court having jurisdiction to consider the
Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and
1334; and consideration of the Motion and the relief requested therein being a
core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before
this Court pursuant to 28 U.S.C. § 1409; and upon consideration of the
Declaration of Layn R. Phillips, the MDL Court-Appointed Economic Loss
Settlement Mediator; and due and proper notice of the Motion having been given,
and no other or further notice being

 

 

 

 

1Capitalized terms used but not defined herein have the meanings ascribed to
them in the Motion or the Settlement Agreement, as applicable.

 

 

--------------------------------------------------------------------------------

 

necessary; and the Court having reviewed the Motion, Settlement Agreement,
Release Agreement and the other documents filed in connection therewith; and
after due deliberation and for good cause shown,

THE COURT FINDS:2

 

A.The legal and factual bases set forth in the Motion establish just and
sufficient cause to grant the relief requested therein.

B.The Settlement Agreement was negotiated by the Parties in good faith and at
arms’ length.

C.The Release Agreement was negotiated by the GUC Trust and New GM in good faith
and at arm’s length.

D.The actions contemplated pursuant to Paragraphs 142 and 143 of the Settlement
Agreement for the Plaintiffs and New GM to preserve claims, if any, against the
AAT, including permitting the Proposed Proofs of Claim to be late filed and
listed as Disputed General Unsecured Claims on the claims registry, are an
appropriate exercise of the GUC Trust Administrator’s rights, powers and
privileges.

E.The Settlement Agreement and the Release Agreement and the actions
contemplated thereby, including the releases given therein, meet the applicable
legal standards for the approval of a compromise and settlement by a debtor in
bankruptcy, and are reasonable, fair, and equitable and supported by adequate
consideration. The Court, however, does not express an opinion with respect to
whether the Settlement Agreement may be approved by Federal Rule of Civil
Procedure 23, which is a matter left to the MDL Court.

 

2The findings and conclusions set forth herein constitute the Court’s findings
of fact and conclusions of law pursuant to Bankruptcy Rule 7052. To the extent
that any of the findings of fact constitute conclusions of law, they are adopted
as such. To the extent any of the following conclusions of law constitute
findings of fact, they are adopted as such.

 



2

 



--------------------------------------------------------------------------------

 

F.The immediate distribution of $300,000,000.00 to Unitholders, granting the GUC
Trust Release to New GM (including the termination of the right to seek the
Adjustment Shares) as set forth in the Settlement Agreement and the Release
Agreement, and the reallocation of

$50,000,000.00 of GUC Trust Assets to fund $2,000,000.00 in Settlement
Implementation Expenses and the GUC Trust’s $48,000,000.00 payment into the
Common Fund to be established as a Qualified Settlement Fund, coupled with entry
into the Settlement Agreement itself, are an appropriate exercise of the GUC
Trust Administrator’s rights, powers and privileges.

G.The Settlement Agreement and the Release Agreement, and the actions
contemplated thereby, including the releases given therein, are in the best
interests of the beneficiaries of the GUC Trust.

H.The $300,000,000.00 distribution to the Unitholders provided for in the
Settlement Agreement and authorized below resolves the GUC Trust Excess
Distribution Motion [ECF No. 14565].

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

 

1.The Motion is GRANTED as set forth herein.

 

2.Without expressing any opinion with respect to whether the Settlement
Agreement may be approved pursuant to Federal Rule of Civil Procedure 23, which
is a matter left to the jurisdiction of the MDL Court, the Settlement Agreement
and the Release Agreement are APPROVED pursuant to Bankruptcy Rule 9019 and
Bankruptcy Code Sections 105(a), 363 and 1142, and the GUC Trust is authorized
to enter into the Settlement Agreement and the Release Agreement.

3.Any and all objections to the Motion and/or the relief requested therein that
have not been withdrawn, waived or settled, and all reservations of rights
included therein, are hereby

 



3

 



--------------------------------------------------------------------------------

 

overruled on the merits.

 

4.The GUC Trust is authorized to take all necessary steps pursuant to the terms
and conditions of the Settlement Agreement and the Release Agreement to
effectuate the Settlement Agreement and the Release Agreement, including without
limitation: (i) the GUC Trust’s execution, delivery and performance of the
Settlement Agreement and the Release Agreement are hereby approved; (ii) the GUC
Trust’s distribution of $300,000,000.00 to the Unitholders is hereby authorized;
(iii) the granting of the releases and covenants not to sue incorporated in the
Settlement Agreement and the Release Agreement are hereby approved; and (iv) the
reallocation of $50,000,000.00 in GUC Trust Assets to fund $2,000,000.00 in
Settlement Implementation Expenses upon the MDL Court’s order preliminarily
approving the Settlement Agreement and the GUC Trust’s $48,000,000.00 payment
into the Common Fund to be established as a Qualified Settlement Fund is hereby
approved, provided, however, that the GUC Trust shall not pay

$2,000,000.00 for Settlement Implementation Expenses and $48,000,000.00 into the
Common Fund to be established as a Qualified Settlement Fund until the
conditions specified by the Settlement Agreement are met.

5.Pursuant to Section 8.1(e) of the GUC Trust Agreement, the GUC Trust is
authorized to take the actions set forth in the Settlement Agreement to
effectuate the Settlement, including but not limited to permitting the Proposed
Proofs of Claim to be late filed and listing the Proposed Proofs of Claim as
Disputed General Unsecured Claims on the claims registry, provided however, such
Proposed Proofs of Claim shall not be recoverable against the GUC Trust and the
GUC Trust shall have no obligation to defend, object to, or otherwise respond to
the Proposed Proofs of Claim.

 

6.

Immediately and automatically upon the Excess Distribution Date, pursuant to

 



4

 



--------------------------------------------------------------------------------

 

the terms of the Settlement Agreement and the Release Agreement, the GUC Trust
shall be deemed to have (i) released all claims, rights, and interests in the
Adjustment Shares and, as a result, New GM shall have no further obligation to
issue the Adjustment Shares under any circumstance; and (ii) waived any and all
rights to seek a Claims Estimation Order in the Bankruptcy Court or in any other
court of competent jurisdiction, or otherwise seek any order that would directly
or indirectly require New GM to issue any Adjustment Shares, regardless of

(a) the aggregate amount of allowed general unsecured claims, whether estimated
or otherwise determined, asserted or allowed in any court, including the
Bankruptcy Court, and (b) any provision to the contrary in the Sale Agreement,
the GUC Trust Agreement, the Letter Regarding Adjustment Shares, the Old GM Plan
or any other agreement.

7.As evidenced by the affidavits of service filed with this Court, and in
accordance with the procedures described in the Motion, notice has been given
and a reasonable opportunity to object or be heard with respect to the Motion
and the relief requested therein has been provided in accordance with the
Court-approved notice procedures, and notice has also been provided to any other
required notice party under Section 6.1(b)(iv) of the GUC Trust Agreement, and
the notice was good, sufficient and appropriate in light of the circumstances
and the nature of the relief requested, and no other or further notice is or
shall be required.

8.The AAT shall not constitute a Released Party, and the Releasing Parties and
New GM have not released the AAT from any rights, claims or causes of action
that the Releasing Parties and/or New GM have or may assert against the AAT. The
Releasing Parties and New GM have not released Old GM or the Old GM Bankruptcy
Estates from any Actions solely to the extent such Actions are asserted only
against, or recoverable only from the AAT and provided that, for the avoidance
of doubt, such Actions may not be asserted against, or recoverable from,

 



5

 



--------------------------------------------------------------------------------

 

the GUC Trust, the assets of the GUC Trust, or any Unitholder, solely in their
capacity as a Unitholder of the GUC Trust.

 

9.

The Provisions of this Order relating to the Release Agreement and the

 

$300,000,000.00 distribution to GUC Trust Unitholders are non-severable and
mutually dependent, and shall remain binding, effective, and enforceable
regardless of whether the Preliminary Approval Order is entered, the Final Order
is entered, the Final Effective Date occurs, or the Settlement Agreement is
hereafter terminated.

10.Upon entry of this Order, and until the earlier to occur of (a) the
occurrence of the Final Effective Date and (b) the termination of the Settlement
Agreement pursuant to its terms, all Persons shall be, and hereby are, stayed
from commencing or pursuing any litigation in the Bankruptcy Court arising out
of, in connection with, or related to the Settlement Agreement, including,
without limitation, any provisions of the Settlement Agreement related to the
preservation of claims, if any, against the AAT.

11.Upon entry of this Order, all Persons shall be permanently barred, enjoined
and restrained   from   contesting   or   disputing   the   Excess  
Distribution,   the   reallocation   of

$50,000,000.00 of GUC Trust Assets or the Release Agreement.

 

12.The failure to specifically include any particular provision of the
Settlement Agreement or the Release Agreement in this Order shall not diminish
or impair the effectiveness of such provision, it being the intent of this Court
that the Settlement Agreement and the Release Agreement, and all actions
required for implementation of the Settlement Agreement and the Release
Agreement, be approved in their entirety.

13.For the avoidance of doubt, nothing in this Order shall preclude claims by
the Parties to the Settlement Agreement and the Parties to the Release Agreement
to enforce any

 



6

 



--------------------------------------------------------------------------------

 

obligations created therein.

 

14.This Order is a final order within the meaning of 28 U.S.C. § 158(a), as it
fully and finally resolves the Motion and the GUC Trust Excess Distribution
Motion.

 

15.

This Order shall be immediately effective and enforceable upon entry.

 

16.The Court shall retain jurisdiction to hear and determine any and all matters
concerning this Order.

 

 

 

Dated:

New York, New York

 

THE HONORABLE MARTIN GLENN UNITED STATES BANKRUPTCY JUDGE

 



7

 



--------------------------------------------------------------------------------

 

Exhibit 4:

 

GUC Trust Approval Motion

 

 

--------------------------------------------------------------------------------

 

MCDERMOTT WILL & EMERY LLP

340 Madison Ave.

New York, New York 10173 Telephone: (212) 547-5429

Facsimile: (646) 417-7313 E-mail: kgoing@mwe.com Kristin K. Going



HEARING DATE AND TIME: April 23, 2020

@ 9:30 a.m. EDT

 

OBJECTION DEADLINE: April 16, 2020

@ 4:00 p.m. EDT

 

 

Attorneys for the Motors Liquidation Company GUC Trust Administrator

 

UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------------x

:

 

In re:

 

MOTORS LIQUIDATION COMPANY, et al.,

f/k/a General Motors Corp., et al.

 

Debtors.



:

: Chapter 11

:

: Case No. 09-50026 (MG)

:

: (Jointly Administered)

:

 

------------------------------------------------------------------x

 

MOTION FOR ENTRY OF AN ORDER (I) APPROVING THE GUC TRUST ADMINISTRATOR’S
ACTIONS; (II) APPROVING THE SETTLEMENT AGREEMENT AND THE RELEASE AGREEMENT
PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 9019; AND (III) AUTHORIZING THE
REALLOCATION OF

GUC TRUST ASSETS

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

[gp4bsei5ru3g000010.jpg]

 

-i-

PRELIMINARY STATEMENT1

JURISDICTION4

BACKGROUND5

I.Old GM’s Bankruptcy and the Creation of the GUC Trust 5

 

II.

Recalls and Subsequent Proceedings in the Bankruptcy Court and Second Circuit 5

 

III.

Developments Following The Second Circuit’s Decision 7

 

IV.

Plaintiffs’ Alleged Claims Against Old GM 9

 

V.

The Excess Distribution Motion 10

 

VI.

The Settlement Agreement 12

RELIEF REQUESTED 15

BASIS FOR RELIEF REQUESTED. 15

 

I.

The Court Should Find the Settlement is an Appropriate Exercise of the GUC Trust
Administrator’s Authority and Approve the Proposed Actions 15

 

 

II.

The Court Should Authorize the Reallocation of $50 Million of GUC Trust Assets
19

 

III.

The Settlement Will Confer Benefits Greater than Those that Would be Obtained
Through Further Litigation 20

 

 

A.

Plaintiffs’ Claims Raise Numerous Complex Litigation Issues 22

 

a.

The Complexity of the Issues 22

 

b.

The Risks of Continued Litigation 26

 

B.

The Benefits of Settling Exceed the Potential Benefits of

Continued Litigation 27

 

C.

The Settlement Agreement Satisfies the Remaining Iridium Factors 28

NOTICE 29

 

--------------------------------------------------------------------------------

 

[gp4bsei5ru3g000011.jpg]

 

-ii-

CONCLUSION 29

 

 

--------------------------------------------------------------------------------

 

TABLE OF AUTHORITIES

Page(s)

 

 

Cases

 

Ad Hoc Comm. of Personal Injury Asbestos Claimants v. Dana Corp. (In re Dana
Corp.),

412 B.R. 53 (S.D.N.Y. 2008)27

 

In re Adelphia Commc’ns Corp.,

327 B.R. 143 (Bankr. S.D.N.Y. 2005)20

 

Airline Pilots Ass’n, Int’l v. Am. Nat’l Bank & Tr. Co. (In re Ionosphere Clubs,
Inc.),

156 B.R. 414 (S.D.N.Y. 1993), aff’d, 17 F.3d 600 (2d Cir. 1994)20

 

In re Am. Home Mort. Inv. Trust

[gp4bsei5ru3g000012.jpg]

 

-iii-

 

2005-2, No. 14 Civ. 2494 (AKH), 2014 U.S. Dist. LEXIS 111867 17

 

In the Matter of the Application of U.S. Bank Nat’l Ass’n,

No. 651625/2018.16

In re Chateaugay Corp.,

10 F.3d 944 (2d Cir. 1993).24

 

Elliott v. General Motors LLC,

829 F.3d 135 (2d Cir.
2016).........................................................................................5,
6, 7, 24

 

In re Hibbard Brown & Co., Inc.,

217 B.R. 41 (Bankr. S.D.N.Y. 1998)20

 

Mosser v. Darrow,

341 U.S. 267 (1951)16

 

Motorola, Inc. v. Official Comm. of Unsecured Creditors (In re Iridium Operating
LLC),

478 F.3d 452 (2d Cir.
2007)...................................................................................21,
22, 27, 28

 

In re Motors Liquidation Co.,

529 B.R. 510 (Bankr. S.D.N.Y.
2015).......................................................................5,
6, 24, 25

 

In re Motors Liquidation Co.,

571 B.R. 565 (Bankr. S.D.N.Y. 2017), aff’d in part, vacated in part, 590 B.R.

39 (S.D.N.Y. 2018)6

 

In re Motors Liquidation Co. (“MLC III”),

531 B.R. 354 (Bankr. S.D.N.Y. 2015)7

 



-ii-

 



--------------------------------------------------------------------------------

 

Nellis v. Shugrue,

165 B.R. 115 (S.D.N.Y. 1994) 20

Newma[gp4bsei5ru3g000013.jpg]

n v. Stein,

464 F.2d 689 (2d Cir. 1972). 20

In re Peierls Family Inter Vivos Trusts,

59 A.3d 471 (Del. Ch. 2012). 17

Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v.

Anderson,

390 U.S. 414 (1968) 21

 

In re Purofied Down Prods. Corp.,

150 B.R. 519 (S.D.N.Y.
1993)...........................................................................................20,
21

 

In re Tronox Inc.,

No. 09-10156 (MEW), 2015 Bankr. LEXIS 1974 (Bankr. S.D.N.Y. June 17,

2015)
..................................................................................................................................17,
18

 

In re W.T. Grant, Co.,

699 F.2d 599 (2d Cir. 1983).20

 

Statutes and Rules

 

28 U.S.C. § 1574

 

28 U.S.C. § 157(b)(2)(A)4

 

28 U.S.C. § 13344

 

28 U.S.C. § 14084

 

28 U.S.C. § 14094

 

Bankruptcy Code Section 10515

 

Bankruptcy Code Section 105(a)
.........................................................................................5,
20, 29

-iv-

 

Bankruptcy Code Section 363
...................................................................................................5,
15

 

Bankruptcy Code Section 1142
.................................................................................................5,
15

Fed. R. Bankr. P. 1015(c)29

 

Fed. R. Bankr. P. 900729

 

Fed. R. Bankr. P.
9019...........................................................................................................
passim

 

 

--------------------------------------------------------------------------------

 

Fed. R. Bankr. P. 9019(a) 20

Fed. R. Civ. P.
23...................................................................................................................
passim

By and through its undersigned counsel, the Motors Liquidation Company GUC Trust
(the “GUC Trust”) respectfully submits this Motion for Entry of an Order
Approving (I) the

GUC Trust Administrator’s Actions; (II) the Settlement Agreement and the Release
Agreement Pursuant to Federal Rule of Bankruptcy Procedure 9019 and (III) the
Reallocation of GUC Trust Assets (the “Motion”), seeking approval of certain
actions taken and to be taken by the

GUC Trust in furtherance of the settlement, and entry of an order approving the
Settlement Agreement and the Release Agreement.1 In support of this Motion, the
GUC Trust respectfully represents as follows:

PRELIMINARY STATEMENT

1.The GUC Trust first seeks the Court’s approval of several steps that serve as
conditions precedent to the approval and implementation of a global settlement
agreement among it, New GM, and named plaintiffs (representing a putative class
of economic loss plaintiffs, the “Plaintiffs,” and together with the GUC Trust
and New GM, the “Parties”).

Assuming the Court approves the conditions precedent, the GUC Trust also seeks
the Court’s approval for the GUC Trust to enter into and, subject to final
approval by the MDL Court, effectuate the Settlement Agreement, including
authorization to reallocate a total of

$50,000,000.00 in GUC Trust Assets (as that term is defined in the GUC Trust
Agreement) to fund $2,000,000.00 of Settlement Implementation Expenses upon
entry of the MDL Court’s order preliminarily approving the Settlement Agreement
under Federal Rule of Civil Procedure 23, and a payment of $48,000,000.00 by the
GUC Trust into the Common Fund to be established

 

 

1Capitalized terms not defined herein shall have the meaning ascribed to them in
the Settlement Agreement, a copy of which is attached hereto as Exhibit A.

 



-1-

 



--------------------------------------------------------------------------------

 

as a Qualified Settlement Fund after the Settlement Agreement is finally
approved by the MDL Court and the Final Effective Date occurs.

2.The Settlement Agreement resolves both multidistrict litigation that has been
pending before the MDL Court and the litigation surrounding the Late Claims
Motions and, with respect to the GUC Trust, Proposed Proofs of Claim filed by
certain Plaintiffs seeking class certification in the Bankruptcy Case. The
settlement also resolves the Motion of Wilmington Trust Company, as GUC Trust
Administrator, for an Order (A) Authorizing the Expedited Payment of Excess GUC
Distributable Assets Pursuant to Section 5.4 of the GUC Trust Agreement, and (B)
Approving Such Distribution as an Appropriate Exercise of the GUC Trust
Administrator’s Rights, Powers and/or Privileges Pursuant to Section 8.1(e) of
the GUC Trust Agreement, filed 7/23/2019, ECF No. 14565 (the “Excess
Distribution Motion”).

3.At the same time, the Settlement preserves claims the Plaintiffs and New GM
may have against the AAT, which is not a party to the Settlement Agreement.

4.Simultaneous with the filing of this Motion, the Parties have sought
withdrawal of the reference as to the Late Claims Motions in order to seek
preliminary and final approval of the Settlement Agreement, pursuant to Rule 23
of the Federal Rules of Civil Procedure, before the MDL Court. However, the
Parties have not sought to withdraw the reference with regard to the

GUC Trust’s pending Excess Distribution Motion, claims remaining against the
AAT, or the Court’s exclusive jurisdiction over the GUC Trust Agreement.2 By
this Motion the GUC Trust seeks this Court’s approval of the actions taken by
the GUC Trust in furtherance of the Settlement, and approval of the Settlement
Agreement and the Release Agreement pursuant to

 

 

2The Parties also have not sought to withdraw the reference with respect to
litigation outside the scope of the Settlement, specifically the late claims
motions filed by persons alleging personal injuries or wrongful death. See
Settlement Agreement at § VII, ¶ 140; see also Bankr. ECF No. 14661 (scheduling
order concerning parties seeking to file late claims against the GUC Trust
alleging personal injury and wrongful death.)

 



-2-

 



--------------------------------------------------------------------------------

 

Bankruptcy Rule 9019. The Parties are not asking this Court to address any
issues relating to Federal Rule of Civil Procedure 23.

 

5.

This Court’s entry of an order approving the Motion (the “GUC Trust Approval

 

Order”) is a condition precedent to the MDL Court’s entry of an order
preliminarily approving

 

the Settlement Agreement. In addition to approving the actions the GUC Trust
intends to undertake in furtherance of the Settlement, the GUC Trust Approval
Order provides for, inter alia, (i) the resolution of the Excess Distribution
Motion, pursuant to which the GUC Trust shall make an Excess Distribution of
$300,000,000.00 to Unitholders; (ii) approval of the GUC  Trust’s entry into the
Release Agreement, which provides New GM with a release from all liability
relating to, inter alia, the Bankruptcy Case, the Late Claims Motions and the
Adjustment Shares, while also providing that New GM will release the GUC Trust
from all liability relating to, inter alia, the Bankruptcy Case, the Late Claims
Motions, and any payments New GM has made on account of personal injury or
wrongful death claimants; (iii) reallocation of a total of

$50,000,000.00 of GUC Trust Assets, consisting of $2,000,000.00 to fund
Settlement Implementation Expenses, and $48,000,000.00 to be paid to into the
Common Fund within 30 days of the Final Effective Date in full satisfaction and
release of any claims by Plaintiffs against the GUC Trust and (iv) preservation
of Plaintiffs’ and New GM’s claims against the AAT, if   any, so that Plaintiffs
and New GM can continue to seek recovery from the AAT on account of Proposed
Proofs of Claim that will be deemed filed, but recoverable solely as against the
AAT, pursuant to the Settlement Agreement.

 



-3-

 



--------------------------------------------------------------------------------

 

 

6.

The Excess Distribution, the Release Agreement and the reallocation of

 

$50,000,000.00 of GUC Trust Assets will be effectuated upon entry of the GUC
Trust Approval Order.3

7.The Settlement Agreement and the Release Agreement were the product of
vigorous, arm’s-length negotiations, including negotiations conducted over the
course of several mediation sessions before former United States District Court
Judge Layn R. Phillips, the MDL Court-Appointed Economic Loss Settlement
Mediator. (A declaration by the MDL Court- Appointed Economic Loss Settlement
Mediator is attached hereto as Exhibit C.) At all times,

the GUC Trust sought to minimize the amount it would need to pay, while at the
same time reduce the risk of further extensive litigation, and expedite its
ability to make distributions to the Unitholders. The GUC Trust respectfully
submits that authorizing the GUC Trust to  consummate the transactions
contemplated by the Settlement Agreement, including entry into the Release
Agreement, is in the best interest of the GUC Trust and all of its
beneficiaries.

8.Once effective, the Settlement Agreement will resolve the contentious
litigation and disputes with economic loss plaintiffs that have sought to assert
claims against the GUC Trust and which has been ongoing in the Bankruptcy Court
for many years, bringing the GUC Trust much closer to its goal of making a final
distribution and winding down.

JURISDICTION

 

9.This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and
1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A).

 

10.

Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

 

 

 

 

3

The form of GUC Trust Approval Order is attached hereto as Exhibit B.

 



-4-

 



--------------------------------------------------------------------------------

 

11.The statutory predicates for the relief sought in this Motion are Bankruptcy
Code sections 105(a), 363, and 1142 and Bankruptcy Rule 9019.

BACKGROUND

 

 

I.

Old GM’s Bankruptcy and the Creation of the GUC Trust

 

 

12.

On June 1, 2009, General Motors Corporation (“Old GM”) and certain of its

 

affiliates (collectively, the “Debtors”) filed for chapter 11 bankruptcy
protection in this Court

 

and entered into an agreement to sell substantially all of its assets to NGMCO,
Inc. (now known as “New GM”) in exchange for, inter alia, New GM common stock
and warrants.4 See In re

Motors Liquidation Co., 529 B.R. 510, 535 (Bankr. S.D.N.Y. 2015). On July 5,
2009, the sale

 

was approved by the Bankruptcy Court. See Elliott v. General Motors LLC, 829
F.3d 135, 146-

 

47 (2d Cir. 2016).

 

 

13.

In September 2009, the Court established November 30, 2009 (the “Bar Date”) as

 

the deadline for filing proofs of claim against Old GM. See In re Motors
Liquidation Co., 529

 

B.R. at 535.

 

14.On March 29, 2011, the Court entered an order confirming the Plan, which,
among other things, authorized the creation of the GUC Trust pursuant to the
terms set forth in the GUC Trust Agreement. See id. at 535-36.

 

II.

Recalls and Subsequent Proceedings in the Bankruptcy Court and Second Circuit

 

15.In February and March 2014, over four years after the Bar Date, New GM
publicly disclosed the existence of the defective ignition switches and
conducted a recall,

 

 

 

4The Sale Agreement also provided that in the event the Bankruptcy Court
determined that estimated aggregate allowed general unsecured claims against
Sellers’ estates exceed $35,000,000,000.00, New GM would be obligated to provide
additional shares of New GM stock (defined as the Adjustment Shares) to the Old
GM bankruptcy estate.   The total aggregate amount of allowed general unsecured
claims is approximately $32.086 billion, approximately $2.914 billion below the
Adjustment Shares threshold.

 



-5-

 



--------------------------------------------------------------------------------

 

NHTSA Recall Number 14v047, impacting approximately 2.1 million vehicles. After
this recall, New GM conducted additional recalls in 2014 affecting approximately
10 million additional vehicles. Owners, purchasers and lessees of GM vehicles
that are subject to some of these additional recalls are included in the Class
definition in the Settlement Agreement. They are: NHTSA Recall Numbers 14v355,
14v394, 14v400, 14v346, 14v118, and 14v153 (collectively, with NHTSA Recall
Number 14v047, the “Recalls”).

16.Many owners and lessees of Old GM and New GM vehicles subject to the Recalls
filed lawsuits against New GM. New GM sought to enjoin certain litigation by
filing motions to enforce the Sale Order in the Bankruptcy Court (the “Motions
to Enforce”).

17.On April 15, 2015, the Bankruptcy Court issued its Decision on Motion to
Enforce Sale Order, In re Motors Liquidation Co., 529 B.R. 510 (the “Enforcement
Decision”)

[ECF No. 13109]. The Bankruptcy Court held that the “Ignition Switch
Plaintiffs”5 were known

 

creditors who did not receive constitutionally adequate notice of the Sale from
Old GM. See id.

 

18.The Bankruptcy Court further held that while “late claims” filed by claimants
might still be allowed against the GUC Trust, assets transferred to the GUC
Trust under the Plan could not now be tapped to pay them under the doctrine of
equitable mootness. Id. at 529; see

also June 2015 Judgment ¶ 6. On direct appeal, the Second Circuit vacated this
equitable

 

mootness ruling as an advisory opinion. See Elliott, 829 F.3d at 168-69. “As to
claims asserted

 

by certain non-ignition switch plaintiffs,” the Second Circuit “vacate[d] the
bankruptcy court’s

 

 

 

 

 

5The term “Ignition Switch Plaintiff” has been used throughout this proceeding
to refer to economic loss plaintiffs whose vehicles were subject only to NHTSA
Recall No. 14v047. See In re Motors Liquidation Co., 571

B.R. 565, 572–73 (Bankr. S.D.N.Y. 2017), aff’d in part, vacated in part, 590
B.R. 39 (S.D.N.Y. 2018) (“It is clear from the April Decision that Judge Gerber
used the terms ‘Ignition Switch Defect’ to mean only the defect in the Subject
Vehicles that gave rise to NHTSA Recall No. 14v047, and plaintiffs without the
specific Ignition Switch

Defect—whether the defect in their cars involved the ignition switch or not—were
therefore not Ignition Switch

Plaintiffs.”).

 



-6-

 



--------------------------------------------------------------------------------

 

decision to enjoin those claims,” see In re Motors Liquidation Co. (“MLC III”),
531 B.R. 354,

 

360 (Bankr. S.D.N.Y. 2015), and remanded for further proceedings, including a
determination as to whether those certain non-ignition switch plaintiffs
received constitutionally adequate notice  of the Sale. Id. at 166.

 

III.

Developments Following The Second Circuit’s Decision

 

19.In December 2016, after remand by the Second Circuit, the Bankruptcy Court
issued the Order to Show Cause Regarding Certain Issues Arising from Lawsuits
with Claims Asserted Against General Motors LLC That Involve Vehicles
Manufactured by General Motors Corporation [ECF No. 13802] (the “Order to Show
Cause”). The Order to Show Cause

identified five (5) threshold issues (the “2016 Threshold Issues”) for
resolution in light of the

 

Second Circuit decision. Relevant here is the issue of whether “the Ignition
Switch Plaintiffs and/or Non-Ignition Switch Plaintiffs [defined in the Order to
include plaintiffs asserting both economic loss and personal injury or wrongful
death claims]6 satisfy the requirements for authorization to file late proof(s)
of claim against the GUC Trust and/or are such claims equitably moot.”7

20.The Order to Show Cause also established a December 22, 2016 deadline to file
motions seeking authority to file late claims. See Order to Show Cause at 5 ¶ 1.
No additional

issues (such as class certification, discovery, or the merits of a late proof of
claim) would be addressed in these motions. See id. In addition, the Order to
Show Cause provided that briefing

and adjudication of any motions to file late claims filed by Non-Ignition Switch
Plaintiffs and

 

 

 

 

6The term Non-Ignition Switch Plaintiffs refers to all plaintiffs (or claimants
asserting late claims) other than Ignition Switch Plaintiffs.

 

7Order to Show Cause Regarding Certain Issues Arising from Lawsuits with Claims
Asserted Against General Motors LLC (“New GM”) that Involve Vehicles
Manufactured by General Motors Corporation (“Old GM”), dated Dec. 13, 2016 [ECF
No. 13802], at 2-3.

 



-7-

 



--------------------------------------------------------------------------------

 

Pre-Closing Accident Plaintiffs would be stayed pending resolution of the other
2016 Threshold Issues. See id. at 5 ¶ 2.

21.In accordance with the Order to Show Cause, on December 22, 2016, the
Ignition Switch Plaintiffs, certain Non-Ignition Switch Plaintiffs, and certain
Pre-Closing Accident Plaintiffs8 filed motions seeking the Court’s permission to
file late proofs of claim against the GUC Trust.9 The motions attached proposed
proofs of claim, including proposed class proofs of claim asserted on behalf of
purported class representatives for Ignition Switch Plaintiffs and Non-Ignition
Switch Plaintiffs, and 175 individual proofs of claim on behalf of certain Pre-
Closing Accident Plaintiffs. See id.10 Certain other Plaintiffs asserting
purported economic loss

claims subsequently filed joinders to the late claims motions filed on December
22, 2016 pursuant to the terms of the Order to Show Cause.11

22.Since various economic loss plaintiffs first sought to file late claims
against the GUC Trust in 2016, the GUC Trust has attempted to resolve the issues
surrounding the potential economic loss late claims in three separate instances.
The Settlement Agreement represents the

 

 

 

 

8The term “Pre-Closing Accident Plaintiffs” refers to plaintiffs asserting
personal injury or wrongful death claims based on or arising from an accident
involving an Old GM vehicle that occurred before the closing of the bankruptcy
sale. Any purported late personal injury or wrongful death claims of the
Pre-Closing Accident Plaintiffs are not being settled by the Settlement
Agreement.

 

9See Motion for an Order Granting Authority to File Late Class Proofs of Claim,
dated Dec. 22, 2016 [ECF No. 13806] (the “Economic Loss Late Claim Motion”);
Omnibus Motion by Certain Pre-Closing Accident Plaintiffs for Authority to File
Late Proofs of Claim for Personal Injuries and Wrongful Deaths, dated Dec. 22,
2016 [ECF No. 13807].

 

10On April 24, 2018, the Ignition Switch Plaintiffs and certain Non-Ignition
Switch Plaintiffs filed a notice with the Court purporting to amend the proposed
class proofs of claim. See Notice of Filing of Amended Exhibits to Motion for an
Order Granting Authority to File Late Class Proofs of Claim, dated Apr. 25, 2018
[ECF No. 14280]. On May 25, 2018, certain Pre-Closing Accident Plaintiffs filed
a supplemental late claims motion [ECF No. 14325].

 

11These joinders are located at ECF Nos. 13811 and 13818. In addition, on July
28, 2017, well after the deadline set forth in the Order to Show Cause, certain
additional Pre-Closing Accident Plaintiffs filed a motion for authority to file
late proofs of claim [ECF No. 14018], as supplemented on August 10, 2017,
September 19, 2017, December 12, 2017 and July 19, 2018 [ECF Nos. 14046, 14112,
14195, 14346]; and on July 27, 2018, certain other Pre-Closing Accident
Plaintiffs filed a motion for authority to file late proofs of claim [ECF No.
14350].

 



-8-

 



--------------------------------------------------------------------------------

 

GUC Trust’s fourth attempt at resolving issues related to the economic loss
plaintiffs’ potential late claims against the GUC Trust.

23.All of the prior settlement attempts failed. This Settlement Agreement is
being pursued pursuant to Bankruptcy Rule 9019 and Federal Rule of Civil
Procedure 23, and truly represents a resolution of all outstanding issues that
the GUC Trust, Plaintiffs and New GM have fought over for the last six years.

24.As set forth in the Settlement Agreement, the Plaintiffs and New GM seek to
preserve any claims that they may have against the Avoidance Action Trust, which
is not a party to this Settlement Agreement. The GUC Trust takes no position
with regard to the dispute between the AAT, New GM and the Plaintiffs, but seeks
this Court’s authority to, effective upon the Final Effective Date of the
Settlement, permit the filing of the Proposed Proofs of Claim on behalf of the
Class in the Bankruptcy Case provided that, notwithstanding anything to the
contrary in the Plan or the GUC Trust Agreement, such Proposed Proofs of Claim
shall be solely recoverable, if at all, from the AAT and shall not be
recoverable, directly or indirectly, from the GUC Trust or its assets.
Furthermore, the GUC Trust seeks a determination that the Proposed Proofs of
Claim will not trigger any obligations relating to Disputed General Unsecured
Claims under the GUC Trust Agreement after the Final Effective Date has occurred
and the GUC Trust has recorded the Proposed Proofs of Claim on its claims
register.

 

IV.

Plaintiffs’ Alleged Claims Against Old GM

 

25.In their Proposed Proofs of Claim, the Plaintiffs that filed the Late Claims
Motions allege that Old GM knew about the Ignition Switch Defect, other
unintended key rotation defects, a defect in side airbags, and a defect in
electric power steering for years prior to

 



-9-

 



--------------------------------------------------------------------------------

 

the Bar Date.12 The Proposed Proofs of Claim further allege that Old GM
concealed the existence of these defects, causing purchasers to overpay for
defective vehicles and bear the  costs of repairs while Old GM reaped the
benefit of selling defective vehicles at inflated prices and avoiding the costs
of a recall.13 Based on these allegations, the Plaintiffs that filed Late Claims
Motions assert claims against the Old GM estate under the laws of each of the 50
states and the District of Columbia for: (i) fraudulent concealment; (ii) unjust
enrichment; (iii) consumer protection claims; (iv) breach of the implied
warranty of merchantability; and (v) negligence.14 The Plaintiffs that filed the
Late Claims Motions have argued that their alleged damages on a class wide basis
are valued at billions of dollars, and have also claimed they would have the
ability to “claw-back” distributions that the GUC Trust has previously made to
Unitholders.15

 

V.

The Excess Distribution Motion

 

26.Integral to its duties under the GUC Trust Agreement is the obligation of the
GUC Trust Administrator to determine what, if any, distributions should be made
to Unitholders on a quarterly basis. The amount that is available to be
distributed at any given time is defined as “Excess GUC Distributable Assets”16
in the GUC Trust Agreement, and is calculated after

 

 

 

12See Amended Exhibit A to the Economic Loss Late Claim Motion (the “Proposed
Ignition Switch Class Claim”), ¶¶ 57-285; Exhibit B to the Economic Loss Late
Claim Motion (the “Proposed Non-Ignition Switch Class Claim”) ¶¶ 38-175.

 

 

13

See, e.g., Proposed Ignition Switch Class Claim ¶ 374; Proposed Non-Ignition
Switch Class Claim ¶ 278.

 

14See Proposed Ignition Switch Class Claim ¶¶ 358-1697; Proposed Non-Ignition
Switch Class Claim ¶¶ 262-1744.

 

 

15

To date, Unitholders have received a recovery totaling approximately 29.6%.

 

16“Excess GUC Trust Distributable Assets” means “(i) the amount of the GUC Trust
Distributable Assets held by the GUC Trust, or the Debtors, as applicable (after
providing for all distributions then required to be made in respect of Resolved
Allowed General Unsecured Claims), minus (ii) the amount of the GUC Trust
Distributable Assets (A) necessary for the satisfaction of Claims in the amount
of the Aggregate Maximum Amount pursuant to Section 5.3(a)(i), (B) comprising
the Additional Holdback, the Reporting and Transfer Holdback, the Protective
Holdback and the Taxes on Distribution Holdback pursuant to Sections 6.1(b),
(c), (d) and (e), and (C) remaining, if

 



-10-

 



--------------------------------------------------------------------------------

 

determining what reserves or holdbacks are required pursuant to the terms of the
GUC Trust Agreement.

27.In June 2019, as a result of the settlement and resolution of the Term Loan
Avoidance Action Claims, the GUC Trust was no longer required to reserve in
excess of

$400,000,000.00 for potential claims by the lenders, and those funds became GUC
Trust Distributable Assets. Pursuant to its obligation under the GUC Trust
Agreement, upon the release of the more than $400,000,000.00 reserve, the GUC
Trust calculated the amount necessary for reserves and holdbacks and determined
that it had a $320,880,639.00 Excess Distribution payable to the Unitholders.
While the GUC Trust Administrator is not required to obtain Court approval to
make an Excess Distribution under the terms of the GUC Trust Agreement, in July
2019 the GUC Trust Administrator filed the Excess Distribution Motion seeking
Court approval to make an expedited Excess Distribution of $320,880,639.00, to
which both the Plaintiffs and New GM objected. The Settlement Agreement provides
for the resolution of the Excess Distribution Motion whereby the GUC Trust shall
make an Excess Distribution of

$300,000,000.00 (rather than the full $320,880,369.00) upon entry of the GUC
Trust Approval Order.

28.Also effective as of the Excess Distribution Date, and in consideration of
making the Excess Distribution, the GUC Trust will grant New GM the GUC Trust
Release (and receive the New GM Release from New GM), pursuant to which New GM
and the GUC Trust will

 

 

 

any, to be sold by the Debtors pursuant to Section 2.3(e) hereof.” Motors
Liquidation Company GUC Trust Agreement, Article 1.1(x).

 



-11-

 



--------------------------------------------------------------------------------

 

release one another of all claims and liabilities related to, inter alia, the
Bankruptcy Case, the Late Claims Motions, and/or the Adjustment Shares.17

 

VI.

The Settlement Agreement

 

29.The Settlement Agreement will resolve (a) all economic loss actions resulting
from the Recalls asserted against both New GM and the GUC Trust; (b) the GUC
Trust’s  pending Excess Distribution Motion; and (c) certain potential claims
between the GUC Trust and New GM (including any issue concerning the Adjustment
Shares). The Settlement Agreement reflects an integrated, commercially
reasonable, and comprehensive settlement of the Plaintiffs’ putative class
claims against the GUC Trust and New GM, and of any and all claims between the
GUC Trust and New GM. Each component and protection contained in the Settlement
Agreement was heavily negotiated among the Parties and forms part of the overall
Settlement. The key terms of the Settlement are as follows:

Class Certification and Notice:

 

 

a.

A single settlement class comprised of “all Persons who, at any time as of or
before the Recall Announcement Date of the Recall(s) applicable to the Subject
Vehicle, owned, purchased and/or leased a Subject Vehicle in any of the fifty
states, the District of Columbia, Puerto Rico, Guam, the U.S. Virgin Islands,
and all other United States territories or possessions” comprised of five
Subclasses as defined in the Settlement Agreement, will be certified in
accordance with Federal Rule of Civil Procedure 23. See Settlement at § I, ¶
12.18 The settlement class also consists of five (5) subclasses relating to
specific Recalls.

 

 

 

b.

Notice to the class will be accomplished through a combination of the Short Form
Notice, Summary Settlement Notice, notice through the Settlement website, Long
Form Notice, and other applicable notice. The Class Action Settlement
Administrator will be responsible for disseminating notices, establishing the
settlement website and toll free telephone number, and taking the other steps
required under the Settlement Agreement to ensure notice to the class complies

 

 

 

17After the $300,000,000.00 Excess Distribution is made and a reserve is put in
place for the $50,000,000.00 settlement payment, the GUC Trust will still have
in excess of $70,000,000.00 remaining in the GUC Trust.

 

18Persons who properly and timely request to opt-out of the Settlement will not
be part of the Class and not bound by the Settlement.  See Settlement at IV.

 



-12-

 



--------------------------------------------------------------------------------

 

with the Federal Rules of Civil Procedure and Constitutional Requirements. See
id. at § III.B-F.

 

 

c.

The Settlement Implementation Expenses will be paid by New GM, the GUC Trust and
Class Counsel, in accordance with Section II.A, par. 80 of the Settlement
Agreement. If the Court approves the proposed GUC Trust Approval Order and the
MDL Court enters the Preliminary Approval Order, the Common Fund will be
established as a Qualified Settlement Fund into which New GM will pay
$8,800,000.00, the GUC Trust will pay $2,000,000.00, and Plaintiffs’ Class
Counsel will pay all additional amounts required for such Settlement
Implementation Expenses that must be incurred prior to the Final Effective Date.

 

 

Common Fund:

 

 

d.

After final approval of the Settlement Agreement by the MDL Court and the
occurrence of the Final Effective Date, there will be additional payments into
the Common Fund in the amount of $48,000,000.00 from the GUC Trust and a

 

$61,200,000.00 payment from New GM.

 

 

e.

Class Members who timely and properly submit a Settlement Claim will be eligible
to receive a payment from the Net Common Fund pursuant to the Allocation
Decision attached to the Settlement Agreement. The Class Action Settlement
Administrator will be responsible for reviewing and evaluating the Settlement
Claims. The Class Action Settlement Administrator will also be responsible for
paying valid and approved Settlement Claims pursuant to the terms of the Claim
Process and Allocation Decision described in the Settlement Agreement and
Exhibits 2 and 10 attached thereto.

 

 

Bankruptcy Court and MDL Court Approvals:

 

 

f.

Pursuant to this Motion, the Bankruptcy Court is being asked to approve the GUC
Trust’s authority, as an appropriate exercise of the GUC Trust Administrator’s
rights, powers and privileges, to consummate the transactions specified in the
Settlement Agreement, including (i) the actions contemplated pursuant to
Paragraphs 142 and 143 of the Settlement Agreement on the Final Effective Date,
intended to allow the Plaintiffs and New GM to preserve claims, if any,
against  the AAT, including, permitting the Proposed Proofs of Claim to be late
filed and listed as Disputed General Unsecured Claims on the claims registry,
but not recoverable, directly or indirectly, from the GUC Trust or its assets;
(ii) making  an Excess Distribution of $300,000,000.00 to Unitholders, (iii)
entering into the Release Agreement, and (iv) reallocating $50,000,000.00 of GUC
Trust Assets to pay $2,000,000.00 of Settlement Implementation Expenses and
$48,000,000.00 in exchange for the Class Members’ Release. Entry of the GUC
Trust Approval Order is supported by all Parties to the Settlement Agreement and
is a condition precedent to entry of the Preliminary Approval Order, the Excess
Distribution of

 

$300,000,000.00, and the consummation of the Settlement. See id. at § I, ¶ 35; §
VII, ¶ 141.

 



-13-

 



--------------------------------------------------------------------------------

 

 

g.

Contemporaneous with the filing of this Motion, the Parties have filed motions
with the MDL Court to (a) grant the Joint Motion of (i) General Motors LLC, (ii)
the Motors Liquidation Company GUC Trust, (iii) the Plaintiffs and (iv)
Plaintiffs’ Class Counsel to Withdraw the Reference of the Economic Loss
Plaintiffs’ Motion for an Order Granting Authority to File Late Class Proofs of
Claim (and Proposed Proofs of Claim) and Related Filings (“Joint Motion to
Withdraw the Reference”) and (b) grant the Joint Motion by (i) General Motors
LLC, (ii) the Motors Liquidation Company GUC Trust, (iii) the Plaintiffs and
(iv) Plaintiffs’ Class Counsel for Preliminary Approval of Class Action
Settlement, such that notice can be provided to the Class. See id. at § VII, ¶
140; § IX, ¶¶ 157-129.

 

 

 

h.

Assuming (i) the GUC Trust Approval Order is entered by this Court, (ii) the
Joint Motion to Withdraw the Reference is granted by the MDL Court, and (iii)
the MDL Court enters the Preliminary Approval Order, the Parties will request a
final fairness hearing before the MDL Court and seek a Final Order and Final
Judgment approving the Settlement and the Settlement Agreement. See id. at § IX,
¶¶ 157, 160.

 

 

Releases:

 

 

i.

Upon the Final Effective Date of the Settlement Agreement, each Class Member
will release the “Released Parties” (which include New GM, Old GM, and the GUC
Trust) from any and all claims of any kind related to the Subject Vehicles,
including claims that have not yet been asserted.19 See id. at § VI.A, ¶¶
113-126. Additionally, the GUC Trust and New GM will release the Plaintiffs and
their counsel from any and all causes of action related to the Actions. However,
the Plaintiffs and New GM will not release claims against the AAT. See id. at §
VI.B, ¶ 127.

 

 

 

j.

Upon the Excess Distribution Date, the GUC Trust and New GM will grant one
another the releases set forth in the Release Agreement, releasing, inter alia,
all claims relating to the Bankruptcy Case, the Actions, the Subject Vehicles or
the Adjustment Shares, See Settlement at § VI.C, ¶¶ 128-138.

 

 

Attorneys’ Fees:

 

 

k.

Plaintiffs’ Class Counsel will make on behalf of all plaintiffs’ counsel, and
New GM will not oppose, an application to the MDL Court for an award of
attorneys’ fees and expenses in the amount of up to $34,500,000.00. This award,
not to exceed $34,500,000.00, will be the sole compensation paid by New GM for
all plaintiffs’ counsel for work incurred that inured to the benefit of the
Class. See id. at § VIII.

 

 

 

 

19Class Members are not releasing claims for personal injury, wrongful death or
actual physical property damage arising from an accident involving a Subject
Vehicle

 



-14-

 



--------------------------------------------------------------------------------

 

RELIEF REQUESTED

 

30.By this Motion, the GUC Trust respectfully requests that this Court, pursuant
to Bankruptcy Code Sections 105, 363 and 1142, and Bankruptcy Rule 9019, enter
the GUC Trust Approval Order in substantially the form attached hereto,
approving the actions to be taken by  the GUC Trust Administrator pursuant to
the terms of the Settlement Agreement, including (i) the GUC Trust’s immediate
distribution of $300,000,000.00 in resolution of the Excess Distribution Motion,
(ii) approval of the GUC Trust’s entry into the Release Agreement, (iii)
approval of the GUC Trust’s entry into the Settlement Agreement, (iv)
authorization to reallocate $2,000,000.00 of GUC Trust Assets to fund Settlement
Implementation Expenses, and

(v) upon final approval of the Settlement Agreement by the MDL Court pursuant to
Federal Rule of Civil Procedure 23 and upon the occurrence of the Final
Effective Date, authorization to (a) reallocate $48,000,000.00 of GUC Trust
Assets to fund the GUC Trust’s portion of the Settlement, and (b) permit the
filing of the Proposed Proofs of Claim, provided that such Proposed Proofs of
Claim shall solely be recoverable, if at all, from the AAT, and shall not be
recoverable, directly or indirectly, from the GUC Trust or its assets. For the
avoidance of doubt, the GUC Trust is not requesting that this Court adjudicate
class issues related to the Settlement Agreement, opine on compliance with
F.R.C.P. 23, or adjudicate the merits of the Proposed Proofs of Claim with
respect to the AAT. The Parties contemplate that the MDL Court will rule on all
issues relating to class certification, the sufficiency of the settlement and
the implementation of the claims administration process in order to create a
uniform and consistent process.

BASIS FOR RELIEF REQUESTED

 

 

I.

The Court Should Find the Settlement is an Appropriate Exercise of the GUC Trust
Administrator’s Authority and Approve the Proposed Actions

 

 



-15-

 



--------------------------------------------------------------------------------

 

31.The GUC Trust seeks a determination by the Court that the (i) immediate
distribution of $300,000,000.00 to Unitholders, (ii) entry into the Release
Agreement pursuant to which, inter alia, the GUC Trust terminates its right to
seek the Adjustment Shares, (iii) reallocation of $2,000,000.00 of GUC Trust
Assets to fund Settlement Implementation Expenses upon the MDL Court’s entry of
the Preliminary Approval Order and the reallocation of

$48,000,000.00 of GUC Trust Assets upon the Final Effective Date, and (iv) entry
into the Settlement itself, including the provisions seeking to preserve claims
against the AAT (if any), is an appropriate exercise of the GUC Trust
Administrator’s rights, powers, and/or privileges.

 

32.

Section 8.1(e) of the GUC Trust Agreement provides:

 

where the GUC Trust Administrator determines, in its reasonable discretion, that
it is necessary, appropriate, or desirable, the GUC Trust Administrator will
have the right to submit to the Bankruptcy Court . . . any question or questions
regarding any specific action proposed to be taken by the GUC Trust
Administrator with respect to the [GUC Trust Agreement], the GUC Trust, or the
GUC Trust Assets . . . . Pursuant to the Plan, the Bankruptcy Court has retained
jurisdiction for such purposes and may approve or disapprove any such proposed
action upon motion by the GUC Trust Administrator.

 

GUC Trust Agreement § 8.1(e).

 

33.The GUC Trust Administrator has previously sought the Court’s approval of
certain proposed actions, utilizing section 8.1(e) of the Trust Agreement.
Because the Settlement Agreement resolves many matters that have been before the
Court for over six years, and seeks  to preserve claims against the AAT while
releasing those claims against the GUC Trust, such approval is appropriate here.

34.“The practice is well established by which trustees seek instructions from
the court, given upon notice to creditors and interested parties, as to matters
which involve difficult questions of judgment.” Mosser v. Darrow, 341 U.S. 267,
274 (1951); see also In the Matter of

the Application of U.S. Bank Nat’l Ass’n, No. 651625/2018, NYSCEF No. 1 (N.Y.
Sup. Ct.

 



-16-

 



--------------------------------------------------------------------------------

 

April 4, 2018) (petition seeking an order, following an estimation proceeding,
that instructs and authorizes trustees to make distributions pursuant to method
proposed); In re Am. Home Mort.

Inv. Trust 2005-2, No. 14 Civ. 2494 (AKH), 2014 U.S. Dist. LEXIS 111867, at
*29-30

 

(explaining that “[t]rust instruction proceedings are a well-established
procedure by which trustees (and other affected parties) can seek judicial
guidance from the court about how to resolve immediate and difficult issues of
interpretation of governing documents”), In re Peierls

Family Inter Vivos Trusts, 59 A.3d 471, 477 (Del. Ch. 2012) (noting that a
“request for judicial

 

relief involving a trust can be appropriate in many circumstances”).

 

 

35.

Judge Wiles considered a similar request for instruction in In re Tronox Inc.,
No.

 

09-10156 (MEW), 2015 Bankr. LEXIS 1974 (Bankr. S.D.N.Y. June 17, 2015). In that
matter,

 

the trustee of the Tronox Incorporated Tort Claims Trust (established under the
Tronox debtors’ plan of reorganization, and governed by a trust agreement and a
set of trust distribution procedures) filed a motion seeking instruction
regarding whether the trustee was correct with respect to certain past action.
See id. at *1-2. The court noted that because the trustee was

seeking “‘comfort’ as to actions already taken rather than . . . ‘instructions’
as to what the [t]rustee should do going forward in administering the [t]rust,”
it had “some skepticism as to whether the motion . . . [was] an appropriate
request for instructions.” Id. at *21. The court

based its skepticism on the notion that “[o]rdinarily a [t]rustee seeks
instructions when it has not yet taken action and where the [t]rustee is unsure
as to what to do, and may even face liability for an incorrect choice.” Id.
(citations omitted). The court further noted that the request before it

was “not really a request for ‘instructions’ as to how to interpret the existing
[t]rust  documents[,]” but “more of a request for an advisory opinion as to
whether a proposed change to the” trust distribution procedures “would be
consistent (or inconsistent) with the terms of the

 



-17-

 



--------------------------------------------------------------------------------

 

[debtors’ plan] and the vested rights of claimants.” Id. at *22. Noting,
however, that it was

 

“plain that further litigation – and thereby further delays in distributions to
the beneficiaries of the [t]rust, who [had] already been waiting for many years
– [were] inevitable unless some binding clarification of these issues is
provided[,]” and based upon the conclusion that the court, under the plan, had
“continuing jurisdiction over any issue relating to the interpretation and
application of the [t]rust [a]greement” and the trust distribution procedures,
the court found that it was “appropriate” to exercise its jurisdiction and issue
the ruling as requested. Id. at *23.

 

36.

Similar to the circumstances extant in Tronox, this Court has continuing

 

jurisdiction to interpret, implement, or enforce the GUC Trust Agreement. Plan §
11.1(i); see

 

also GUC Trust Agreement § 8.1(e). Unlike the Tronox trustee, however, the GUC
Trust

 

Administrator is seeking instruction regarding actions it proposes to take based
on its interpretation of the relevant documents. Based on the foregoing, it is
well within the Court’s authority to issue a ruling “approv[ing] . . . [the
described] proposed action” by the GUC Trust Administrator. GUC Trust Agreement
§ 8.1(e).

37.Specifically, the GUC Trust seeks the Court’s authority to agree to permit
Plaintiffs’ proposed late filed proofs of claim to be filed and recorded on the
claims register as Disputed General Unsecured Claims, provided that these late
filed proofs of claim would be of no force and effect against the GUC Trust and
would be recoverable solely from the AAT.

38.The Court should also find that it is an appropriate exercise of the GUC
Trust Administrator’s authority to (i) make the Excess Distribution in the
amount of $300,000,000.00,

(ii)enter into the Release Agreement which includes the GUC Trust’s release of
any right to seek the Adjustment Shares, and (iii) enter into the Settlement
Agreement which requires the GUC

 



-18-

 



--------------------------------------------------------------------------------

 

Trust to pay $50,000,000.00 to resolve all matters relating to the Late Claims
Motions against the GUC Trust.

 

II.

The Court Should Authorize the Reallocation of $50 Million of GUC Trust Assets

 

39.Pursuant to the Settlement Agreement, the GUC Trust is responsible for making
two payments into the Common Fund that will be established as a Qualified
Settlement Fund and will be used to pay the Settlement Claims of Class Members.
The Settlement Agreement provides that the GUC Trust must pay into the Common
Fund (i) $2,000,000.00 within thirty

(30) days of the later of entry of the GUC Trust Approval Order, the Withdrawal
Order and Preliminary Approval Order, and (ii) $48,000,000.00 within thirty (30)
days of the Final Effective Date. (see Settlement Agreement § II.A, ¶¶ 80-81].
The GUC Trust respectfully

requests authority to reallocate $50,000,000.00 from otherwise distributable
assets of the GUC Trust for use in making its payments into the Common Fund.

40.Under the terms of the GUC Trust Agreement, all monies currently held by the
GUC Trust (other than those this Court previously reallocated to pay the fees
and expenses of the GUC Trust for 2020) constitute Excess GUC Trust
Distributable Assets. Pursuant to Section 6.1(b) of the GUC Trust Agreement, the
GUC Trust Administrator must obtain Monitor and Court approval to reallocate
assets that would otherwise be distributed to GUC Trust Beneficiaries. See GUC
Trust Agreement § 6.1. Accordingly, the GUC Trust requests authority

to reallocate $50,000,000.00 of otherwise distributable assets for the purposes
of making its payment into the Common Fund. Such reallocation is warranted to
fund the GUC Trust portion of the Common Fund because these payments will enable
the GUC Trust to resolve the only remaining material disputed claims, and
thereby wind up its affairs and make final distributions sooner, ultimately
eliminating the substantial costs of further litigation and greatly reducing the
remaining life of the GUC Trust.

 



-19-

 



--------------------------------------------------------------------------------

 

 

III.

The Settlement Will Confer Benefits Greater than Those that Would be Obtained
Through Further Litigation

 

 

41.Bankruptcy Rule 9019(a) provides, in part, that “[o]n motion by the trustee
and after notice and a hearing, the court may approve a compromise or
settlement.” Fed. R. Bankr.

P. 9019(a). This Court also has authority to approve the GUC Trust’s entry into
a settlement under Bankruptcy Code section 105(a), which empowers it to issue
any order that is “necessary or appropriate.” 11 U.S.C. § 105(a).

42.The authority to approve a compromise or settlement is within the sound
discretion of the Court. See Newman v. Stein, 464 F.2d 689, 692 (2d Cir. 1972).
The Court

should exercise its discretion “in light of the general public policy favoring
settlements.” In re

 

Hibbard Brown & Co., Inc., 217 B.R. 41, 46 (Bankr. S.D.N.Y. 1998) (citation
omitted); see also

 

Nellis v. Shugrue, 165 B.R. 115, 123 (S.D.N.Y. 1994) (“[T]he general rule [is]
that settlements

 

are favored and, in fact, encouraged . . . .” (citation omitted)).

 

43.When exercising its discretion, the Court must determine whether the
settlement is fair and equitable, reasonable, and in the best interests of the
estate. See, e.g., Airline Pilots

Ass’n, Int’l v. Am. Nat’l Bank & Tr. Co. (In re Ionosphere Clubs, Inc.), 156
B.R. 414, 426

 

(S.D.N.Y. 1993), aff’d, 17 F.3d 600 (2d Cir. 1994); In re Purofied Down Prods.
Corp., 150 B.R.

 

519, 523 (S.D.N.Y. 1993). Where “the integrity of the negotiation process is
preserved, a strong initial presumption of fairness attaches to the proposed
settlement . . . .” In re Hibbard, 217 B.R.

at 46.

 

44.The Court need not decide the numerous issues of law and fact raised in the
underlying dispute, “but must only ‘canvass the issues and see whether the
settlement falls below the lowest point in the range of reasonableness.’” In re
Adelphia Commc’ns Corp., 327 B.R.

143, 159 (Bankr. S.D.N.Y. 2005) (quoting In re W.T. Grant, Co., 699 F.2d 599,
608 (2d Cir.

 



-20-

 



--------------------------------------------------------------------------------

 

1983)); see also In re Purofied, 150 B.R. at 522 (“[T]he court need not conduct
a ‘mini-trial’ to

 

determine the merits of the underlying [dispute] . . . .”).

 

45.The Court evaluates whether, from the GUC Trust’s perspective, entry into the
Settlement Agreement is fair and equitable based on “the probabilities of
ultimate success should the claim be litigated,” and “an educated estimate of
the complexity, expense, and likely duration of . . . litigation, the possible
difficulties of collecting on any judgment which might be obtained, and all
other factors relevant to a full and fair assessment of the wisdom of the
proposed compromise.” Protective Comm. for Indep. Stockholders of TMT Trailer
Ferry, Inc. v.

Anderson, 390 U.S. 414, 424 (1968).

 

 

46.

Courts in this jurisdiction consider the following Iridium factors in
determining

 

whether approval of a settlement is warranted:

 

(1)the balance between the litigation’s possibility of success and the
settlement’s future benefits; (2) the likelihood of complex and protracted
litigation, “with its attendant expense, inconvenience, and delay,” including
the difficulty in collecting on the judgment; (3) “the paramount interests of
the creditors,” including each affected class’s relative benefits “and the
degree to which creditors either do not object to or affirmatively support the
proposed settlement”; (4) whether other parties in interest support the
settlement; (5) the “competency and experience of counsel” supporting, and
“[t]he experience and knowledge of the bankruptcy court judge” reviewing, the
settlement; (6) “the nature and breadth of releases to be obtained by officers
and directors”; and (7) “the extent to which the settlement is the product of
arm’s length bargaining.”

 

Motorola, Inc. v. Official Comm. of Unsecured Creditors (In re Iridium Operating
LLC), 478 F.3d

 

452, 462 (2d Cir. 2007) (citations omitted).

 

 

47.

Each of the Iridium factors supports approval of the GUC Trust’s entry into the

 

Settlement Agreement and the terms of the settlement easily fall above the
lowest point in the range of reasonableness. Thus, the Settlement Agreement
should be approved under Bankruptcy Rule 9019.

 



-21-

 



--------------------------------------------------------------------------------

 

 

A.

Plaintiffs’ Claims Raise Numerous Complex Litigation Issues

 

 

48.

The first two Iridium factors—(1) the balance between the litigation’s
likelihood

 

of success and the settlement’s benefits; and (2) the likelihood of complex and
protracted litigation—are easily met. With respect to the first factor, the
complex and protracted nature of continued litigation overwhelmingly favors the
proposed global resolution. Considering the novel and complex nature of the
issues, there is no guarantee as to what the result of additional litigation
would be. Moreover, the litigation has already been ongoing for five years and
could very easily continue for another five. If the Settlement is not approved,
the resulting litigation expenses will deplete the GUC Trust’s resources and
reduce the ultimate recovery for the GUC Trust’s beneficiaries. Conversely, the
benefits of near-term, certain resolution are clear. Settlement allows the GUC
Trust to avoid additional costs, expedite distributions, and secure a guaranteed
result that is favorable to the GUC Trust’s beneficiaries.

49.Second, as detailed below, continued litigation over Plaintiffs’ claims
raises significant, complex issues of law.

 

a.

The Complexity of the Issues

 

50.As the Court is surely aware, this litigation is fraught with difficult
issues, both legal and factual. Indeed, for the litigation to progress to a
point where a final decision on the merits of the Plaintiffs’ claims could be
rendered, the Court would first have to resolve several tiers of threshold
issues.

51.As an initial matter, the Plaintiffs who filed the Late Claims Motions must
show they are entitled to even file late proofs of claim, and there is a dispute
over the standard for

 



-22-

 



--------------------------------------------------------------------------------

 

obtaining leave to file late claims.20 Those Plaintiffs have argued that
creditors may assert late claims based solely on a showing that they have
suffered a due process violation related to the Bar Date.21 Accordingly, those
Plaintiffs maintain that their late claims ought to be allowed without reference
to the Pioneer factors governing excusable neglect. The GUC Trust has taken

the position that such Plaintiffs are precluded from asserting late claims
because of, among other things, their strategic delay in pursuing claims against
the GUC Trust after the Recalls.22 There are also questions that must be
resolved regarding whether equitable mootness applies, eliminating the late
claimants’ ability to recover from the GUC Trust on any claims that they could
be permitted to file.

52.Another challenge stems from the fact that all the Plaintiffs that filed Late
Claims Motions rely upon a due process violation in arguing that Pioneer does
not apply to their late

claims. The due process violation that the Bankruptcy Court found and the Second
Circuit affirmed applied only to the Sale Notice and the subset of economic loss
plaintiffs whose vehicles contained an “Ignition Switch Defect.” The term
“Ignition Switch Defect,” as used throughout this case, refers exclusively to
the defect in the vehicles that gave rise to NHTSA Recall No. 14v047. Thus, a
due process violation has not been legally established with respect to a
majority of the Plaintiffs who filed Late Claims Motions, and there has never
been a ruling by any court that any actual or potential claimant was denied due
process in connection with the notice of the Bar Date.

 

 

20Pursuant to that certain Order Disallowing Certain Late Filed Claims entered
on February 8, 2012 [ECF No. 11394] a late claim may be deemed timely filed if
the GUC Trust consents to such late filing or the Bankruptcy Court grants the
claimant leave to file a late claim.

 

21See, e.g., The Ignition Switch Plaintiffs’ Brief on the Initial Late Claim
Motions Issues, dated Mar. 6, 2017 [ECF No. 13872].

 

22See Opening Brief of GUC Trust Administrator and Participating Unitholders on
the Applicability of Pioneer and Tolling to Plaintiffs’ Motions to File Late
Claims, dated Mar. 6, 2017 [ECF No. 13873].

 



-23-

 



--------------------------------------------------------------------------------

 

53.Before these plaintiffs (including both Ignition Switch Plaintiffs and
Non-Ignition Switch Plaintiffs) can rely upon a due process violation as grounds
for allowing their late claims, such violation must first be established.
Without a doubt, establishing a due process violation would necessitate an
enormous amount of additional fact discovery. This is especially true with
respect to Non-Ignition Switch Plaintiffs, which were not the subject of the
Second Circuit’s ruling on the adequacy of the Sale notice. This discovery, in
turn, would require substantial amounts of time, effort, and resources to
complete. Moreover, regardless of whether the Court finds there was a due
process violation or finds there was not a violation, the Court’s decision would
certainly be appealed, causing greater delay.

54.Even if these plaintiffs were able to establish a due process violation for
all Plaintiffs with respect to the Bar Date notice, that finding would not
resolve the question of whether the Plaintiffs were entitled to file late
claims. The GUC Trust has argued that even if there was a due process violation,
the claimants would still need to satisfy each of the Pioneer factors in order
to obtain authority to file late proofs of claim.

55.Another complex issue is whether the doctrine of equitable mootness is
applicable to bar the late claimants’ claims.23 In the Bankruptcy Court’s
decision in April 2015,24 it applied the five Chateaugay factors and determined
that if the late claims were allowed, the GUC Trust

assets could not be accessed to pay them under the doctrine of equitable
mootness.25 The Bankruptcy Court found, among other things, that any relief
would “knock the props out” from the transactions in which GUC Trust Unitholders
acquired their units.26 Allowing billions of

 

 

23

See In re Chateaugay Corp., 10 F.3d 944, 952-53 (2d Cir. 1993).

 

24In re Motors Liquidation Co., 529 B.R. 510 (Bankr. S.D.N.Y. 2015), aff’d in
part, rev’d in part, vacated in part sub nom. Elliott v. General Motors LLC (In
re Motors Liquidation Co.), 829 F.3d 135 (2d Cir. 2016).

 

 

25

See In re Motors Liquidation Co., 529 B.R. at 598.

 

 

26

Id.

 



-24-

 



--------------------------------------------------------------------------------

 

dollars of additional claims against the GUC Trust, in the Bankruptcy Court’s
view, would be “extraordinarily unjust” given the unitholders’ expectation that
the universe of claims against the GUC Trust would decrease over time, not
increase, following the 2009 Bar Date.27 While the Second Circuit vacated the
Bankruptcy Court’s equitable mootness ruling as advisory because no plaintiff
had attempted to file a claim against the GUC Trust at that time, the equitable
mootness defense could be raised now that Plaintiffs have sought to file late
claims against the GUC Trust.

56.Even if Bankruptcy Court claimants could obtain authorization to file late
proofs of claim, additional complex issues would certainly arise from continued
litigation of Plaintiffs’ claims. The Bankruptcy Court would still need to
decide whether class certification for the proposed class claims would be
appropriate. In addition, the GUC Trust could raise objections to allowance of
these class claims. This could lead to extensive additional litigation and
delay, as concurrent events in the MDL have already demonstrated.

57.All this litigation would not ultimately resolve the case. The significant
legal questions detailed above can all be properly characterized as “threshold
issues.” In other words, these issues are barriers preventing the Plaintiffs
from filing late claims, but none of these issues relate to the ultimate
question of whether or not the Plaintiffs have meritorious claims.  Assuming the
Court finds in favor of the Plaintiffs on all these issues, this would still be
followed by a time-consuming and expensive claims allowance process to determine
which of the Plaintiffs actually hold a valid claim. In sum, while the GUC Trust
believes that it has meritorious defenses to the claims of all Plaintiffs, the
resolution of the numerous, complex issues raised by the litigation over
Plaintiffs’ claims is uncertain, and, as further set forth below, would result
in significant expense and delay.

 

 

 

27

Id.

 



-25-

 



--------------------------------------------------------------------------------

 

b.The Risks of Continued Litigation

 

58.Litigation of these complex issues has been ongoing for years, consuming
large sums of money and countless hours of labor for the Parties and this Court.
In the absence of a settlement, there is a high likelihood of even more
expensive, protracted, and contentious litigation that will consume significant
estate funds and expose the estate to risk and uncertainty. Further complicating
this particular litigation is its close nexus with the MDL proceedings and its
structure as a proposed class action. Because overlapping issues are being
litigated in the Bankruptcy Court and in the MDL, litigation in this Court will
likely not be resolved prior to the resolution of certain issues in the MDL.
This fact will further delay distributions and the   ultimate winding-up of the
GUC Trust’s affairs. For example, Judge Furman recently granted  the request of
the Plaintiffs’ in the MDL for certification of an interlocutory appeal of the
MDL Court’s order from August 6, 2019, which granted partial summary judgment in
favor of New GM. Absent settlement, the GUC Trust’s litigation in this Court
will be held up by this appeal (and probably other future appeals).

59.By comparison, settling the litigation provides the Parties with greater
certainty and eliminates the significant cost and delay of litigation. Likewise,
the Settlement allows the GUC Trust to make a large distribution to the
Unitholders and eliminates a major impediment to the GUC Trust making a final
distribution and winding up its affairs.

60.In addition, the Settlement Agreement provides several benefits beyond
avoiding continued litigation. The Settlement removes a major impediment to
winding down the GUC Trust. The resolution of Plaintiffs’ claims against the GUC
Trust and waiver of certain rights and claims eliminates the likelihood of
complex and protracted litigation, including with respect to attempts by
Plaintiffs asserting late claims to enjoin further GUC Trust distributions, thus

 



-26-

 



--------------------------------------------------------------------------------

 

preventing delay in distributing remaining GUC Trust Assets and protecting
Unitholders from the risk of claw-back or recapture of prior distributions.

61.The terms of the Settlement Agreement reflect a reasonable assessment by the
GUC Trust of the substantial time and expense of litigating Plaintiffs’ claims,
balanced against the benefits of more near-term, efficient and certain
resolution of Plaintiffs’ claims against the GUC Trust. The benefits of the
Settlement in the near term to the GUC Trust outweigh the benefit of potential
long-term success through the protracted litigation of complex issues.

 

B.

The Benefits of Settling Exceed the Potential Benefits of Continued Litigation

 

 

62.

The Settlement easily satisfies the third and fourth Iridium factors—the

 

paramount interests of creditors and whether other interested parties support
the settlement. Prolonging the litigation will increase the GUC Trust’s costs
and decrease the amount of GUC Trust Assets available to satisfy creditors’
claims. Approving the Settlement Agreement, on the other hand, avoids the
significant expense and uncertainty associated with continued litigation, and
maximizes and expedites distributions to current GUC Trust Unitholders. Not
surprisingly, the GUC Trust, New GM, the Plaintiffs, Plaintiffs’ Class Counsel
and the Participating Unitholders—all support the Settlement Agreement. See Ad
Hoc Comm. of Personal Injury

Asbestos Claimants v. Dana Corp. (In re Dana Corp.), 412 B.R. 53, 61 (S.D.N.Y.
2008)

 

(affirming approval of settlement of claims of 7,500 asbestos personal injury
claimants where, inter alia, the creditors’ committee and ad hoc bondholders’
committee supported the settlement).

63.Accordingly, for all of the reasons set forth above, the GUC Trust’s entry
into the Settlement Agreement easily meets the third and fourth Iridium factors
and allows the GUC

Trust to implement the express purpose of the GUC Trust Agreement. GUC Trust
Agreement §

 

2.2 (stating that the “sole purpose of the GUC Trust is to implement the Plan on
behalf of, and

 



-27-

 



--------------------------------------------------------------------------------

 

for the benefit of the GUC Trust Beneficiaries”); GUC Trust Agreement § 4.2
(stating that “in no event shall the GUC Trust Administrator unduly prolong the
duration of the GUC Trust, and the GUC Trust Administrator shall, in the
exercise of its reasonable business judgment and in the interests of all GUC
Trust Beneficiaries, at all times endeavor to terminate the GUC Trust as  soon
as practicable in accordance with the purposes and provisions of this Trust
Agreement and the Plan.”).

 

C.

The Settlement Agreement Satisfies the Remaining Iridium Factors

 

 

64.

With respect to the sixth Iridium factor, “the nature and breadth of releases to
be

 

obtained by officers and directors,” the Settlement Agreement releases any and
all rights, claims and causes of action that any Plaintiff may assert against
the GUC Trust, the GUC Trust Administrator, the GUC Trust Assets, and
Unitholders. Moreover, Plaintiffs have not asserted claims against the GUC Trust
Administrator, which, in the circumstances of this case, is most similar to
officers and directors of the debtor as contemplated by the sixth Iridium
factor.

Importantly, the notice procedures set forth in Plaintiffs’ motion seeking a
Preliminary Approval Order contemplate a comprehensive individualized mailing
and email program whereby Class Members receive a concise summary of the
Settlement Agreement and instructions for accessing a website dedicated
specifically to the Settlement. All Class Members will have the opportunity and
right to be heard by the MDL Court in connection with the Settlement, and the
ability to opt out of it.

 

65.

With respect to the fifth and seventh Iridium factors, competent and experienced

 

counsel to the Parties, who have been litigating these issues for years,
actively engaged in arms’- length, good faith negotiations overseen by an
experienced mediator, former United States District Court Judge Layn R.
Phillips, the Court-Appointed Economic Loss Settlement Mediator, to reach the
Settlement Agreement and the Release Agreement. (See Decl. of Layn Phillips,

 



-28-

 



--------------------------------------------------------------------------------

 

attached as Exhibit C.) The GUC Trust, having considered the uncertainties,
delay, and cost that

 

would be incurred by further litigation, submit that the Settlement Agreement is
fair, reasonable, appropriate, and in the best interests of the GUC Trust.

66.At bottom, while the GUC Trust has strong litigation defenses, and believes
it would be highly likely to succeed, in the unlikely event Plaintiffs prevailed
and were awarded damages on a class basis, such class claims would almost
certainly lead to the Plaintiffs receiving all of the remaining funds in the GUC
Trust and possibly subject the Unitholders to litigation  over whether the
Plaintiffs could “claw-back” funds already distributed by the GUC Trust.28 The
GUC Trust’s agreement to resolve these claims by paying $50,000,000.00 to the
Class, which allows it to make an immediate distribution to its Unitholders of
$300,000,000.00 and leaves approximately $70,000,000.00 remaining in the GUC
Trust, is reasonable and in the best  interests of the GUC Trust and its
beneficiaries. Therefore, the GUC Trust’s entry into the Settlement Agreement
pursuant to Bankruptcy Rule 9019 is warranted, and the Settlement Agreement
should be approved.

NOTICE

 

67.Notice of this Motion has been provided in accordance with the Court-approved
notice procedures. See Sixth Amended Order Pursuant to 11 U.S.C. § 105(a) and
Bankruptcy

Rules 1015(c) and 9007 Establishing Notice and Case Management Procedures, dated
May 5, 2011 [ECF No. 10183]. Notice of this Motion has also been provided to any
other required notice parties under Section 6.1(b)(iv) of the GUC Trust
Agreement. The Parties submit that no other or further notice need be provided.

CONCLUSION

 

 

 

28For the avoidance of doubt, the GUC Trust disputes that any basis exists for
any Plaintiff or putative Class to “claw back” any prior distributions made by
the GUC Trust to its Unitholders.

 



-29-

 



--------------------------------------------------------------------------------

 

68.WHEREFORE, the Parties respectfully request that the Court enter the GUC
Trust Approval Order, substantially in the form attached as Exhibit B hereto,
(i) approving the

actions to be undertaken by the GUC Trust Administrator under the terms and
conditions of the Settlement Agreement; (ii) approving the Settlement Agreement
and Release Agreement and authorizing the GUC Trust to enter into the Settlement
Agreement and the Release Agreement;

 

(iii)

authorizing the reallocation of $50,000,000.00 of GUC Trust Assets; (iv)
authorizing the

 

$300,000,000.00 Excess Distribution to be made immediately and (v) granting such
other relief as is just and equitable.

 

Dated: New York, New York March 26, 2020



Respectfully submitted,

 

    /s/ [DRAFT]

 

 

McDERMOTT WILL & EMERY LLP

Kristin K. Going 340 Madison Ave.

New York, New York 10173 Telephone: (212) 547-5429

Facsimile: (646) 417-7313

E-mail: kgoing@mwe.com

 

Attorneys for the Motors Liquidation Company GUC Trust

 



-30-

 



--------------------------------------------------------------------------------

 

Exhibit 5:

 

Long Form Notice

 

 

--------------------------------------------------------------------------------

 

United States District Court for the Southern District of New York

 

NOTICE OF PROPOSED SETTLEMENT

 

If You Are a Current or Former Owner or Lessee of a GM Vehicle that Was Subject
to Certain 2014 Recalls, You May Have Rights and Choices in a Proposed
Settlement.

 

The District Court for the Southern District of New York authorized this Notice.

This is not a solicitation from a lawyer.

 

If you are a Class Member (as defined below), your legal rights may be affected
whether you act or do not act.

 

Please Read this Notice Carefully

 

 

•

This Notice is to inform you of the proposed settlement (the “Settlement”) of
economic loss claims by persons who owned or leased certain GM vehicles that
were recalled in 2014. The recalls involved the ignition system, key rotation,
electronic power steering and/or side airbag wiring. Plaintiffs claim that
consumers overpaid when they bought or leased these vehicles. General Motors LLC
(“New GM”) and the Motors Liquidation Company GUC Trust (“GUC Trust”) deny these
allegations. Plaintiffs, the GUC Trust and New GM have agreed to a Settlement to
avoid the risk and cost of further litigation.

 

 

 

•

Subject to court approval, the Settlement will establish a settlement fund of
$120 million to pay claims to eligible Class Members who submit a claim form
online or by mail before the deadline which will be posted on the website.
Payment amounts to eligible Class Members will vary depending on which recall
applied to their vehicle, settlement implementation costs, the number and type
of eligible vehicles for which claims are filed, and the number of eligible
class members who file claims.

 

 

 

•

The Plaintiffs, or persons suing, New GM and the GUC Trust filed a joint motion
(the “Settlement Motion”) in the District Court seeking an order approving the
Settlement Agreement (the “Settlement Order”). The Settlement Motion and the
Settlement Agreement can be found at www..com (the “Settlement Website”).

 

 



QUESTIONS? VISIT WWW..COM or call toll-free1-8xx-xxxx

Para un aviso in español, llame a 1-8xx-xxx-xxxx o visita www..com.

 



--------------------------------------------------------------------------------

 



 

YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT

 

 

 

 

 

 

 

 

 

File a Claim

 

•A Class Member must file an eligible claim in order to receive a payment from
the $120 million Settlement Fund (described below)..

 

•Class Members may complete a claim form for payment online or by mail. Claims
must be postmarked or submitted online by the claims deadline which will be no
earlier than, 2020.

 

•Procedures for the administration of claims and allocation of the Settlement
Fund to Class Members are described in the Settlement Claim Review Protocol and
Allocation Decision, which are exhibits to the Settlement Agreement.

 

•More information about how to file a claim can be found at www. com.

 

 

 

 

 

Exclude Yourself or “Opt Out”

 

•Class Members who exclude themselves - or “opt out” - from the Settlement will
not receive any Settlement benefits.

 

•Only Class Members who opt out of the Settlement will retain the right to sue
New GM and/or the GUC Trust and certain other related parties about the same
claims alleged in this lawsuit, at their own expense.

 

•More information about how to opt out of the Settlement can be found in
paragraph 8 below and at www..com.

 

 

 

Object

 

•Class Members can write to the District Court to object to the Settlement and
explain why they do not like the Settlement.

 

•More information about how to object can be found in paragraph 10 below and at
www..com.

 

 

 

Go to the Hearing

 

•The Court will hold a hearing on, 2020 at 9:30 a.m. (Eastern Time) to determine
whether to approve the Settlement Agreement.

 

•The Court will consider objections to the Settlement and objecting Class
Members may ask to speak at the hearing.

 

 

 

 

Do Nothing

 

•Class Members who do nothing will not receive Settlement benefits, if they
become available.

 

•Class Members who do nothing (and do not opt out of the Settlement, as
described above) will give up their right to sue New GM and the GUC Trust, and
certain other related parties about the economic loss claims.

 



QUESTIONS? VISIT WWW..COM or call toll-free1-8xx-xxxx

Para un aviso in español, llame a 1-8xx-xxx-xxxx o visita www..com.

 



--------------------------------------------------------------------------------

 

WHAT THIS NOTICE CONTAINS

 

{INSERT TOC}

 

 

 

BASIC INFORMATION

 

 

1.

What is this Notice and why should I read it?

 

This Notice provides information about the Settlement of all economic loss
claims relating to the Recalls filed in the United States District Court for the
Southern District of New York in In re: General Motors Ignition Switch
Litigation, Case No. 14-MD-2543 (JMF) (“MDL 2543”), as well as those filed in
the past, present or future in any federal or state court or other tribunal, and
all economic loss claims in the chapter 11 case pending in the United States
Bankruptcy Court captioned In re Motors Liquidation Company, et al., f/k/a
General Motors Corp., et al., Case No. 09-50026 (MG) filed in the United States
Bankruptcy Court for the Southern District of New York. (collectively, the
“Actions”). These economic loss claims are made by current and former owners and
lessees of GM vehicles containing ignition switches, side airbag wiring, and/or
electronic power steering systems that were subject to recalls with the National
Highway Traffic Safety Administration (“NHTSA”) recall numbers listed below.

 

This Notice explains the terms of the Settlement and your legal rights.

 

 

2.

What is the Settlement about?

 

Plaintiffs filed proposed class claims against New GM in the MDL Court and the
GUC Trust in the Bankruptcy Court claiming that consumers overpaid when they
bought or leased GM vehicles that were subject to the recalls. New GM and the
GUC Trust deny these allegations. The Plaintiffs, New GM, and the GUC Trust
(together the “Parties”) negotiated the Settlement to resolve these claims, as
well as the economic loss claims for these recalls that have been or may be
asserted by the Class against New GM, the GUC Trust, and certain other released
parties (collectively with the Plaintiffs, the “Class Members”). The Settlement
avoids the risk and cost of a trial and provides Settlement benefits to Class
Members. The Plaintiffs and their attorneys think that the Settlement is in the
best interests of all Class Members and that it is fair, reasonable, and
adequate.

 

WHO IS INCLUDED IN THE SETTLEMENT?

 

To be affected by the proposed Settlement, you have to be a Class Member.

 

 

3.

How do I know if I am part of the Settlement? What is the definition of Class
Members?

 

 

If you fall under one of the categories below, you may be a Class Member. The
Class, which is for Settlement purposes only, is defined as:

 

All Persons who, at any time as of or before the Recall Announcement Date of the
Recall(s) applicable to the Subject Vehicle, own(ed), purchase(d), and/or
lease(d) a Subject Vehicle in any of the fifty States, the District of Columbia,
Puerto Rico, Guam, the U.S. Virgin Islands, and all other United States
territories and/or possessions.

 

The Class is comprised of the five Subclasses below (the “Subclasses”). If a
Class Member owned and/or leased more than one Subject Vehicle, they may be in
more than one subclass:

 



QUESTIONS? VISIT WWW..COM or call toll-free1-8xx-xxxx

Para un aviso in español, llame a 1-8xx-xxx-xxxx o visita www..com.

 



--------------------------------------------------------------------------------

 

 

•

Subclass 1: The Delta Ignition Switch Subclass, comprised of those Class Members
who own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to NHTSA
Recall No. 14v047.

 

 

 

 

•

Subclass 2: The Key Rotation Subclass, comprised of those Class Members who
own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to NHTSA Recall
Nos. 14v355, 14v394, and 14v400.

 

 

 

•

Subclass 3: The Camaro Knee-Key Subclass, comprised of those Class Members who
own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to NHTSA Recall
No. 14v346.

 

 

 

 

•

Subclass 4: The Electronic Power Steering Subclass, comprised of those Class
Members who own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to
NHTSA Recall No. 14v153.

 

 

 

•

The Side Airbag Subclass, comprised of those Class Members who own(ed),
purchase(d), and/or lease(d) a Subject Vehicle subject to NHTSA Recall No.
14v118.

 

 

The Subject Vehicles are:

 

 

a.

“Production Part Recall 14v047 Vehicles,” which are those 2005-2007 Chevrolet
Cobalt vehicles not also subject to Recall 14v153, those 2004- 2007 Saturn Ion
vehicles not also subject to Recall 14v153, 2006-2007 Chevrolet HHR vehicles,
those 2007 Pontiac G5 vehicles not also subject to Recall 14v153, some 2005-2006
Pontiac Pursuit vehicles imported into the United States not also subject to
Recall 14v153, 2007 Saturn Sky vehicles, 2003 Saturn Ion vehicles, and 2006-2007
Pontiac Solstice vehicles. The Recall Announcement Date for the Production Part
Recall 14v047 Vehicles is February 28, 2014.

 

 

 

b.

“Production Part Recall 14v047 Vehicles also subject to Recall 14v153,” which
are those 2005-2007 Chevrolet Cobalt vehicles subject to both Recalls, those
2007 Pontiac G5 vehicles subject to both Recalls, some 2004- 2007 Saturn Ion
vehicles, and some 2005-2006 Pontiac Pursuit vehicles imported into the United
States subject to both Recalls. The Recall Announcement Date for the Production
Part Recall 14v047 Vehicles also subject to Recall 14v153 is March 31, 2014.

 

 

 

c.

“Service Part Recall 14v047 Vehicles,” which are those 2008-2010 Chevrolet
Cobalt vehicles not also subject to Recall 14v153, 2008 and 2011 Chevrolet HHR
vehicles, those 2009-2010 Chevrolet HHR vehicles not also subject to Recall
14v153, those 2008-2010 Pontiac G5 vehicles imported into the United States not
also subject to Recall 14v153, 2008-2010 Saturn Sky vehicles, and 2008-2010
Pontiac Solstice vehicles. The Recall Announcement Date for these Service Part
Recall 14v047  Vehicles is

 

 



QUESTIONS? VISIT WWW..COM or call toll-free1-8xx-xxxx

Para un aviso in español, llame a 1-8xx-xxx-xxxx o visita www..com.

 



--------------------------------------------------------------------------------

 

March 31, 2014. Additionally, for 105 vehicles of various other makes, models
and model years as identified by VINs provided by New GM for such Subject
Vehicles to the Class Action Settlement Administrator, the Recall Announcement
Date is August 31, 2014.

 

 

d.

“Service Part Recall 14v047 Vehicles also subject to Recall 14v153,” which are
those 2008-2010 Chevrolet Cobalt vehicles subject to both Recalls, those
2009-2010 Chevrolet HHR vehicles subject to both Recalls, and those 2008-2010
Pontiac G5 vehicles imported into the United States subject to both Recalls. The
Recall Announcement Date for the Service Part Recall 14v047 Vehicles also
subject to Recall 14v153 is March 31, 2014.

 

 

 

e.

“Recall 14v346 Vehicles,” which are 2010-2014 Chevrolet Camaro vehicles. The
Recall Announcement Date for the Recall 14v346 Vehicles is June 30, 2014.

 

 

 

f.

“Recall 14v355 Vehicles,” which are 2005-2009 Buick Lacrosse vehicles, 2000 and
2006-2013 Chevrolet Impala vehicles, 2014 Chevrolet Impala Limited vehicles,
2000-2005 Cadillac Deville vehicles, 2006-2011 Cadillac DTS vehicles, 2006-2011
Buick Lucerne vehicles, 2006-2007 Chevrolet Monte Carlo vehicles, 2005-2009
Buick Allure vehicles, 2004 Buick Regal vehicles, 2002-2009 Cadillac Commercial
Chassis vehicles, and 2000-2011 Cadillac Professional Chassis vehicles. The
Recall Announcement Date for the Recall 14v355 Vehicles is June 30, 2014.

 

 

 

g.

“Recall 14v394 Vehicles,” which are those 2003-2014 Cadillac CTS vehicles as
identified by VINs provided by New GM for such Subject Vehicles to the Class
Action Settlement Administrator, and those 2004- 2006 Cadillac SRX as identified
in the list of VINs provided by New GM for such Subject Vehicles to the Class
Action Settlement Administrator, and 2004-2007 Cadillac CTS-V vehicles. The
Recall Announcement Date for the Recall 14v394 Vehicles is July 31, 2014, except
that the Recall Announcement Date is August 31, 2014 for 2012-2014 Cadillac CTS
vehicles and those 2011 Cadillac CTS vehicles as identified in the list of VINs
provided by New GM for such Subject Vehicles to the Class Action Settlement
Administrator.

 

 

 

h.

“Recall 14v400 Vehicles,” which are 1997-2003 Chevrolet Malibu vehicles,
2000-2005 Chevrolet Impala vehicles, 2000-2005 Chevrolet Monte Carlo vehicles,
2004-2005 Chevrolet Classic vehicles, 1999-2004 Oldsmobile Alero vehicles,
1998-2002 Oldsmobile Intrigue vehicles, 1999- 2005 Pontiac Grand Am vehicles,
and 2004-2008 Pontiac Grand Prix vehicles. The Recall Announcement Date for the
Recall 14v400 Vehicles.

 

 

 

i.

“Recall 14v118 Vehicles,” which are those 2008-2009 Buick Enclave vehicles as
identified in the list of VINs for such Subject Vehicles provided

 

 



QUESTIONS? VISIT WWW..COM or call toll-free1-8xx-xxxx

Para un aviso in español, llame a 1-8xx-xxx-xxxx o visita www..com.

 



--------------------------------------------------------------------------------

 

by New GM to the Class Action Settlement Administrator, 2010-2013 Buick Enclave
vehicles, those 2009 Chevrolet Traverse vehicles as identified in the list of
VINs for such Subject Vehicles provided by New GM to the Class Action Settlement
Administrator, 2010-2013 Chevrolet Traverse vehicles, those 2008-2009 GMC Acadia
vehicles as identified in the list of VINs for such Subject Vehicles provided by
New GM to the Class Action Settlement Administrator, 2010-2013 GMC Acadia
vehicles, and 2008-2010 Saturn Outlook vehicles. The Recall Announcement Date
for the Recall 14v118 Vehicles is March 31, 2014.

 

 

j.

“Recall 14v153 Only Vehicles,” which are those 2004-2006 and 2008-2009 Chevrolet
Malibu vehicles as identified in the list of VINs for such Subject Vehicles
provided by New GM to the Class Action Settlement Administrator, the 2004-2005
Chevrolet Malibu Maxx, some 2006 Chevrolet Malibu Maxx vehicles as identified in
the list of VINs for such Subject Vehicles provided by New GM to the Class
Action Settlement Administrator, 2005 Pontiac G6 vehicles, those 2006 and
2008-2009 Pontiac G6 vehicles as identified in the list of VINs for such Subject
Vehicles provided by New GM to the Class Action Settlement Administrator, those
2008-2009 Saturn Aura vehicles as identified in the list of VINs for such
Subject Vehicles provided by New GM to the Class Action Settlement
Administrator, those 2005-2006 Pontiac G4 vehicles imported into the United
States, and those 2006 Pontiac G5 Pursuit vehicles imported into the United
States. The Recall Announcement Date for the Recall 14v153 Only Vehicles is
March 31, 2014.

 

 

 

THE TERMS OF THE SETTLEMENT AGREEMENT

 

 

4.

What am I giving up under the Settlement Agreement?

 

Under the proposed Settlement, each Class Member will be deemed to have waived,
released, and promised not to sue for any economic loss claims that the Class
Member have or may have in the future, directly or indirectly, against New GM,
the GUC Trust, and certain other related parties (the “Released Parties”).

 

If approved by the Court, the Settlement will prohibit Class Members from suing
or being part of any other lawsuit or claim against the Released Parties that
relates to the subject matter of the Actions, the Recalls, the New GM MDL, or
the Old GM Bankruptcy Case, including, but not limited to, those relating to the
design, manufacturing, advertising, testing, marketing, functionality,
servicing, sale, lease or resale of the Subject Vehicles (the “Released
Claims”). Class Members will not waive or release claims, if any, against the
Motors Liquidation Company Avoidance Action Trust, a separate trust created in
the Old GM Bankruptcy case. The specifics of the Released Claims are set out in
more detail in the Settlement Agreement and

 

proposed Settlement Order, which are posted at www.



.com. The Settlement

 

Agreement and proposed Settlement Order describe the Released Claims in specific
legal

terminology.

 

Talk to your own lawyer if you have questions about the Released Claims or what
it means.

 



QUESTIONS? VISIT WWW..COM or call toll-free1-8xx-xxxx

Para un aviso in español, llame a 1-8xx-xxx-xxxx o visita www..com.

 



--------------------------------------------------------------------------------

 

 

5.

What am I receiving under the Settlement Agreement?

 

The Settlement allows Class Members to submit claims to the Class Action
Settlement Administrator, and, if eligible, receive a settlement payment from
the Settlement claim, as described below.

 

 

A.

The Settlement Amount

 

 

In exchange for Class Members’ release of the Released Claims, there will be a
$120 million settlement fund established (the “Settlement Amount”). Settlement
payments to eligible Class Members will only occur if the Settlement Order
becomes final and after settlement implementation costs (such as for claims
administration) are deducted.

 

 

B.

How will payments for eligible claims be allocated?

 

 

The Net Common Fund, which is the Settlement Amount less the costs of providing
notice to the class and the expenses of administering the Settlement, will be
exclusively used to provide payments to Class Members for eligible claims. To
ensure that the Fund is fairly allocated, a Court-appointed mediator assessed
the relative strength and value of the claims of each Subclass, with input from
counsel separately representing each of those Subclasses. Based on that
assessment, the mediator decided that members of two Subclasses with claims
relating to the ignition switch (Delta Ignition Switch Subclass and Key Rotation
Subclass) had relatively stronger claims than those of the other three
subclasses. The amount of the payment will be greater, therefore, for eligible
claims in those two Subclasses than in the other three subclasses (Camaro
Knee-Key Subclass, Electronic Power Steering Subclass, and Side Airbag
Subclass). Specifically, the Net Common Fund will be divided such that the
payment for an eligible claim in the Delta Ignition Switch subclass will be
twice the amount, and payment for an eligible claim in the Low Torque Ignition
Switch subclass be 1.5 times the amount, as the payment for an eligible claim in
the other three Subclasses. (This allocation is reflected in a formula contained
in the Settlement Claim Review Protocol, Exhibit 10 to the Settlement Agreement,
and described in the Allocation Decision, Exhibit 2 to the Settlement
Agreement.) The actual dollar amounts for these payments are not yet known but
will depend on how many eligible claims are submitted for each subclass and the
amount of the Net Common Fund.

 

 

C.

How do I get a payment from the Net Common Fund?

 

 

To make a claim and receive a payment, you need to file a claim form online or
by mail postmarked by the deadline posted on the website, which will be no
earlier than. Claims may be submitted online at www.or by mail to. For certain
Class Members, both a complete claim form and additional documentation may be
required to establish eligibility. Instructions are on the claim form and on the
Settlement Website. When required, sufficient documentation shall include an
attestation signed under penalty of perjury when other documentation is no
longer available.

 

LEGAL REPRESENTATION

 

 

6.

Do I have a lawyer in this case?

 

The lawyers representing Plaintiffs (“Plaintiffs’ Class Counsel”), listed below,
negotiated the Settlement Agreement and jointly filed the Settlement Motion. You
will not be charged for

 



QUESTIONS? VISIT WWW..COM or call toll-free1-8xx-xxxx

Para un aviso in español, llame a 1-8xx-xxx-xxxx o visita www..com.

 



--------------------------------------------------------------------------------

 

services performed by Plaintiffs’ Class Counsel. If you want to be represented
by your own lawyer, you may hire one at your own expense.

 

If you want to contact Plaintiffs’ Class Counsel, they can be reached by sending
an email to

info@.com or as follows:

 

 

 

Steve W. Berman

HAGENS BERMAN SOBOL SHAPIRO LLP

1918 Eighth Avenue, Suite 3300

Seattle, WA 98101

Telephone: (206) 623-7292

 

Elizabeth J. Cabraser

LIEFF CABRASER HEIMANN & BERNSTEIN

275 Battery Street, 29th Floor San Francisco, California 94111 Telephone: (414)
956-1000

 

Co-Lead Counsel for the Economic Loss Plaintiffs in the District Court

 

 

 

7.

How will the lawyers be paid?

 

Plaintiffs’ Class Counsel will ask the Court, on behalf of all Plaintiffs’
counsel, for up to $34.5 million in Attorneys’ Fees and Expenses. This
application will need to be approved by the Court. New GM will pay up to a
maximum amount of $34.5 million in Attorneys’ Fees and Expenses approved by the
District Court. Under no circumstances shall New GM pay any amount in Attorneys’
Fees and Expenses greater than $34.5 million, and if the Court awards less than
$34.5 million, then New GM shall pay only the lesser amount awarded by the
Court. This amount is in addition to, and not deducted from, the $120 million
Settlement Amount described above.

 

OPTING OUT OF THE SETTLEMENT

 

 

8.

How do I opt out or exclude myself from the Settlement?

 

If you do not want to be a member of the Class and you do not want to
participate in the Settlement, you can exclude yourself from or opt out of the
Class by sending a letter by mail to the Class Action Settlement Administrator.
The opt out letter must include:

 

 

a)

Your full name, current address, and email;

 

b)

The name of this case: In re: General Motors Ignition Switch, Case No. 14-MD-
2543 (JMF);

 

 

c)

The dates when you owned or leased the Subject Vehicle(s);

 

d)

The make, model, model year, and VIN of the Subject Vehicle(s);

 

e)

Your address(es) at the time you owned or leased the Subject Vehicle(s); and

 

f)

A clear statement that you want to be excluded from or opt out of the Class and
the

Settlement.

 



QUESTIONS? VISIT WWW..COM or call toll-free1-8xx-xxxx

Para un aviso in español, llame a 1-8xx-xxx-xxxx o visita www..com.

 



--------------------------------------------------------------------------------

 

The exclusion letter must be signed and dated, and postmarked no later than
[INSERT DEADLINE]. You must mail your exclusion letter to:

 

In re: General Motors Ignition Switch, Case No. 14-MD-2543 (JMF) c/o [insert
administrator]

[insert street address] [insert city, state ZIP]

 

 

 

9.

What happens if I exclude myself from the Class?

 

If you exclude yourself from the Class, you will not get any money or benefits
from this Settlement. By excluding yourself, however, you will retain your
individual right to sue the Released Parties about the same claims alleged in
this lawsuit, at your own expense.

 

 

 

OBJECTING TO THE SETTLEMENT

 

 

10.

How do I tell the Court I do not like the Settlement?

 

If you are a Class Member, and you do not exclude yourself from the Class, you
can object to the proposed Settlement if you do not like it. You can give
reasons why you think the Court should not approve any or all of these items,
and the Court will consider your views.

 

To object, you must mail your written objection to the Court, Co-Lead Counsel
for the Economic Loss Plaintiffs in the District Court, Counsel for New GM, and
Counsel for the GUC Trust. To be timely, your objection must be received by,
2020 at 4:00 p.m. (Eastern Time) at the following addresses:

 

 

The Court

 

Clerk of Court

United States District Court

for the Southern District of New York

40 Centre Street

New York, NY 10007

Co-Lead Counsel for

the Economic Loss Plaintiffs in the District Court

Steve W. Berman

HAGENS BERMAN SOBOL SHAPIRO LLP

1918 Eighth Avenue, Suite 3300

Seattle, WA 98101

 

Elizabeth J. Cabraser

LIEFF CABRASER HEIMANN & BERNSTEIN

275 Battery Street, 29th Floor San Francisco, California 94111

 



QUESTIONS? VISIT WWW..COM or call toll-free1-8xx-xxxx

Para un aviso in español, llame a 1-8xx-xxx-xxxx o visita www..com.

 



--------------------------------------------------------------------------------

 

 

Counsel for New GM

Richard C. Godfrey, P.C.

Wendy L. Bloom Andrew Bloomer, P.C. Mark J. Nomellini

KIRKLAND & ELLIS LLP

300 N. LaSalle

Chicago, IL 60654-3406

Counsel for

the GUC Trust

Kristin K. Going

MCDERMOTT WILL &EMERY LLP

340 Madison Ave.

New York, New York 1017

 

 

See www.

.com for more information on how to object to the Settlement.

 

THE COURT’S SETTLEMENT APPROVAL HEARING

 

 

 

11.

When and where will the Court decide whether to approve the Settlement?

 

The Court will hold a hearing to decide whether to approve the proposed
Settlement. The hearing will be on, , 2020, at : _.m. before Judge Jesse M.
Furman, United States District Court for the Southern District of New York, 40
Centre Street, New York, NY 10007, Courtroom 1105. Please note that the date of
the hearing may be changed without notice other than an update on the Settlement
Website. Class Members are encouraged to visit www..com for future updates.

 

At the hearing, the Court will consider whether the proposed Settlement is fair,
reasonable, and adequate, and whether it should be granted final approval. If
there are objections, the Court will consider them. The Court may listen to
people who have asked for permission to speak at the hearing and have complied
with the other requirements for objections explained in Section   .

 

At or after the hearing, the Court will decide whether to approve the proposed
Settlement on a final basis. There may be appeals after that. There is no set
timeline for either the Court’s final approval decision, or for any appeals that
may be brought from that decision, so it is impossible to know exactly when and
if the Settlement will become final.

 

The Court may change deadlines listed in this Notice without further notice. To
keep up on any

 

changes in the deadlines, please visit www.

 

 

12.

Do I have to go to the hearing?



.com.

 

 

No. Plaintiffs’ Class Counsel will appear at the hearing in support of the
Settlement and will answer any questions asked by the Court. However, you are
welcome to attend the hearing at your own expense.

 

If you send a written objection, you do not have to come to Court to talk about
it. So long as you mailed your written objection on time and complied with the
other requirements for a proper objection, the Court will consider it. You may
attend or you may pay your own lawyer to attend, but it is not required.

 



QUESTIONS? VISIT WWW..COM or call toll-free1-8xx-xxxx

Para un aviso in español, llame a 1-8xx-xxx-xxxx o visita www..com.

 



--------------------------------------------------------------------------------

 

 

13.

May I speak at the hearing?

 

Yes. If you submitted a proper written objection to the Settlement, you or your
lawyer may, at your own expense, come to the hearing and speak.

 

IF YOU DO NOTHING

 

 

14.

What happens if I do nothing at all?

 

You have the right to do nothing. If you do nothing, you will not get any
Settlement benefits. In addition, you can no longer be part of a class action or
any other lawsuits against the Released Parties involving the Released Claims in
this Settlement. Specifically, upon Court approval, the Settlement will prohibit
you from suing or being part of any other lawsuit or claim against the Released
Parties that relate to the subject matter of the Actions, the Recalls, the New
GM MDL, or the Old GM Bankruptcy Case, including, but not limited to, those
relating to the design, manufacturing, advertising, testing, marketing,
functionality, servicing, sale, lease or resale of the Subject Vehicles. If you
do nothing, however, the Settlement will not affect any claims you might have
against the Motors Liquidation Company Avoidance Action Trust.

 

GETTING MORE INFORMATION

 

 

15.

How do I get more information about the Settlement?

 

This Notice summarizes the proposed Settlement. For the precise terms and
conditions of the Settlement, please see the Settlement Agreement and proposed
Settlement Order, available at

 

www.



.com.

 

 

 

YOU MAY OBTAIN ADDITIONAL INFORMATION BY:

 

VISITING THE

SETTLEMENT

WEBSITE

 

Please go to www..com, where you will find answers to common questions and other
detailed information to help you.

 

 

 

 

 

 

 

REVIEWING

LEGAL DOCUMENTS

 

You can review the legal documents that have been filed with the Clerk of Court
in these cases at:

 

 

United States District Court for the Southern District of New York 40 Centre
Street

New York, NY 10007

 

You can access the Court dockets in these cases through the court documents and
claims register website at http://www.motorsliquidationdocket.com/

or through the Court’s Public Access to Court Electronic Records

(PACER) system at https://ecf.cand.uscourts.gov.

 

PLEASE DO NOT CALL THE JUDGE OR THE COURT CLERK TO ASK QUESTIONS ABOUT THE
LAWSUITS, THE SETTLEMENT, OR THIS NOTICE.

 



QUESTIONS? VISIT WWW..COM or call toll-free1-8xx-xxxx

Para un aviso in español, llame a 1-8xx-xxx-xxxx o visita www..com.

 



--------------------------------------------------------------------------------

 

Exhibit 6:

 

Preliminary Approval Order

 

 

--------------------------------------------------------------------------------

 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK

 

 

 

IN RE:

 

GENERAL MOTORS LLC IGNITION SWITCH LITIGATION



No. 14-MD-2543 (JMF)

 

 

 

This Document Relates to:

 

ALL ECONOMIC LOSS ACTIONS

 

 

 

 

[PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS SETTLEMENT, DIRECTING
NOTICE UNDER RULE 23(E), AND GRANTING RELATED RELIEF

 

Before the Court is the Parties’ Joint Motion for Preliminary Approval of Class
Settlement, Approval of Notice Procedures, and Appointment of Class Counsel &
Class Representatives (the “Joint Motion for Preliminary Approval”), brought
pursuant to Rule 23 of the Federal Rules of Civil Procedure.1

WHEREAS, Economic Loss Plaintiffs (“Plaintiffs”), General Motors LLC (“New GM”),

 

and the Motors Liquidation Company GUC Trust (the “GUC Trust”) (collectively,
the “Parties”) have entered into a Settlement Agreement (the “Settlement
Agreement”) subject to preliminary and final approval by this Court.

WHEREAS, the Settlement Agreement, including the exhibits attached thereto, sets
forth the terms and conditions of a proposed settlement and dismissal with
prejudice of (a) all economic loss claims, whether asserted as class, mass, or
individual actions, however denominated, that are consolidated for pretrial
proceedings in the MDL Court in In re: General

 

 

1

Capitalized terms used herein but not otherwise defined shall have the meaning
assigned to such terms in the Settlement Agreement.

 

 

 

- 1 -

 

 

--------------------------------------------------------------------------------

 

Motors Ignition Switch Litigation, Case No. 14-MD-2543 (JMF) (“MDL 2543”),
including those listed in Exhibit 1 to the Settlement Agreement and all economic
loss claims relating to the Recalls2 filed in the past, present or future in any
federal or state court, and (b) all economic loss claims, whether asserted as
class, mass, or individual claims, including all Late Claims Motions and all
Proposed Proofs of Claims involving alleged economic loss, however denominated,
filed or asserted in the Bankruptcy Case3 ((a) and (b) collectively, the
“Actions” as defined in the Settlement Agreement);

WHEREAS, the Court, in a separate order, has withdrawn the reference to the
Bankruptcy Court of certain aspects of the Bankruptcy Case for purposes of
considering and effectuating the terms of the Settlement Agreement;4

 

 

 

 

2“Recalls” is defined in the Settlement Agreement as the following seven motor
vehicle recalls conducted by New GM in 2014 as described by National Highway
Transportation Safety Administration (“NHTSA”) recall number: NHTSA Recall No.
14v047 (Delta Ignition Switch), NHTSA Recall No. 14v355 (Impala Key Rotation),
NHTSA Recall No. 14v394 (Cadillac CTS/SRX Key Rotation), NHTSA Recall No. 14v400
(Malibu Key Rotation), NHTSA Recall No. 14v346 (Knee-to-Key Camaro), NHTSA
Recall No. 14v118 (Side Airbag), and NHTSA Recall No. 14v153 (Power Steering).
NHTSA Recall No. 14v047 encompassed the following vehicles: (1) 2005-2007
Chevrolet Cobalt; 2006-2007 Chevrolet HHR; 2007 Pontiac G5; 2007 Saturn Sky;
2003 Saturn Ion; and 2006-2007

Pontiac Solstice; and (2) 2008-2010 Chevrolet Cobalt; 2008-2011 Chevrolet HHR;
2008-2010 Pontiac G5; 2008- 2010 Saturn Sky; and 2008-2010 Pontiac Solstice.
NHTSA Recall No. 14v355 encompassed the 2005-2009 Buick Lacrosse; 2006-2014
Chevrolet Impala; 2000-2005 Cadillac Deville; 2006-2011 Cadillac DTS; 2006-2011
Buick Lucerne; and 2006-2007 Chevrolet Monte Carlo. NHTSA Recall No. 14v394
encompassed certain 2003-2014 Cadillac CTS (as identified by VIN); and certain
2004-2006 Cadillac SRX (as identified by VIN). NHTSA Recall No. 14v400
encompassed the 2000-2005 Chevrolet Impala; 1997-2003 Chevrolet Malibu;
2000-2005 Chevrolet Monte Carlo; 1999-2004 Oldsmobile Alero; 1998-2002
Oldsmobile Intrigue; 1999-2005 Pontiac Grand Am; and 2004-2008 Pontiac Grand
Prix. NHTSA Recall No. 14v346 encompassed 2010-2014 Chevrolet Camaros. NHTSA
Recall No. 14v118 encompassed some 2008-2009 (as identified by VIN) and all
2010-2013 Buick Enclave; some 2009 (as identified by VIN) and all 2010-2013
Chevrolet Traverse; some 2008-2009 (as identified by VIN) and all 2010-2013 GMC
Acadia; and 2008-2010 Saturn Outlook. NHTSA Recall 14v153 encompassed some
2005-2010 Chevrolet Cobalt, some 2009-2010 Chevrolet HHR, some 2007-2010 Pontiac
G5, 2004-2007 Saturn Ion, 2004-2005 Chevrolet Malibu; 2004-2005 Chevrolet Malibu
Maxx and some 2006 Chevrolet Malibu Maxx (as identified by VIN); some 2005-2006
and 2008-2009 Pontiac G6 (as identified by VIN); and some 2008-2009 Saturn Aura
(as identified by VIN).

 

3

“Bankruptcy Case” is defined in the Settlement Agreement as the chapter 11 case
pending in the United States Bankruptcy Court for the Southern District of New
York captioned In re Motors Liquidation Company, et al., f/k/a General Motors
Corp., et al., Case No. 09-50026 (MG).

 

4See Order Granting General Motors LLC’s, the Motors Liquidation Company GUC
Trust’s, and Economic Loss Plaintiffs’ Joint Motion to Withdraw the Reference of
the Economic Loss Plaintiffs’ Motion for an Order Granting Authority to File
Late Class Proofs of Claim and Related Filings.

 



2

 



--------------------------------------------------------------------------------

 

WHEREAS, for purposes of considering and effectuating the terms of the
Settlement Agreement, the Court finds that it has jurisdiction over the
Settlement Agreement and each of the Parties;

WHEREAS, the Court having reviewed and considered the Settlement Agreement
including all accompanying exhibits (including the Declaration of the Class
Action Settlement Administrator and Allocation Decision), the briefing and
argument of the Parties made in support of preliminary approval of the
Settlement Agreement, the Declaration of the Court-Appointed Economic Loss
Settlement Mediator, the briefing and argument of any persons filing objections,
and the Parties to the Settlement Agreement having requested that the Court
enter this Order,

IT IS HEREBY ORDERED AS FOLLOWS:

 

 

I.

PRELIMINARY APPROVAL OF THE SETTLEMENT AGREEMENT

 

1.The Court preliminarily approves the proposed Settlement Agreement, including
the Allocation Decision, because the Parties have shown, and the Court
concludes, that, pursuant to Federal Rule of Civil Procedure 23(e)(1)(B)(i), the
Court will likely be able to grant final approval and find that the Settlement
Agreement is fair, reasonable, and adequate, including that

(i) Plaintiffs and Plaintiffs’ Class Counsel have adequately represented the
Class, (ii) the Subclass representatives and Allocation Counsel have adequately
represented their respective Subclasses, (iii) the Settlement Agreement was
entered into in good faith, free of collusion, through significant arm’s-length
negotiations assisted by the experienced Court-Appointed Economic Loss
Settlement Mediator; (iv) the Allocation Decision was reached through arm’s-
length negotiations and presentations from Allocation Counsel and then
determined by the Court-Appointed Economic Loss Settlement Mediator; (v) the
relief provided for the Class and each Subclass is adequate taking into account
the costs, risks, and delay of trial and appeal and

 



3

 



--------------------------------------------------------------------------------

 

the effectiveness of distributing relief; and (vi) the Settlement Agreement and
Allocation Decision treat Class Members equitably relative to each other.

2.The Court authorizes establishment of the Common Fund in accordance with the
terms of the Qualified Settlement Fund Trust Agreement, which is attached to the
Settlement Agreement as Exhibit 7. The Common Fund is established as a
“qualified settlement fund” within the meaning of Section 468B of the Internal
Revenue Code and the Treasury Regulations thereunder. The Common Fund shall be
operated in a manner consistent with the rules of Treasury Regulation Section
1.468B-1, et seq. The Court shall retain continuing jurisdiction and supervision
over the Common Fund, in accordance with the terms of the Qualified Settlement
Fund Trust Agreement. The Court appoints Flora Bian of JND Legal Administration
as Qualified Settlement Fund Administrator and Trustee to carry out all duties
and responsibilities of the Qualified Settlement Fund Administrator and Trustee
as specified in the Settlement Agreement, the Qualified Settlement Fund Trust
Agreement and herein.

 

II.

THE CLASS, CLASS REPRESENTATIVES, AND CLASS COUNSEL

 

3.Pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure,
for purposes of the Settlement only, the Court finds that it will likely be able
to certify the following proposed settlement class:

[A]ll Persons who, at any time as of or before the Recall Announcement Date of
the Recall(s) applicable to the Subject Vehicle, own(ed), purchase(d), and/or
lease(d) a Subject Vehicle in any of the fifty States, the District of Columbia,
Puerto Rico, Guam, the U.S. Virgin Islands, and all other United States
territories and/or possessions.

 

4.Pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure,
for purposes of the Settlement only, the Court finds that it will likely be able
to certify the following proposed settlement subclasses:

 



4

 



--------------------------------------------------------------------------------

 

 

(i)

Subclass 1: The Delta Ignition Switch Subclass, comprised of those Class Members
who own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to NHTSA
Recall No. 14v047.

 

 

 

(ii)

Subclass 2: The Key Rotation Subclass, comprised of those Class Members who
own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to NHTSA Recall
Nos. 14v355, 14v394, and 14v400.

 

 

 

(iii)

Subclass 3: The Camaro Knee-Key Subclass, comprised of those Class Members who
own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to NHTSA Recall
No. 14v346.

 

 

 

(iv)

Subclass 4: The Electric Power Steering Subclass, comprised of those Class
Members who own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to
NHTSA Recall No. 14v153.

 

 

 

(v)

Subclass 5: The Side Airbag Subclass, comprised of those Class Members who
own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to NHTSA Recall
No. 14v118.

 

 

 

5.The Court finds, for settlement purposes only, that the Class, including all
Subclasses as defined above, will likely meet the requirements for class
certification under Federal Rules of Civil Procedure 23(a) and 23(b)(3)—namely
(a) the Class Members are sufficiently numerous such that joinder is
impracticable; (b) there are common questions of law and fact; (c) the
Plaintiffs’ claims are typical of those of the Class Members; (d) the Plaintiffs
and Plaintiffs’ Class Counsel have adequately represented, and will continue to
adequately represent, the interests of the Class Members, and the Subclasses are
adequately represented by proposed Subclass Counsel, which includes the
attorneys who served as Allocation Counsel; and

(e) questions of law and fact common to the Class predominate over the questions
affecting only individual Class Members and certification of the Class is
superior to other available methods for the fair and efficient adjudication of
this controversy.

6.The Class and Subclasses are subject to the exclusions set forth in Paragraph
12 of the Settlement Agreement.

 



5

 



--------------------------------------------------------------------------------

 

7.The Class and Subclasses, if certified in connection with Final Approval,
shall be for settlement purposes only and without prejudice to the Parties in
the event the Settlement is not finally approved by this Court or otherwise does
not take effect.

8.The Court, for settlement purposes only, appoints the following Plaintiffs as
interim class representatives for the Class:

Valeria Glenn, Gerald Smith, Marion Smoke, Camille Burns, Joe Glover, Nettleton
Auto Sales, Inc., Grace Belford, Barbara Hill, Ray Wieters, Patricia Barker,
Chimen Basseri, Michael Benton, Sylvia Benton, Kimberly Brown, Kellie Cereceres,
Crystal Hardin, Yvonne James-Bivins, Javier Malaga, Winifred Mattos, Santiago
Orosco, David Padilla, Esperanza Ramirez, William Rukeyeser, Michelle Thomas,
Trina Bruche, John Marvin Brutche, Jr., Margaret Lesnansky, Yvonne Elaine
Rodriguez, Annet Tivin, Nathan Terry, Wandell Littles Beazer, Stacey Bowens,
Robert Deleo, Celeste Deleo, Michael Pesce, Lisa Teicher, Tracey Perillo,
LaTonia Tucker, Joni Ferden-Precht, Debra Forbes, Kim Genovese, Rhonda Haskins,
Maria E. Santiago, Harvey Sobelman, Verlena Walker, Neysa Williams, Rochelle
Bankhead, Carla Cartwright, Dale Dowdy, Jennifer Dunn, Towana Ferguson, Jenny
Mathis, Billy Mosley, Clifford Turner, Barry Wilborn, Dennis Walther, Patricia
Backus, Susan Benner, Debra Cole, Charlene Kapraun, Keith Nathan, Patrick
Painter, Cliff Redmon, Lane Blackwell, Jr., Martha Cesco, Heather Holleman,
Valerie Mortz Rogers, Cheryl Reed, Karen Rodman, Heidi Wood, Alphonso Wright,
James Dooley, Lyle Wirtles, Carl Bosch, Evelyn Bosch, Phyllis Hartzell, Philip
Zivnuska, Elizabeth Stewart, Dawn Talbot, Frances Ann Fagans, Lori Green,
Raymond Naquin, Lisa West, Debra Quinn, Harry Albert, Marc Koppleman, Madelaine
Koppelman, Melody Lombardo, Jerrod Pinkett, Robert Wyman, Debra Companion, Colin

 



6

 



--------------------------------------------------------------------------------

 

Elliott, Richard Leger, Susan Viens, Brittany Vining, Sheree Anderson, Marquetta
Chestnut, Diana Cnossen, Rafael Lanis, Sophia Marks, David Price, Brian Semrau,
Jacqueline Smith, Bryan Wallace, Franklin Wloch, Anna Allshouse, David Cleland,
Janelle Davis, William Hill, Christine Leonzal, Cynthia Shatek, Jennifer
Sullivan, Larry Haynes, Frances Howard, Elizabeth D. Johnson, Ashley Murray,
Youloundra Smith, Linda Wright, Brad Akers, Deloris Hamilton, Cynthia Hawkins,
Kenneth Robinson, Ronald Robinson, Mario Stefano, Christopher Tinen, Patrice
Witherspoon, Laurie Holzwarth, Susan Rangel, Bonnie Hensley, Sandra Horton,
Wayne Wittenberg, Crystal Mellen, Michael Amezquita, Heather Francis, Anthony
Juraitis, Gene Reagan, Steven Sileo, Javier Delacruz, Lorraine De Vargas, Arteca
Heckard, Bernadette Romero, Irene Torres, Renate Glyttov, Sandra Levine, Nicole
Mason, Donna Quagliana, Michael Rooney, William Ross, Richelle Draper, Gwen
Moore, Leland Tilson, Jolene Mulske, Lisa Axelrod, Gail Bainbridge, Tracie
Edwards, Georgianna Parisi, Peggy Robinson, Bradley Siefke, Steven M. Steidle,
Bonnie Taylor, William Troiano, Reggie Welch, Carleta Burton, Deneise Burton,
Debra Cummings, Jerrile Gordon, Paulette Hand, Jennifer Reeder, Bruce Wright,
Denise Wright, William Bernick, Shelton Glass, Janice Bagley, Raymond Berg,
Shawn Doucette, Shirley Gilbert, George Mathis, Paul Pollastro, David
Schumacher, Greg Theobald, Mary Dias, Garrett Mancieri, Annette Hopkins, Frances
James, Cassandra Legrand, Kimberly Mayfield, Edith Williams, Norma Lee Holmes,
Catherine Senkle, Helen A. Brown, Alexis Byrd, Felisha Johnson, Sharon Newsome,
Louise Tindell, Silas Walton, Gareebah Al-ghamdi, Dawn Bacon, Dawn Fuller,
Michael Graciano, Shenyesa Henry, Keisha Hunter, Lisa McClellan, Lisa Simmons,
Malinda Stafford, Alexis Crockett, Blair Tomlinson, Paul Jenks, Reynaldo

 



7

 



--------------------------------------------------------------------------------

 

Spellman, Michael Garcia, Tony Hiller, Stephanie Renee Carden, Melinda Graley,
Nancy Bellow, Thomas Linder, Les Rouse, and Christy Smith.

9.The Court, for settlement purposes only, appoints the following Plaintiffs as
interim representatives of each Subclass:

Subclass 1: Valeria Glenn, Marion Smoke, Grace Belford, Barbara Hill,

 

Ray Wieters, Camille Burns, Chimen Basseri, Michael Benton, Sylvia Benton,
Kimberly Brown, Crystal Hardin, Javier Malaga, Winifred Mattos, William
Rukeyeser, Yvonne Elaine Rodriguez, Annet Tivin, Nathan Terry, Michael Pesce,
LaTonia Tucker, Neysa Williams, Jennifer Dunn, Barry Wilborn, Patricia Backus,
Susan Benner, Heather Holleman, Alphonso Wright, James Dooley, Philip Zivnuska,
Dawn Talbot, Lisa West, Debra Quinn, Robert Wyman, Colin Elliott, Richard Leger,
Sheree Anderson, Rafael Lanis, Anna Allshouse, Janelle Davis, William Hill,
Elizabeth D. Johnson, Linda Wright, Kenneth Robinson, Laurie Holzwarth, Susan
Rangel, Sandra Horton, Wayne Wittenberg, Michael Amezquita, Steven Sileo, Javier
Delacruz, Bernadette Romero, Donna Quagliana, Michael Rooney, William Ross,
Leland Tilson, Jolene Mulske, Bonnie Taylor, Jerrile Gordon, Paulette Hand,
William Bernick, Janice Bagley, Shawn Doucette, Shirley Gilbert, George Mathis,
Paul Pollastro, Mary Dias, Garrett Mancieri, Frances James, Norma Lee Holmes,
Helen A. Brown, Silas Walton, Michael Graciano, Keisha Hunter, Alexis Crockett,
Blair Tomlinson, Melinda Graley, and Nancy Bellow.

Subclass 2: Gerald Smith, Joe Glover, Yvonne James-Bivins, Michelle

 

Thomas, Trina Bruche, John Marvin Brutche, Jr., Wandell Littles Beazer, Stacey

 



8

 



--------------------------------------------------------------------------------

 

Bowens, Debra Forbes, Rhonda Haskins, Verlena Walker, Jenny Mathis, Debra Cole,
Charlene Kapraun, Keith Nathan, Martha Cesco, Cheryl Reed, Lyle Wirtles, Lori
Green, Raymond Naquin, Jerrod Pinkett, Brittany Vining, Sophia Marks, David
Price, Brian Semrau, Franklin Wloch, Christine Leonzal, Larry Haynes, Youloundra
Smith, Deloris Hamilton, Ronald Robinson, Heather Francis, Arteca Heckard, Irene
Torres, Gwen Moore, Lisa Axelrod, Tracie Edwards, Georgianna Parisi, Bradley
Siefke, Steven M. Steidle, William Troiano, Carleta Burton, Shelton Glass,
Annette Hopkins, Cassandra Legrand, Kimberly Mayfield, Gareebah Al-ghamdi, Dawn
Bacon, Dawn Fuller, and Malinda Stafford.

Subclass 3: Santiago Orosco, Harvey Sobelman, Billy Mosley, Cliff

 

Redmon, Valerie Mortz Rogers, Harry Albert, Ashley Murray, Mario Stefano, Debra
Cummings, Bruce Wright, Denise Wright, and Sharon Newsome.

Subclass  4:  Celeste Deleo, Dale Dowdy, Lane Blackwell, Jr., Melody

 

Lombardo,   Susan   Viens,   Reggie   Welch,   Felisha   Johnson,   and  
Reynaldo Spellman.

Subclass 5: Kellie Cereceres, Margaret Lesnansky, Joni Ferden-Precht,

 

Rochelle Bankhead, Towana Ferguson, Heidi Wood, Carl Bosch, Evelyn Bosch, Bryan
Wallace, Jennifer Sullivan, Christopher Tinen, Bonnie Hensley, Richelle Draper,
Gail Bainbridge, Raymond Berg, David Schumacher, Greg Theobald, Alexis Byrd,
Paul Jenks, and Christy Smith.

10.The Court appoints, for settlement purposes only, Steve W. Berman, of Hagens
Berman Sobol Shapiro LLP and Elizabeth J. Cabraser of Lieff Cabraser Heimann &
Bernstein, LLP as interim Class Counsel under Federal Rule of Civil Procedure
23(g)(3). Class Counsel are

 



9

 



--------------------------------------------------------------------------------

 

authorized to act on behalf of the Class with respect to all acts required by,
or which may be given pursuant to, the Settlement Agreement or such other acts
that are reasonably necessary to consummate the proposed Settlement set forth in
the Settlement Agreement.

 

11.

The Court appoints on an interim basis, for settlement allocation purposes only,

 

(i) Marc Seltzer of Susman Godfrey as Subclass 1 Counsel; (ii) Joe Rice and
Kevin Dean of Motley Rice as Subclass 2 Counsel; (iii) Peter Prieto and Matthew
Weinshall of Podhurst Orseck, P.A. as Subclass 3 Counsel; (iv) David Boies and
Steven Davis of Boies Schiller Flexner LLP as Subclass 4 Counsel; and (v) Adam
Levitt and John Tangren of DiCello Levitt Gutzler as Subclass 5 Counsel
(collectively, “Subclass Counsel”). Subclass Counsel are authorized to act on
behalf of the Subclasses with respect to all acts required by, or which may be
given pursuant to, the Settlement Agreement or such other acts that are
reasonably necessary to consummate the proposed Settlement set forth in the
Settlement Agreement.

 

III.

APPROVAL OF THE FORM AND MANNER OF NOTICE

 

12.Class Notice will be accomplished through a program overseen by the Class
Action Settlement Administrator utilizing a combination of the Short Form
Notice, Summary Settlement Notice, nationwide press releases, notice through the
Settlement website, and Long Form Notice. Specifically, the Class Action
Settlement Administrator shall (i) arrange for publication of the Summary
Settlement Notice, substantially in the form attached as Exhibit 12 to the
Settlement Agreement, in People magazine, and (ii) cause the dissemination of
nationwide press releases, as described in the Declaration of the Class Action
Settlement Administrator, in substantially the form agreed upon by the Parties
and attached to the Settlement Agreement as Exhibits 16 and 17 at the
commencement of the Class Notice program and again shortly before the deadline
for the Settlement Claim Period.

 



10

 



--------------------------------------------------------------------------------

 

13.Additionally, the Class Action Settlement Administrator shall send the Short
Form Notice, substantially in the form attached to the Settlement Agreement as
Exhibit 11, as direct notice by postcard via first class U.S. mail, proper
postage prepaid, to the Class Members as identified by vehicle registration data
after utilizing a service for updating addresses. In addition, the Class Action
Settlement Administrator shall: (a) re-mail promptly any Short Form Notices
returned by the United States Postal Service with a forwarding address; and (b)
utilize other methods to identify Class Members for any returned Short Form
Notices that do not include a forwarding address, such as address research firms
or email identification services, deemed proper by the Class Action Settlement
Administrator.

14.The Court finds that both the Short Form and Summary Settlement Notice
sufficiently inform potential Class Members how to obtain the Long Form Notice
via the Settlement website, via regular mail, or via a toll-free telephone
number, pursuant to Sections

III.E and III.F of the Settlement Agreement. The Long Form Notice shall be made
available to Class Members in substantially the form attached as Exhibit 5 to
the Settlement Agreement via the Settlement website and via regular mail upon
request made by a Class Member via the website or the toll-free telephone
number.

15.Pursuant to Federal Rules of Civil Procedure 23(e)(1) and 23(c)(2)(B), the
Court finds that the content, format, and method of disseminating Class Notice
set forth in the Settlement Agreement, including the form and content of the
proposed forms of Class Notice attached as Exhibits 5 (Long Form Notice), 11
(Short Form Notice), and 12 (Summary Settlement Notice) to the Settlement
Agreement, is the best notice practicable under the circumstances and satisfies
all legal requirements, including Federal Rule of Civil Procedure 23(c)(2)(B)
and the Due Process Clause.

 



11

 



--------------------------------------------------------------------------------

 

16.The Court further finds that the proposed forms of Class Notice clearly and
concisely state in plain, easily understood language, inter alia: (i) the nature
of the Actions; (ii) the definition of the Class and the Subclasses; (iii) the
nature of the Class claims and issues; (iv) that a Class Member may enter an
appearance through an attorney if the member so desires; (v) that the Court will
exclude from the Class any member who timely and validly requests exclusion;
(vi) the time and manner for requesting exclusion; and (vii) the binding effect
of a class judgment on Class Members under Federal Rule of Civil Procedure
23(c)(3).

17.The Court further finds that the Class Notice informs Class Members of the
Settlement in a reasonable manner under Federal Rule of Civil Procedure
23(e)(1)(B) because it fairly apprises the prospective Class Members of the
terms of the proposed Settlement and of the options that are open to them in
connection with the proceedings.

18.The Court therefore approves the proposed Class Notice plan, and hereby
directs that such notice be disseminated to Class Members in the manner set
forth in the Settlement Agreement and described in the Declaration of the Class
Action Settlement Administrator attached as Exhibit 14 to the Settlement
Agreement under Federal Rule of Civil Procedure 23(e)(1). The Plaintiffs, New
GM, and the GUC Trust are directed to take all necessary and appropriate steps
to disseminate Class Notice, including Notice substantially in the forms
attached as Exhibits 5 (Long Form Notice), 11 (Short Form Notice), and 12
(Summary Settlement Notice) to the Settlement Agreement.

19.The Court appoints Jennifer Keough of JND Legal Administration (“JND”) as
Class Action Settlement Administrator and directs Ms. Keough to carry out all
duties and responsibilities of the Class Action Settlement Administrator as
specified in the Settlement Agreement and herein. The Court authorizes the Class
Action Settlement Administrator, through

 



12

 



--------------------------------------------------------------------------------

 

data aggregators or otherwise, to request, obtain and utilize vehicle
registration information from the Department of Motor Vehicles for all 50
states, the District of Columbia, Puerto Rico, Guam, the U.S. Virgin Islands and
all other United States territories and/or possessions for the purposes of
identifying the identity of and contact information for purchasers and lessees
of Subject Vehicles. Vehicle registration information includes, but is not
limited to, owner/lessee name and address information, registration date, year,
make, and model of the vehicle.

20.Pursuant to the Settlement Agreement, all Settlement Implementation Expenses,
including but not limited to the costs of Class Notice and retention of the
Class Action Settlement Administrator and the Qualified Settlement Fund
Administrator and Trustee, shall be paid from the Common Fund, but only upon
written approval by Plaintiffs’ Class Counsel, New GM, and the GUC Trust.

 

IV.

SETTLEMENT PARTICIPATION, EXCLUSION, AND OBJECTION PROCEDURES

 

 

21.Class Members must submit a timely Settlement Claim Form in order to become a
Settlement Claimant eligible for a settlement payment pursuant to Section II.A
of the Settlement Agreement. All Settlement Claim Forms must be submitted during
the Settlement Claim Period.

22.The Settlement Claim Period, during which Class Members may submit a
Settlement Claim Form for review by the Class Action Settlement Administrator,
will begin on the date of this Order and end 90 days after the Final Effective
Date. Any Settlement Claim submitted after the Settlement Claim Period concludes
will be rejected by the Class Action Settlement Administrator as untimely, and
cannot qualify for a settlement payment.

23.The Class Action Settlement Administrator shall not begin to review and
evaluate Settlement Claims for eligibility until after the occurrence of the
Final Effective Date. Settlement Claims approved by the Class Action Settlement
Administrator shall be paid from the

 



13

 



--------------------------------------------------------------------------------

 

Net Common Fund by the Qualified Settlement Fund Administrator and Trustee in
accordance with the final determinations made by the Class Action Settlement
Administrator pursuant to the Settlement Claim Review Protocol, the Allocation
Decision, and the terms of the Settlement Agreement and the Qualified Settlement
Fund Trust Agreement.

24.As detailed in Section IV of the Settlement Agreement, all Persons who
request to become Opt-Outs must do so by mailing a written, hand-signed request
to the Class Action Settlement Administrator at the address provided in the Long
Form Notice (Exhibit 5 to the Settlement Agreement), specifying that such Person
wants to become an Opt-Out, the dates of ownership or lease of the Subject
Vehicle, the make, model, model year, and VIN of the Subject Vehicle, the
Person’s current address, the Person’s address at the time of ownership or lease
of the Subject Vehicle, and otherwise complying with the terms stated in the
Long Form Notice and this Order. The Opt-Out request must be postmarked no later
than, which is 175 days after entry of this Order (the “Opt-Out Deadline”).

25.Potential Class Members who exercise the right to opt out of the Settlement
must do so for all claims that the Potential Class Member possesses against the
GUC Trust, Old GM, or New GM.

26.Any potential Class Member who has submitted a timely and valid request to
become an Opt-Out may revoke such request by filing written notice of such
revocation with the Court at any time prior to entry of the Final Judgment.

27.The Class Action Settlement Administrator shall provide to Plaintiffs’ Class
Counsel, New GM’s Counsel, and the GUC Trust’s counsel a weekly list of the
Opt-Outs categorized by Subject Vehicle.

 



14

 



--------------------------------------------------------------------------------

 

28.No later than thirty (30) days before the date of the Fairness Hearing, the
Class Action Settlement Administrator shall file with this Court, under seal, a
list of those Persons who seek to become Opt-Outs, as well as a declaration
outlining the scope, method, and results of the Class Notice program.

29.Any potential Class Member who does not file a timely written request to
become an Opt-Out in compliance with paragraph 24 hereof shall be bound by all
subsequent proceedings, orders and judgments, including, but not limited to, the
Class Members’ Release, the Final Order, and the Final Judgment, even if such
Class Member has litigation pending or subsequently initiates or attempts to
initiate litigation against any Released Party relating to the claims and
transactions released under the Settlement Agreement.

30.If a potential Class Member files a request to become an Opt-Out, such Person
may not file an objection to the Settlement, Final Order, or Final Judgment.

31.Any Class Member who has not filed a timely written request to become an Opt-
Out and who wishes to object to the fairness, reasonableness, or adequacy of the
Settlement Agreement, to the award of Attorneys’ Fees and Expenses, or the
Plaintiff Incentive Awards, must deliver to Plaintiffs’ Class Counsel, New GM’s
Counsel, and the GUC Trust’s Counsel, each as identified in the Class Notice,
and also file with this Court a written statement of the Class Member’s
objections (a “Settlement Objection”). The Settlement Objection must be
postmarked by, which is 175 days after entry of this Order.

32.Any such Settlement Objection must include the specific reason(s) for the
objection, including any legal support the Class Member wishes to bring to the
Court’s attention, any evidence or other information the Class Member wishes to
introduce in support of the Settlement Objection, and a statement of whether the
Class Member intends to appear and speak

 



15

 



--------------------------------------------------------------------------------

 

at the Fairness Hearing in support of the Settlement Objection. The Settlement
Objection must also include proof that the Person is a Class Member, including,
the Person’s date(s) of ownership or lease of the Subject Vehicle(s), the make,
model, model year and the VIN(s) of the Subject Vehicle(s) to which the
Settlement Objection applies, the Person’s current address, and the Person’s
address at the time of ownership or lease of the Subject Vehicle.

33.Any Class Member who files and serves a Settlement Objection, as described
herein and in Section V of the Settlement Agreement, may appear at the Fairness
Hearing, either in person or through personal counsel hired at the Class
Member’s expense, to speak in support of such objection. Class Members or their
attorneys who intend to make an appearance at the Fairness Hearing must deliver
a notice of intention to appear at the Fairness Hearing to Plaintiffs’ Class
Counsel, New GM’s Counsel, and the GUC Trust’s Counsel, each as identified in
the Class Notice, and also file said notice with this Court. All attorneys who
will be representing Class Members shall, at their own or those Class Members’
expense, file a notice of appearance in the MDL as directed in the Settlement
Agreement and Long Form Notice.

34.Only Class Members who have filed and served valid and timely Settlement
Objections in accordance with paragraphs 31, 32, and 33 hereof shall be entitled
to be heard at the Fairness Hearing. Any Class Member who does not timely file
and serve a Settlement Objection in writing in accordance with the procedures
set forth in the Settlement Agreement and mandated by this Order shall waive and
forfeit any and all rights such Class Member may have to appear separately
and/or to object to the Settlement at the Fairness Hearing, and shall be bound
by all the terms of the Settlement Agreement and by all proceedings, orders and
judgments, including, but not limited to, the Class Members’ Release, the Final
Order, the Final Judgment and the GUC Trust Approval Order.

 



16

 



--------------------------------------------------------------------------------

 

35.Any Class Member who objects to the Settlement shall be entitled to all of
the benefits of the Settlement if the Settlement Agreement and the terms
contained therein are approved, as long as the objecting Class Member complies
with all requirements of the Settlement Agreement applicable to Class Members,
including the timely submission of Settlement Claim Forms and other requirements
herein.

 

V.

JOINT HEARING, FAIRNESS HEARING, AND DEADLINES

 

36.The Parties provided proper notice of, and the MDL Court and the Bankruptcy
Court held a Joint Hearing on April 23, 2020 at 9:30 a.m. before the Honorable
Jesse M. Furman and the Honorable Martin Glenn regarding: (a) the Parties’ Joint
Motion for Preliminary Approval; (b) the Parties’ Joint Motion to Withdraw the
Reference of the Economic Loss Plaintiffs’ Motion for an Order Granting
Authority to File Late Class Proofs of Claim and Related Filings; and (c) the
GUC Trust’s Motion for Entry of an Order Approving (I) the GUC Trust
Administrator’s Actions; (II) the Settlement Agreement and the Release Agreement
Pursuant to Federal Rule of Bankruptcy Procedure 9019, and (III) the
Reallocation of GUC Trust Assets.

37.The Court will hold a Fairness Hearing on, 2020, atin the Courtroom of the
Honorable Jesse M. Furman, United States District Judge for the Southern
District of New York, located at 40 Centre Street, New York, NY 10007. The
purpose of the Fairness Hearing will be to: (i) determine whether the proposed
Settlement is fair, reasonable and adequate to the Class, and should be approved
by the Court; (ii) determine whether judgment should be entered pursuant to the
Settlement Agreement, dismissing the Actions with prejudice and granting the
Class Members’ Release; (iii) determine whether the Class should be finally
certified for purposes of settlement; (iv) consider any properly filed
Settlement Objections; and

 



17

 



--------------------------------------------------------------------------------

 

(v)consider any other matters necessary in connection with the final approval of
the Settlement Agreement.

38.The Court may, in its discretion, modify the date and/or time of the Fairness
Hearing, the Joint Hearing, or any other dates or deadlines. In the event the
Court changes the date and/or time of the Fairness Hearing, the new date and
time shall be posted on the Settlement Website.

39.No later than, i.e., 195 days after entry of this Order, the Parties and/or
any Class Member supporting the Settlement may submit briefing and any related
materials in response to any Settlement Objections and/or in support of the
Settlement.

40.No later than, i.e., 154 days after entry of this Order, Class Counsel shall
file the application for Attorneys’ Fees and Expenses in accordance with the
terms of Section VIII of the Settlement Agreement.

 

VI.

OTHER PROVISIONS

 

41.Plaintiffs’ Class Counsel, New GM’s Counsel, and the GUC Trust’s Counsel are
authorized to take, without further Court approval, all necessary and
appropriate steps to implement the Settlement Agreement according to its terms,
including the Class Notice program.

42.If the Settlement Agreement is not approved by the Court or is terminated in
accordance with its terms, the Settlement Agreement and any actions taken or to
be taken in connection therewith (including this Preliminary Approval Order and
any judgment entered herein), shall be terminated and shall become null and void
and of no further force and effect except for (i) any obligations to pay for any
expense incurred in connection with Notice and administration as set forth in
the Settlement Agreement, and (ii) any other orders, obligations or provisions
that are expressly designated in the Settlement Agreement to survive the
termination

of the Settlement Agreement.

 



18

 



--------------------------------------------------------------------------------

 

43.Plaintiffs’ Class Counsel may petition the Court for Plaintiff Incentive
Awards for some or all Plaintiffs for their time in connection with the Actions,
in addition to the settlement payment amounts they receive for the Settlement
Claims.5 Any individual incentive/service awards made to Plaintiffs must be
approved by this Court and shall be paid by the Qualified Settlement Fund
Administrator and Trustee out of the Common Fund, within the later of 30 days of
the Final Effective Date or the expiration of any appeal period or the
resolution of any and all appeals relating to the individual incentive/service
awards.

44.All Persons, including Plaintiffs, all potential Class Members and any
parties in the Bankruptcy Case, are stayed and enjoined from all challenges or
other litigation arising out of, in connection with, or related to the
Settlement Agreement other than the litigation in this Court concerning final
approval of this Settlement Agreement.

45.Pending determination of whether the Settlement Agreement should be granted
final approval, all Actions are stayed and all potential Class Members are
enjoined from litigating, pursuing, making, or proceeding with any actions,
claims, or other matters involving any economic loss claims relating to the
Recalls or any vehicle subject to the Recalls.

46.Without further order of the Court, the Parties may agree to make
non-material modifications to the Settlement Agreement (including the exhibits
thereto) in implementing the Settlement that are not inconsistent with this
Preliminary Approval Order, including making minor changes to the Settlement
Agreement, to the form or content of the Class Notice, or to any other exhibits
that the Parties jointly agree in writing are reasonable or necessary.

 

 

 

 

 

 

 

 

5

Plaintiffs’ Class Counsel will propose that the Plaintiff Incentive Awards be in
the amount of $2,000 for each of the Plaintiffs who were deposed in MDL 2543 and
$1,000 for all other Plaintiffs.

 

 



19

 



--------------------------------------------------------------------------------

 

47.The Court shall retain jurisdiction over the Settlement Agreement and the
Actions pending before this Court to consider all further matters arising out of
or connected with the Settlement.

IT IS SO ORDERED.

 

 

 

 

 

Dated:

 

HONORABLE JESSE M. FURMAN

UNITED STATES DISTRICT COURT JUDGE

 



20

 



--------------------------------------------------------------------------------

 

Exhibit 7:

 

Qualified Settlement Fund Trust Agreement

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

QUALIFIED SETTLEMENT FUND TRUST AGREEMENT

, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

QUALIFIED SETTLEMENT FUND TRUST AGREEMENT

 

 

ARTICLE I

ESTABLISHMENT OF THE TRUST

 

1-1Creation and Name. Steve W. Berman of Hagens Berman Sobol Shapiro LLP and
Elizabeth J. Cabraser of Lieff Cabraser Heimann & Bernstein, LLP (“Plaintiffs’
Class Counsel”), Plaintiffs (as defined in the Settlement Agreement), General
Motors LLC (“New GM”), the Motors Liquidation Company GUC Trust (the “GUC
Trust”), and Flora Bian, as the administrator and trustee of the trust (the
“Trustee”) (collectively, the “Parties”), hereby enter into this trust agreement
(the “Trust Agreement”) as of March XX, 2020 establishing a trust under New York
state law, which is intended to qualify and operate as a “qualified settlement
fund” within the meaning of Section 1.468-B-1, et seq., of the United States
Treasury Regulations (the “Treasury Regulations”) promulgated under Section 468B
of the Internal Revenue Code of 1986, as amended (the “Code”), with the funds to
be held at Signature Bank(the “Custodian”), a financial institution chosen by
Trustee and agreed to by Plaintiffs’ Class Counsel, New GM and the GUC Trust.
Such trust shall be known as the “Common Fund” (hereinafter the “Trust”).

 

1-2Purpose. This Trust is established at the request of Plaintiffs’ Class
Counsel, New GM and the GUC Trust to facilitate the performance of the deposit
and payment obligations and related obligations, subject to the conditions
precedent, set forth in the Settlement Agreement entered into by Plaintiffs,
Plaintiffs’ Class Counsel, New GM and the GUC Trust, and attached hereto as
Exhibit 1. The purpose of the Trust is to accept, hold, and distribute funds
paid by New GM and the GUC Trust in consideration of the Class Members’ Release
(as such term is defined in the Settlement Agreement), provided that the
conditions set forth in the Settlement Agreement been satisfied. The Trust
exists to resolve or satisfy claims arising out of an alleged violation of law,
as provided for in Treasury Regulation sections 1.468B-1, et seq. In furtherance
of this purpose, the Trust shall be administered and operated pursuant to this
Trust Agreement, the Settlement Agreement, the Preliminary Approval Order (as
defined in the Settlement Agreement), the Final Order (as defined in the
Settlement Agreement), and the Final Judgment (as defined in the Settlement
Agreement).

 

1-3Trust Estate. All assets transferred to the Trust by New GM and the GUC Trust
pursuant to Section 2-1 of this Trust Agreement, and any earnings thereon, shall
be referred to herein as the “Trust Estate,” and administered and disbursed
under the terms of this Trust Agreement, the Settlement Agreement, the
Preliminary Approval Order (as defined in the Settlement Agreement), the Final
Order (as defined in the Settlement Agreement), and the Final Judgment (as
defined in the Settlement Agreement).

 

1-4Qualification as a Qualified Settlement Fund. The Trust is structured and
shall be operated in a manner so that it qualifies and is authorized as a
“qualified settlement fund” under section 468B of the Code and Treasury
Regulation sections 1.468B-1, et seq. Specifically, (1) the the United States
District Court for the Southern District of New York, MDL Docket No. 2543 (the
“Court” or “District Court”) shall approve the establishment of the Trust under
the terms and conditions of this Trust Agreement and the Settlement Agreement
pursuant to an Order (the “Approval Order”); (2) the Trust is subject to the
continuing jurisdiction and supervision of the Court; (3) the Trust is
established to resolve or satisfy claims of alleged torts or alleged violations

 



- 1 -

 



--------------------------------------------------------------------------------

 

of law arising out of or relating to Alleged Defects in Subject Vehicles
involved in Incidents (as such terms are defined in the Settlement Agreement);
and (4) the Trust is a trust under New York state law, and its assets are, and
will be, segregated from the general assets of New GM and the GUC Trust and
deposited herein. Consistent with the terms of the Settlement Agreement and this
Trust Agreement, the Trustee shall take any action or cause the Trust to take
any action necessary to create and maintain its status as a qualified settlement
fund, and the Trustee agrees not to take any action that will adversely affect
the qualification of the Trust as a qualified settlement fund.

 

1-5Duties. The duties, powers, and obligations of the Trustee shall be as
defined in the Settlement Agreement, this Trust Agreement, and Joint Retention
Agreement with the Trustee to be executed by Plaintiffs’ Class Counsel, New GM,
the GUC Trust and the Trustee.

 

ARTICLE II

PAYMENTS TO THE TRUST

 

2-1Payment. New GM and the GUC Trust shall transfer, or cause to be transferred,
to the Trust the funds specified in the Settlement Agreement, and at such times
as are specified in the Settlement Agreement, provided that all the conditions
set forth in the Settlement Agreement have been satisfied. The Trustee will
obtain a tax identification number on behalf of the Trust, execute a W-9, and
provide New GM and the GUC Trust with wiring instructions for the custodial bank
which will hold the assets of the Trust.

 

2-2No Further Obligation. Following the contribution(s) of the funds to the
Trust in accordance with Article II, Section 2-1, New GM and the GUC Trust shall
not have any further obligation to contribute to the Trust or to make any other
payment or incur any other responsibility, obligation, claim, or any liability
of any kind whatsoever in respect of implementation of the Trust or the
Settlement Agreement, nor shall the GUC Trust have any oversight obligations
with regard to the Trust.

 

2-3Nature of Contributions. All contributions by New GM and the GUC Trust to the
Trust shall be made in immediately available funds. Contributions made to the
Trust shall not be construed as fines, penalties, monetary sanctions, or
punitive damages.

 

2-4Acceptance of Assets. To further the purposes of this Trust and the
Settlement Agreement, the Trustee agrees to accept the contributions that New GM
and the GUC Trust transfers, or causes to be transferred, to the Trust, and any
earnings thereon, and the Trustee assumes all liability and responsibility for
the administration and distribution of the Trust Estate, in accordance with and
subject to the terms of this Trust Agreement and the Settlement Agreement.

 

ARTICLE III

DISBURSEMENTS FROM THE TRUST

 

3-1Disbursements from the Trust. Distributions from the Trust Estate shall be
made by the Trustee solely and strictly in accordance with the terms of the
Settlement Agreement, provided that all the conditions set forth in the
Settlement Agreement have been satisfied. Except as provided in the Settlement
Agreement, the Trustee shall not be authorized to disburse any funds from the
Trust without the prior written authorization of Plaintiffs’ Class Counsel and
New GM.

 



- 2 -

 



--------------------------------------------------------------------------------

 

ARTICLE IV

EXPRESS POWERS OF TRUST ADMINISTRATION

 

4-1General Powers of the Trustee. The Trustee is and shall act as the fiduciary
of the Trust in accordance with the provisions of this Trust Agreement, the
Settlement Agreement, and the Approval Order from the Court approving the Trust.
The Trustee shall at all times administer the Trust and the Trust Estate in
strict accordance with the purposes set forth in Article I above. Subject to and
limited by this Trust Agreement, the Settlement Agreement, and the Approval
Order, the Trustee shall have the power to take any and all actions in the
Trustee’s discretion where required by this Trust Agreement or the Settlement
Agreement, as the Trustee determines are necessary and/or appropriate to fulfill
the purpose of the Trust.

 

4-2Specific Powers of the Trustee. Without limiting the generality of Article
IV, Section 4-1 above, and except as specified or limited herein, in the
Settlement Agreement, or in the contract with the Trustee to be executed by
Plaintiffs’ Class Counsel, New GM, the GUC Trust and the Trustee, the powers of
the Trustee shall include the following:

 

 

a)

Retention of Trust Estate. The Trustee shall receive, hold, and administer the
Trust Estate in the manner delineated in the Settlement Agreement and this Trust
Agreement.

 

 

 

b)

Investments and Preservation of Principal. The Trustee shall invest and reinvest
the Trust Estate in accordance with the Settlement Agreement and Article V,
Section 5-1; provided, however, that notwithstanding any other provision in this
Trust Agreement and except with respect to required disbursements as set forth
in Article III, Section 3-1, the Trustee shall at all times hold, manage, and
invest the Trust Estate in a manner designed to preserve the principal of the
Trust Estate for the purposes set forth in this Trust Agreement.

 

 

 

c)

Disbursements.The Trustee shall make disbursements from the Trust Estate
pursuant to Article III, Section 3-1 above. The Trustee shall not distribute any
amounts from the Trust Estate other than in accordance with the Settlement
Agreement.

 

 

 

d)

Payment of Administrative Expenses and Costs. In accordance with Article III,
Section 3-1, the Trustee may pay reasonable and necessary fees and expenses
imposed upon or incurred in connection with the administration of the Trust in
the discharge of its obligations under this Trust Agreement, including, without
limitation, any taxes due and owing in respect of the Trust as set forth in
Article VII, Section 7-2, and the fees and costs associated with investment
advisors, accountants, agents, managers, attorneys, actuaries, auditors, or
insurers, which are incurred to maintain and administer the Trust pursuant to
Article IV, Section 4-2(e), all of which shall be Administrative Expenses (as
such term is defined in the Settlement Agreement).

 

 

 

e)

Retention of Investment Advisors and Other Agents. The Trustee may engage the
services of investment advisors, accountants, custodians, managers, attorneys,
or

 

 



- 3 -

 



--------------------------------------------------------------------------------

 

other consultants or agents, as is reasonably necessary to assist with the
management of investments and the administration of the Trust; provided,
however, that payment of the fees and costs associated with the engagement of
such investment advisors and other agents shall be in accordance with Article
III, Section 3-1, and all such fees and costs shall be Administrative Expenses
(as such term is defined in the Settlement Agreement).

 

 

f)

Consultation with Counsel.The Trustee may from time to time consult with
qualified counsel with respect to any question arising as to compliance with
this Trust Agreement, and shall be fully protected, to the extent permitted by
law and this Trust Agreement (including Article VI, Section 6-7) in acting in
reliance upon the advice of counsel, and any such fees and costs incurred for
such consultations shall be Administrative Expenses (as such term is defined in
the Settlement Agreement).

 

 

 

g)

Execution of Documents.Subject to the Settlement Agreement and this Trust
Agreement, the Trustee has express authority to make, execute, acknowledge, and
deliver any and all documents of transfer and conveyance and any and all other
instruments permissible pursuant to the Settlement Agreement and this Trust
Agreement.

 

 

 

h)

Litigation. Subject to the terms of Article III, Section 3-1 and the contract
with the Trustee to be executed by Plaintiffs’ Class Counsel, New GM, the GUC
Trust and the Trustee, the Trustee may initiate or defend any litigation
relating to or affecting the Trust, or the Trustee’s obligations under the
Trust, and initiate or defend any litigation relating to the Settlement
Agreement, and compromise, arbitrate, or otherwise adjust claims in favor of or
against the Trust.

 

 

 

i)

Compliance with Law. The Trustee shall comply with all requirements imposed by
applicable law, rule, or regulation in conformity with the Settlement Agreement
and this Trust Agreement.

 

 

 

j)

Modification of This Agreement.The Trustee shall be empowered, subject receiving
New GM’s, the GUC Trust’s and Plaintiffs’ Class Counsel’s prior approval, to
petition the Court for modification of the Articles of this Trust Agreement if
the Trustee determines that such modifications are necessary to conform to
legal, tax, regulatory, or administrative requirements. Any modification of this
Trust Agreement is not effective unless and until approved in writing by New GM,
the GUC Trust and Plaintiffs’ Class Counsel.

 

 

4-3Limitation on Powers of the Trustee.The Trustee shall not take any actions
inconsistent with this Trust Agreement or the Settlement Agreement, or which
would adversely affect the qualification of the Trust as a qualified settlement
fund under section 468B of the Code and Treasury Regulation sections 1.468B-1,
et seq. The Trustee shall not be empowered to dispose of the Trust for less than
adequate and full consideration in money or money’s worth unless expressly
authorized in writing by New GM and Plaintiffs’ Class Counsel, and ordered by
the

 



- 4 -

 



--------------------------------------------------------------------------------

 

Court. This Trust Agreement shall not be construed to confer on the Trustee any
authority to carry on any business or activity for profit.

 

ARTICLE V

FINANCIAL MANAGEMENT AND REPORTING

 

5-1Investment; Preservation of Principal. As agreed to by Plaintiffs’ Class
Counsel and New GM, the Trustee shall invest and reinvest from time to time the
Trust Estate in: (i) any obligations of, or any obligation guaranteed as to
principal and interest by, the United States of America or any agency or
instrumentality thereof; or (ii) U.S. dollar denominated deposit accounts with
domestic commercial or national banks that have a short term issuer rating on
the date of purchase of “A-1” or better by S&P or “Prime-1” or better by Moody’s
and maturing no more than 360 days after the date of purchase (provided that
ratings on holding companies are not considered as the rating of the bank);
(iii) money market accounts or money market funds registered under the Federal
Investment Company Act of 1940, whose shares are registered under the Securities
Act, and rated “AAAm” or “AAAm-G” or better by S&P, and “Aaa,” “Aal” or “Aa2” if
rated by Moody’s, including any mutual fund for which the Custodian or an
Affiliate of the Custodian serves as investment manager, administrator,
shareholder, and/or servicing agent; (iv) Insured Cash Sweep (ICS) pursuant to a
Deposit Placement Agreement, subject to maximum Federal Depository Insurance
Corporation guarantees; and/or (v) certificates of deposit subject to maximum
Federal Depository Insurance Corporation guarantees, either individually or
through the use of the Certificate of Deposit Account Registry Service (“CDARS”)
pursuant to a CDARS Deposit Placement Agreement.

 

All interest on or income realized by investment of the Trust Estate or any
portion hereof shall be accumulated and added to the Trust Estate. Any
investment losses realized by investment of Trust Estate or any portion thereof
shall be charged to the Trust Estate. To the extent the Trustee invests any
funds in the manner provided for in this Article V, Section 5-1, no Party hereto
(including the Trustee) shall be liable for any loss(es) which may be incurred
by reason of any such investment (or reinvestment). Such funds should be
invested such that the following investment policy is implemented, as
appropriate: (i) safety of principal; (ii) zero bank balance exposure through
use of custodial/trust accounts (to avoid the risk of bank deposit forfeiture);
and (iii) zero sweep disbursement accounts.

 

5-2Preparation of Financial Statements. The Trustee shall make reasonable
efforts, within twenty (20) days following the end of each month, to provide to
New GM, the GUC Trust and Plaintiffs’ Class Counsel, by e-mail, copies of bank
and financial statements for the Trust sufficient to show the end of month
balance for the prior month, as well as amounts paid out, deposited in,
transferred to, accrued as interest, assessed as fees, or otherwise moved to or
from the Trust during the prior month. The Trustee shall make reasonable
efforts, within sixty (60) days following the end of each calendar year to
provide to New GM, the GUC Trust and Plaintiffs’ Class Counsel, by e-mail,
copies of bank and audited financial statements for the Trust sufficient to show
the end of year balance for the prior calendar year, as well as amounts paid
out, deposited in, transferred to, accrued as interest, assessed as fees, or
otherwise moved to or from the Trust during the prior calendar year. The Trustee
shall also, upon request, prepare and deliver by e-mail to New GM , the GUC
Trust and Plaintiffs’ Class Counsel, within a reasonable amount of time,

 



- 5 -

 



--------------------------------------------------------------------------------

 

financial statements for the Trust, including receipts, disbursements, earnings,
or such other additional detail as may be requested.

 

ARTICLE VI

ADMINISTRATOR MANAGEMENT

 

6-1Administrator/Trustee Independence. The Trustee is, and shall be, independent
of New GM, the GUC Trust, Plaintiffs’ Class Counsel, and each Class Member,
subject to the terms of the Settlement Agreement and the Joint Retention
Agreement with the Trustee executed by Plaintiffs’ Class Counsel, New GM, the
GUC Trust and the Trustee.

 

6-2Initial Administrator/Trustee. The initial administrator and trustee of this
Trust shall be Flora Bian (the “Trustee”), who hereby accepts such appointment.

 

6-3Resignation or Removal. The Trustee may resign for cause or no cause at any
time upon written notice delivered to New GM and Plaintiffs’ Class Counsel. Such
resignation shall become effective upon the written acceptance of the
appointment of a successor Trustee. The Trustee’s service terminates immediately
upon his death. The Trustee may be removed by joint agreement of New GM and
Plaintiffs’ Class Counsel, with or without cause at any time, or upon the motion
of either New GM or Plaintiffs’ Class Counsel for breach of any material
obligations or duties.

 

6-4Appointment of Successor Trustee. New GM and Plaintiffs’ Class Counsel shall
have the power to jointly appoint a successor Trustee. The Court shall have no
power to appoint a successor Trustee not agreed to in writing by New GM and
Plaintiffs’ Class Counsel. Acceptance of appointment as a successor Trustee
shall be in writing and shall become effective upon receipt by the Parties of
notice of such acceptance. Immediately upon acceptance of the office by any
successor Trustee, all rights, titles, duties, obligations, powers, and
authority of the predecessor Trustee under this Trust Agreement shall be vested
in and undertaken by the successor Trustee without any further act being
required.

 

6-5Compensation and Expenses of Trustee. The Trustee will be paid for services
performed pursuant to Article III, Section 3-1 and in conformity with a contract
with the Trustee to be executed by Plaintiffs’ Class Counsel, New GM, the GUC
Trust and the Trustee, and promptly reimbursed such fees, costs, and expenses,
including reasonable attorneys’ fees and expenses suffered or incurred by
Trustee in connection with the performance of its duties and obligations
hereunder, including without limitation, accountancy and tax return preparation
fees incurred in connection with the performance of the duties set forth in
Article VII hereof and all actions necessary or advisable with respect thereto
(including, without limitation, the payment of any professional fees and
expenses related thereto). Any successor Trustee shall receive payment for its
services in accordance with a contract with such successor Trustee to be
executed by Plaintiffs’ Class Counsel, New GM, and such successor Trustee’s
schedule of rates in effect at the time such compensation becomes payable, with
such rates not to exceed, nor be redundant with, the fees set out above. Such
compensation may be paid without the Court’s approval. Payment for such services
will be exclusively paid out of the Trust Estate in accordance with the terms of
this Trust Agreement, the Settlement Agreement, and Joint Retention Agreements
with the Trustee

 



- 6 -

 



--------------------------------------------------------------------------------

 

to be executed by Plaintiffs’ Class Counsel, New GM, and the Trustee, and not by
New GM, Plaintiffs’ Class Counsel, or Plaintiffs.

 

6-6Preservation of Record of Changes to Trustee.A copy of each instrument of
resignation, removal, appointment, and acceptance of appointment shall be
attached to an executed counterpart of this Trust Agreement in the custody of
the Court.

 

6-7Indemnification of Trustee. Each Trustee, whether initially named or
appointed as a successor Trustee, acts as a Trustee and not personally. With
respect to any contract, obligation, or liability made or incurred by the
Trustee in good faith, while the Trustee is complying with the terms of this
Trust Agreement, the prudent investor rule, or any valid Court order, all
persons shall look solely to the Trust and not to the Trustee personally. The
Trustee shall not incur any liability, personal or corporate, of any nature in
connection with any act or omission of the Trustee in the administration of the
Trust or otherwise pursuant to this Trust Agreement, unless the Trustee commits
fraud, acts negligently, or otherwise breaches its fiduciary duties or a term of
its appointment. The Trustee shall be indemnified and held harmless by the Trust
so long as the Trustee complies with the terms of the Settlement Agreement and
this Trust Agreement, the prudent investor rule, and any valid Court order,
unless the Trustee commits fraud, acts negligently or otherwise breaches its
fiduciary duties or term of its appointment. Any funds for such indemnification
of the Trustee shall be paid exclusively from the Trust Estate pursuant to
Article III, Section 3-1. This indemnification and hold-harmless provision shall
cover all expenses reasonably incurred by such Trustee in defense of the
aforementioned acts or omissions of the Trustee.

 

ARTICLE VII

TAX ISSUES

 

7-1Generally. As set forth in Article I, Section 1-4 above, the Settlement Trust
is structured and shall be operated in a manner so that it qualifies as a
“qualified settlement fund” under section 468B of the Code and Treasury
Regulation sections 1.468B-1, et seq. Consistent with the terms of the
Settlement Agreement and this Trust Agreement, the Trustee (a) shall take any
action or cause the Trust to take any action necessary to create and maintain
its status as a qualified settlement fund, and (b) the Trustee shall take no
actions that will adversely affect the qualification of the Trust as a qualified
settlement fund. Further, provided the Trustee has received the prior written
approval of New GM and Plaintiffs’ Class Counsel, the Trustee may petition the
Court to amend, either in whole or in part, any administrative Article of this
Trust Agreement, which causes unanticipated tax consequences or liabilities
inconsistent with the foregoing. The Trustee shall serve as the “administrator”
within the meaning of Regulation Section 1.468B- 2(k)(3).

 

It is further intended that all transfers to the Trust will satisfy the “all
events test” and the “economic performance” requirement of Section 461(h)(l) of
the Internal Revenue Code, 26

U.S.C. Section 461(h)(l), and Regulation Section 1.461-l(a)(2), 26 C.F.R.
Section 1.461-l(a)(2). As such, New GM shall not be taxed on the income of the
Trust. The Trust shall be taxed on its modified gross income, excluding the
sums, or cash equivalents of things, transferred to it. In computing the Trust’s
modified gross income, deductions shall be allowed for, inter alia,
administrative costs and other incidental deductible expenses incurred in
connection with the

 



- 7 -

 



--------------------------------------------------------------------------------

 

operation of the Trust, including, without limitation, state and local taxes,
and legal, accounting, and actuarial fees relating to the operation of the
Trust. All such computations of the Trust’s modified gross income, as well as
any exclusions or deductions thereto, shall be compliant and consistent with
Treasury Regulation Section 1.468B-2(b)(l)-(4), 26 C.F.R. Section 1.468B-
2(b)(1)-(4). The Trustee shall pay all taxes and associated expenses with those
taxes from the Trust without the need of a court Order.

 

7-2Tax Preparation, Payment, Reporting, and Withholding Requirements.In the
Trustee’s role as “administrator” of the Trust within the meaning of Treasury
Regulation section 1.468B-2(k)(3), the Trustee shall be responsible for the
timely and proper performance of the undertakings specified in the regulations
promulgated under section 468B of the Code, including, but not limited to, the
obtaining of an employer identification number for the Trust; the filing of all
required federal, state or local tax and information returns in accordance with
the provisions of Treasury Regulation section 1.468B-2(k)-(l); any required
withholding of tax; the payment of any federal, state or local taxes (including
estimated taxes) and associated tax-related penalties and interest for which the
Trust may be liable, in accordance with Section 3-1; responding to any questions
from or audits regarding such taxes by the Internal Revenue Service or any state
or local tax authority; and compliance with any other tax-related requirements.
The Trustee may, in accordance with Article III, Section 3-1 and Article IV,
Section 4-2, retain and compensate independent, certified public accountants to
consult with and advise the Trustee with respect to the preparation of any and
all appropriate income tax returns, information returns, or compliance
withholding requirements. New GM (or some other person or entity on behalf of
New GM) shall supply to the Trustee and to the Internal Revenue Service the
statement described in Treasury Regulation Section 1.468B-3(e)(2), 26 C.F.R.
Section 1.468B-3(e)(2), no later than February 15th of the year following each
calendar year in which New GM makes a transfer to the Trust. In no event shall
New GM or the GUC Trust have any liability or responsibility for any amounts
payable by the Trust or Trustee pursuant to this Article VII, Section 7-2, and
New GM and the GUC Trust shall be indemnified and held harmless for such amounts
by the Trust.

 

7-3Savings Provision. Notwithstanding anything herein to the contrary, in the
event that any portion of this Trust Agreement shall at any time be considered
to cause the Trust to fail to qualify as a qualified settlement fund under
section 468B of the Code together with any and all Treasury Regulations and
Internal Revenue Service Notices, Announcements and directives thereunder, such
offending portion of this Trust Agreement shall be considered null, void, and of
no effect, without any action by any court or by the administrator, so that this
Trust continues to qualify as a qualified settlement fund in compliance with
section 468B of the Code and the applicable administrative authority and
announcements thereunder. In the event that this Section 7-3 applies to render
an offending Section null, void, or of no effect, the remainder of this Trust
Agreement shall not be affected thereby, and each remaining term and Section of
this Trust Agreement shall be valid and enforced to the fullest extent permitted
by law. Further, notwithstanding any effort or failure of the Trustee and the
other Parties to treat the Trust as a “qualified settlement fund” within the
meaning of section 1.468B-1 of the Treasury Regulations effective as of the date
hereof, any additional tax liability, interest or penalties incurred by New GM
and/or the GUC Trust resulting solely from the income earned by the Trust and
for no other reason, New GM and/or the GUC Trust shall be reimbursed from the
Trustee in the amount of such additional tax liability, interest or penalties
resulting from the income earned by the Trust

 



- 8 -

 



--------------------------------------------------------------------------------

 

upon New GM’s and/or the GUC Trust’s written request to the Trustee, subject to
agreement of Plaintiffs’ Class Counsel, which shall not be unreasonably
withheld.

 

ARTICLE VIII

TERMINATION AND WINDING UP

 

The Trust may be terminated: (a) on the date the Trust has discharged all
obligations required of it under the Settlement Agreement (either because no
Trust Estate remains in the Trust, or because all of the Trust’s obligations
have been discharged pursuant to the Settlement Agreement), or (b) the Court
orders termination of the Trust. Should New GM or the Trustee determine that the
Trust may be properly terminated pursuant to this Article VIII, such party may
submit a petition for termination of the Trust to the Court. After reviewing the
petition and in accordance with the Settlement Agreement, the Court may
terminate the Trust or may order the Trust to undertake such further actions as
the Court deems necessary and appropriate pursuant to the Settlement Agreement.
Subject to the Settlement Agreement, the Trustee shall finalize distributions
from the Trust Estate in accordance with Article III, Section 3-1. The Trustee
is authorized, upon such final distribution of the Trust Estate, to take
appropriate steps to wind down the Trust and thereafter the Trustee is
discharged from any further responsibility with respect to the Trust.

 

ARTICLE IX

GENERAL PROVISIONS

 

9-1Interests in the Trust. No interest in this Trust may be assigned or
transferred in any manner, unless agreed and approved in writing by New GM and
Plaintiffs’ Class Counsel, and ordered by the Court. In addition, such interests
shall not be voluntarily or involuntarily subject to any type of encumbrance, to
the maximum extent allowable by law. This shall include, but not be limited to,
encumbrances associated with claims of any creditor (in or outside of bankruptcy
or other insolvency statutory schemes) under any federal, state, or local laws.
Any such interest shall be made available only upon termination of the Trust.

 

9-2Governing Law. This Trust Agreement creates a trust under the laws of the
State of New York, and the validity, construction, and interpretation of this
Trust Agreement, and the rights created hereunder, shall be governed by the laws
of the State of New York without regard to choice of law provisions, except that
all matters of federal tax law and the Trust’s compliance with section 468B of
the Code and the Treasury Regulations promulgated thereunder shall be governed
by federal income tax law.

 

9-3Interpretation. As used in this Trust Agreement, words in the singular
include words in the plural and words in the plural include the singular, and
the masculine and neuter genders shall be deemed to include the masculine,
feminine, and neuter. The descriptive headings for each article of this Trust
Agreement shall not affect the interpretation or legal efficacy of this Trust
Agreement. It is agreed that neither the act of entering into this Trust
Agreement or the Settlement Agreement nor any contribution to the Trust nor any
action taken under this Trust Agreement or the Settlement Agreement shall be
deemed to constitute an admission of any wrongdoing, liability, or fault on the
part of the Trustee, the GUC Trust or New GM, nor shall it be construed as any
acknowledgment by New GM or the GUC Trust that any Plaintiff has or

 



- 9 -

 



--------------------------------------------------------------------------------

 

may bring any claim or cause of action against New GM or the GUC Trust in any
court of law or other forum, nor does it continue a commitment or agreement,
either express or implied, by any or all of them to undertake any further
activities outside the scope of this Trust Agreement or the Settlement
Agreement. No action taken under this Trust Agreement or the Settlement
Agreement shall be admissible in evidence before any court or other tribunal to
establish or refute liability in relation to any claim relating to any Alleged
Defect in a Subject Vehicle or any alleged Incident (as such terms are defined
in the Settlement Agreement). Nor shall action taken under this Trust Agreement
or the Settlement Agreement constitute or be used as precedent in any future
matter involving New GM or the GUC Trust or any other Released Parties (as
defined in the Settlement Agreement). This Trust Agreement shall be construed so
as to be consistent with the terms of the Settlement Agreement and the
definition contained therein, in the event of any conflict between the terms of
this Trust Agreement and the terms of the Settlement Agreement, the terms of the
Settlement Agreement shall control.

 

9-4Counterparts. This Trust Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

9-5Severability. Should any provision of this Trust Agreement be determined to
be unenforceable, such determination shall in no way limit or affect the
enforceability and operative effect of any and all other provisions of this
Trust Agreement. Each provision in this Trust Agreement is valid and severable
and enforceable to the fullest extent permitted by law.

 

9-6Jurisdiction. The Trust is subject to the continuing jurisdiction of the
Court, and the Parties accept jurisdiction of the Court for purposes of this
Trust Agreement.

 

9-7Amendments, Alterations, and Revocation. The Trust may be amended or altered
from time to time, or revoked by an instrument in writing executed by all of New
GM, Plaintiffs’ Class Counsel, and the Trustee, and approved by order of the
Court.

 

9-8Notice. Any required notice or other communication hereunder shall be
effective if given in writing and shall be deemed to have been properly given
when received. Any notice or other communication made pursuant to this Trust
Agreement shall be sent, as applicable, by electronic mail and overnight
delivery to the persons set forth below:

 

If to New GM, to:

 

Richard C. Godfrey & Wendy Bloom Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Tel. 312-862-2391 and 312-862-2343

 



- 10 -

 



--------------------------------------------------------------------------------

 

 

If to the GUC Trust, to:

 

Kristin K. Going

McDermott, Will & Emery LLP 340 Madison Ave.

New York, NY 10173 Tel. 212-547-5429

 

If to Plaintiffs’ Class Counsel, to: Steve W. Berman

Hagens Berman Sobol Shapiro LLP 1301 Second Ave.

Suite 2000

Seattle, WA 98101

Tel. 206-623-7292

 

Elizabeth J. Cabraser

Lieff Cabraser Heimann & Bernstein, LLP Embarcadero Center West

275 Battery Street, 29th Floor San Francisco, CA 94111 Tel. 415-956-1000

 

If to the Trustee, to:

 

 

Flora Bian

JND Legal Administration

 

1100 2nd Ave., Suite 300

 

 

Seattle, WA 98101

 

 

Tel. 206-709-6448

 

 

 

 

9-9 Entire Agreement; No Waiver. This Trust Agreement and the Settlement
Agreement together contain the entire agreement of the Parties relating to the
subject matter of this Trust Agreement, and other than the Settlement Agreement,
this Trust Agreement supersedes any prior oral or written agreements concerning
the subject matter hereof. This Trust Agreement shall be construed so as to be
consistent with the terms of the Settlement Agreement and, in the event of any
conflict between the terms of this Trust Agreement and the terms of the
Settlement Agreement the terms of the Settlement Agreement shall control. No
failure to exercise or delay in exercising any right, power, or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power, or privilege hereunder preclude any further
exercise thereof or of any other right, power, or privilege. The rights and
remedies herein provided are cumulative and are not exclusive of rights under
law or in equity.

 



- 11 -

 



--------------------------------------------------------------------------------

 

9-10Confidentiality. All information disclosed by any Party (or its
representatives), whether before or after the date hereof, in connection with
the transactions contemplated by or the discussion and negotiations preceding
this Trust Agreement, or the implementation and administration of this Trust
Agreement or the settlement to which it relates to any Party (or its
representatives), including but not limited to the terms of the Settlement
Agreement, and the amount(s) of any payment(s) made pursuant to the Settlement
Agreement, into this Trust, or disbursed from this Trust, shall be kept strictly
confidential, and shall not be disclosed by any of the Parties (or their
representatives), except as may be expressly required (a) by law, (b) by an
applicable state’s rules of professional responsibility, (c) by an order of a
court of competent jurisdiction expressly ordering disclosure, or (d) in the
event the Court (as that term is defined in the Settlement Agreement) enters an
order expressly directing disclosure of such terms or information in order to
enforce the settlement for which this QSF Trust has been created to implement.
In the event disclosure has been ordered pursuant to the preceding sentence, the
Party directed to make such disclosure shall make such disclosure only to the
extent required by the applicable authority and, unless otherwise prohibited by
the applicable authority, in such manner as to preserve the confidentiality of
the information to the greatest extent possible. This Section 9-10 shall not
prevent New GM from disclosing such information in any manner required by law or
regulation, as determined in New GM’s sole discretion, nor shall it prevent
Plaintiffs’ Class Counsel from disclosing such information to Plaintiffs or
Plaintiffs’ representatives provided that such representatives agree to maintain
the confidentiality of such information, nor shall it prevent the disclosure of
safety related information (excluding the terms, and conditions, and amount of
this settlement) to government and/or regulatory agency.

 

IN WITNESS WHEREOF, this Trust Agreement has been executed by New GM as settlor,
the GUC Trust as settlor, Plaintiffs’ Class Counsel, and the Trustee all as of
the date indicated on the cover page above.

 

SO AGREED ON BEHALF OF NEW GM, AS SETTLOR:

 

 

By:

                                               
Wendy L. Bloom

 

Kirkland & Ellis LLP 300 North LaSalle

Chicago, IL 60654

 

 

 

SO AGREED ON BEHALF OF THE GUC TRUST, AS SETTLOR:

 

 

By:

                                               
Kristin K. Going

 

McDermott, Will & Emery LLP 340 Madison Ave.

New York, NY 10173

 

 



- 12 -

 



--------------------------------------------------------------------------------

 

SO AGREED ON BEHALF OF PLAINTIFFS’ CLASS COUNSEL:

 

 

 

By:

                                               
Steve W. Berman

 

Hagens Berman Sobol Shapiro LLP 1301 Second Ave.

Suite 2000

Seattle, WA 98101

 

 

By:

                                               
Elizabeth J. Cabraser

 

Lieff Cabraser Heimann & Bernstein, LLP Embarcadero Center West

275 Battery Street, 29th Floor San Francisco, CA 94111

 

SO AGREED ON BEHALF OF FLORA BIAN, AS TRUSTEE

 

 

 

 

By:

                                               
Flora Bian

 

JND Legal Administration 1100 2nd Ave., Suite 300

Seattle, WA 98101

Tel. 206-709-6448

 



- 13 -

 



--------------------------------------------------------------------------------

 

ACCEPTANCE OF TRUST ESTATE

 

Flora Bian, named as the Trustee of the Common Fund accepts this appointment and
the assets to be transferred to the Common Fund to be held, administered and
distributed as provided in this Trust Agreement and in the Settlement Agreement.

 

WITNESS the execution hereof of the Trustee on thisday of, 2020.

 

 

 

 

 

By:

                                               
Flora Bian

 

JND Legal Administration 1100 2nd Ave., Suite 300

Seattle, WA 98101

Tel. 206-709-6448

 



- 14 -

 



--------------------------------------------------------------------------------

 

Exhibit 8:

 

Release Agreement

 

 

--------------------------------------------------------------------------------

 

RELEASE AGREEMENT BY AND BETWEEN GENERAL MOTORS LLC AND THE

MOTORS LIQUIDATION COMPANY GUC TRUST

 

This Release Agreement (“Release Agreement”) is made by and between General
Motors LLC (“New GM”) and the Motors Liquidation Company GUC Trust (“GUC Trust,”
and with New GM, the “Parties”) and shall become effective on the Excess
Distribution Date.

 

WHEREAS, New GM and the GUC Trust have agreed to deliver releases to one another
in the form of this Release Agreement, and New GM has agreed not to object to
the Excess Distribution;

 

Accordingly, in consideration of the covenants and agreements in this Release
Agreement, the receipt and sufficiency of which are acknowledged, New GM and the
GUC Trust agree as follows:

 

 

Section 1.Definitions

 

As used in this Release Agreement, the following terms have the following
meanings, unless this Release Agreement specifically provides otherwise:

 

 

 

1.1

“AAT” means the Motors Liquidation Company Avoidance Action Trust established
pursuant to the Old GM Plan and its assets, together with the AAT Administrator
and the AAT Monitor.

 

 

 

1.2

“AAT Administrator” means Wilmington Trust Company, solely in its capacity as
trust administrator and trustee of the Motors Liquidation Company Avoidance
Action Trust pursuant to the Fourth Amended and Restated Motors Liquidation
Company Avoidance Trust Agreement.

 

 

 

1.3

“AAT Monitor” means Arthur J. Gonzalez, solely in his capacity as trust monitor
for the Motors Liquidation Company Avoidance Action Trust.

 

 

 

1.4

“Action” or “Actions” means (a) all economic loss claims relating to the
Recalls, whether asserted as class, mass, or individual actions, however
denominated, that are consolidated for pretrial proceedings in the MDL Court in
In re: General Motors Ignition Switch Litigation, Case No. 14-MD-2543 (JMF)
(“MDL 2543”), including those listed in Exhibit 1 to this Release Agreement and
all economic loss claims relating to the Recalls filed in the past, present or
future in any federal or state court or other tribunal, and (b) all economic
loss claims, whether asserted as class, mass, or individual claims, including
all Late Claims Motions and all Proposed Proofs of Claims involving alleged
economic loss, however denominated, filed or asserted in the Bankruptcy Case.
For purposes of clarification, Actions does not include any action in the MDL or
the Bankruptcy Case to the extent the

 

 



1

 



--------------------------------------------------------------------------------

 

litigant is seeking recovery for personal injury and/or wrongful death but does
include economic loss claims asserted by any such litigant.

 

 

1.5

“Adjustment Shares” has the meaning set forth in Section 3.2(c) of the Sale
Agreement.

 

 

1.6

“Allocation Counsel” means the following counsel who have been appointed by
Plaintiffs’ Class Counsel to serve as separate counsel for and representing each
Subclass for the purposes of advocating allocation of the Net Common Fund across
the Subclasses: Marc Seltzer of Susman Godfrey LLP (Subclass 1), Kevin Dean of
Motley Rice LLC (Subclass 2), Matthew Weinshall of Podhurst Orseck, P.A.
(Subclass 3), Steven Davis of Boies Schiller Flexner LLP (Subclass 4), and John
Tangren of DiCello Levitt Gutzler (Subclass 5). Mr. Seltzer was appointed by the
MDL Court to the Executive Committee in MDL 2543 pursuant to Order No. 8 (Docket
No. 249), and the other Allocation Counsel are each respectively law firm
partners of individual counsel appointed by the MDL Court to the Executive
Committee pursuant to Order No. 8. Mr. Dean is a partner with Joe Rice of Motley
Rice LLC; Mr. Weinshall is a partner with Peter Prieto of Podhurst Orseck, P.A.;
Mr. Davis is a partner with David Boies of Boies Schiller Flexner LLP; and Mr.
Tangren is a partner with Adam Levitt of DiCello Levitt Gutzler.

 

 

 

1.7

“Bankruptcy Case” means the chapter 11 case pending in the Bankruptcy Court
captioned In re Motors Liquidation Company, et al., f/k/a General Motors Corp.,
et al., Case No. 09- 50026 (MG).

 

 

 

1.8

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York.

 

 

 

1.9

“Class” means, for settlement purposes only, all Persons who, at any time as of
or before the Recall Announcement Date of the Recall(s) applicable to the
Subject Vehicle, own(ed), purchase(d), and/or lease(d) a Subject Vehicle in any
of the fifty States, the District of Columbia, Puerto Rico, Guam, the U.S.
Virgin Islands, and all other United States territories and/or possessions. The
Class is comprised of five Subclasses as follows (the “Subclasses”), and a Class
Member who own(ed), purchase(d), and/or lease(d) more than one Subject Vehicle
is included within different Subclasses listed below and shall be a member of
each applicable Subclass:

 

 

 

(a)

Subclass 1: The Delta Ignition Switch Subclass, comprised of those Class Members
who own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to NHTSA
Recall No. 14v047. Proposed Subclass 1 Counsel is Marc Seltzer of Susman Godfrey
LLP.

 

 

 

(b)

Subclass 2: The Key Rotation Subclass, comprised of those Class Members who
own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to NHTSA Recall
Nos. 14v355, 14v394, and 14v400. Proposed Subclass 2 Counsel are Joe Rice and
Kevin Dean of Motley Rice LLC.

 

 

 

(c)

Subclass 3: The Camaro Knee-Key Subclass, comprised of those Class Members who
own(ed), purchase(d), and/or lease(d) a Subject Vehicle

 

 



2

 



--------------------------------------------------------------------------------

 

subject to NHTSA Recall No. 14v346. Proposed Subclass 3 Counsel are Peter Prieto
and Matthew Weinshall of Podhurst Orseck, P.A..

 

 

(d)

Subclass 4: The Electronic Power Steering Subclass, comprised of those Class
Members who own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to
NHTSA Recall No. 14v153. Proposed Subclass 4 Counsel are David Boies and Steven
Davis of Boies Schiller Flexner LLP.

 

 

 

(e)

Subclass 5: The Side Airbag Subclass, comprised of those Class Members who
own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to NHTSA Recall
No. 14v118. Proposed Subclass 5 Counsel are Adam Levitt and John Tangren of
DiCello Levitt Gutzler.

 

 

Excluded from the Class are: (a) the MDL Court and the Bankruptcy Court and each
of their personnel and the judicial officers presiding over the Actions and
members of their immediate family and staffs; (b) authorized GM dealers who
executed a dealer agreement with New GM or Old GM; (c) daily rental fleet
purchasers, owners and lessees (including all registrants of a Subject Vehicle
identified as “rental” in the IHS Markit / Polk vehicle registration data
provided by New GM to the Class Action Settlement Administrator); (d)
governmental or quasi-governmental bodies, political subdivisions, and any
agency or instrumentality thereof (including all registrants of a Subject
Vehicle designated as “governmental” in the IHS Markit / Polk vehicle
registration data provided by New GM to the Class Action Settlement
Administrator); (e) each Person who did not own, purchase, and/or lease a
Subject Vehicle until after the Recall Announcement Date applicable to that
Subject Vehicle; (f) all counsel (and their law firms) representing Plaintiffs
in the Actions, including Plaintiffs’ Class Counsel, Allocation Counsel,
Designated Counsel, and members of their immediate family; (g) all Persons who
released claims relating to the Actions against all of the GUC Trust, Old GM and
New GM concerning a Subject Vehicle, including without limitation all Persons
who signed a consumer release and received a payment from the Arizona Attorney
General pursuant to the Consent Decree entered on March 8, 2018 by the Superior
Court of the State of Arizona in the matter of Arizona v. General Motors LLC,
No. CV 2014-014090 (Maricopa County, Ariz.), all Persons who signed a GM
Ignition Compensation Claims Resolution Facility Release of All Claims and
received payment from Claims Administrator Kenneth Feinberg, and Persons who
signed and notarized a release to settle a lawsuit or unfiled claims with New GM
pertaining to a motor vehicle accident involving the Subject Vehicle in which
the release released claims relating to the Actions against all of the GUC
Trust, Old GM and New GM concerning the Subject Vehicle; and (h) all Persons who
are Opt-Outs.

 

 

1.10

“Class Action Settlement Administrator” means the third-party agent who must be
agreed to by New GM and Plaintiffs’ Class Counsel as a condition precedent to
appointment by the MDL Court, and then who shall be approved by and appointed by
the MDL Court to implement notice and claims administration aspects of the
Settlement Agreement. Jennifer

 

M. Keough of JND Legal Administration shall serve as Class Action Settlement

Administrator, subject to approval by the MDL Court.

 



3

 



--------------------------------------------------------------------------------

 

 

1.11

“Class Member” means a member of the Class.

 

 

1.12

“Common Fund” means the Qualified Settlement Fund.

 

 

1.13

“Designated Counsel” means Brown Rudnick LLP and Stutzman, Bromberg, Esserman &
Plifka.

 

 

 

1.14

“Excess Distribution” means the distribution in the amount of Three Hundred
Million U.S. Dollars ($300,000,000.00) to be paid by the GUC Trust to the
Unitholders pursuant to the terms and conditions set forth in the Settlement
Agreement.

 

 

 

1.15

“Excess Distribution Date” means the earlier to occur of (i) the GUC Trust
Approval Order Effective Date, and (ii) the date on which the GUC Trust makes
the Excess Distribution.

 

 

 

1.16

“Final Effective Date” means the latest date on which the Final Order and Final
Judgment approving the Settlement Agreement becomes final. For purposes of the
Settlement Agreement: (a) if no appeal has been taken from the Final Order
and/or Final Judgment in the MDL Court, then “Final Effective Date” means the
date on which the time to appeal therefrom has expired; or (b) if any appeal has
been taken from the Final Order and/or Final Judgment in the MDL Court, then
“Final Effective Date” means the date on which all appeals therefrom, including
petitions for rehearing or re-argument, petitions for rehearing en banc and
petitions for certiorari or any other form of review, have been finally disposed
of in a manner that affirms the Final Order or Final Judgment in all respects;
or (c) if Plaintiffs’ Class Counsel, New GM, and the GUC Trust all agree in
writing, then the “Final Effective Date” can occur on any other agreed date. For
the avoidance of doubt, this Release Agreement shall become effective on the
Excess Distribution Date, and not the Final Effective Date.

 

 

 

1.17

“Final Judgment” means the MDL Court’s final judgment entered in connection with
the Final Order.

 

 

 

1.18

“Final Order” means the MDL Court’s order approving the Settlement and the
Settlement Agreement.

 

 

 

1.19

“GUC Trust” means the Motors Liquidation Company GUC Trust established pursuant
to the Old GM Plan.

 

 

 

1.20

“GUC Trust Administrator” means Wilmington Trust Company, solely in its capacity
as Trust Administrator and Trustee of the GUC Trust pursuant to the GUC Trust
Agreement.

 

 

 

1.21

“GUC Trust Agreement” means that certain Second Amended and Restated Motors
Liquidation Company GUC Trust Agreement, dated as of July 30, 2015, as such
agreement

 

 



4

 



--------------------------------------------------------------------------------

 

may be amended, restated, or supplemented from time to time, and including all
exhibits, schedules and addenda thereto.

 

 

1.22

“GUC Trust Approval Order” means the order to be entered by the Bankruptcy Court
approving the GUC Trust Motion.

 

 

 

1.23

“GUC Trust Approval Order Effective Date” shall be the date on which the GUC
Trust Approval Order becomes a final order. For purposes of this Release
Agreement, the GUC Trust Approval Order shall be considered a final order at
such time that: (a) if no appeal has been taken from the GUC Trust Approval
Order, “GUC Trust Approval Order Effective Date” means the date on which the
time to appeal therefrom has expired; (b) if any appeal has been taken from the
GUC Trust Approval Order, “GUC Trust Approval Order Effective Date” means the
date on which all appeals therefrom, including petitions for rehearing or
re-argument, petitions for rehearing en banc and petitions for certiorari or any
other form of review, have been finally disposed of in a manner that affirms the
GUC Trust Approval Order in all respects; or (c) any other date if agreed upon
in writing by all of Plaintiffs’ Class Counsel, New GM and the GUC Trust.

 

 

 

1.24

“GUC Trust Counsel” means McDermott Will & Emery LLP.

 

 

1.25

“GUC Trust Monitor” means FTI Consulting, Inc., solely in its capacity as trust
monitor of the GUC Trust pursuant to the GUC Trust Agreement.

 

 

 

1.26

“GUC Trust Motion” means a motion, in a form agreed to by the GUC Trust, New GM,
and Plaintiffs’ Class Counsel, filed by the GUC Trust in the Bankruptcy Case
seeking, inter alia, an order of the Bankruptcy Court, pursuant to Bankruptcy
Code sections 105(a), 363, and 1142 and Bankruptcy Rule 9019, (i) approving the
Settlement Agreement and the Release Agreement, and authorizing the GUC Trust to
enter into the Settlement Agreement and the Release Agreement; (ii) staying any
and all litigation in the Bankruptcy Court by any party in interest to the
Bankruptcy Case arising out of, in connection with, or related to the Settlement
Agreement; and (ii) authorizing the GUC Trust to take all steps necessary
pursuant to the terms and conditions of the Settlement Agreement and the Release
Agreement to effectuate the Settlement Agreement and the Release Agreement,
including, without limitation, findings by the Bankruptcy Court that (a) the GUC
Trust’s execution, delivery and performance of the Settlement Agreement and the
Release Agreement are approved, (b) the Excess Distribution by the GUC Trust to
the Unitholders is authorized,

 

(c) the GUC Trust’s granting of the releases and covenants not to sue
incorporated in the

Settlement Agreement and in the Release Agreement (the “GUC Trust Release” and
the “New GM Release”) are approved, and (d) the reallocation of Fifty Million
U.S. Dollars ($50,000,000.00) in “GUC Trust Assets” (as the term is defined in
the GUC Trust Agreement) to fund the GUC Trust’s payment of (1) Two Million U.S.
Dollars ($2,000,000.00) in Settlement Implementation Expenses if and only if the
Bankruptcy Court enters the GUC Trust Approval Order and the MDL Court enters
the Withdrawal

 



5

 



--------------------------------------------------------------------------------

 

Order and the Preliminary Approval Order and  (2) Forty-Eight  Million U.S.
Dollars ($48,000,000.00) into the Common Fund within 30 days of the Final
Effective Date.

 

 

1.27

“GUC Trust Released Parties” or “GUC Trust Released Party” means the GUC Trust,
the GUC Trust Administrator, the GUC Trust Monitor, and any and all of each of
their past, present, and future officers, directors, agents, employees,
servants, associates, spouses, representatives, subsidiaries, affiliated
companies, parent companies, joint-ventures and joint-venturers, partnerships
and partners, members, stockholders, shareholders, bondholders, Unitholders,
beneficiaries, trustees, insurers, reinsurers, divisions, agents, attorneys,
administrators, advisors, predecessors, successors, heirs, and assigns. The
Parties expressly acknowledge that each of the foregoing is included as a GUC
Trust Released Party even though not identified by name herein. The terms “GUC
Trust Released Parties” or “GUC Trust Released Party” do not include the AAT, or
any Person entitled to distribution from the AAT (solely in their capacity as an
AAT beneficiary).

 

 

 

1.28

“Late Claims Motions” means, collectively, those motions filed in the Bankruptcy
Case by or on behalf of Plaintiffs and Class Members seeking authority to file
late proofs of claim, including, without limitation, the motions set forth at
Bankruptcy Court docket ECF Nos. 13806, 13811, 13818, and 14280.

 

 

 

1.29

“Letter Regarding Adjustment Shares” means that certain letter regarding the
Adjustment Shares dated September 23, 2011 by, among others, New GM, Old GM and
the GUC Trust.

 

 

 

1.30

“MDL Court” means the United States District Court for the Southern District of
New York.

 

 

 

1.31

“New GM” means General Motors LLC.

 

 

1.32

“New GM’s Counsel” means Kirkland & Ellis LLP.

 

 

1.33

“New GM Released Parties” or “New GM Released Party” means:

 

 

(a)

General Motors Company, General Motors LLC, General Motors Holdings LLC, Vehicle
Acquisition Holdings, LLC, and NGMCO, Inc.;

 

 

 

(b)

Any and all Persons, including dealerships, involved in the design, manufacture,
assembly, testing, sale, repair, marketing, advertising, inspection,
maintenance, recall, or distribution of a Subject Vehicle;

 

 

 

(c)

Any and all suppliers of materials, components, and/or services used in the
manufacture of a Subject Vehicle; and

 

 

 

(d)

Any and all past, present, and future officers, directors, agents, employees,
servants, associates, spouses, representatives, subsidiaries, affiliated
companies, parent companies, joint-ventures and joint-venturers, partnerships
and partners, members, stockholders, shareholders, bondholders, Unitholders,
beneficiaries, trustees, insurers, reinsurers,

 

 



6

 



--------------------------------------------------------------------------------

 

dealers, suppliers, vendors, advertisers, service providers, distributors and
sub-distributors, divisions, agents, attorneys, administrators, advisors,
predecessors, successors, heirs, and assigns of any person, company, or entity
identified in subparagraphs a.-c. of this Paragraph.

 

 

(e)

The Parties expressly acknowledge that each of the foregoing is included as a
New GM Released Party even though not identified by name herein.

 

 

 

1.34

“Old GM” means Motors Liquidation Company f/k/a General Motors Corporation.

 

 

1.35

“Old GM Bankruptcy Estates” means the Debtors’ (as defined in the Old GM Plan)
estates created upon the commencement of the Bankruptcy Case, including, without
limitation, all property, rights, defenses and claims included therein.

 

 

 

1.36

“Old GM Plan” means the Debtors’ Second Amended Joint Chapter 11 Plan, dated
March 18, 2011, and as confirmed by the Bankruptcy Court on March 29, 2011.

 

 

 

1.37

“Opt-Outs” means all Persons within the definition of the Class who have
excluded themselves from the Settlement Agreement.

 

 

 

1.38

“Person” or “Persons” means an individual, corporation, business, company, firm,
partnership, association, proprietorship, trust, governmental or
quasi-governmental body or political subdivision or any agency or
instrumentality thereof, or any other entity or organization.

 

 

 

1.39

“Plaintiffs” means Valeria Glenn, Gerald Smith, Marion Smoke, Camille Burns, Joe
Glover, Nettleton Auto Sales, Inc., Grace Belford, Barbara Hill, Ray Wieters,
Patricia Barker, Chimen Basseri, Michael Benton, Sylvia Benton, Kimberly Brown,
Kellie Cereceres, Crystal Hardin, Yvonne James-Bivins, Javier Malaga, Winifred
Mattos, Santiago Orosco, David Padilla, Esperanza Ramirez, William Rukeyeser,
Michelle Thomas, Trina Bruche, John Marvin Brutche, Jr., Margaret Lesnansky,
Yvonne Elaine Rodriguez, Annet Tivin, Nathan Terry, Wandell Littles Beazer,
Stacey Bowens, Robert Deleo, Celeste Deleo, Michael Pesce, Lisa Teicher, Tracey
Perillo, LaTonia Tucker, Joni Ferden-Precht, Debra Forbes, Kim Genovese, Rhonda
Haskins, Maria E. Santiago, Harvey Sobelman, Verlena Walker, Neysa Williams,
Rochelle Bankhead, Carla Cartwright, Dale Dowdy, Jennifer Dunn, Towana Ferguson,
Jenny Mathis, Billy Mosley, Clifford Turner, Barry Wilborn, Dennis Walther,
Patricia Backus, Susan Benner, Debra Cole, Charlene Kapraun, Keith Nathan,
Patrick Painter, Cliff Redmon, Lane Blackwell, Jr., Martha Cesco, Heather
Holleman, Valerie Mortz Rogers, Cheryl Reed, Karen Rodman, Heidi Wood, Alphonso
Wright, James Dooley, Lyle Wirtles, Carl Bosch, Evelyn Bosch, Phyllis Hartzell,
Philip Zivnuska, Elizabeth Stewart, Dawn Talbot, Frances Ann Fagans, Lori Green,
Raymond Naquin, Lisa West, Debra Quinn, Harry Albert, Marc Koppleman, Madelaine
Koppelman, Melody Lombardo, Jerrod Pinkett, Robert Wyman, Debra Companion, Colin
Elliott, Richard Leger, Susan Viens, Brittany Vining, Sheree Anderson, Marquetta
Chestnut, Diana Cnossen, Rafael Lanis, Sophia Marks, David Price, Brian Semrau,
Jacqueline Smith, Bryan Wallace, Franklin Wloch, Anna Allshouse, David Cleland,
Janelle Davis, William Hill, Christine Leonzal, Cynthia Shatek, Jennifer
Sullivan,

 

7

 

 

--------------------------------------------------------------------------------

 

Larry Haynes, Frances Howard, Elizabeth D. Johnson, Ashley Murray, Youloundra
Smith, Linda Wright, Brad Akers, Deloris Hamilton, Cynthia Hawkins, Kenneth
Robinson, Ronald Robinson, Mario Stefano, Christopher Tinen, Patrice
Witherspoon, Laurie Holzwarth, Susan Rangel, Bonnie Hensley, Sandra Horton,
Wayne Wittenberg, Crystal Mellen, Michael Amezquita, Heather Francis, Anthony
Juraitis, Gene Reagan, Steven Sileo, Javier Delacruz, Lorraine De Vargas, Arteca
Heckard, Bernadette Romero, Irene Torres, Renate Glyttov, Sandra Levine, Nicole
Mason, Donna Quagliana, Michael Rooney, William Ross, Richelle Draper, Gwen
Moore, Leland Tilson, Jolene Mulske, Lisa Axelrod, Gail Bainbridge, Tracie
Edwards, Georgianna Parisi, Peggy Robinson, Bradley Siefke, Steven M. Steidle,
Bonnie Taylor, William Troiano, Reggie Welch, Carleta Burton, Deneise Burton,
Debra Cummings, Jerrile Gordon, Paulette Hand, Jennifer Reeder, Bruce Wright,
Denise Wright, William Bernick, Shelton Glass, Janice Bagley, Raymond Berg,
Shawn Doucette, Shirley Gilbert, George Mathis, Paul Pollastro, David
Schumacher, Greg Theobald, Mary Dias, Garrett Mancieri, Annette Hopkins, Frances
James, Cassandra Legrand, Kimberly Mayfield, Edith Williams, Norma Lee Holmes,
Catherine Senkle, Helen A. Brown, Alexis Byrd, Felisha Johnson, Sharon Newsome,
Louise Tindell, Silas Walton, Gareebah Al-ghamdi, Dawn Bacon, Dawn Fuller,
Michael Graciano, Shenyesa Henry, Keisha Hunter, Lisa McClellan, Lisa Simmons,
Malinda Stafford, Alexis Crockett, Blair Tomlinson, Paul Jenks, Reynaldo
Spellman, Michael Garcia, Tony Hiller, Stephanie Renee Carden, Melinda Graley,
Nancy Bellow, Thomas Linder, Les Rouse, and Christy Smith.

 

 

1.40

“Plaintiffs’ Class Counsel” means counsel for Plaintiffs in the Actions, who
are: Steve W. Berman, of Hagens Berman Sobol Shapiro LLP, and Elizabeth J.
Cabraser of Lieff Cabraser Heimann & Bernstein, LLP.

 

 

 

1.41

“Preliminary Approval Order” means the order to be entered by the MDL Court
preliminarily approving the Settlement.

 

 

 

1.42

“Proposed Proofs of Claim” mean the proposed class claims attached as exhibits
to the Late Claims Motions, as well as any other proofs of claim that Plaintiffs
or Class Members assert, or seek to assert, in connection with the Late Claims
Motions.

 

 

 

1.43

“Qualified Settlement Fund” means a trust structured and operated in a manner so
that it qualifies as a “qualified settlement fund” under section 468B of the
Internal Revenue Code (the “Code”) and Treasury Regulation § l.468B-1 consistent
with the terms of the Qualified Settlement Fund trust agreement, executed by New
GM, the GUC Trust and Plaintiffs’ Class Counsel, upon entry of the Preliminary
Approval Order by the MDL Court which, among other things, shall approve
establishment of the Common Fund as a Qualified Settlement Fund Trust.

 

 

 

1.44

“Recalls” means the following seven motor vehicle recalls conducted by New GM in
2014 as described by National Highway Transportation Safety Administration
(“NHTSA”) recall number: NHTSA Recall No. 14v047 (Delta Ignition Switch), NHTSA
Recall No. 14v355 (Impala Key Rotation), NHTSA Recall No. 14v394 (Cadillac
CTS/SRX Key Rotation), NHTSA Recall No. 14v400 (Malibu Key Rotation), NHTSA
Recall No. 14v346

 

 

8

 

 

--------------------------------------------------------------------------------

 

(Knee-to-Key Camaro), NHTSA Recall No. 14v118 (Side Airbag), and NHTSA Recall
No. 14v153 (Electronic Power Steering).

 

 

1.45

“Recall Announcement Date” means the last day of the month in which New GM
notified NHTSA in 2014 that it was including the Subject Vehicle in one of the
Recalls. For a Subject Vehicle subject to more than one of the Recalls, the
Recall Announcement Date shall be the last day of the month of such notice by
New GM to NHTSA for whichever Recall came later in time.

 

 

 

1.46

“Releasing Parties” or “Releasing Party” means the Class, Plaintiffs, and each
Class Member, on behalf of themselves and their heirs, beneficiaries, estates,
executors, administrators, representatives, agents, counsel, insurers,
reinsurers, subsidiaries, corporate parents, predecessors, successors,
indemnitors, subrogees, assigns, and any legal, juridical, or natural person or
entity who may claim by, through, under, or on behalf of them.

 

 

 

1.47

“Sale Agreement” means that certain Amended and Restated Master Sale and
Purchase Agreement, dated as of July 5, 2009, by and among General Motors
Corporation, certain of its affiliates, and NGMCO, Inc., and approved by the
Bankruptcy Court on July 5, 2009, as amended, restated, or supplemented from
time to time, and including all exhibits, schedules and addenda thereto.

 

 

 

1.48

“Settlement” or “Settlement Agreement” means the document titled “Settlement
Agreement” filed simultaneously in In re: General Motors LLC Ignition Switch
Litigation relating to “All Economic Loss Actions,” No. 14-MD-2543 (JMF), United
States District Court Southern District of New York and the Bankruptcy Case and
the exhibits attached thereto or incorporated therein, entered into by and among
New GM, the GUC Trust, Plaintiffs, and Plaintiffs’ Class Counsel to which this
Release Agreement is appended as an exhibit, and including any subsequent
amendments and any exhibits to such amendments to the document titled
“Settlement Agreement.”

 

 

 

1.49

“Subject Vehicles” means the GM vehicles subject to the Recalls as defined by
the VINs provided by New GM to the Class Action Settlement Administrator and
which are comprised of the following GM vehicles:

 

 

 

(a)

“Production Part Recall 14v047 Vehicles,” which are those 2005-2007 Chevrolet
Cobalt vehicles not also subject to Recall 14v153, those 2004- 2007 Saturn Ion
vehicles not also subject to Recall 14v153, 2006-2007 Chevrolet HHR vehicles,
those 2007 Pontiac G5 vehicles not also subject to Recall 14v153, some 2005-2006
Pontiac Pursuit vehicles imported into the United States not also subject to
Recall 14v153, 2007 Saturn Sky vehicles, 2003 Saturn Ion vehicles, and 2006-2007
Pontiac Solstice vehicles. The Recall Announcement Date for the Production Part
Recall 14v047 Vehicles is February 28, 2014.

 

 

 

(b)

“Production Part Recall 14v047 Vehicles also subject to Recall 14v153,” which
are those 2005-2007 Chevrolet Cobalt vehicles subject to both Recalls, those
2007 Pontiac G5 vehicles subject to both Recalls, some 2004-

 

9

 

 

--------------------------------------------------------------------------------

 

2007 Saturn Ion vehicles, and some 2005-2006 Pontiac Pursuit vehicles imported
into the United States subject to both Recalls. The Recall Announcement Date for
the Production Part Recall 14v047 Vehicles also subject to Recall 14v153 is
March 31, 2014.

 

 

(c)

“Service Part Recall 14v047 Vehicles,” which are those 2008-2010 Chevrolet
Cobalt vehicles not also subject to Recall 14v153, 2008 and 2011 Chevrolet HHR
vehicles, those 2009-2010 Chevrolet HHR vehicles not also subject to Recall
14v153, those 2008-2010 Pontiac G5 vehicles imported into the United States not
also subject to Recall 14v153, 2008-2010 Saturn Sky vehicles, and 2008-2010
Pontiac Solstice vehicles. The Recall Announcement Date for these Service Part
Recall 14v047 Vehicles is March 31, 2014. Additionally, for 105 vehicles of
various other makes, models and model years as identified by VINs provided by
New GM for such Subject Vehicles to the Class Action Settlement Administrator,
the Recall Announcement Date is August 31, 2014.

 

 

 

(d)

“Service Part Recall 14v047 Vehicles also subject to Recall 14v153,” which are
those 2008-2010 Chevrolet Cobalt vehicles subject to both Recalls, those
2009-2010 Chevrolet HHR vehicles subject to both Recalls, and those 2008-2010
Pontiac G5 vehicles imported into the United States subject to both Recalls. The
Recall Announcement Date for the Service Part Recall 14v047 Vehicles also
subject to Recall 14v153 is March 31, 2014.

 

 

 

(e)

“Recall 14v346 Vehicles,” which are 2010-2014 Chevrolet Camaro vehicles. The
Recall Announcement Date for the Recall 14v346 Vehicles is June 30, 2014.

 

 

 

(f)

“Recall 14v355 Vehicles,” which are 2005-2009 Buick Lacrosse vehicles, 2000 and
2006-2013 Chevrolet Impala vehicles, 2014 Chevrolet Impala Limited vehicles,
2000-2005 Cadillac Deville vehicles, 2006-2011 Cadillac DTS vehicles, 2006-2011
Buick Lucerne vehicles, 2006-2007 Chevrolet Monte Carlo vehicles, 2005-2009
Buick Allure vehicles, 2004 Buick Regal vehicles, 2002-2009 Cadillac Commercial
Chassis vehicles, and 2000-2011 Cadillac Professional Chassis vehicles. The
Recall Announcement Date for the Recall 14v355 Vehicles is June 30, 2014.

 

 

 

(g)

“Recall 14v394 Vehicles,” which are those 2003-2014 Cadillac CTS vehicles as
identified by VINs provided by New GM for such Subject Vehicles to the Class
Action Settlement Administrator, and those 2004- 2006 Cadillac SRX as identified
in the list of VINs provided by New GM for such Subject Vehicles to the Class
Action Settlement Administrator, and 2004-2007 Cadillac CTS-V vehicles. The
Recall Announcement Date for the Recall 14v394 Vehicles is July 31, 2014, except
that the Recall Announcement Date is August 31, 2014 for 2012-2014 Cadillac CTS
vehicles and those 2011 Cadillac CTS vehicles as identified in the list of

 

 



10

 



--------------------------------------------------------------------------------

 

VINs provided by New GM for such Subject Vehicles to the Class Action Settlement
Administrator.

 

 

(h)

“Recall 14v400 Vehicles,” which are 1997-2003 Chevrolet Malibu vehicles,
2000-2005 Chevrolet Impala vehicles, 2000-2005 Chevrolet Monte Carlo vehicles,
2004-2005 Chevrolet Classic vehicles, 1999-2004 Oldsmobile Alero vehicles,
1998-2002 Oldsmobile Intrigue vehicles, 1999- 2005 Pontiac Grand Am vehicles,
and 2004-2008 Pontiac Grand Prix vehicles. The Recall Announcement Date for the
Recall 14v400 Vehicles is July 31, 2014.

 

 

 

(i)

“Recall 14v118 Vehicles,” which are those 2008-2009 Buick Enclave vehicles as
identified in the list of VINs for such Subject Vehicles provided by New GM to
the Class Action Settlement Administrator, 2010-2013 Buick Enclave vehicles,
those 2009 Chevrolet Traverse vehicles as identified in the list of VINs for
such Subject Vehicles provided by New GM to the Class Action Settlement
Administrator, 2010-2013 Chevrolet Traverse vehicles, those 2008-2009 GMC Acadia
vehicles as identified in the list of VINs for such Subject Vehicles provided by
New GM to the Class Action Settlement Administrator, 2010-2013 GMC Acadia
vehicles, and 2008-2010 Saturn Outlook vehicles. The Recall Announcement Date
for the Recall 14v118 Vehicles is March 31, 2014.

 

 

 

(j)

“Recall 14v153 Only Vehicles,” which are those 2004-2006 and 2008-2009 Chevrolet
Malibu vehicles as identified in the list of VINs for such Subject Vehicles
provided by New GM to the Class Action Settlement Administrator, the 2004-2005
Chevrolet Malibu Maxx, some 2006 Chevrolet Malibu Maxx as identified in the list
of VINs for such Subject Vehicles provided by New GM to the Class Action
Settlement Administrator, 2005 Pontiac G6 vehicles, those 2006 and 2008-2009
Pontiac G6 vehicles as identified in the list of VINs for such Subject Vehicles
provided by New GM to the Class Action Settlement Administrator, those 2008-2009
Saturn Aura vehicles as identified in the list of VINs for such Subject Vehicles
provided by New GM to the Class Action Settlement Administrator, those 2005-2006
Pontiac G4 vehicles imported into the United States, and those 2006 Pontiac G5
Pursuit vehicles imported into the United States. The Recall Announcement Date
for the Recall 14v153 Only Vehicles is March 31, 2014.

 

 

 

1.50

“Unitholders” means any former, current, or future holder of Units (as defined
in the GUC Trust Agreement) issued by the GUC Trust.

 

 



11

 



--------------------------------------------------------------------------------

 

 

1.51

“Withdrawal Order” means the order to be entered by the MDL Court partially
withdrawing the reference of the Bankruptcy Case from the Bankruptcy Court in
connection with the Settlement Agreement.

 

 

 

1.52

Other capitalized terms used in this Release Agreement but not defined in this
Section I shall have the meanings ascribed to them elsewhere in this Release
Agreement.

 

 

 

1.53

The terms “he or she,” “his or her,” and “their” include “it” or “its” where
applicable.

 

Section 2.Release, Waiver And Covenant Not to Sue.

 

 

2.1

Effective automatically as of the Excess Distribution Date, and regardless of
whether the Settlement Agreement receives preliminary approval or final approval
by the MDL Court or whether there is a Final Effective Date, the GUC Trust, on
behalf of itself, as well as, to the fullest extent permitted under the Old GM
Plan and applicable law, the Old GM Bankruptcy Estates (but excluding, for the
avoidance of doubt, the Motors Liquidation Company Avoidance Action Trust, the
MLC Asbestos PI Trust, and the Environmental Response Trust), and each of their
past, present, and future Unitholders, administrators, monitors,
representatives, agents, counsel, trustees, insurers, reinsurers, subsidiaries,
corporate parents, predecessors, successors, indemnitors, subrogees, assigns,
and any natural, legal or juridical person or entity asserting any claim on
behalf of or in respect of the GUC Trust (collectively, the “GUC Trust Releasing
Parties”), fully, finally and forever releases, relinquishes, acquits, waives,
discharges with prejudice, covenants not to sue, and holds harmless the New GM
Released Parties, from any and all claims, demands, suits, arbitrations,
mediations, petitions, liabilities, causes of action, rights, and damages of any
nature whatsoever (including, but not limited to, compensatory,
benefit-of-the-bargain, diminished value, lost time, lost earnings,
out-of-pocket, injunctive or other equitable relief, exemplary, punitive,
penalties, liens, expert and/or attorneys’ fees or by multipliers), whether
past, present, or future, mature or not yet mature, existing now or arising in
the future, whether or not concealed or hidden, developed or undeveloped,
foreseen or unforeseen, known or unknown, suspected or unsuspected, contingent
or non-contingent, derivative or direct, asserted or un-asserted, liquidated or
unliquidated, whether or not such claims were or could have been raised or
asserted, and whether based on federal, state or local law, statute, ordinance,
regulation, code, contract, common law, consumer fraud, unfair business
practices, fraudulent concealment, unjust enrichment, gross negligence,
recklessness, willful misconduct, violation of the federal Racketeer Influenced
and Corrupt Organizations Act or any similar state law, or any other source or
theory, which any of the GUC Trust Releasing Parties had, now has or have, or
hereafter can, shall or may have, or could assert directly or indirectly in any
forum against the New GM Released Parties, in each case arising out of, due to,
resulting from, connected with, or involving or relating in any way to, directly
or indirectly, the subject matter of the Actions, the Recalls, the Subject
Vehicles, the Bankruptcy Case, the Sale Agreement, the Adjustment Shares, the
Letter Regarding Adjustment Shares, the Old GM Plan, or the GUC Trust Agreement
(the “GUC Trust Release”). For the avoidance of doubt, the GUC Trust Release
includes, but is not limited to, any and all claims that would directly or
indirectly require New GM to issue any Adjustment Shares, regardless of (i) the
aggregate amount of allowed general

 

 



12

 



--------------------------------------------------------------------------------

 

unsecured claims, whether estimated or otherwise determined, asserted or allowed
in any Court, including the Bankruptcy Court, and (ii) any provision to the
contrary in the Sale Agreement, the Letter Regarding Adjustment Shares, the GUC
Trust Agreement, the Old GM Plan, or any other agreement.

 

 

2.2

Effective automatically as of the Excess Distribution Date, and regardless of
whether the Settlement Agreement receives preliminary approval or final approval
by the MDL Court or whether there is a Final Effective Date, New GM, on behalf
of itself, as well as its past, present, and future representatives, agents,
counsel, trustees, insurers, reinsurers, subsidiaries, corporate parents,
predecessors, successors, indemnitors, subrogees, assigns, and any natural,
legal or juridical person or entity asserting any claim on behalf of New GM
(collectively, the “New GM Releasing Parties”), fully, finally and forever
releases, relinquishes, acquits, waives, discharges with prejudice, covenants
not to sue, and holds harmless the GUC Trust Released Parties, from any and all
claims, demands, suits, arbitrations, mediations, petitions, liabilities, causes
of action, rights, and damages of any nature whatsoever (including, but not
limited to, compensatory, benefit-of-the-bargain, diminished value, lost time,
lost earnings, out-of-pocket, injunctive or other equitable relief, exemplary,
punitive, penalties, liens, expert and/or attorneys’ fees or by multipliers),
whether past, present, or future, mature or not yet mature, existing now or
arising in the future, whether or not concealed or hidden, developed or
undeveloped, foreseen or unforeseen, known or unknown, suspected or unsuspected,
contingent or non-contingent, derivative or direct, asserted or un-asserted,
liquidated or unliquidated, whether or not such claims were or could have been
raised or asserted, and whether based on federal, state or local law, statute,
ordinance, regulation, code, contract, common law, consumer fraud, unfair
business practices, fraudulent concealment, unjust enrichment, gross negligence,
recklessness, willful misconduct, violation of the federal Racketeer Influenced
and Corrupt Organizations Act or any similar state law, or any other source or
theory, which any of the New GM Releasing Parties had, now has or have, or
hereafter can, shall or may have, or could assert directly or indirectly in any
forum against the GUC Trust Released Parties, in each case arising out of, due
to, resulting from, connected with, or involving or relating in any way to,
directly or indirectly, the subject matter of the Actions, the Recalls, the
Subject Vehicles, the Bankruptcy Case, the Sale Agreement, the Adjustment
Shares, the Letter Regarding Adjustment Shares, the Old GM Plan, or the GUC
Trust Agreement (the “New GM Release”) provided, however, that notwithstanding
any other provision of this Release Agreement, the New GM Release does not
include, and New GM expressly preserves, any and all Actions or claims it had,
has, or may in the future assert, against (i) the AAT, and

 

(ii)Old GM and the Old GM Bankruptcy Estates solely to the extent that any
Actions or

claims asserted against Old GM seek a recovery or distribution only from the AAT
and no other entity, and provided that, for the avoidance of doubt, New GM shall
not be entitled to assert an Action or claim against the GUC Trust, the assets
of the GUC Trust, or any Unitholder, solely in their capacity as a Unitholder of
the GUC Trust, and New GM expressly waives any and all rights to recover from,
or receive a distribution from, the GUC Trust. For the avoidance of doubt, the
New GM Release includes, but is not limited to, any and all claims for
reimbursement, contribution, indemnity, or subrogation arising from

 



13

 



--------------------------------------------------------------------------------

 

New GM’s settlement of personal injury and wrongful death claims asserted  in
the Bankruptcy Case.

 

 

2.3

The GUC Trust Releasing Parties and the New GM Releasing Parties expressly agree
that the GUC Trust Release, the New GM Release, and the GUC Trust Approval Order
are, shall be, and may be raised as a complete defense to, and shall preclude
any action or proceeding encompassed by, the GUC Trust Release or the New GM
Release.

 

 

 

2.4

The GUC Trust Releasing Parties shall not now or hereafter institute, maintain,
prosecute, assert, and/or cooperate in the institution, commencement, filing, or
prosecution of any suit, action, and/or proceeding, against the New GM Released
Parties, either directly or indirectly, on their own behalf, on behalf of a
class or on behalf of any other person or entity with respect to the claims,
causes of action and/or any other matters released through this Release
Agreement. The New GM Releasing Parties shall not now or hereafter institute,
maintain, prosecute, assert, and/or cooperate in the institution, commencement,
filing, or prosecution of any suit, action, and/or proceeding, against the GUC
Trust Released Parties, either directly or indirectly, on their own behalf, on
behalf of a class or on behalf of any other person or entity with respect to the
claims, causes of action and/or any other matters released through this Release
Agreement.

 

 

 

2.5

If a GUC Trust Releasing Party commences, files, initiates, or institutes any
new legal action or other proceeding against a New GM Released Party for any
claim released in the GUC Trust Release in any federal or state court, arbitral
tribunal, or administrative or other forum, (1) such legal action or proceeding
shall be dismissed with prejudice at the respective GUC Trust Releasing Party’s
cost, and (2) the respective New GM Released Party shall be entitled to recover
any and all reasonable related costs and expenses (including attorneys’ fees)
from that respective GUC Trust Releasing Party arising as a result of that GUC
Trust Releasing Party’s breach of their obligations under this Release Agreement
and the GUC Trust Release, provided that, the New GM Released Party provides
written notice to the GUC Trust Releasing Party of their alleged breach and an
opportunity to cure the breach. If a New GM Releasing Party commences, files,
initiates, or institutes any new legal action or other proceeding against a GUC
Trust Released Party for any claim released in the New GM Release in any federal
or state court, arbitral tribunal, or administrative or other forum, (1) such
legal action or proceeding shall be dismissed with prejudice at the respective
New GM Releasing Party’s cost, and (2) the respective GUC Trust Released Party
shall be entitled to recover any and all reasonable related costs and expenses
(including attorneys’ fees) from that respective New GM Releasing Party arising
as a result of that New GM Releasing Party’s breach of their obligations under
this Release Agreement and the New GM Release, provided that, the GUC Trust
Released Party provides written notice to the New GM Releasing Party of their
alleged breach and an opportunity to cure the breach.

 

 

 

2.6

In connection with this Release Agreement, the GUC Trust Releasing Parties and
New GM Releasing Parties acknowledge that they may hereafter discover claims
presently unknown or unsuspected, or facts in addition to or different from
those that they now know or believe to be true concerning the subject matter of
the Bankruptcy Case, the Actions, and/or the

 

 



14

 



--------------------------------------------------------------------------------

 

GUC Trust Release or the New GM Release. Nevertheless, it is the intention of
the GUC Trust and New GM in executing this Release Agreement on behalf of the
GUC Trust Releasing Parties and the New GM Releasing Parties, respectively, to
fully, finally and forever settle, release, discharge with prejudice, covenant
not to sue, and hold harmless all such matters, and all claims relating thereto
which exist, hereafter may exist, or might have existed (whether or not
previously or currently asserted in any action or proceeding) with respect to
the Actions, the Recalls, the Subject Vehicles, the Bankruptcy Case, the Sale
Agreement, the Adjustment Shares, the Letter Regarding Adjustment Shares, the
Old GM Plan, or the GUC Trust Agreement.

 

 

2.7

The GUC Trust Releasing Parties and the New GM Releasing Parties expressly
waive, relinquish, release with prejudice, and covenant not to exercise, and
shall be deemed to have waived, relinquished, released with prejudice, and
covenanted not to exercise, any and all rights and/or claims that they may have
under any law, codal law, statute, regulation, adjudication, quasi-adjudication,
decision, administrative decision, common law principle, or any other theory or
source, that would otherwise limit the effect of the GUC Trust Release or the
New GM Release, including but not limited to any law that might limit a release
to those claims or matters actually known or suspected to exist at the time of
execution of the release. Without limiting the foregoing sentence, the GUC Trust
Releasing Parties and the New GM Releasing Parties expressly understand and
acknowledge that they will be deemed by the GUC Trust Approval Order to
acknowledge, waive, relinquish, release with prejudice, and covenant not to
exercise the benefits of Section 1542 of the Civil Code of the State of
California, which provides that:

 

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

The GUC Trust Releasing Parties and the New GM Releasing Parties expressly
waive, relinquish, release with prejudice, and covenant not to exercise any and
all rights and benefits that they may have under, or that may be conferred upon
them by, the provisions of Section 1542 of the California Civil Code, or any
other law of any state, jurisdiction, or territory that is similar, comparable
or equivalent to Section 1542.

 

 

2.8

The GUC Trust and New GM represent and warrant on behalf of the GUC Trust
Releasing Parties and New GM Releasing Parties, respectively, that such parties
are the sole and exclusive owners of all claims that they personally are
releasing under this Release Agreement. The GUC Trust and New GM further
acknowledge on behalf of the GUC Trust Releasing Parties and New GM Releasing
Parties, respectively, that such parties have not assigned, pledged, or in any
manner whatsoever, sold, transferred, assigned, subrogated, or encumbered any
right, title, interest or claim arising out of or in any way whatsoever, whether
through insurance, indemnification, or otherwise, pertaining to the Actions, the
Subject Vehicles, the Bankruptcy Case, the Sale Agreement, the Adjustment

 

 

15

 

 

--------------------------------------------------------------------------------

 

Shares, the Letter Regarding Adjustment Shares, the Old GM Plan, or the GUC
Trust Agreement, including without limitation, any claim for benefits, proceeds
or value, and that the GUC Trust and New GM are not aware of any insurers,
indemnitors, subrogees, or anyone other than themselves claiming any such
interest, in whole or in part, or in any benefits, proceeds or values.

 

 

2.9

Without in any way limiting its scope, and, except to the extent otherwise
specified in this Release Agreement, the GUC Trust Release and the New GM
Release each includes, by example and without limitation, any and all claims for
attorneys’ fees, costs, expert fees, or consultant fees, interest, or litigation
fees, costs or any other fees, costs, and/or disbursements incurred by any
attorneys of any GUC Trust Releasing Party or any New GM Releasing Party.

 

 

 

2.10

The GUC Trust and New GM acknowledge that they each have conducted sufficient
independent investigation and discovery to enter into this Release Agreement and
that they each execute this Release Agreement freely, voluntarily, and without
being pressured or influenced by, or relying on any statements, representations,
promises, or inducements, other than as set forth in this Release Agreement.

 

 

 

2.11

The GUC Trust Release and the New GM Release each shall be effective as of the
Excess Distribution Date, and each shall remain binding, effective and
enforceable regardless of the entry of the Final Order, entry of the Final
Judgment, the termination of the Settlement Agreement, or the occurrence of the
Final Effective Date.

 

 

 

2.12

Covenant by the GUC Trust Not to Seek a Claims Estimate Order or the Issuance of
Adjustment Shares – The GUC Trust covenants, represents, and agrees that,
effective immediately and automatically upon the Excess Distribution Date, it
will not seek, at any time, a Claims Estimate Order in the Bankruptcy Court, or
in any other court of competent jurisdiction, or otherwise seek any order that
would, whether directly or indirectly, require New GM to issue any Adjustment
Shares, regardless of (i) the aggregate amount of allowed general unsecured
claims, whether estimated or otherwise determined, asserted or allowed in any
court, including the Bankruptcy Court, and (ii) any provision to the contrary in
the Sale Agreement, the GUC Trust Agreement, the Letter Regarding Adjustment
Shares, the Old GM Plan or any other agreement. Notwithstanding this provision,
or any other provision of this Release Agreement, nothing herein shall adversely
affect the rights of the Releasing Parties to pursue the Proposed Proofs of
Claims against Old GM or the Old GM Bankruptcy Estates, provided that the
Releasing Parties may only recover on account of such Proposed Proofs of Claims
from the AAT, and, provided further, that nothing contained herein shall prevent
the Releasing Parties from requesting that the Bankruptcy Court estimate the
allowed amount of claims by the Releasing Parties that are recoverable solely
from the AAT pursuant to Section 502(c) of the Bankruptcy Code.

 

 

 

2.13

Remaining GUC Trust Matters in the Bankruptcy Court – Effective immediately and
automatically upon the Excess Distribution Date, the GUC Trust shall be solely
responsible for resolving any claims filed or otherwise asserted against the GUC
Trust in the Bankruptcy Case, including but not limited to (i) any personal
injury or wrongful death

 

 

16

 

 

--------------------------------------------------------------------------------

 

claims that are currently pending in the Bankruptcy Court or that may be filed
in the future against the GUC Trust, (ii) any claims that are not released
pursuant to the Settlement Agreement, including but not limited to any claims
based on vehicles not covered by the Settlement Agreement, or (iii) any claims
asserted by Class Members that become Opt- Outs and thereafter attempt to pursue
individual claims against the GUC Trust. For the avoidance of doubt, (a) the GUC
Trust shall not be liable for claims asserted against New GM, and (b) in the
event a Person asserts, initiates or continues a claim against the GUC Trust and
New GM, the GUC Trust will be responsible for resolving the claim against the
GUC Trust and New GM will be responsible for resolving the claim against New GM.

 

 

2.14

Covenants To Seek Future Releases – The GUC Trust and New GM covenant,
represent, and agree that, effective upon the Excess Distribution Date:

 

 

 

(a)

If the GUC Trust settles, compromises, consents to, or otherwise voluntarily
resolves any claim asserted by any Person against the GUC Trust or the Old GM
Bankruptcy Estates (a “GUC Trust Claim Settlement”), the GUC Trust shall, in
connection with the GUC Trust Claim Settlement, use good faith efforts to obtain
from such person or entity a complete waiver and release of all claims that
person or entity may have against the New GM Released Parties that are related
to the claims being released in the GUC Trust Claim Settlement.

 

 

 

(b)

If New GM settles, compromises, consents to, or otherwise voluntarily resolves
any claim asserted by any Person against New GM in the MDL Court (a “New GM
Claim Settlement”), New GM shall, in connection with the New GM Claim
Settlement, use good faith efforts to obtain from such person or entity a
complete waiver and release of all claims that person or entity may have against
the GUC Trust Released Parties that are related to the claims being released in
the New GM Claim Settlement.

 

 

 

(c)

For purposes of this paragraph, New GM and the GUC Trust agree that “good faith
efforts” (i) do require that each party, after agreeing to the economic terms of
a GUC Trust Claim Settlement or New GM Claim Settlement, request from the
counterparty a release of the New GM Released Parties or GUC Trust Released
Parties, as applicable, but (ii) do not require any party to agree to different
economic terms of a GUC Trust Claim Settlement or New GM Claim Settlement if
necessary to obtain the release of the New GM Released Parties or GUC Trust
Released Parties, as applicable.

 

 

 

2.15

The GUC Trust and New GM are parties to the Settlement Agreement, in which entry
of the GUC Trust Approval Order by the Bankruptcy Court and execution by the GUC
Trust and New GM of this Release Agreement are conditions precedent to certain
occurrences set forth in the Settlement Agreement, including cash payments
specified therein to be made by the GUC Trust and New GM. However, this Release
Agreement, including the GUC Trust Release and New GM Release, shall be
effective as of the Excess Distribution

 

 



17

 



--------------------------------------------------------------------------------

 

Date, and shall remain binding, effective and enforceable regardless of (i) the
entry of a Final Order approving the Settlement Agreement, (ii) entry of the
Final Judgment concerning the Settlement Agreement, or (iii) the occurrence of
the Settlement Agreement’s Final Effective Date.

 

 

2.16

To the extent there are any inconsistencies and/or conflicts between the
provisions of this Release Agreement and the Settlement Agreement, the terms of
this Release Agreement control over the terms of the Settlement Agreement.

 

 

 

-- THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK --

 



18

 



--------------------------------------------------------------------------------

 

This Release Agreement is agreed to on the date indicated below.

APPROVED AND AGREED TO BY GENERAL MOTORS LLC

BY /s/ CRAIG GLIDDEN

 

 

 

CRAIG GLIDDEN

EXECUTIVE VICE PRESIDENT AND GENERAL COUNSEL,
GENERAL MOTORS LLC

 

 

 

DATE: March _27_, 2020

 



19

 



--------------------------------------------------------------------------------

 

 

This Release Agreement is agreed to on the date indicated below.

 

 

APPROVED AND AGREED TO AS TO FORM BY NEW GM'S COUNSEL

 

 

BY: /s/ RICHARD C. GODFREY

 

 

 

RICHARD C. GODFREY

KIRKLAND & ELLIS LLP

 

 

 

DATE: March 27, 2020

 

 

 

--------------------------------------------------------------------------------

 

 

This Release Agreement is agreed to on the date ind icated below.

 

 

 

APPROVED AND AGREED TO BY WILMINGTON TRUST COMPANY, AS TRUST ADMINISTRATOR AND
TRUSTEE OF THE GUC TRUST

 

BY/s/ DAVID A. VANASKEY, JR.
DAVID A. VANASKEY, JR.
VICE PRESIDENT

 

 

 

DATE: March 27, 2020

 

 

 

21

 

 

--------------------------------------------------------------------------------

 

This Release Agreement is agreed to on the date indicated below.

 

 

 

APPROVED AND AGREED TO AS TO FORM BY GUC TRUST COUNSEL

 

 

 

BY /s/ KRISTIN K. GOING
KRISTIN K. GOING

MCDERMOTT WILL & EMERY LLP

 

DATE: March 27, 2020

 

 

22

 

 

--------------------------------------------------------------------------------

 

Exhibit 1 to Release Agreement

 

 

--------------------------------------------------------------------------------

 

Economic Loss Actions in In re: GM Ignition Switch Litig., 14-MD-2543 (JMF)

 

 

 

Fifth Amended Consolidated Complaint, MDL 2543 Docket No. 4838 (filed
11/27/2017) Alers v. General Motors LLC, No. 15-CV-0179

Andrews v. General Motors LLC, No. 14-CV-5351

 

Arnold, et al. v. General Motors LLC, et al., No. 14-CV-5325 Ashbridge v.
General Motors LLC, et al., No. 14-CV-4781 Ashworth, et al. v. General Motors
LLC, No. 14-CV-4804 Balls, et al. v. General Motors LLC, No. 14-CV-4691 Bedford
Auto v. General Motors LLC, No. 14-CV-5356

Belt v. General Motors LLC, et al, No. 14-CV-8883 Bender v. General Motors LLC,
No. 14-CV-4768 Benton, et al. v. General Motors LLC, No. 14-CV-4268 Biggs v.
General Motors LLC, et al., No. 14-CV-5358 Bledsoe, et al. v. General Motors
LLC, No. 14-CV-7631 Brandt, et al. v. General Motors LLC, No. 14-CV-4340 Brown,
et al. v. General Motors LLC, No. 14-CV-4715

Burton, et al. v. General Motors LLC, et al., No. 14-CV-4771 Camlan, Inc., et
al. v. General Motors LLC, No. 14-CV-4741 Childre, et al. v. General Motors LLC,
et al., No. 14-CV-5332 Coleman, et al. v. General Motors LLC, No. 14-CV-4731
Corbett, et al. v. General Motors LLC, No. 14-CV-5754

Cox, et al. v. General Motors LLC, et al., No. 14-CV-4701 Darby, et al. v.
General Motors LLC, et al., No. 14-CV-4692 Deighan, et al. v. General Motors
LLC, et al., No. 14-CV-4858 DeLuco v. General Motors LLC, No. 14-CV-2713

 

 

--------------------------------------------------------------------------------

 

Economic Loss Actions in In re: GM Ignition Switch Litig., 14-MD-2543 (JMF)

 

 

DePalma, et al. v. General Motors LLC, et al., No. 14-CV-5501 DeSutter, et al.
v. General Motors LLC, No. 14-CV-4685 Detton, et al. v. General Motors LLC, et
al., No. 14-CV-4784 Deushane, et al. v. General Motors LLC, et al., No.
14-CV-4732 Dinco, et al. v. General Motors LLC, No. 14-CV-4727

Duarte v. General Motors LLC, et al., No. 14-CV-4667 Edwards, et al. v. General
Motors LLC, et al., No. 14-CV-4684 Elliott, et al. v. General Motors LLC, et
al., No. 14-CV-8382 Elliott, et al. v. General Motors LLC, et al., No.
14-CV-5323 Emerson, et al. v. General Motors LLC, et al., No. 14-CV-4650
Espineira v. General Motors LLC, et. al., No. 14-CV-4637 Favro, et al. v.
General Motors LLC, et al., No. 14-CV-4752 Forbes, et al. v. General Motors LLC,
No. 14-CV-4798

Foster, et al. v. General Motors LLC, et al., No. 14-CV-4775 Fugate v. General
Motors LLC, No. 14-CV-4714 Gebremariam, et al. v. General Motors LLC, No.
14-CV-5340 Groman v. General Motors LLC, No. 14-CV-2458

Grumet, et al. v. General Motors LLC, No. 14-CV-4690 Harris, et al. v. General
Motors LLC et al., No. 14-CV-4672 Henry, et al. v. General Motors LLC, et al.,
No. 14-CV-4811 Heuler, et al. v. General Motors LLC, No. 14-CV-4345

Higginbotham, et al. v. General Motors LLC, et al., No. 14-CV-4759 Holliday, et
al. v. General Motors LLC, et al., No. 14-CV-5506 Hurst, et al. v. General
Motors Co., No. 14-CV-4707

Ibanez, et al. v. General Motors LLC, No. 14-CV-5880

 



2

 



--------------------------------------------------------------------------------

 

Economic Loss Actions in In re: GM Ignition Switch Litig., 14-MD-2543 (JMF)

 

 

Jawad v. General Motors LLC, No. 14-CV-4348 Johnson, et al. v. General Motors
LLC, No. 14-CV-5347 Jones v. General Motors LLC, No. 14-CV-5850

Jones v. General Motors LLC, No. 14-CV-4350  Kandziora v. General Motors LLC, et
al., No. 14-CV-8386

Kelley, et al. v. General Motors Co., et al., No. 14-CV-4272 Kluessendorf, et
al. v. General Motors LLC, et al., No. 14-CV-5035 Knetzke, et al. v. General
Motors LLC, et al., No. 14-CV-4641 Kosovec, et al. v. General Motors LLC, et
al., No. 14-CV-6830 Krause v. General Motors LLC, No. 14-CV-7977

Lannon, et al. v. General Motors LLC, et al., No. 14-CV-4676 LaReine, et al. v.
General Motors LLC, et al., No. 14-CV-4717 Letterio, et al. v. General Motors
LLC, et al., No. 14-CV-4857 Leval, et al. v. General Motors LLC, No. 14-CV-4802

Levine v. General Motors LLC, No. 14-CV-4661

 

Lewis, et al. v. General Motors LLC, et al., No. 14-CV-4720 Maciel, et al. v.
General Motors LLC, No. 14-CV-4339 Malaga et al. v. General Motors LLC, No.
14-CV-4738 Markle, et al. v. General Motors LLC, et al., No. 14-CV-4662

Mazzocchi, et al. v. General Motors LLC, et al., No. 14-CV-2714 McCarthy v.
General Motors LLC, et al., No. 14-CV-4758 McConnell, et al. v. General Motors
LLC, No. 14-CV-4270 Mullins v. General Motors LLC, No. 14-CV-8885

Nava, et al. v. General Motors LLC, et al., No. 14-CV-4754

 

Nettleton Auto Sales Inc., et al. v. General Motors LLC, et al., No. 14-CV-4760

 



3

 



--------------------------------------------------------------------------------

 

Economic Loss Actions in In re: GM Ignition Switch Litig., 14-MD-2543 (JMF)

 

 

Phaneuf, et al. v. General Motors LLC, No. 14-CV-3298 Phillip, et al. v. General
Motors LLC, No. 14-CV-4630 Ponce, et al. v. General Motors LLC, et al., No.
14-CV-4265 Powell v. General Motors LLC, No. 14-CV-4778

Ramirez, et al. v. General Motors LLC, et al., No. 14-CV-4267 Ratzlaff, et al.
v. General Motors LLC, No. 14-CV-4346 Roach, et al. v. General Motors LLC, et
al., No. 14-CV-4810

Robinson, et al. v. General Motors LLC, et al., No. 14-CV-4699 Rollins, et al.
v. General Motors LLC, et al., No. 14-CV-7242 Ross, et al. v. General Motors
LLC, et al., No. 14-CV-4756 Roush, et al. v. General Motors LLC, et al., No.
14-CV-4704 Ruff, et al. v. General Motors LLC, et al., No. 14-CV-4764 Rukeyser,
et al. v. General Motors LLC, No. 14-CV-5715

Saclo et al. v. General Motors LLC, et al., No. 14-CV-4751 Salazar, III, et al.
v. General Motors LLC, et al., No. 14-CV-4859 Salerno, et al. v. General Motors
LLC, et al., No. 14-CV-4799 Santiago, et al. v. General Motors LLC, No.
14-CV-4632

Satele, et al. v. General Motors LLC, No. 14-CV-4273 Sauer, et al. v. General
Motors, et al., No. 14-CV-5752 Sesay, et al. v. General Motors LLC, et al., No.
14-CV-6018 Shollenberger v. General Motors LLC, No. 14-CV-4338 Silvas, et al. v.
General Motors LLC, No. 14-CV-4342

Skillman, et al. v. General Motors LLC, et al., No. 14-CV-3326 Smith, et al. v.
General Motors LLC, et al., No. 14-CV-5338 Spangler, et al. v. General Motors
LLC, No. 14-CV-4755

 



4

 



--------------------------------------------------------------------------------

 

Economic Loss Actions in In re: GM Ignition Switch Litig., 14-MD-2543 (JMF)

 

 

Stafford, et al. v. General Motors LLC, No. 14-CV-4808

 

Stafford-Chapman, et al. v. General Motors LLC, et al., No. 14-CV-5345 Stevenson
v. General Motors LLC, No. 14-CV-5137

Taylor Deushane, et al. v. General Motors LLC, No. 14-CV-4732 Turpyn, et al. v.
General Motors LLC, et al., No. 14-CV-5328 Villa, et al. v. General Motors LLC,
et al., No. 14-CV-4801 Williams, et al. v. General Motors LLC, et al. No.
14-CV-7979 Witherspoon, et al. v. General Motors LLC, et al., No. 14-CV-4702
Woodward, et al. v. General Motors LLC, et al., No. 14-CV-4226 Yagman v. General
Motors Company, et al., No. 14-CV-9058

 



5

 



--------------------------------------------------------------------------------

 

Exhibit 9:

 

Settlement Claim Form

 

 

--------------------------------------------------------------------------------

 

SETTLEMENT CLAIM FORM

 

In re: General Motors Ignition Switch Litigation, United States District Court
for the Southern District of New York, Case No. 14-MD-2543 (JMF)

 

INSTRUCTIONS FOR SUBMITTING A SETTLEMENT CLAIM FORM

 

Please review the following instructions before proceeding.

 

 

ELIGIBILITY:

 

You are a Class Member and eligible to submit this Settlement Claim Form only if
you:

 

 

1)

Currently own or lease a Subject Vehicle that has either already had the
applicable Recall repair(s) performed on your vehicle, or where you will now
have the repair done (for free) by an authorized GM dealer. The repair(s) must
occur prior to the Final Recall Repair Date as provided on the Settlement
Website, XXXXX. The Final Recall Repair Date will be 150 days after the Final
Effective Date of the Settlement (i.e., Final Recall Repair Date

 

= Final Effective Date of the Settlement (TBD) + 150 days). When the Final
Recall Repair date is set, it will be posted on the Settlement Website; or

 

 

2)

Formerly owned or leased a Subject Vehicle. Certain former owners or lessees of
a Subject Vehicle may need to provide documentation (or, if you don’t have
documentation, make an attestation as described below) showing that you are no
longer in the possession, custody, or control of the Subject Vehicle.

 

 

If you own(ed) or lease(d) more than one Subject Vehicle, you can file more than
one Settlement Claim. Please only submit one claim for payment per each eligible
Subject Vehicle. If you owned or leased more than one vehicle, you must submit a
separate Settlement Claim Form for each vehicle.

 

 

ADDITIONAL INFORMATION:

 

 

1)

The dates of the applicable Recalls are listed on the Settlement website at
www.[website].com.

 

 

 

2)

You must review, sign and date Section III below.

 

 

3)

Your completed Settlement Claim Form and supporting documentation (if required)
must be submitted electronically and/or postmarked before the deadline which
will be posted on the website, which will be no earlier than [DATE]. You can
submit your Settlement Claim Form, and supporting documentation, as indicated
below:

 

 

 

a.

By mail to:

 

Class Action Settlement Administrator [Address]

[City, State, Zip Code]

 

 

b.

By email to: [Administrator’s e-mail address].

 

 

c.

Electronically at: www.[website].com. If you file online, certain information
may be filled in for your vehicle, which you will need to confirm. You are
encouraged to submit your claim online for easy verification and processing.

 

 

 

--------------------------------------------------------------------------------

 

SUPPORTING DOCUMENTATION:

 

Please review the chart below to determine if you need to provide supporting
documentation with your Settlement Claim Form. The answers to the questions in
the first two columns will identify your next steps:

 

Current Owner/Lessee of Subject Vehicle?

Applicable Repair(s) Performed?

 

 

Next Steps

 

Yes

 

Yes

•Complete the below Settlement Claim Form.

•No additional documentation needed.

 

 

 

 

 

Yes

 

 

 

 

 

No

•Complete Recall repair by an authorized GM dealer before the Final Recall
Repair Date.

•Submit documentation showing Recall repair was performed.

•Or, if you no longer have the documentation (such as the repair receipt from
your dealer), submit an attestation signed under penalty of perjury.

No,

the Vehicle was sold after {Notice

Mailing Date}

 

Yes

•Complete the below Settlement Claim Form.

•Additional documentation may be required showing your Subject Vehicle had the
Recall repair performed.

 

 

No,

the Vehicle was sold after {Notice

Mailing Date}

 

 

 

 

No

•Complete the below Settlement Claim Form.

•Submit documentation showing that you are no longer in possession, custody, or
control of the Subject Vehicle (such as the bill of sale).

•Or, if you no longer have documentation, submit an attestation signed under
penalty of perjury.

 

No,

The vehicle was sold prior to the

Recall

 

 

N/A

•Complete the below Settlement Claim Form.

•No additional documentation needed.

 

 

No.

The vehicle was sold after the recall but before

{Notice Mailing Date}

 

 

 

 

 

N/A

•Complete the below Settlement Claim Form.

•If the Class Action Settlement Administrator’s records show you are the current
owner or lessee, supporting documentation may be required showing that you no
longer own the Subject Vehicle.

•Or, if you no longer have documentation, submit an attestation signed under
penalty of perjury.

 

Note: If you do not know whether the applicable Recall repair(s) have been
performed on the Subject Vehicle, please complete and submit the below
Settlement Claim Form, and the Class Action Settlement Administrator will inform
you of any required documentation.

 

 

--------------------------------------------------------------------------------

 

If you need to submit supporting documentation after you have filed your
Settlement Claim Form:

 

 

a.

Please submit a copy of your Settlement Claim Form with each submission of
supporting documentation.  Please include your name on each document you submit.

 

 

 

b.

If you do not include a copy of your Settlement Claim Form with your supporting
documentation, your claim may not be complete. If you are unable to submit a
copy of your Settlement Claim Form with your supporting documentation, please
submit a letter providing the same information as the Settlement Claim Form.

 

 

 

SETTLEMENT PAYMENT INFORMATION:

 

 

1)

You need to submit a separate Settlement Claim Form for each Subject Vehicle you
owned or leased at any time up to the 2014 recall announcements by GM. The
settlement payment amount for each eligible Settlement Claim will depend upon
the number of eligible Settlement Claims submitted subject to the different
recalls, which recalls apply to your Subject Vehicle and the settlement
implementation costs (such as claims administration).

 

 

 

 

--------------------------------------------------------------------------------

 

SECTION I: Information on Class Member and Subject Vehicle

 

 

Last NameFirst Name

Middle Initial   

     Vehicle Identification Number (VIN):Make, Model, and Model Year of Vehicle:
     Telephone Number:Email Address:      Your Current Address
(Number/Street/P.O. Box No.):      City:State:Zip Code:      If you lived at a
different address when you owned the vehicle than the current address provided
above, please provide your Address at the time you own(ed) or lease(d) the
Subject Vehicle for which you are submitting a Claim (Number/Street/P.O. Box
No.):

 

 

 

 

City:State:Zip Code:

 

[gp4bsei5ru3g000014.jpg]

 

--------------------------------------------------------------------------------

 

 

 

SECTION II: Check ALL the Boxes below that apply to you

 

c

 

I am a current owner or lessee of a Subject Vehicle.

 

c

 

I am a former owner or lessee of a Subject Vehicle.

 

c

 

I have had the applicable Recall repair(s) performed on the Subject Vehicle.

 

c

 

I understand that a former owner or lessee of the Subject Vehicle had the
applicable Recall repair(s) performed on the Subject Vehicle.

 

 

 

c

 

I am a current owner or lessee of a Subject Vehicle and I have NOT had the
applicable Recall repair(s) performed on the Subject Vehicle, but I intend to
have the Recall repair(s) performed at an authorized GM dealer within 150 days
of the Final Effective Date of the Settlement.

 

c

 

I do not know whether the applicable Recall repair(s) have been performed on the
Subject Vehicle.

 

 

 

SECTION III: Attestation

 

 

I declare and affirm, under penalty of perjury under the laws of the United
States, that the information in this Settlement Claim Form is true and correct
to the best of my knowledge, information and belief, that I can make this claim,
and have the authority to submit this Settlement Claim Form. I understand that
my Settlement Claim Form may be subject to audit, verification and District
Court review.

 

 

 

 

 

SIGNED:                                                



DATE:                                                

 

 

Settlement Claim Forms must be electronically submitted or postmarked before the
deadline which will be posted on the website, which will be no earlier than
[DATE].

Questions? Visit www.[website].com or call, toll-free, [number].

 

 

--------------------------------------------------------------------------------

 

Exhibit 10:

 

Settlement Claim Review Protocol

 

 

--------------------------------------------------------------------------------

 

 

SETTLEMENT CLAIM REVIEW PROTOCOL

 

Pursuant to the Preliminary Approval Order, the Allocation Decision, and the
Settlement Agreement (“Agreement”), each Settlement Claim Form from a
participating Class Member (“Settlement Claimant”) that has been timely
submitted pursuant to the Settlement Agreement and subsequent Court Orders will
be reviewed according to this Settlement Claim Review Protocol, subject to the
limitations and qualifications stated below (all capitalized terms as defined in
the Agreement).

 

 

I.

Settlement Claim Period.

 

The Settlement Claim Period will begin on the date of the Preliminary Approval
Order and end 90 days after the Final Effective Date.

 

 

II.

Settlement Claim Review Procedures

 

 

A.

Class Members may submit Settlement Claim Forms to the Class Action Settlement
Administrator electronically through the Settlement Website or physically by
U.S. mail to the Class Action Settlement Administrator. Settlement Claim Forms
must be submitted electronically or postmarked prior to the conclusion of the
Settlement Claim Period.

 

 

 

 

B.

The Class Action Settlement Administrator will mail paper copies of the
Settlement Claim Form and Long Form Notice to Class Members who request such
copies.

 

 

 

 

C.

The Class Action Settlement Administrator will review claims of Class Members
submitted during the Settlement Claim Period. Settlement Claim Forms submitted
after the Settlement Claim Period will not be eligible or reviewed.

 

 

 

 

D.

Settlement Claim Forms and supporting documentation submitted by the
participating Settlement Claimants shall be entered into the project specific
database established by the Class Action Settlement Administrator for this
Settlement. Each Settlement Claim Form submitted will be given its own unique
identifying number (“Unique ID”) and also identified according to the make,
model and year of the Subject Vehicle and as to the recall relating to the
Subject Vehicle and as to Vehicle Identification Number (“VIN”). If a Unique ID
already exists for that Settlement Claimant, the Settlement Claim will be
associated with the existing record. If a Unique ID does not already exist, a
new record will be created for the Settlement Claim.

 

 

 

--------------------------------------------------------------------------------

 

 

E.

All documentation submitted by Settlement Claimants to the Class Action
Settlement Administrator will be scanned, using an optical scanning process,
into the project specific database and promptly associated to a Unique ID. In
the event the documentation is unable to be scanned, the Class Action Settlement
Administrator shall manually enter the data from the documentation submitted by
Settlement Claimants.

 

 

 

 

F.

Subject to the terms of the Agreement and this Settlement Claim Review Protocol,
the Class Action Settlement Administrator shall gather, associate, review,
prepare, and process the Settlement Claim Forms received pursuant to the Claim
Process.

 

 

 

 

G.

If the Class Action Settlement Administrator determines that a Settlement
Claimant has not sufficiently completed the Claim Form, or failed to submit all
required documentation, the Class Action Settlement Administrator shall send a
notification to the Settlement Claimant identifying the missing information
(“Deficiency Notice”).

 

 

 

 

H.

The Class Action Settlement Administrator will send the Deficiency Notice to the
Settlement Claimant in writing (including by e-mail where the Settlement
Claimant selects e-mail as his or her preferred method of communication).

 

 

 

 

I.

The Class Action Settlement Administrator shall exercise, in her discretion, all
usual and customary steps to prevent fraud and abuse and take any reasonable
steps to prevent fraud and abuse in the Claim Process. The Class Action
Settlement Administrator may, in its discretion, deny in whole or in part any
Settlement Claim to prevent actual or possible fraud and abuse and shall report
any such fraud or abuse to Plaintiffs’ Class Counsel, New GM and the GUC Trust
and to law enforcement authorities.

 

 

 

 

J.

This Settlement Claim Review Protocol can be amended by written agreement of the
Parties in consultation with the Class Action Settlement Administrator.

 

 

 

III.

Settlement Claim Deficiencies

 

 

A.

The Class Action Settlement Administrator may send the Settlement Claimant a
Deficiency Notice if additional information is required to complete or
substantiate the Claim. Information includes but it not limited to:

 

 

 

 

(a)

If the Settlement Claimant submitted insufficient vehicle information in Section
I.

 

 

 

--------------------------------------------------------------------------------

 

 

(b)

If the Settlement Claimant did not select an option in Section II.

 

(c)

If documentation is required to substantiate and/or verify the information
contained in the Settlement Claim Form.

 

 

 

 

(d)

If the Settlement Claim Form is not signed.

 

 

 

B.

The Settlement Claimant will have thirty-five (35) days from the postmark date
of the Deficiency Notice to submit the requested information or documentation.
If the Settlement Claimant does not timely submit their response within said
thirty-five

 

(35) days, the Settlement Claim shall be deemed invalid and not paid.

 

 

IV.

Review of Claims

 

 

A.

Subject to the limitations and qualifications stated herein, the Class Action
Settlement Administrator shall review all Settlement Claims to ensure that the
Settlement Claimants provide and demonstrate in their Settlement Claim Forms and
supporting documentation:

 

 

 

 

(a)

that they are either a current or former owner or lessee of a Subject Vehicle on
or before the Recall Announcement Date;

 

 

 

 

(b)

the vehicle identification number (“VIN”) for the Subject Vehicle;

 

 

 

(c)

if they are a current owner or lessee, that the Recall repair(s) have been
performed on the Subject Vehicle, and, if not, that the Settlement Claimant had
the Recall repair(s) performed by an authorized GM dealer;

 

 

 

 

(d)

for a Settlement Claimant who is a current owner or lessee of the Subject
Vehicle, the Class Action Settlement Administrator will utilize the New GM VIN
data to determine whether the Recall repair(s) were performed on the Subject
Vehicle. If the New GM VIN data indicates that the recall repair(s) were not yet
performed, the Settlement Claimant shall be sent a notification in writing
(including by e-mail where the Settlement Claimant selects e-mail as his or her
preferred method of communication) to inform the Settlement Claimant that the
Recall repair(s) must be completed by an authorized New GM dealer prior to the
Final Recall Repair Date. The Settlement Claim will not be deemed valid unless
the Settlement Claimant provides documentation that they have had the Recall
repair(s) completed by the Final Recall Repair Date. The Final Recall Repair
Date is 150 days after the Final Effective Date of the Settlement.

 

 

 

--------------------------------------------------------------------------------

 

 

(e)

for a Settlement Claimant who sold or otherwise disposed of the Subject Vehicle
after the Short Form Notice mailing, if the Recall repair(s) have not been
performed on the Subject Vehicle, as established by New GM’s VIN data,
sufficient documentation to establish that the Settlement Claimant was no longer
in possession, custody, or control of the Subject Vehicle as of the Final Recall
Repair Date; and

 

 

 

 

(f)

for a Settlement Claimant who sold or otherwise disposed of the Subject Vehicle
after the applicable Recall related to the Subject Vehicle, but before the Short
Form Notice mailing, if the Recall repair(s) have not been performed on the
Subject Vehicle (as established by New GM’s VIN data) sufficient documentation
to establish that the Class Member is no longer in possession, custody, or
control of the Subject Vehicle. This documentation will be required if the Class
Action Settlement Administrator’s records show the Settlement Claimant is the
current owner or lessee of the Subject Vehicle.

 

 

 

 

(g)

for a Settlement Claimant who sold or otherwise disposed of the Subject Vehicle
before the applicable Recall, the Class Action Settlement Administrator will
confirm they are not the current owner based upon the data and records purchased
by the Class Action Settlement Administrator from third party data aggregator
services.

 

 

 

 

B.

If the Class Action Settlement Administrator’s review establishes that a
Settlement Claim clearly demonstrates eligibility for a payment, the Class
Action Settlement Administrator shall approve that Settlement Claim and process
it in accordance with the Allocation Decision 1; provided, however, that no
Settlement Claimant may submit more than one Settlement Claim (of any kind) per
Subject Vehicle.

 

 

 

1   Pursuant to the plan of allocation and Allocation Decision, the entire Net
Common Fund will be distributed to Class Members with approved Settlement
Claims. Members of Subclass 1 will receive twice (2x) the amount paid   to
members of Subclasses 3, 4 and 5, and members of Subclass 2 will receive 1.5x
the amount paid to members of Subclasses 3, 4, and 5. The calculation process
works as follows: First, the number of all approved Settlement Claims will be
divided into the Net Common Fund to determine an initial “Base Payment Amount”
for calculation purposes. Second, pursuant to the Allocation Decision, an
“Adjusted Base Payment Amount” will be determined by multiplying the Base
Payment Amount by a factor of 2 for Subclass 1 claimants, by a factor of 1.5 for
Subclass 2 claimants, and by a factor of 1 for Subclass 3, 4, and 5 claimants.
Third, the Adjusted Base Payment Amount for each Subclass will be multiplied by
the number of Settlement Claimants for each Subclass to determine the total
value of the claims for each Subclass. Fourth, the total value of the claims for
each Subclass will be totaled so that the value of total claims for each
Subclass can be assigned a percentage. Fifth, each Subclass’s percentage will be
applied to the Net Common Fund in order to determine a prorated value of claims
for each Subclass. Sixth, for the final step, each Subclass’s prorated value of
claims is divided by the number of all approved claims for that Subclass to
determine the payment amount for each Subclass claimant. Thus, and put another
way, the final Base Payment Amount—that is, the one that forms the basis for
payments to individual claimants—is as follows: [Net Common Fund]/ [(2)(no. of
approved Settlement Claims in Subclass 1) + (1.5)(no. of approved Settlement
Claims in Subclass

2) + (1) (no. of approved Settlement Claims in Subclass 3) + (1)(no. of approved
Settlement Claims in Subclass 4) +

 

 

--------------------------------------------------------------------------------

 

 

 

C.

The Class Action Settlement Administrator has the right to request verification
of eligibility, including verification of the purchase, ownership, lease or
resale of Subject Vehicles. If the Settlement Claimant does not timely comply
and/or is unable to timely produce documents to substantiate and/or verify the
information on the Settlement Claim Forms and the Settlement Claim is otherwise
not approved, the Settlement Claim shall be disqualified.

 

 

 

 

V.

Notification of Individual Class Member Settlement Payments

 

 

Upon the completion of the Settlement Claim Process, Settlement Claimants shall
be able to go to the Settlement website or otherwise contact the Class Action
Settlement Administrator for information about their individual settlement
payments. The Class Action Settlement Administrator may include secure
information on the website or otherwise respond to Settlement Claimant requests.

 

 

 

VI.

Escheat

 

 

 

 

arise.



The Class Action Settlement Administrator shall fulfill any escheatment
obligations that

 

 

 

 

(1)(no. of approved Settlement Claims in Subclass 5)]. Again, members of
Subclass 3, 4, and 5 receive this Base Payment Amount, and members of Subclasses
1 and 2 receive the Adjustment Base Payment Amounts.

 

 

--------------------------------------------------------------------------------

 

Exhibit 11:

 

Short Form Notice

 

 

--------------------------------------------------------------------------------

 

 

If You Owned or Leased a GM Vehicle that was Subject to Certain 2014 Recalls,
You May Have Rights and Choices in a Proposed Settlement.

 

Para un aviso in español, visita www..com.

 

A proposed class settlement of economic loss claims by persons who owned or
leased GM vehicles that were recalled in 2014 has been submitted for approval to
the federal district court. The recalls involved the ignition system, key
rotation, electronic power steering and/or side airbag wiring. Plaintiffs claim
that consumers overpaid when they bought or leased these vehicles. General
Motors LLC (“New GM”) and the Motors Liquidation Company GUC Trust (“the GUC
Trust”) deny these allegations. Plaintiffs, the GUC Trust, and New GM have
agreed to a settlement to avoid the risk and cost of further litigation. The
purpose of this notice is to inform you of the proposed settlement and your
legal rights.

 

Who Is Included? The proposed settlement class includes all persons
(individuals, businesses and organizations) who, at any time on or before GM’s
announcement of the 2014 recalls, owned, purchased, or leased a vehicle subject
to any of the recalls in the United States, or its territories and/or
possessions. Daily rental fleet businesses, governmental entities and certain
other persons are not included. You were mailed this notice because you may be a
class member. Go to www.XXXXXXXXXXX.com, or call 1-8xx- xxx-xxxx, to see if your
GM vehicle is covered by the settlement.

 

What Does the Settlement Provide? If approved, a settlement fund of $120 million
will be established. Payment amounts to eligible class members will vary
depending on which recall applied to their vehicle, settlement implementation
costs, and the number of eligible class members who file claims.

 

 

How Can I Get a Payment? For details about the settlement, including the money
available to class members and your eligibility to receive a payment, review the
Long Form Notice and the Settlement Agreement available at [add website]. You
must submit a claim online or by mail before the deadline which will be posted
on the website, which will be no earlier than

.

 

 

Your Other Options. If you want to keep your right to sue New GM, the GUC Trust
and other parties about the economic loss claims, you must exclude yourself from
the class. Your request must be postmarked by, 2020. If you exclude yourself,
you cannot receive the benefits provided by the settlement. IF YOU DO NOT
EXCLUDE YOURSELF AND THE SETTLEMENT IS APPROVED, YOU WILL BE BOUND BY THE
RELEASE, WAIVER AND COVENANT NOT TO SUE. If you stay in the

class, you may object to the settlement – that is, tell the Court why you don’t
like the settlement. Your Objection must be filed by_, 2020. Information about
how to exclude yourself or object to the

settlement is available on the website. The District Court will hold a hearing
on, 2020 at

to consider whether to approve both the settlement and attorneys’ fees and
expenses (up to a maximum of $34.5 million). The attorneys’ fees and expenses
amount will not be deducted from the settlement fund. You may appear at the
hearing, either yourself or through an attorney hired by you, but you do not
have to. For more information, call or visit the website below.

 

 

1-8

xx-xxx-xxxxwww..com

 

 

 

--------------------------------------------------------------------------------

 

 

[On the back of the postcard will be the class member’s name and address, and
court logo:]

 

IMPORTANT COURT-APPROVED LEGAL NOTICE FROM THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

 

Plaintiff John Doe 123 45th Street

Anytown, USA.

 

General Motors Settlement Information

 

 

--------------------------------------------------------------------------------

 

Exhibit 12:

 

Summary Settlement Notice

 



 

--------------------------------------------------------------------------------

 

LEGAL NOTICE

 

If You Owned or Leased a GM Vehicle that was Subject to Certain 2014 Recalls,
You May Have Rights and Choices in a

Proposed Settlement.

Para un aviso in español, llame a 1-8xx-xxx-xxxx o visita www..com.

A proposed class settlement of economic loss claims by persons who owned or
leased GM vehicles that were recalled in 2014 has been submitted for approval to
in the district court. The recalls involved the ignition system, key rotation,
electronic power steering and/or side airbag wiring. Plaintiffs claim that
consumers overpaid when they bought or leased these vehicles. General Motors LLC
(“New GM”) and the Motors Liquidation Company GUC Trust (“the GUC Trust”) deny
these allegations. Plaintiffs, the GUC Trust and New GM have agreed to a
settlement to avoid the risk and cost of further litigation.

Who Is Included? The proposed settlement class includes all persons
(individuals, businesses and organizations) who, at any time on or before GM’s
announcement of the 2014 recalls, owned, purchased, or leased a vehicle subject
to any of the recalls in the United States, or its territories and/or
possessions. Daily rental fleet businesses, governmental entities and certain
other persons are not included in the class.

What Does the Settlement Provide?

If   approved,   a   settlement   fund   of

$120 million will be established. Payment amounts to eligible class members will
vary depending on which recall applied to their vehicle, settlement
implementation costs, and the number of eligible class members who file claims.

How Can I Get a Payment: To receive a payment, eligible class members must file
a settlement claim form. All valid claims must be received online or by mail
before the claims deadline which will be posted on the website and which shall
be no earlier than.

Your Other Options. If you want to keep your right to sue New GM, the GUC Trust
and other parties about the economic loss claims you must exclude yourself from
the class.  If you exclude yourself, you cannot receive the benefits provided by
the settlement. Your exclusion request must be postmarked by2020. IF YOU DO NOT
EXCLUDE YOURSELF AND THE SETTLEMENT IS APPROVED, YOU WILL BE BOUND BY THE
RELEASE, WAIVER AND COVENANT NOT TO SUE. If you

stay in the class, you may object to the settlement. Your Objection must be
filed by, 2020. The District Court will hold a hearing on, 2020 attoconsider
whether to approve both the settlement and attorneys’ fees and expenses (up to a
maximum of $34.5 million to be paid separately, that is, not to be deducted from
the settlement fund). You may appear at the hearing, either yourself or through
an attorney hired by you, but you do not have to. For more information call or
visit the website below.

1-8xx-xxx-xxxx www..com

 

 

--------------------------------------------------------------------------------

 

Exhibit 13:

 

Withdrawal Order

 

 

--------------------------------------------------------------------------------

 

UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

IN RE:

 

MOTORS LIQUIDATION COMPANY



)

)

)No.

)

)Hon. Jesse M. Furman

)

 

 

[PROPOSED] ORDER GRANTING GENERAL MOTORS LLC’S,

THE MOTORS LIQUIDATION COMPANY GUC TRUST’S, AND ECONOMIC LOSS PLAINTIFFS’ JOINT
MOTION TO WITHDRAW THE REFERENCE OF THE ECONOMIC LOSS PLAINTIFFS’ MOTION FOR AN
ORDER GRANTING AUTHORITY TO FILE LATE CLASS PROOFS OF CLAIM AND RELATED FILINGS

 

On March __, 2020, (i) General Motors LLC; (ii) the Motors Liquidation Company
GUC Trust) (the “GUC Trust”); and (iii) plaintiffs seeking to represent classes
of purchasers and lessees of the recalled vehicles (collectively, the “Settling
Parties”) filed a Joint Motion To Withdraw The Reference Of The Economic Loss
Plaintiffs’ Motion For An Order Granting Authority To File Late Class Proofs Of
Claim And Related Filings. Docket No.(the “Motion”).1

Upon consideration of the Settling Parties’ Motion, and for good cause shown, it
is hereby

 

ORDERED that:

 

 

1.

The Settling Parties’ Motion is hereby GRANTED, substantially for the reasons
set forth in their memorandum of law in support of the Motion. Docket No._.

 

 

2.

Pursuant to 28 U.S.C. § 157(d), this Court accordingly withdraws, for cause, the
reference to the Bankruptcy Court of (i) the Economic Loss Plaintiffs’ Motion
For An Order Granting Authority To File Late Class Proofs Of Claim (Bankr.
Docket No. 13806); (ii) the Economic Loss Plaintiffs’ Notice Of Filing Of
Amended Exhibits To Motion For An Order

 

 

 

 

 



1

Capitalized terms not otherwise defined herein shall have the meanings given to
them in the Settlement Agreement.



 

 

--------------------------------------------------------------------------------

 

Granting Authority To File Late Class Proofs Of Claim (Bankr. Docket No. 14280);

 

(iii)the Joinder Of Certain Ignition Switch, Non-Ignition Switch, And Pre-Sale
Accident Plaintiffs To The Pending Motions For Leave To File Late Proofs Of
Claim (Bankr. Docket No. 13811)2; and (iv) the Joinder Of Groman Plaintiffs To
Motion For An Order Granting Authority To File Late Class Proofs Of Claim
(Bankr. Docket No. 13818).3

 

3.

For the avoidance of doubt, this Court does not withdraw the reference with
respect to any

 

other matters currently pending before the Bankruptcy Court, including (i) the
GUC Trust Motion; (ii) the GUC Trust Approval Order; (iii) the Excess
Distribution Motion; (iv) personal injury or wrongful death claims in the
Bankruptcy Case relating to the Subject Vehicles; (v) claims and Actions
asserted against the AAT, Old GM or the Old GM Bankruptcy Estates to the extent
such claims or Actions are recoverable solely against the AAT or its assets;
and/or (vi) individual claims or motions, if any, in the Bankruptcy Case filed
by a Person who would have been a Class Member who becomes an Opt-Out.

SO ORDERED.

 

 

 

 

Dated:          2020

                                  New York, New York
JESSE M. FURMAN

 

United States District Judge

 

 

 

 

 

 

 

 



2

3

This joinder primarily seeks to assert late economic loss claims. However,
Sharon Bledsoe, one of the plaintiffs who filed the joinder, seeks to assert
both late economic loss claims and a late personal injury claim. The reference
is not withdrawn with respect to that portion of this joinder that relates to
Ms. Bledsoe’s personal injury claim. In addition, the Bankruptcy Court
previously denied Celestine Elliott’s and Lawrence Elliott’s request for
permission to file a late proof of claim with respect to their 2006 Chevrolet
Trailblazer. Accordingly, that portion of this joinder has been resolved by the
Bankruptcy Court and is therefore not subject to this Order.



As set forth in the Settlement Agreement, the Economic Loss Plaintiffs and New
GM will continue to pursue Proposed Proofs of Claim (as defined in the
Settlement Agreement) against the Avoidance Action Trust (“AAT”) and its assets
in the Bankruptcy Court notwithstanding approval of the Settlement Agreement,
and the Settling Parties do not seek to withdraw the reference with respect to
such claims against the AAT. Settlement Agreement

¶ 142. Accordingly, the reference is not withdrawn as to the Proposed Proofs of
Claim against AAT.

 



2

 



--------------------------------------------------------------------------------

 

Exhibit 14:

 

Declaration of the Class Action Settlement Administrator

 

 

--------------------------------------------------------------------------------

 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK

 

 

 

IN RE:

 

GENERAL MOTORS LLC IGNITION SWITCH LITIGATION



No. 14-MD-2543 (JMF)

 

 

 

This Document Relates to:

 

ALL ECONOMIC LOSS ACTIONS

 

 

DECLARATION OF CLASS ACTION SETTLEMENT ADMINISTRATOR

 

 

 

I, Jennifer M. Keough, declare and state as follows:

 

1.I am Chief Executive Officer (“CEO”) of JND Legal Administration (“JND”). I
have more than 20 years of legal experience creating and supervising notice and
claims administration programs and have personally overseen well over 500
matters. A comprehensive description of my experience is attached as Exhibit A.

2.As CEO of JND, I am involved in all facets of our Company’s operations,
including monitoring the implementation of our notice and claims administration
programs.

3.I submit this Declaration, based on my personal knowledge, at the request of
Counsel for the proposed Class, New GM and the GUC Trust to describe the
proposed program for Class Notice and address why it is consistent with other
best practicable court-approved notice programs and the requirements of Fed. R.
Civ. P. 23, the Due Process Clause of the United States Constitution, and any
other applicable statute, law or rule, as well as the Federal Judicial Center
(“FJC”) guidelines for best practicable due process notice.1

 

 

 

1

All capitalized terms not defined herein shall have the meaning ascribed to them
in the Parties’ Settlement Agreement.

 



1

 



--------------------------------------------------------------------------------

 

EXPERIENCE RELEVANT TO THIS CASE

 

4.JND is a leading legal administration services provider with headquarters
located in Seattle, Washington. We employ over 150 people in multiple offices
throughout the United States. JND’s class action division provides all services
necessary for the effective implementation of class action settlements,
including: (1) all facets of providing legal notice to potential class members,
such as outbound mailing, email notification, and the design and implementation
of media programs; (2) website design and deployment, including on-line claim
filing capabilities; (3) call center and other contact support; (4) secure class
member data management; (5) paper and electronic claims processing; (6) lien
verification, negotiation, and resolution; (7) calculation design and
programming; (8) payment disbursements through check, wire, PayPal, merchandise
credits, and other means; (9) qualified settlement fund management and tax
reporting; (10) banking services and reporting; and (11) all other functions
related to the secure and accurate administration of class action settlements.

5.JND is an approved vendor for the United States Securities and Exchange
Commission (“SEC”) as well as for the Federal Trade Commission (“FTC”). We also
have Master Services Agreements with various corporations, banks, and other
government agencies, which were only awarded after JND underwent rigorous
reviews of our systems, privacy policies, and procedures. JND has also been
certified as SOC 2 compliant by noted accounting firm Moss Adams. Finally, JND
has been recognized by various publications, including the National Law Journal,
the Legal Times and the New York Law Journal, for excellence in class action
administration.

6.The principals of JND, including me, collectively have over 75 years of
experience in class action legal and administrative fields. We have overseen
claims processes for some of the largest legal claims administration matters in
the country’s history. I worked directly for Ken

 



2

 



--------------------------------------------------------------------------------

 

Feinberg in his administration of the Gulf Coast Claims Facility where our team
handled all aspects of mailed and media notice, all call center operations, all
claim intake, website activities, and all check distributions. In the BP
Deepwater Horizon Settlement, I worked directly for Patrick Juneau, the
Court-appointed claims administrator, in overseeing all inbound and outbound
mail activities, all call center operations, all claim intake, scanning and data
entry and all check distributions for the program. I oversaw the entire
administration process in the Cobell Indian Trust Settlement (the largest U.S.
government class action settlement ever). I was also involved in aspects of
claims administration for the GM Ignition Switch Compensation Claims Resolution
Facility administration. Recently, JND has been handling the settlement
administration of the $1.3 billion Equifax Data Breach Settlement, the largest
class action ever in terms of the number of claims received; a voluntary
remediation program in Canada on behalf of over 30 million people; and the

$215 million USC Student Health Center Settlement on behalf of women who were
sexually abused by a doctor at USC, as well as hundreds of other matters. Our
notice campaigns are regularly approved by courts throughout the United States.

7.In addition, JND has been recently appointed to handle notice and claims
administration tasks for class action settlements in the following motor vehicle
cases: Amin v. Mercedes-Benz USA, LLC, No. 17-cv-01701-AT (N.D. Ga.); In re
MyFord Touch Consumer Litig., No. 13-cv-3072 (EMC) (N.D. Cal.); In re Navistar
MaxxForce Engines Mktg., Sales Practices and Products, No. 14-cv-10318 (N.D.
Ill.); and Udeen v. Subaru of America, Inc., No. 18-cv-17334- RBK-JS (D.N.J.).

 



3

 



--------------------------------------------------------------------------------

 

CASE BACKGROUND

 

8.I have been asked by Plaintiffs’ Class Counsel, New GM and the GUC Trust to
prepare a program for Class Notice to reach Class Members and inform them about
their rights and options in the proposed Settlement.

9.The Settlement Agreement provides that the proposed Class or Class Members
consist of all Persons who, at any time as of or before the Recall Announcement
Date of the Recall(s) applicable to the Subject Vehicle, own(ed), purchase(d),
and/or lease(d) a Subject Vehicle in any of the fifty States, the District of
Columbia, Puerto Rico, Guam, the U.S. Virgin Islands, and all other United
States territories and/or possessions.

 

10.

The proposed Class is comprised of the five Subclasses below (the “Subclasses”):

 

i.Subclass 1: The Delta Ignition Switch Subclass, comprised of those Class
Members who own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to
NHTSA Recall No. 14v047.

ii.Subclass 2: The Key Rotation Subclass, comprised of those Class Members who
own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to NHTSA Recall
Nos. 14v355, 14v394, and 14v400.

iii.Subclass 3: The Camaro Knee-Key Subclass, comprised of those Class Members
who own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to NHTSA
Recall No. 14v346.

iv.Subclass 4: The Electronic Power Steering Subclass, comprised of those Class
Members who own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to
NHTSA Recall No. 14v153.

 



4

 



--------------------------------------------------------------------------------

 

v.Subclass 5: The Side Airbag Subclass, comprised of those Class Members who
own(ed), purchase(d), and/or lease(d) a Subject Vehicle subject to NHTSA Recall
No. 14v118.

11.Excluded from the Class are: (a) the MDL Court and the Bankruptcy Court and
each of their personnel and the judicial officers presiding over the Actions and
members of their immediate family and staffs; (b) authorized GM dealers who
executed a dealer agreement with New GM or Old GM; (c) daily rental fleet
purchasers, owners and lessees (including all registrants of a Subject Vehicle
identified as “rental” in the IHS Markit / Polk vehicle registration data
provided by New GM to the Class Action Settlement Administrator); (d)
governmental or quasi-governmental bodies, political subdivisions, and any
agency or instrumentality thereof (including all registrants of a Subject
Vehicle designated as “governmental” in the IHS Markit / Polk vehicle
registration data provided by New GM to the Class Action Settlement
Administrator); (e) each Person who did not own, purchase, and/or lease a
Subject Vehicle until after the Recall Announcement Date applicable to that
Subject Vehicle; (f) all counsel (and their law firms) representing Plaintiffs
in the Actions, including Plaintiffs’ Class Counsel, Allocation Counsel,
Designated Counsel, and members of their immediate family; (g) all Persons who
released claims relating to the Actions against all of the GUC Trust, Old GM and
New GM concerning a Subject Vehicle, including without limitation all Persons
who signed a consumer release and received a payment from the Arizona Attorney
General pursuant to the Consent Decree entered on March 8, 2018 by the Superior
Court of the State of Arizona in the matter of Arizona v. General Motors LLC,
No. CV 2014- 014090 (Maricopa County, Ariz.), all Persons who signed a GM
Ignition Compensation Claims Resolution Facility Release of All Claims and
received payment from Claims Administrator Kenneth Feinberg, and Persons who
signed and notarized a release to settle a lawsuit or unfiled claims with New GM
pertaining to a motor vehicle accident involving the Subject Vehicle in which
the release released

 



5

 



--------------------------------------------------------------------------------

 

claims relating to the Actions against all of the GUC Trust, Old GM and New GM
concerning the Subject Vehicle; and (h) all Persons who are Opt-Outs.

12.The Subject Vehicles include: the GM vehicles subject to the Recalls as
defined by the VINs provided by New GM to the Class Action Settlement
Administrator and which are comprised of the following GM vehicles:

i.“Production Part Recall 14v047 Vehicles,” which are those 2005-2007 Chevrolet
Cobalt vehicles not also subject to Recall 14v153, those 2004-2007 Saturn Ion
vehicles not also subject to Recall 14v153, 2006-2007 Chevrolet HHR vehicles,
those 2007 Pontiac G5 vehicles not also subject to Recall 14v153, some 2005-2006
Pontiac Pursuit vehicles imported into the United States not also subject to
Recall 14v153, 2007 Saturn Sky vehicles, 2003 Saturn Ion vehicles, and 2006-2007
Pontiac Solstice vehicles. The Recall Announcement Date for the Production Part
Recall 14v047 Vehicles is February 28, 2014.

ii.“Production Part Recall 14v047 Vehicles also subject to Recall 14v153,” which
are those 2005-2007 Chevrolet Cobalt vehicles subject to both Recalls, those
2007 Pontiac G5 vehicles subject to both Recalls, some 2004-2007 Saturn Ion
vehicles, and some 2005-2006 Pontiac Pursuit vehicles imported into the United
States subject to both Recalls. The Recall Announcement Date for the Production
Part Recall 14v047 Vehicles also subject to Recall 14v153 is March 31, 2014.

iii.“Service Part Recall 14v047 Vehicles,” which are those 2008-2010 Chevrolet
Cobalt vehicles not also subject to Recall 14v153, 2008 and 2011 Chevrolet HHR
vehicles, those 2009-2010 Chevrolet HHR vehicles not also subject to Recall
14v153, those 2008- 2010 Pontiac G5 vehicles imported into the United States not
also subject to Recall 14v153,
2008-2010  Saturn  Sky  vehicles,  and  2008-2010  Pontiac Solstice vehicles.
The Recall

 



6

 



--------------------------------------------------------------------------------

 

Announcement Date for these Service Part Recall 14v047 Vehicles is March 31,
2014. Additionally, for 105 vehicles of various other makes, models and model
years as identified by VINs provided by New GM for such Subject Vehicles to the
Class Action Settlement Administrator, the Recall Announcement Date is August
31, 2014.

iv.“Service Part Recall 14v047 Vehicles also subject to Recall 14v153,” which
are those 2008-2010 Chevrolet Cobalt vehicles subject to both Recalls, those
2009-2010 Chevrolet HHR vehicles subject to both Recalls, and those 2008-2010
Pontiac G5 vehicles imported into the United States subject to both Recalls. The
Recall Announcement Date for the Service Part Recall 14v047 Vehicles also
subject to Recall 14v153 is March 31, 2014.

v.“Recall 14v346 Vehicles,” which are 2010-2014 Chevrolet Camaro vehicles. The
Recall Announcement Date for the Recall 14v346 Vehicles is June 30, 2014.

vi.“Recall 14v355 Vehicles,” which are 2005-2009 Buick Lacrosse vehicles, 2000
and 2006-2013 Chevrolet Impala vehicles, 2014 Chevrolet Impala Limited vehicles,
2000-2005 Cadillac Deville vehicles, 2006-2011 Cadillac DTS vehicles, 2006-2011
Buick Lucerne vehicles, 2006-2007 Chevrolet Monte Carlo vehicles, 2005-2009
Buick Allure vehicles, 2004 Buick Regal vehicles, 2002-2009 Cadillac Commercial
Chassis vehicles, and 2000-2011 Cadillac Professional Chassis vehicles. The
Recall Announcement Date for the Recall 14v355 Vehicles is June 30, 2014.

vii.“Recall 14v394 Vehicles,” which are those 2003-2014 Cadillac CTS vehicles as
identified by VINs provided by New GM for such Subject Vehicles to the Class
Action Settlement Administrator, and those 2004-2006 Cadillac SRX vehicles as
identified in the list of VINs provided by New GM for such Subject Vehicles to
the Class Action Settlement Administrator, and 2004-2007 Cadillac CTS-V
vehicles. The Recall Announcement Date

 



7

 



--------------------------------------------------------------------------------

 

for the Recall 14v394 Vehicles is July 31, 2014, except that the Recall
Announcement Date is August 31, 2014 for 2012-2014 Cadillac CTS vehicles and
those 2011 Cadillac CTS vehicles as identified in the list of VINs provided by
New GM for such Subject Vehicles to the Class Action Settlement Administrator.

viii.“Recall 14v400 Vehicles,” which are 1997-2003 Chevrolet Malibu vehicles,
2000-2005 Chevrolet Impala vehicles, 2000-2005 Chevrolet Monte Carlo vehicles,
2004- 2005 Chevrolet Classic vehicles, 1999-2004 Oldsmobile Alero vehicles,
1998-2002 Oldsmobile Intrigue vehicles, 1999-2005 Pontiac Grand Am vehicles, and
2004-2008 Pontiac Grand Prix vehicles. The Recall Announcement Date for the
Recall 14v400 Vehicles is July 31, 2014.

ix.“Recall 14v118 Vehicles,” which are those 2008-2009 Buick Enclave vehicles as
identified in the list of VINs for such Subject Vehicles provided by New GM to
the Class Action Settlement Administrator, 2010-2013 Buick Enclave vehicles,
those 2009 Chevrolet Traverse vehicles as identified in the list of VINs for
such Subject Vehicles provided by New GM to the Class Action Settlement
Administrator, 2010-2013 Chevrolet Traverse vehicles, those 2008-2009 GMC Acadia
vehicles as identified in the list of VINs for such Subject Vehicles provided by
New GM to the Class Action Settlement Administrator, 2010-2013 GMC Acadia
vehicles, and 2008-2010 Saturn Outlook vehicles. The Recall Announcement Date
for the Recall 14v118 Vehicles is March 31, 2014.

x.“Recall 14v153 Only Vehicles,” which are those 2004-2006 and 2008-2009
Chevrolet Malibu vehicles as identified in the list of VINs for such Subject
Vehicles provided by New GM to the Class Action Settlement Administrator, the
2004-2005 Chevrolet Malibu Maxx, some 2006 Chevrolet Malibu Maxx vehicles as
identified in the list

 



8

 



--------------------------------------------------------------------------------

 

of VINs for such Subject Vehicles provided by New GM to the Class Action
Settlement Administrator, 2005 Pontiac G6 vehicles, those 2006 and 2008-2009
Pontiac G6 vehicles as identified in the list of VINs for such Subject Vehicles
provided by New GM to the Class Action Settlement Administrator, those 2008-2009
Saturn Aura vehicles as identified in the list of VINs for such Subject Vehicles
provided by New GM to the Class Action Settlement Administrator, those 2005-2006
Pontiac G4 vehicles imported into the United States, and those 2006 Pontiac G5
Pursuit vehicles imported into the United States. The Recall Announcement Date
for the Recall 14v153 Only Vehicles is March 31, 2014.

CLASS NOTICE PROGRAM OVERVIEW

 

13.The proposed program for Class Notice has been designed to provide the best
notice practicable, consistent with the methods and tools employed in other
court-approved notice programs. The Federal Judicial Center’s (FJC) Judges’
Class Action Notice and Claims Process Checklist and Plain Language Guide
considers a Notice Plan with a high reach (above 70%) effective.2

 

14.

As the Class Action Settlement Administrator, among other things, I will be
responsible

 

for implementing the following components of the program for Class Notice also
described in Section III of the Settlement Agreement:

i.Retain a service provider that will collect the names and last known address
of each Class Member from the Department of Motor Vehicles (“DMVs”) utilizing
the vehicle identification numbers (VINs) provided to JND by New GM for the
Subject Vehicles and update the addresses with advanced address research using
skip trace databases or a comparable service

 

 

 

 

 

 

 

2

Reach is the percentage of a specific population group exposed to a media
vehicle or a combination of media vehicles containing a notice at least once
over the course of a campaign. Reach factors out duplication, representing total
different/net persons.

 

 



9

 



--------------------------------------------------------------------------------

 

and the United States Postal Service (“USPS”) National Change of Address
(“NCOA”) database;3

ii.Send a postcard Short Form Notice in the form of Settlement Agreement Exhibit
11 via first class mail to all known Class Members;

iii.Arrange for publication of the Summary Settlement Notice in the form of
Settlement Agreement Exhibit 12 in a leading consumer magazine (People magazine)
to extend reach to Class Members for whom direct notice is not possible;

iv.Distribute nationwide the initial press release (in English and Spanish),
Settlement Agreement Exhibit 16, at the launch of the Class Notice program and
the reminder press release (in English and Spanish), Settlement Agreement
Exhibit 17, shortly before the deadline for the Settlement Claim Period to
remind Class Members of the approaching deadline.

v.Establish and maintain a dedicated Settlement website where information about
the Settlement, as well as copies of relevant case documentation, including but
not limited to, the Long Form Notice in the form of Exhibit 5 to the Settlement
Agreement, will be accessible to Class Members, and where Class Members may file
an online Settlement Claim;

vi.Establish mailing addresses to which Class Members can send their Opt-Outs
and Settlement Claim Forms; and

vii.Establish and maintain a toll-free telephone number that Class Members may
call to obtain more information about the Settlement and request a copy of the
Long Form Notice and/or Settlement Claim Form be mailed to them.

 

 

 

 

 

3The NCOA database is the official USPS technology product which makes change of
address information available to mailers to help reduce undeliverable mail
pieces before mail enters the mail stream. This product is an effective tool to
update address changes when a person has completed a change of address form with
the USPS. The address information is maintained on the database for 48 months.

 



10

 



--------------------------------------------------------------------------------

 

15.Based on my experience in developing and implementing class notice programs,
I believe the proposed program for Class Notice will provide the best notice
possible given the circumstances.

DIRECT NOTICE

 

16.An adequate notice plan needs to satisfy “due process” when reaching a class.
The United States Supreme Court, in Eisen v. Carlisle & Jacqueline, 417 U.S. 156
(1974), stated that direct notice (when possible) is the preferred method for
reaching a class. In addition, Rule 23(c)(2) of the Federal Rules of Civil
Procedure provides that “the court must direct to class members the best notice
that is practicable under the circumstances, including individual notice to all
members who can be identified through reasonable effort. The notice may be by
one or more of the following: United States mail, electronic means, or other
appropriate means.”

17.For this Settlement, at my direction, JND staff will effectuate the sending
of the Short Form Notice as a postcard via first class mail to each Class Member
for whom contact information is available based on VINs for all Subject
Vehicles.

18.With my supervision, JND staff will work with third party data aggregation
services to acquire potential Class Member contact information from the DMVs for
all current and previous owners and lessees of Subject Vehicles that are
identified as potential Class Members. The third party data aggregation service
provider will work with the DMVs to gather names and addresses of potential
Class Members. The third party data aggregation service provider will also
cross-check the VINs for vehicle transactions for each of the Subject Vehicles
in order to return the related addresses and contact information to JND for only
those persons who registered the Subject Vehicle on or before the Recall
Announcement Date.

19.In cases where a VIN is associated with multiple name/address records, JND
staff will send a postcard Short Form Notice to each unique name/address
combination associated with the Subject

 



11

 



--------------------------------------------------------------------------------

 

Vehicle over the time period from initial registration of the Subject Vehicle
through to the Recall Announcement Date subject to the Class definition. In
cases where a unique name/address combination is associated with multiple
Subject Vehicles, JND staff will de-dupe the data and send a single postcard
Short Form Notice to such Person.

20.Prior to mailing, JND staff will perform advanced address research using skip
trace databases and then the USPS NCOA database to update addresses. At my
direction, JND staff will track all notices returned undeliverable by the USPS
and will promptly re-mail notices that are returned with a forwarding address.
Also, with my oversight, JND staff will also take reasonable efforts to research
and determine if it is possible to reach a Person for whom the postcard Short
Form Notice is returned without a forwarding address, either by mailing to a
more recent mailing address or using available tools to identify an email
address for which the potential Class Member may be reached.

PUBLISHED NOTICE

 

21.While the direct notice effort alone will effectively reach a high percentage
of potential Class Members, we will implement additional media efforts to extend
that reach further. To supplement the direct notice effort, JND will arrange for
publication of the Summary Settlement Notice in People, a leading consumer
magazine, as well as distribute a national press release in English and Spanish
at the commencement of the program for Class Notice and again just prior to the
end of the Settlement Claim Period.

22.JND utilizes GfK Mediamark Research & Intelligence, LLC (MRI) to analyze the
demographics and media usage of potential Class Members to determine how best to
reach them.4 I studied MRI data for adults 18 years of age or older (“Adults
18+”) who currently owned/leased certain

 

 

 

4MRI is a nationally accredited research firm that provides consumer
demographics, product and brand usage, and audience/exposure in all forms of
advertising media. MRI is the leading producer of media and consumer research in
the United States.

 



12

 



--------------------------------------------------------------------------------

 

GM vehicles of makes and models included in the Class definition although they
may be different model years than those in the Class: Buick Enclave, LaCrosse,
Lucerne or Regal; Cadillac CTS/CTS-V, DeVille/Concours/D’Elegance, DTS, or SRX;
Chevrolet Camaro, Cobalt, HHR, Impala LS/SS/Sedan, Malibu, Malibu Maxx, Monte
Carlo or Traverse; GMC Acadia; Oldsmobile Alero or Intrigue; Pontiac G6/G5/G8,
Grand Am, Grand Prix, or Solstice; or Saturn Aura, Ion, Outlook or Sky vehicles
(“GM Vehicle Group”), because this group provides insight as to what published
notice would best reach potential Class Members.5

 

23.

MRI data indicates that most persons in the GM Vehicle Group are: 25 years of
age or

 

older (88%); White (82%); homeowners (76%); from higher income households (66%
have a household income of $60K+); educated (62% attended college or beyond),
and married (61%). Compared to the general Adult 18+ population, persons in the
GM Vehicle Group are: 75% more likely to be from the Midwest Census Region; 23%
more likely to have an associate degree; 15% more likely to be married; 14% more
likely to have a household income of $150,000 or more; 14% more likely to own a
home; and 10% more likely to be White.

24.In light of the MRI data, to extend notice further, particularly among Class
Members for whom direct notice data is inaccurate or incomplete, I recommend
placement of the Summary Settlement Notice in People, a highly read consumer
magazine, and the distribution of a national press release in English and
Spanish at both the launch of the campaign and again as the Settlement Claim
Period deadline approaches.

25.People is a weekly entertainment magazine with a circulation of over 3.4
million and a total readership of over 34.9 million, making it one of the most
read publications in the country. In

 

 

 

5MRI data was not available for Buick Allure; Cadillac Commercial/Professional
Chassis; Chevrolet Classic, or Impala Limited; or Pontiac G4 or Pursuit
vehicles. MRI data groups the Cadillac DeVille with the Concours and D’Elegance,
the Chevrolet Impala with LS/SS/Sedan and the Pontiac G8 with the G5 and G6.

 



13

 



--------------------------------------------------------------------------------

 

addition, People reaches 14% of persons in the GM Vehicle Group. Its readers are
also 2% more likely to be persons in the GM Vehicle Group, as compared to the
general adult population.

PRESS RELEASES

 

26.Press releases assist in getting “word of mouth” out about the Settlement.
Two press releases will be distributed. The first press release (Exhibit 16 to
the Settlement Agreement), based on the Summary Settlement Notice, will be
distributed at the Class Notice campaign launch. The second release, a reminder
notice (Exhibit 17 to the Settlement Agreement), will be distributed just prior
to the Settlement Claim Period deadline. Each release will be distributed to
over 15,000 media outlets, including both English and Spanish outlets.

SETTLEMENT WEBSITE

 

27.An informational, interactive Settlement website will be developed at my
direction by JND staff per the Settlement Agreement to enable Class Members to
get information about the Settlement. The website will have an easy-to-navigate
design and will be formatted to emphasize important information and deadlines.
Other available features will include Settlement deadlines, Frequently Asked
Questions, and links to download the Long Form Notice (in English and Spanish),
Settlement Claim Form (in English and Spanish), and other important MDL Court
documents.

28.The Settlement website will be ADA-compliant and optimized for mobile
visitors so that information loads quickly on mobile devices and will also be
designed to maximize search engine optimization through Google and other search
engines. Keywords and natural language search terms will be included in the
site’s metadata to maximize search engine rankings.

29.Visitors to the Settlement website will have the ability to download the
Settlement Claim Form and submit it by mail or submit a Settlement Claim Form
electronically through the Settlement website by providing all of the
information required by the Settlement Claim Form.

 



14

 



--------------------------------------------------------------------------------

 

TOLL-FREE NUMBER

 

30.JND will establish a dedicated toll-free telephone number with an interactive
voice recording that will provide Settlement-related information to Class
Members, and the ability to request and receive the Long Form Notice and the
Settlement Claim Form be sent by mail.

DEDICATED P.O. BOXES

 

31.JND will establish two separate P.O. Boxes. One P.O. Box will receive Class
Member letters, inquiries, and Settlement Claim Forms. JND will establish a
second P.O. Box where Class Members may send their Opt-Out requests.

NOTICE DESIGN AND CONTENT

 

32.All notice documents for the Class Notice program are written in plain
language and comply with the requirements of Fed. R. Civ. P. 23, the Due Process
Clause of the United States Constitution, and any other applicable statute, law
or rule. I have reviewed and provided input to the Parties on the form and
content for each of the notice documents, specifically the Summary Settlement
Notice to be published in People magazine, subject to any necessary formatting
changes needed for publication (Settlement Agreement Exhibit 12), the Short Form
Notice for postcard mailing (Settlement Agreement Exhibit 11), the Long Form
Notice (Settlement Agreement Exhibit 5), the initial press release to be sent
upon preliminary approval (Settlement Agreement Exhibit 16), and the reminder
press release to be sent shortly before the deadline for the Settlement Claim
Period (Settlement Agreement Exhibit 17). Based on my experience designing class
notice programs, in my opinion, each of these notice documents complies with
these requirements, as well as the FJC’s Class Action Notice and Plain Language
Guide.

33.Each of these Class Notice documents contains plain and easy-to-read
summaries of the Settlement and the options that are available to Class Members.
Additionally, each of the Class Notice documents provides instructions on how to
obtain more information about the Settlement.

 



15

 



--------------------------------------------------------------------------------

 

34.In addition, to the extent that some Class Members may speak Spanish as their
primary language, the Class Notice documents each include a subheading in
Spanish at the top directing Spanish speaking Class Members to call a designated
toll-free number or visit the Settlement website to obtain a copy of the Class
Notice in Spanish.6

CONCLUSION

 

35.In my opinion, the program for Class Notice as described herein will provide
the best notice practicable under the circumstances and is consistent with other
similar court-approved best notice practicable notice programs. This plan is
designed to reach as many Class Members as possible and provide them with the
opportunity to review a plain language notice with the ability to easily take
the next step and learn more about the Settlement.

36.Additionally, JND staff will monitor the deliverable success rate of the
program for Class Notice and add other notice, if I deem necessary, subject to
approval by Plaintiffs’ Class Counsel, New GM and the GUC Trust.

 

 

 

I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct.

Executed on the 26 th   day of March 2020, in Seattle, Washington.

 

 

[gp4bsei5ru3g000015.jpg]

 

 

 

 

 

6Both press releases do not include a subheading in Spanish. Instead, the two
press releases will be translated into Spanish for distribution to Spanish media
outlets.

 



16

 



--------------------------------------------------------------------------------

 

 

 

 

 

EXHIBIT A

 

 

 

 

--------------------------------------------------------------------------------

 

 

[gp4bsei5ru3g000016.jpg]

 

 

 

 

 

I.

I.

INTRODUCTION



 

 

Jennifer Keough is Chief Executive Officer and a Founder of JND Legal
Administration (“JND”). She is the only judicially recognized expert in all
facets of class action administration - from notice through distribution. With
more than 20 years of legal experience, Ms. Keough has directly worked on
hundreds of high-profile and complex administration engagements, including such
landmark matters as the $20 billion Gulf Coast Claims Facility, $10 billion BP
Deepwater Horizon Settlement, $3.4 billion Cobell Indian Trust Settlement (the
largest U.S. government class action settlement ever),

$3.05 billion VisaCheck/MasterMoney Antitrust Settlement, $1.3 billion Equifax
Data Breach Settlement, $1 billion Stryker Modular Hip Settlement, $600 million
Engle Smokers Trust Fund, $215 million USC Student Health Center Settlement, and
countless other high-profile matters. She has been appointed notice expert in
many notable cases and has testified on settlement matters in numerous courts
and before the Senate Committee for Indian Affairs.

 

The only female CEO in the field, Ms. Keough oversees more than 200 employees at
JND’s Seattle headquarters, as well as other office locations around the
country. She manages all aspects of JND’s class action business from day-to-day
processes to high-level strategies. Her comprehensive expertise with noticing,
claims

 



1

 



--------------------------------------------------------------------------------

 

processing, Systems and IT work, call center, data analytics, recovery
calculations, check distribution, and reporting gained her the reputation with
attorneys on both sides of the aisle as the most dependable consultant for all
legal administration needs. Ms. Keough also applies her knowledge and skills to
other divisions of JND, including mass tort, lien resolution, government
services, and eDiscovery. Given her extensive experience, Ms. Keough is often
called upon to consult with parties prior to settlement, is frequently invited
to speak on class action issues and has authored numerous articles in her
multiple areas of expertise.

 

Ms. Keough launched JND with her partners in early 2016. Just a few months later
she was named as the Independent Claims Administrator (“ICA”) in a complex BP
Solar Panel Settlement. Ms. Keough also started receiving numerous appointments
as notice expert and in 2017 was chosen to oversee a restitution program in
Canada where every adult in the country was eligible to participate. Also, in
2017, Ms. Keough was named a female entrepreneur of the year finalist in the
14th annual Stevie Awards for Women in Business. In 2015 and 2017, she was
recognized as a “Woman Worth Watching” by Profiles in Diversity Journal.

 

Since JND’s launch, Mrs. Keough has also been featured in numerous news sources.
In 2019, she was highlighted in an Authority Magazine article, “5 Things I wish
someone told me before I became a CEO,” and a Moneyish article, “This is exactly
how rampant ‘imposter syndrome’ is in the workforce.” In 2018, she was featured
in several Fierce CEO articles, “JND Legal Administration CEO Jennifer Keough
aids law firms in complicated settlements,” “Special Report―Women CEOs offer
advice on defying preconceptions and blazing a trail to the top,” and “Companies
stand out with organizational excellence,” as well as a Puget Sound Business
Journal article, “JND Legal CEO Jennifer Keough handles law firms’ big
business.” In 2013, Mrs. Keough appeared in a CNN article, “What Changes with
Women in the Boardroom.”

 

Prior to forming JND, Ms. Keough was Chief Operating Officer and Executive Vice
President for one of the then largest administration firms in the country, where
she oversaw operations in several offices across the country and was responsible
for all large and critical projects. Previously, Ms. Keough worked as a class
action business

 



2

 



--------------------------------------------------------------------------------

 

analyst at Perkins Coie, one of the country’s premier defense firms, where she
managed complex class action settlements and remediation programs, including the
selection, retention, and supervision of legal administration firms. While at
Perkins she managed, among other matters, the administration of over $100
million in the claims-made Weyerhaeuser siding case, one of the largest building
product class action settlements ever. In her role, she established a reputation
as being fair in her ability to see both sides of a settlement program.

 

Ms. Keough earned her J.D. from Seattle University. She graduated from Seattle
University with a B.A. and M.S.F. with honors.

 



3

 



--------------------------------------------------------------------------------

 



II.

II.

LANDMARK CASES



 

 

Jennifer Keough has the distinction of personally overseeing the administration
of more large class action programs than any other notice expert in the field.
Some of her largest engagements include the following:

 

 

 

1.

Allagas v. BP Solar Int’l, Inc.

 

No. 14-cv-00560 (N.D. Cal.)

 

 

Ms. Keough was appointed by the United States District Court for the Northern
District of California as the Independent Claims Administrator (“ICA”)
supervising the notice and administration of this complex settlement involving
inspection, remediation, and replacement of solar panels on homes and businesses
throughout California and other parts of the United States. Ms. Keough and her
team devised the administration protocol and built a network of inspectors and
contractors to perform the various inspections and other work needed to assist
claimants. She also built a program that included a team of operators to answer
claimant questions, a fully interactive dedicated website with on-line claim
filing capability, and a team trained in the very complex intricacies of solar
panel mechanisms. In her role as ICA, Ms. Keough regularly reported to the
parties and the Court as to the progress of the administration. In addition to
her role as ICA, Ms. Keough also acted as mediator for those claimants who opted
out of the settlement to pursue their claims individually against BP. Honorable
Susan Illston, recognized the complexity of the settlement when appointing Ms.
Keough the ICA (December 22, 2016):

The complexity, expense and likely duration of the litigation favors the
Settlement, which provides meaningful and substantial benefits on a much shorter
time frame than otherwise possible and avoids risk to class certification and
the Class’s case on the merits...The Court appoints Jennifer Keough of JND Legal
Administration to serve as the Independent Claims Administrator (“ICA”) as
provided under the Settlement.

 



4

 



--------------------------------------------------------------------------------

 

 

2.

Careathers v. Red Bull North America, Inc.

 

No. 13-cv-0369 (KPF) (S.D.N.Y.)

 

 

Due to the nature of this case, direct notice was impossible. Therefore, Ms.
Keough assisted in the design of a publication notice and claims administration
program intended to reach the greatest number of affected individuals. Due to
the success of the notice program, the informational website designed by Ms.
Keough and her team received an unprecedented 67 million hits in less than 24
hours. The Claims Administration program received over

2 million claim forms submitted through the three available filing options:
online, mail, and email. Judge Katherine Polk Failla approved the notice program
(May 12, 2015) finding:

 

…that the Notice to the Settlement Class… was collectively the best notice
practicable under the circumstances of these proceedings of the matters set
forth therein, and fully satisfies the requirements of Rule 23(c)(2)(B) of the
Federal Rules of Civil Procedure, due process, and any other applicable laws.

 

 

 

3.

Chester v. The TJX Cos.

 

No. 15-cv-01437 (C.D. Cal.)

 

 

As the notice expert, Ms. Keough proposed a multi-faceted notice plan designed
to reach over eight million class members. Where class member information was
available, direct notice was sent via email and via postcard when an email was
returned as undeliverable or for which there was no email address provided.
Additionally, to reach the unknown class members, Ms. Keough’s plan included a
summary notice in eight publications directed toward the California class and a
tear-away notice posted in all TJ Maxx locations in California. The notice
effort also included an informational and interactive website with online claim
filing and a toll-free number that provided information 24 hours a day.
Additionally, associates were available to answer class member questions in both
English and Spanish during business hours. Honorable Otis D. Wright, II approved
the plan (May 14, 2018):

 



5

 



--------------------------------------------------------------------------------

 

...the Court finds and determines that the Notice to Class Members was complete
and constitutionally sound, because individual notices were mailed and/or
emailed to all Class Members whose identities and addresses are reasonably known
to the Parties, and Notice was published in accordance with this Court’s
Preliminary Approval Order, and such notice was the best notice practicable.

 

 

 

4.

Cobell v. Salazar

 

No. 96 CV 1285 (TFH) (D. D.C.)

 

 

As part of the largest government class action settlement in our nation’s
history, Ms. Keough worked with the U.S. Government to implement the
administration program responsible for identifying and providing notice to the
two distinct but overlapping settlement classes. As part of the notice outreach
program, Ms. Keough participated in multiple town hall meetings held at Indian
reservations located across the country. Due to the efforts of the outreach
program, over 80% of all class members were provided notice. Additionally, Ms.
Keough played a role in creating the processes for evaluating claims and
ensuring the correct distributions were made. Under Ms. Keough’s supervision,
the processing team processed over 480,000 claims forms to determine
eligibility. Less than one half of 1 percent of all claim determinations made by
the processing team were appealed. Ms. Keough was called upon to testify before
the Senate Committee for Indian Affairs, where Senator Jon Tester of Montana
praised her work in connection with notice efforts to the American Indian
community when he stated: “Oh, wow. Okay… the administrator has done a good job,
as your testimony has indicated, [discovering] 80 percent of the whereabouts of
the unknown class members.” Additionally, when evaluating the Notice Program,
Judge Thomas F. Hogan concluded (July 27, 2011):

 

…that adequate notice of the Settlement has been provided to members of the
Historical Accounting Class and to members of the Trust Administration Class….
Notice met and, in many cases, exceeded the requirements of F.R.C.P. 23(c)(2)
for classes certified under F.R.C.P. 23(b)(1), (b)(2) and (b)(3). The best
notice practicable has been provided class members, including individual

 



6

 



--------------------------------------------------------------------------------

 

notice where members could be identified through reasonable effort. The contents
of that notice are stated in plain, easily understood language and satisfy all
requirements of F.R.C.P. 23(c)(2)(B).

 

 

 

5.

Gulf Coast Claims Facility (GCCF)

 

 

The GCCF was one of the largest claims processing facilities in U.S. history and
was responsible for resolving the claims of both individuals and businesses
relating to the Deepwater Horizon oil spill. The GCCF, which Ms. Keough helped
develop, processed over one million claims and distributed more than

$6 billion within the first year-and-a-half of its existence. As part of the
GCCF, Ms. Keough and her team coordinated a large notice outreach program which
included publication in multiple journals and magazines in the Gulf Coast area.
She also established a call center staffed by individuals fluent in Spanish,
Vietnamese, Laotian, Khmer, French, and Croatian.

 

 

 

6.

Hernandez v. Experian Info. Solutions, Inc.

 

No. 05-cv-1070 (C.D. Cal.)

 

 

This case asserts claims in violation of the Fair Credit Reporting Act. The
litigation dates back to 2005, when José Hernandez filed his original Class
Action Complaint in Hernandez v. Equifax Info. Services, LLC, No. 05-cv-03996

(N.D. Cal.), which was later transferred to C.D. Cal. and consolidated with
several other related cases. In April 2009, a settlement agreement between
Defendants and some plaintiffs was reached that would provide payments of damage
awards from a $45 million settlement fund. However, after being granted final
approval by the Court, the agreement was vacated on appeal by the United States
Circuit Court of Appeals for the Ninth Circuit. The parties resumed negotiations
and reached an agreement in April 2017. The settlement provided both significant
monetary (approximately $38.7 million in non- reversionary cash) and
non-monetary benefits. Ms. Keough oversaw the notice and administration efforts
for the entire litigation. In approving the settlement and responding to
objections about notice and administration expenses, Honorable David O. Carter,
stated (April 6, 2018):

 



7

 



--------------------------------------------------------------------------------

 

The Court finds, however, that the notice had significant value for the Class,
resulting in over 200,000 newly approved claims—a 28% increase in the number of
Class members who will receive claimed benefits—not including the almost 100,000
Class members who have visited the CCRA section of the Settlement Website thus
far and the further 100,000 estimated visits expected through the end of 2019.
(Dkt. 1114-1 at 3, 6). Furthermore, the notice and claims process is being
conducted efficiently at a total cost of approximately

$6 million, or $2.5 million less than the projected 2009 Proposed Settlement
notice and claims process, despite intervening increases in postage rates and
general inflation. In addition, the Court finds that the notice conducted in
connection with the 2009 Proposed Settlement has significant ongoing value to
this Class, first in notifying in 2009 over 15 million Class members of their
rights under the Fair Credit Reporting Act (the ignorance of which for most
Class members was one area on which Class Counsel and White Objectors’ counsel
were in agreement), and because of the hundreds of thousands of claims submitted
in response to that notice, and processed and validated by the claims
administrator, which will be honored in this Settlement.

 

 

 

7.

In re Air Cargo Shipping Servs. Antitrust Litig.

 

No. 06-md-1775 (JG) (VVP) (E.D.N.Y.)

 

 

This antitrust settlement involved five separate settlements. As a result, many
class members were affected by more than one of the settlements, Ms. Keough
constructed the notice and claims programs for each settlement in a manner which
allowed for the comparison of claims data. Each claims administration program
included claims processing, review of supporting evidence, and a deficiency
notification process. The deficiency notification process included mailing of
deficiency letters, making follow up phone calls, and sending emails to class
members to help them complete their claim. To ensure accuracy throughout the
claims process for each of the settlements, Ms. Keough created a process which
audited many of the claims that were eligible for payment.

 



8

 



--------------------------------------------------------------------------------

 

 

8.

In re Classmates.com

 

No. C09-45RAJ (W.D. Wash.)

 

 

Ms. Keough managed a team that provided email notice to over 50 million users
with an estimated success rate of 89%. When an email was returned as
undeliverable, it was re-sent up to three times in an attempt to provide notice
to the entire class. Additionally, Ms. Keough implemented a claims
administration program which received over 699,000 claim forms and maintained
three email addresses in which to receive objections, exclusions, and claim form
requests. The Court approved the program when it stated:

 

The Court finds that the form of electronic notice… together with the published
notice in the Wall Street Journal, was the best practicable notice under the
circumstances and was as likely as any other form of notice to apprise potential
Settlement Class members of the Settlement Agreement and their rights to opt out
and to object. The Court further finds that such notice was reasonable, that it
constitutes adequate and sufficient notice to all persons entitled to receive
notice, and that it meets the requirements of Due Process...

 

 

 

9.

In re Equifax Inc. Customer Data Sec. Breach Litig.

 

No. 17-md-2800-TWT (N.D. Ga.)

 

 

JND was appointed settlement administrator, under Ms. Keough’s direction, for
this complex data breach settlement valued at $1.3 billion with a class of 147
million individuals nationwide. Ms. Keough and her team oversaw all aspects of
claims administration, including the development of the case website which
provided notice in seven languages and allowed for online claim submissions. In
the first week alone, over 10 million claims were filed. Overall, the website
received more than 200 million hits and the Contact Center handled well over
100,000 operator calls. Ms. Keough and her team also worked closely with the
Notice Provider to ensure that each element of the media campaign was executed
in the time and manner as set forth in the Notice Plan.

 



9

 



--------------------------------------------------------------------------------

 

Approving the settlement on January 13, 2020, Judge Thomas W. Thrash, Jr.
acknowledged JND’s outstanding efforts:

 

JND transmitted the initial email notice to 104,815,404 million class members
beginning on August 7, 2019. (App. 4, ¶¶ 53-54). JND later sent a supplemental
email notice to the 91,167,239 class members who had not yet opted out, filed a
claim, or unsubscribed from the initial email notice. (Id.,

¶¶ 55-56). The notice plan also provides for JND to perform two additional
supplemental email notice campaigns. (Id., ¶ 57)…JND has also developed
specialized tools to assist in processing claims, calculating payments, and
assisting class members in curing any deficient claims. (Id., ¶¶ 4, 21). As a
result, class members have the opportunity to file a claim easily and have that
claim adjudicated fairly and efficiently...The claims administrator, JND, is
highly experienced in administering large class action settlements and
judgments, and it has detailed the efforts it has made in administering the
settlement, facilitating claims, and ensuring those claims are properly and
efficiently handled. (App. 4, ¶¶ 4, 21; see also Doc. 739-6, ¶¶ 2-10). Among
other things, JND has developed protocols and a database to assist in processing
claims, calculating payments, and assisting class members in curing any
deficient claims. (Id., ¶¶ 4, 21). Additionally, JND has the capacity to handle
class member inquiries and claims of this magnitude. (App. 4, ¶¶ 5, 42). This
factor, therefore, supports approving the relief provided by this settlement.

 

 

 

10.

In re General Motors LLC Ignition Switch Litig.

 

No. 2543 (MDL) (S.D.N.Y.)

 

 

Ms. Keough oversaw the creation of a Claims Facility for the submission of
injury claims allegedly resulting from the faulty ignition switch. The Claims
Facility worked with experts when evaluating the claim forms submitted. First,
the Claims Facility reviewed thousands of pages of police reports, medical
documentation, and pictures to determine whether a claim met the threshold
standards of an eligible claim for further review by the expert. Second, the
Claims Facility would inform the expert that a claim was ready for its review.

 



10

 



--------------------------------------------------------------------------------

 

Ms. Keough constructed a database which allowed for a seamless transfer of claim
forms and supporting documentation to the expert for further review.

 

 

 

11.

In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf

of Mexico, on April 20, 2010

 

No. 2179 (MDL) (E.D. La.)

 

 

Following the closure of the Gulf Coast Claims Facility, the Deepwater Horizon
Settlement claims program was created. There were two separate legal settlements
that provided for two claims administration programs. One of the programs was
for the submission of medical claims and the other was for the submission of
economic and property damage claims. Ms. Keough played a key role in the
formation of the claims program for the evaluation of economic and property
damage claims. Additionally, Ms. Keough built and supervised the back-office
mail and processing center in Hammond, Louisiana, which was the hub of the
program. The Hammond center was visited several times by Claims Administrator
Pat Juneau -- as well as by the District Court Judge and Magistrate -- who
described it as a shining star of the program.

 

 

 

12.

In re Stryker Rejuvenate and ABG II Hip Implant Products

Liab. Litig.

 

No. 13-2441 (MDL) (D. Minn.)

 

 

Ms. Keough and her team were designated as the escrow agent and claims processor
in this $1 billion settlement designed to compensate eligible U.S. Patients who
had surgery to replace their Rejuvenate Modular-Neck and/or ABG II Modular-Neck
hip stems prior to November 3, 2014. As the claims processor, Ms. Keough and her
team designed internal procedures to ensure the accurate review of all medical
documentation received; designed an interactive website which included online
claim filing; and established a toll-free number to allow class members to
receive information about the settlement 24 hours a day. Additionally, she
oversaw the creation of a deficiency process to ensure claimants were notified
of their deficient submission and provided an opportunity to cure. The program

 



11

 



--------------------------------------------------------------------------------

 

also included an auditing procedure designed to detect fraudulent claims and a
process for distributing initial and supplemental payments. Approximately 95% of
the registered eligible patients enrolled in the settlement program.

 

 

 

13.

In re The Engle Trust Fund

 

No. 94-08273 CA 22 (Fla. 11th Jud. Cir. Ct.)

 

 

Ms. Keough played a key role in administering this $600 million landmark case
against the country’s five largest tobacco companies. Miles A. McGrane, III,
Trustee to the Engle Trust Fund recognized Ms. Keough’s role when he stated:

 

The outstanding organizational and administrative skills of Jennifer Keough
cannot be overstated. Jennifer was most valuable to me in handling numerous
substantive issues in connection with the landmark Engle Trust Fund matter. And,
in her communications with affected class members, Jennifer proved to be a
caring expert at what she does.

 

 

 

14.

In re Washington Mut. Inc., Sec. Litig.

 

No. 08-md-1919 MJP (W.D. Wash.)

 

 

Ms. Keough supervised the notice and claims administration for this securities
class action which included three separate settlements with defendants totaling

$208.5 million. In addition to mailing notice to over one million class members,
Ms. Keough managed the claims administration program, including the review and
processing of claims, notification of claim deficiencies, and distribution. In
preparation for the processing of claims, Ms. Keough and her team established a
unique database to store the proofs of claim and supporting documentation;
trained staff to the particulars of this settlement; created multiple computer
programs for the entry of class member’s unique information; and developed a
program to calculate the recognized loss amounts pursuant to the plan of
allocation. The program was designed to allow proofs of claim to be filed by
mail or through an online portal. The deficiency process was established in
order to reach out to class members who submitted incomplete proof of claims. It
involved reaching out to claimants via letters, emails, and telephone calls.

 



12

 



--------------------------------------------------------------------------------

 

 

15.

In re Yahoo! Inc. Sec. Litig.

 

No. 17-cv-373 (N.D. Cal.)

 

 

Ms. Keough oversaw the notice and administration of this $80 million securities
settlement. In approving the settlement, Judge Lucy H. Koh, stated (September 7,
2018):

 

The Court hereby finds that the forms and methods of notifying the Settlement
Class of the Settlement and its terms and conditions: met the requirements of
due process, Rule 23 of the Federal Rules of Civil Procedure, and 15 U.S.C.

§ 78u-4(a)(7) (added to the Exchange Act by the Private Securities Litigation
Reform Act of 1995); constituted the best notice practicable under the
circumstances; and constituted due and sufficient notice to all persons and
entities entitled thereto of these proceedings and the matters set forth herein,
including the Settlement and Plan of Allocation.

 

 

 

16.

Linneman v. Vita-Mix Corp.

 

No. 15-cv-748 (S.D. Ohio)

 

 

Ms. Keough was hired by plaintiff counsel to design a notice program regarding
this consumer settlement related to allegedly defective blenders. The Court
approved Ms. Keough’s plan and designated her as the notice expert for this
case. As direct notice to the entire class was impracticable due to the nature
of the case, Ms. Keough proposed a multi-faceted notice program. Direct notice
was provided by mail or email to those purchasers identified through Vita-Mix’s
data as well as obtained through third parties, such as retailers, dealers,
distributors, or restaurant supply stores. To reach the unknown class members,
Ms. Keough oversaw the design of an extensive media plan that included published
notice in Cooking Light, Good Housekeeping, and People magazine and digital
notice placements through Facebook/Instagram, Twitter, and Conversant, as well
as a paid search campaign through Google and Bing. In addition, the program
included an informational and interactive website where class members could
submit claims electronically, and a toll-free number that

 



13

 



--------------------------------------------------------------------------------

 

provided information to class members 24 hours a day. When approving the plan,
Honorable Susan J. Dlott stated (May 3, 2018):

 

JND Legal Administration, previously appointed to supervise and administer the
notice process, as well as oversee the administration of the Settlement,
appropriately issued notice to the Class as more fully set forth in the
Agreement, which included the creation and operation of the Settlement Website
and more than 3.8 million mailed or emailed notices to Class Members. As of
March 27, 2018, approximately 300,000 claims have been filed by Class Members,
further demonstrating the success of the Court-approved notice program.

 

 

 

17.

Loblaw Card Program

 

 

Jennifer Keough was selected by major Canadian retailer Loblaw and its counsel
to act as program administrator in its voluntary remediation program as a result
of a price-fixing scheme by some employees of the company involving bread
products. The program offered a $25 Card to all adults in Canada who purchased
bread products in Loblaw stores between 2002 and 2015. Some 28 million Canadian
residents were potential claimants. Ms. Keough and her team: (1) built an
interactive website that was capable of withstanding hundreds of millions of
“hits” in a short period of time; (2) built, staffed and trained a call center
with operators available to take calls twelve hours a day, six days a week; (3)
oversaw the vendor in charge of producing and distributing the cards;

 

(4)

was in charge of designing and overseeing fraud prevention procedures; and

 

 

 

(5)

handled myriad other tasks related to this high-profile and complex project.

 

 

 

 

18.

New Orleans Tax Assessor Project

 

 

After Hurricane Katrina, the City of New Orleans began to reappraise properties
in the area which caused property values to rise. Thousands of property owners
appealed their new property values and the City Council did not have the
capacity to handle all the appeals in a timely manner. As a result of the large
number of appeals, the City of New Orleans hired Ms. Keough to design a unique
database to store each appellant’s historical property documentation.

 



14

 



--------------------------------------------------------------------------------

 

Additionally, Ms. Keough designed a facility responsible for scheduling and
coordinating meetings between the 5,000 property owners who appealed their
property values and real estate agents or appraisers. The database that Ms.
Keough designed facilitated the meetings between the property owners and the
property appraisers by allowing the property appraisers to review the property
owner’s documentation before and during the appointment with them.

 

 

 

19.

USC Student Health Ctr. Settlement

 

No. 18-cv-04258-SVW (C.D. Cal.)

 

 

JND was approved as the Settlement Administrator in this important $215 million
settlement that provides compensation to women who were sexually assaulted,
harassed and otherwise abused by Dr. George M. Tyndall at the USC Student Health
Center during a nearly 30-year period. Ms. Keough and her team designed a notice
effort that included mailed and email notice to potential Class members, digital
notices on Facebook, LinkedIn, and Twitter, an internet search effort, notice
placements in USC publications/eNewsletters, and a press release. In addition,
her team worked with USC staff to ensure notice postings around campus, on USC’s
website and social media accounts, and in USC alumni communications, among other
things. Ms. Keough ensured the establishment of an all-female call center, fully
trained to handle delicate interactions, with the goal of providing excellent
service and assistance to every woman affected. She also worked with JND staff
handling lien resolution for this case. Preliminary approving the settlement,
Honorable Stephen V. Wilson stated (June 12, 2019):

 

The Court hereby designates JND Legal Administration (“JND”) as Claims
Administrator. The Court finds that giving Class Members notice of the
Settlement is justified under Rule 23(e)(1) because, as described above, the
Court will likely be able to: approve the Settlement under Rule 23(e)(2); and
certify the Settlement Class for purposes of judgment. The Court finds that the
proposed Notice satisfies the requirements of due process and Federal Rule of
Civil Procedure 23 and provides the best notice practicable under the
circumstances.

 



15

 



--------------------------------------------------------------------------------

 

 

20.

Williams v. Weyerhaeuser Co.

 

Civil Action No. 995787 (Cal. Super. Ct.)

 

 

This landmark consumer fraud litigation against Weyerhaeuser Co. had over

 

$100 million in claims paid. The action involved exterior hardboard siding
installed on homes and other structures throughout the United States from
January 1, 1981 to December 31, 1999 that was alleged to be defective and
prematurely fail when exposed to normal weather conditions.

 

Ms. Keough oversaw the administration efforts of this program, both when she was
employed by Perkins Coie, who represented defendants, and later when she joined
the administration firm handling the case. The claims program was extensive and
went on for nine years, with varying claims deadlines depending on when the
class member installed the original Weyerhaeuser siding. The program involved
not just payments to class members, but an inspection component where a
court-appointed inspector analyzed the particular claimant’s siding to determine
the eligibility and award level. Class members received a check for their
damages, based upon the total square footage of damaged siding, multiplied by
the cost of replacing, or, in some instances, repairing, the siding on their
homes. Ms. Keough oversaw the entirety of the program from start to finish.

 



16

 



--------------------------------------------------------------------------------

 

.



III. JUDICIAL RECOGNITION

 

 

Courts have favorably recognized Ms. Keough’s work as outlined above and by the
sampling of judicial comments from other JND programs listed below.

 

 

1.

Judge Joan B. Gottschall

 

 

In re Navistar MaxxForce Engines Mktg., Sales Practices and Products, (January
3, 2020) No. 14-cv-10318 (N.D. Ill.):

 

In accordance with PTO 29 and subsequent orders, the settlement administrator, a
corporation for which Jennifer Keough (“Keough” or “settlement administrator”)
speaks, filed several declarations updating the court on the notice, opt-out,
and claims process… the court finds that the settlement is fair, reasonable, and
adequate.

 

 

2.

Judge Fernando M. Olguin

 

Ahmed v. HSBC Bank USA, NA, (December 30, 2019) No. 15-cv-2057-FMO-SPx (N.D.
Ill.):

 

On June 21, 2019, the court granted preliminary approval of the settlement,
appointed JND Legal Administration (“JND”) as settlement administrator… the
court finds that the class notice and the notice process fairly and adequately
informed the class members of the nature of the action, the terms of the
proposed settlement, the effect of the action and release of claims, the class
members’ right to exclude themselves from the action, and their right to object
to the proposed settlement... the reaction of the class has been very positive.

 

 

3.

Judge Cormac J. Carney

 

 

In re ConAgra Foods Inc., (October 8, 2019) No. 11-cv-05379-CJC-AGR (C.D. Cal.):

Following the Court’s preliminary approval, JND used a multi-pronged notice
campaign to reach people who purchased Wesson Oils...As of September 19, 2019,

 



17

 



--------------------------------------------------------------------------------

 

only one class member requested to opt out of the settlement class, with another
class member objecting to the settlement. The reaction of the class has thus
been overwhelmingly positive, and this factor favors final approval.

 

 

 

4.

Honorable Patti B. Saris

 

 

Baker v. Equity Residential Mgmt., LLC, (August 16, 2019) No. 18-cv-11175 (D.
Mass.):

 

The Court appoints JND Legal Administration as Claims Administrator to serve the
Class Notice, and if the Settlement is approved, to administer the Settlement
and to conduct the claims process.

 

 

 

5.

Judge Christine M. Arguello

 

 

Beltran v. InterExchange, Inc., (July 18, 2019) No. 14-cv-3074 (D. Colo.):

 

The Settlement Notice, and the distribution thereof, satisfied the requirements
of due process under the Constitution and Federal Rule of Civil Procedure 23(e),
that it was the best practicable under the circumstances, and that it
constitutes due and sufficient notice to all persons entitled to notice of class
action settlement.

 

 

 

6.

Honorable David E. Gregerson

 

 

Dougherty v. Barrett Bus. Serv., Inc., (June 28, 2019) No. 17-2-05619-1 (Wash.
Super. Ct.):

 

The Court appoints JND Legal Administration as the Settlement Administrator. The
Settlement Administrator shall disseminate notice to Class Members, by mail and
email, calculate settlement payments, mail settlement payments and tax forms,
and create a settlement website.

 



18

 



--------------------------------------------------------------------------------

 

 

7.

Judge Barbara Jacobs Rothstein

 

 

Wright v. Lyft, Inc., (May 29, 2019)

 

No. 17-cv-23307-MGC 14-cv-00421-BJR (W.D. Wash.):

 

 

The Court also finds that the proposed method of distributing relief to the
class is effective. JND Legal Administration (“JND”), an experienced claims
administrator, undertook a robust notice program that was approved by this
Court…

 

 

 

8.

Judge J. Walton McLeod

 

 

Boskie v. Backgroundchecks.com, (May 17, 2019) No. 2019CP3200824 (S.C. C.P.):

 

The Court appoints JND Legal Administration as Settlement Administrator…The
Court approves the notice plans for the HomeAdvisor Class and the Injunctive
Relief Class as set forth in the declaration of JND Legal Administration. The
Court finds the class notice fully satisfies the requirements of due process,
the South Carolina Rules of Civil Procedure. The notice plan for the HomeAdvisor
Class and Injunctive Relief Class constitutes the best notice practicable under
the circumstances of each Class.

 

 

 

9.

Honorable James Donato

 

 

In re Resistors Antitrust Litig., (May 2, 2019) No. 15-cv-03820-JD (N.D. Cal.):

 

The Court approves as to form and content the proposed notice forms, including
the long form notice and summary notice, attached as Exhibits B and D to the
Second Supplemental Declaration of Jennifer M. Keough Regarding Proposed Notice
Program (ECF No. 534-3). The Court further finds that the proposed plan of
notice – including Class Counsel’s agreement at the preliminary approval hearing
for the KOA Settlement that direct notice would be effectuated through both U.S.
mail and electronic mail to the extent electronic mail addresses can be
identified following a reasonable search

– and the proposed contents of these notices, meet the requirements of Rule 23
and due process, and are the best notice practicable under the circumstances and
shall

 



19

 



--------------------------------------------------------------------------------

 

constitute due and sufficient notice to all persons entitled thereto.The Court
appoints the firm of JND Legal Administration LLC as the Settlement
Administrator.

 

 

 

10.

Honorable Leigh Martin May

 

 

Bankhead v. First Advantage Background Serv. Corp., (April 30, 2019) No.
17-cv-02910-LMM-CCB (N.D. Ga.):

 

The Court appoints JND Legal Administration as Settlement Administrator… The
Court approves the notice plans for the Class as set forth in the declaration of
the JND Legal Administration. The Court finds that class notice fully satisfies
the requirements of due process of the Federal Rules of Civil Procedure. The
notice plan constitutes the best notice practicable under the circumstances of
the Class.

 

 

 

11.

Honorable P. Kevin Castel

 

 

Hanks v. Lincoln Life & Annuity Co. of New York, (April 23, 2019) No. 16-cv-6399
PKC (S.D.N.Y.):

 

The Court approves the form and contents of the Short-Form Notice and Long-Form
Notice (collectively, the “Notices”) attached as Exhibits A and B, respectively,
to the Declaration of Jennifer M. Keough, filed on April 2, 2019, at Docket No.
120…The form and content of the notices, as well as the manner of dissemination
described below, therefore meet the requirements of Rule 23 and due process,
constitute the best notice practicable under the circumstances, and shall
constitute due and sufficient notice to all persons and entities entitled t